     Case 5:17-cv-00220-LHK Document 1517 Filed 07/02/19 Page 1 of 198 1829


 1                          UNITED STATES DISTRICT COURT

 2                        NORTHERN DISTRICT OF CALIFORNIA

 3                                SAN JOSE DIVISION

 4

 5
        FEDERAL TRADE COMMISSION,             )   C-17-00220 LHK
 6                                            )
                            PLAINTIFF,        )   SAN JOSE, CALIFORNIA
 7                                            )
                    VS.                       )   JANUARY 25, 2019
 8                                            )
        QUALCOMM INCORPORATED, A              )   VOLUME 9
 9      DELAWARE CORPORATION,                 )
                                              )   PAGES 1829-2026
10                          DEFENDANT.        )   SEALED PAGES 2021-2021
                                              )
11

12                            TRANSCRIPT OF PROCEEDINGS
                          BEFORE THE HONORABLE LUCY H. KOH
13                          UNITED STATES DISTRICT JUDGE

14      A P P E A R A N C E S:

15      FOR THE PLAINTIFF:        FEDERAL TRADE COMMISSION
                                  BY: JENNIFER MILICI
16                                     DANIEL J. MATHESON
                                       WESLEY G. CARSON
17                                     KENT COX
                                       NATHANIEL M. HOPKIN
18                                     PHILIP J. KEHL
                                       MIKA IKEDA
19                                600 PENNSYLVANIA AVENUE, NW
                                  WASHINGTON, D.C. 20580
20

21                     APPEARANCES CONTINUED ON NEXT PAGE

22      OFFICIAL COURT REPORTERS:        LEE-ANNE SHORTRIDGE, CSR, CRR
                                         CERTIFICATE NUMBER 9595
23                                       IRENE RODRIGUEZ, CSR, CRR, RMR
                                         CERTIFICATE NUMBER 8074
24
                 PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
25                      TRANSCRIPT PRODUCED WITH COMPUTER



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1517 Filed 07/02/19 Page 2 of 198 1830


 1

 2      APPEARANCES (CONTINUED)

 3

 4      FOR THE DEFENDANT:        KEKER, VAN NEST & PETERS
                                  BY: ROBERT A. VAN NEST
 5                                     JUSTINA K. SESSIONS
                                       EUGENE M. PAIGE
 6                                     CHRISTINA BLAIS
                                       MATAN SHACHAM
 7                                     CODY HARRIS
                                       KRISTIN HUCEK
 8                                633 BATTERY STREET
                                  SAN FRANCISCO, CALIFORNIA 94111
 9

10                                CRAVATH, SWAINE & MOORE
                                  BY: GARY A. BORNSTEIN
11                                     MICHAEL BRENT BYARS
                                       YONATAN EVEN
12                                     JORDAN D. PETERSON
                                       MING-TOY TAYLOR
13                                     DEREK SUTTON
                                       ANDREW HUYNH
14                                     ANTONY RYAN
                                  825 EIGHTH AVENUE
15                                NEW YORK, NEW YORK 10019

16
                                  NORTON ROSE FULBRIGHT
17                                BY: MARC COLLIER
                                       TALBOT HANSUM
18                                98 SAN JACINTO BOULEVARD, SUITE 1100
                                  AUSTIN, TEXAS 78701
19
                                  BY:  ERIC B. HALL
20                                     DANIEL LEVENTHAL
                                  1301 MCKINNEY, SUITE 5100
21                                HOUSTON, TEXAS 77010

22

23      ALSO PRESENT:             MARK SNYDER
                                  JEFF DAHM
24                                KEN KOTARSKI

25



                          UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1517 Filed 07/02/19 Page 3 of 198 1831


 1

 2                              INDEX OF WITNESSES

 3      DEFENDANT'S

 4      CHRISTOPHER JOHNSON
             DIRECT EXAM BY MR. PETERSON                   P. 1834
 5           CROSS-EXAM BY MR. HOPKIN                      P. 1853
             REDIRECT EXAM BY MR. PETERSON                 P. 1856
 6

 7      AVIV NEVO
             DIRECT EXAM BY MR. BORNSTEIN                  P.   1860
 8           CROSS-EXAM BY MS. MILICI                      P.   1925
             REDIRECT EXAM BY MR. BORNSTEIN                P.   1954
 9           RECROSS-EXAM BY MS. MILICI                    P.   1963

10      CHRISTINA PETERSSON
             VIDEOTAPED DEPOSITION                         P. 1967
11

12      RANAE MCELVAINE
             VIDEOTAPED DEPOSITION                         P. 1968
13

14      ILKKA RAHNASTO
             VIDEOTAPED DEPOSITION                         P. 1969
15

16      ALEX ROGERS
             DIRECT EXAM BY MR. VAN NEST                   P. 1970
17           CROSS-EXAM BY MR. MATHESON                    P. 1991
             REDIRECT EXAM BY MR. VAN NEST                 P. 2015
18

19      SEUNGHO AHN
             VIDEOTAPED DEPOSITION                         P. 2019
20

21      INJUNG LEE
             VIDEOTAPED DEPOSITION                         P. 2021
22

23

24

25



                          UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1517 Filed 07/02/19 Page 4 of 198 1832


 1

 2                              INDEX OF EXHIBITS

 3                                     MARKED       ADMITTED

 4      PLAINTIFF'S

 5      8195                                        1993
        8196                                        1997
 6      7122                                        1998
        6594                                        2002
 7      7618                                        2005
        7629                                        2006
 8      5185                                        2010

 9

10

11      DEFENDANT'S

12      122                                         1841
        123A                                        1846
13      124                                         1850
        121A                                        1853
14      9148                                        1915
        9180                                        1919
15      9166                                        1924
        3502                                        1966
16      2778                                        1969
        0551                                        2021
17

18

19      JOINT

20      9                                           1935

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1517 Filed 07/02/19 Page 5 of 198 1833


 1      SAN JOSE, CALIFORNIA                            JANUARY 26, 2019

 2                              P R O C E E D I N G S

 3            (COURT CONVENED AT 9:02 A.M.)

 4                  THE COURT:     GOOD MORNING AND WELCOME.

 5                 MR. VAN NEST:   GOOD MORNING, YOUR HONOR.

 6                 THE COURT:   PLEASE TAKE A SEAT, AND PLEASE CALL YOUR

 7      FIRST WITNESS.

 8                 MR. PETERSON:   GOOD MORNING, YOUR HONOR.

 9      JORDAN PETERSON ON BEHALF OF QUALCOMM.

10            QUALCOMM CALLS CHRISTOPHER JOHNSON.

11                 THE CLERK:   RAISE YOUR RIGHT HAND.

12            (DEFENDANT'S WITNESS, CHRISTOPHER JOHNSON, WAS SWORN.)

13                 THE WITNESS:    I DO.

14                 THE CLERK:   THANK YOU.   PLEASE BE SEATED.

15                 MR. PETERSON:   YOUR HONOR, MAY WE APPROACH WITH

16      BINDERS?

17                 THE COURT:   YES, PLEASE.

18                 THE CLERK:   PLEASE STATE YOUR FULL NAME AND SPELL

19      YOUR LAST NAME FOR THE RECORD.

20                 THE WITNESS:    CHRISTOPHER CHARLES JOHNSON.

21      J-O-H-N-S-O-N.

22                 THE COURT:   ALL RIGHT.   TIME IS 9:04.    GO AHEAD,

23      PLEASE.

24      ///

25      ///



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK
        JOHNSON  DIRECT BY MR.Document
                               PETERSON 1517 Filed 07/02/19 Page 6 of 198 1834


 1                               DIRECT EXAMINATION

 2      BY MR. PETERSON:

 3      Q.   GOOD MORNING, MR. JOHNSON.     YOU'RE A PARTNER OF

 4      BAIN & COMPANY; IS THAT CORRECT?

 5      A.   CORRECT.

 6      Q.   AND BAIN PROVIDES MANAGEMENT CONSULTING SERVICES; CORRECT?

 7      A.   THAT'S CORRECT.

 8      Q.   AND YOU'VE WORKED FOR BAIN SINCE EARLY 2010; CORRECT?

 9      A.   I WAS A SUMMER INTERN IN 2008, AND I'VE BEEN AT BAIN FULL

10      TIME SINCE JANUARY 2010.

11      Q.   AND AT BAIN YOU PERSONALLY HAVE A FOCUS ON THE TECH

12      INDUSTRY; CORRECT?

13      A.   THAT'S CORRECT.

14      Q.   AND DURING YOUR TENURE AT BAIN, YOU'VE AUTHORED NUMEROUS

15      STUDIES ON TOPICS SUCH AS SEMICONDUCTORS, MOBILE HANDSETS, AND

16      TECH INDUSTRY CONSOLIDATION; CORRECT?

17      A.   THAT'S CORRECT.

18      Q.   AND YOU WERE DEPOSED IN THIS ACTION ON MARCH 28TH, 2018;

19      CORRECT?

20      A.   I DON'T REMEMBER THE EXACT DATE, BUT THAT SOUNDS RIGHT.

21      Q.   AND AS OF THE DATE OF YOUR DEPOSITION, INTEL HAD BEEN A

22      BAIN CLIENT FOR ABOUT 11 YEARS; IS THAT CORRECT?

23      A.   CORRECT.

24      Q.   AND YOU PERSONALLY PROVIDED CONSULTING SERVICES TO INTEL

25      FROM EARLY 2010 UNTIL MID-2011; CORRECT?



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK
        JOHNSON  DIRECT BY MR.Document
                               PETERSON 1517 Filed 07/02/19 Page 7 of 198 1835


 1      A.   CORRECT.

 2      Q.   AND THEN AGAIN YOU PROVIDED CONSULTING SERVICES TO INTEL

 3      FROM THE SUMMER OF 2014 UNTIL AT LEAST THE DATE OF YOUR

 4      DEPOSITION; CORRECT?

 5      A.   CORRECT.

 6      Q.   NOW, BAIN PROVIDES OUTSIDE ADVICE FOR MANAGEMENT TEAMS;

 7      CORRECT?

 8      A.   COULD YOU BE MORE SPECIFIC FOR "OUTSIDE ADVICE"?

 9      Q.   AN OUT -- BAIN PROVIDES AN OUTSIDE PERSPECTIVE, AN

10      UNCOLORED POSITION ON TOPICS FOR MANAGEMENT TEAMS; CORRECT?

11      A.   THAT'S THE GOAL, YES.

12      Q.   AND IN THE REGULAR COURSE OF PROVIDING CONSULTING SERVICES

13      TO ITS CLIENTS, BAIN USES A DATA DRIVEN APPROACH; CORRECT?

14      A.   CORRECT.

15      Q.   AND BAIN'S WRITTEN WORK PRODUCT REFLECTS THE FACTS THAT

16      BAIN COLLECTED AND THE OPINIONS THAT BAIN FORMED IN THE COURSE

17      OF ITS WORK; CORRECT?

18      A.   IT DOES WITHIN THE SCOPE OF WHAT THE PROJECT IS AND THE

19      DATA AVAILABLE TO US, YES.

20      Q.   AND BAIN STORES THIS WRITTEN WORK PRODUCT ON AN INTERNAL

21      FILE SYSTEM, SOME OF WHICH BAIN TURNED OVER AS PART OF THIS

22      LITIGATION; CORRECT?

23                 MR. HOPKIN:   OBJECTION, LEADING.

24                 THE COURT:    SUSTAINED.

25                 MR. PETERSON:   YOUR HONOR, PERMISSION TO TREAT THE



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK
        JOHNSON  DIRECT BY MR.Document
                               PETERSON 1517 Filed 07/02/19 Page 8 of 198 1836


 1      WITNESS AS HOSTILE.       HE JUST TESTIFIED THAT HE HAS DONE

 2      CONSULTING WORK FOR INTEL, WHICH IS A COMPETITOR OF QUALCOMM.

 3                  THE COURT:    WHAT'S YOUR RESPONSE?

 4                  MR. HOPKIN:    YOUR HONOR, BAIN & COMPANY ISN'T A PARTY

 5      OPPONENT.    THEY'RE NOT A PARTY IN THIS CASE.      THEY'RE NOT

 6      ADVERSE.    AND MR. JOHNSON HAS NEVER WORKED FOR INTEL AS FAR AS

 7      WE KNOW.

 8                  THE COURT:    ALL RIGHT.   WELL --

 9                  MR. HOPKIN:    AND INTEL IS ALSO --

10                  THE COURT:    DO YOU HAVE TO USE LEADING QUESTIONS?

11                  MR. PETERSON:    TO BE CLEAR, YOUR HONOR, THE WITNESS

12      ALSO MOVED TO QUASH THE SUBPOENA, SO HE'S NOT HERE VOLUNTARILY.

13                  MR. HOPKIN:    YOUR HONOR, I BELIEVE THE BASIS FOR THE

14      MOTION TO QUASH WAS BURDEN.      THEY'RE A NON-PARTY IN THIS

15      MATTER.

16                  THE COURT:    ASK NON-LEADING QUESTIONS, PLEASE.

17      BY MR. PETERSON:

18      Q.   NOW, MR. JOHNSON, THE DOCUMENTS THAT WERE PRODUCED IN THIS

19      LITIGATION, WERE YOU A PART OF COLLECTING THOSE?

20      A.   I WAS A PART OF COLLECTING SOME DOCUMENTS BEFORE MY

21      DEPOSITION.    BUT THERE WERE OTHER PEOPLE COLLECTING THEM.       A

22      LOT OF THE DOCUMENTS THAT I ENDED UP SEEING WERE NOT ONES THAT

23      I FOUND.

24      Q.   BUT YOU WERE INVOLVED IN THE COLLECTION PROCESS; CORRECT?

25      A.   I WAS.



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK
        JOHNSON  DIRECT BY MR.Document
                               PETERSON 1517 Filed 07/02/19 Page 9 of 198 1837


 1      Q.   NOW, AT VARIOUS TIMES DURING THE COURSE OF BAIN'S

 2      ENGAGEMENT WITH INTEL, IT'S CORRECT THAT BAIN HAS DONE

 3      BENCHMARKING COMPARING INTEL'S MOBILE WIRELESS BUSINESS WITH

 4      ITS COMPETITORS?

 5                  MR. HOPKIN:   OBJECTION.   LEADING.

 6                  THE COURT:    SUSTAINED.

 7      BY MR. PETERSON:

 8      Q.   HAS BAIN DONE BENCHMARKING BETWEEN INTEL'S MOBILE WIRELESS

 9      BUSINESS AND ITS COMPETITORS?

10      A.   WE HAVE.

11      Q.   DID THAT BENCHMARKING INCLUDE MOBILE WIRELESS HEAD COUNTS?

12      A.   YES.

13      Q.   AND DO YOU UNDERSTAND "HEAD COUNT" TO MEAN THE NUMBER OF

14      FULL-TIME EMPLOYEES AND PART-TIME EMPLOYEES AT THE INTEL MOBILE

15      WIRELESS BUSINESS UNIT?

16      A.   IT'LL DEPEND ON THE SPECIFIC EXERCISE.         BUT THAT COULD BE

17      ONE WAY WE'D DO IT, AND THAT WOULD PROBABLY BE THE MOST USUAL

18      CASE.

19           MOST USUALLY THAT'S HOW WE WOULD LOOK AT IT, FULL-TIME

20      EMPLOYEES AND IF YOU HAD TWO PART-TIME EMPLOYEES, THAT WOULD

21      COUNT AS ONE FULL-TIME EMPLOYEE POTENTIALLY.

22      Q.   AND HAS BAIN ALSO LOOKED AT INTEL MOBILE WIRELESS'S R&D

23      SPENDING?

24      A.   IN CONJUNCTION WITH OUR CLIENT, YES.

25      Q.   AND FOR BOTH OF THOSE, BAIN ADVISED INTEL THAT INTEL WAS



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               PETERSON1517 Filed 07/02/19 Page 10 of 198 1838


 1      TYPICALLY RIGHT AROUND THE RIGHT LEVEL OR SIMILAR LEVEL TO ITS

 2      PEERS; CORRECT?

 3                  MR. HOPKIN:   OBJECTION.    LEADING.

 4                  MR. PETERSON:   I'LL REPHRASE, YOUR HONOR.

 5                  THE COURT:    THANK YOU.   GO AHEAD, PLEASE.

 6      BY MR. PETERSON:

 7      Q.    WHAT DID BAIN CONCLUDE ABOUT INTEL'S MOBILE WIRELESS R&D

 8      SPENDING WITH RESPECT TO ITS PEERS?

 9      A.    THERE WERE PROBABLY MULTIPLE CONCLUSIONS.      ARE YOU ASKING

10      ABOUT THE SIZE OR THE AMOUNT OR -- I'M SORRY.

11      Q.    SURE.   I'LL REPHRASE THAT.      WHAT DID BAIN CONCLUDE AS WITH

12      RESPECT TO INTEL'S WIRELESS R&D SPENDING WITH RESPECT TO THE

13      TOTAL VOLUME OF SPENDING?

14      A.    WITH RESPECT TO THE TOTAL VOLUME OF SPENDING?

15      Q.    CORRECT.

16      A.    VOLUME OF WHAT?

17      Q.    OF DOLLARS SPENT.

18      A.    I THINK WE -- IF I UNDERSTAND THE QUESTION CORRECTLY, I

19      THINK WE LOOKED AT THEIR TOTAL SPEND, WE UNDERSTOOD THE DOLLAR

20      AMOUNT AND THE HEAD COUNT, AND WE COMPARED THAT TO OTHER

21      COMPANIES, AND WE FOUND THEM TO BE AT ROUGHLY SIMILAR LEVELS.

22      I'M NOT SURE WE DREW A CONCLUSION AS TO WHETHER THAT WAS RIGHT

23      OR WRONG.

24      Q.    NOW, WE GAVE YOU A BINDER, MR. JOHNSON.       IF YOU COULD TURN

25      IN THAT BINDER TO QX 122.      AND THE DOCUMENT NUMBERS ARE ON THE



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               PETERSON1517 Filed 07/02/19 Page 11 of 198 1839


 1      TABS THERE.

 2      A.    ING OKAY.

 3      Q.    DO YOU RECOGNIZE THIS DOCUMENT?

 4      A.    I RECOGNIZE IT FROM MY PREPARATION.

 5      Q.    IT'S A DOCUMENT BAIN PREPARED?

 6      A.    BAIN, IN CONJUNCTION WITH OUR CLIENT.        THERE WAS PROBABLY

 7      INPUT FROM BOTH PARTIES.      INTEL, THAT WOULD BE.

 8      Q.    AND THIS REFLECTS THE FACTS THAT BAIN COLLECTED AND

 9      OPINIONS THAT BAIN FORMED IN THE REGULAR COURSE OF PROVIDING

10      CONSULTING SERVICES TO INTEL; CORRECT?

11                 MR. HOPKIN:     OBJECTION, LEADING.

12                 MR. PETERSON:     YOUR HONOR, FOR THE PURPOSES OF

13      ESTABLISHING FOUNDATION, I THINK A LEADING QUESTION IS

14      APPROPRIATE HERE.

15                 THE COURT:     THAT'S FINE.    OVERRULED.

16                 MR. PETERSON:     THANK YOU.

17                 THE COURT:     CAN I ASK YOU A QUICK QUESTION.    IS THIS

18      122A OR WHAT'S 122?       WHAT'S THE DIFFERENCE?    I THOUGHT A'S WERE

19      ENGLISH TRANSLATIONS OF FOREIGN DOCUMENTS.

20                 MR. PETERSON:     IT'S 122A, YOUR HONOR.    THIS WAS A

21      SUBSET OF WHAT WAS USED IN MR. JOHNSON'S DEPOSITION.

22                 THE COURT:     SO I'LL USE 122A AS THE NUMBER ON THE

23      EXHIBIT LIST.     OKAY.   GO AHEAD, PLEASE.

24                 MR. PETERSON:     THANK YOU, YOUR HONOR.

25      Q.    AND THIS PRESENTATION IS TITLED QCOMM BENCHMARK



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               PETERSON1517 Filed 07/02/19 Page 12 of 198 1840


 1      PRESENTATION 2012; CORRECT?

 2      A.    ARE THAT'S CORRECT.

 3      Q.    AND IT'S DATED DECEMBER 20TH, 2012; CORRECT?

 4      A.    CORRECT.

 5      Q.    THIS DOCUMENT WAS CONSTRUCTED OVER A PERIOD OF TIME

 6      LEADING UP TO THAT DATE AS BAIN COLLECTED THESE FACTS AND

 7      FORMED THESE OPINIONS; CORRECT?

 8      A.    AGAIN, AS BAIN DID, IN CONJUNCTION WITH OUR CLIENT.       I

 9      THINK THE CLIENT HAD INPUT HERE.

10      Q.    OKAY.   AND BAIN PRODUCED THIS FROM ITS INTERNAL FILE

11      SYSTEM; CORRECT?

12      A.    I DON'T KNOW.

13      Q.    DO YOU -- YOU RECOGNIZE THIS DOCUMENT FROM YOUR DEPOSITION

14      THOUGH?

15      A.    I DO.

16      Q.    AND THIS IS WHAT DOCUMENT YOU TESTIFIED ABOUT AT YOUR

17      DEPOSITION?

18      A.    THERE WERE A LOT OF DOCUMENTS.     I BELIEVE SO.   BUT THERE

19      WERE A LOT OF DOCUMENTS, SO I'M NOT 100 PERCENT CERTAIN.

20      Q.    WOULD IT REFRESH YOUR RECOLLECTION IF I SHOWED YOU YOUR

21      DEPOSITION WHERE YOU TESTIFY ABOUT THIS DOCUMENT?

22      A.    SURE.

23      Q.    IN THE BINDER, THERE'S A TAB SAYS THAT DEPOSITION

24      TRANSCRIPT, AND IF YOU'LL TURN TO PAGE 70.

25      A.    OKAY.



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               PETERSON1517 Filed 07/02/19 Page 13 of 198 1841


 1      Q.    I'M SORRY.    ACTUALLY, IF YOU LOOK AT PAGE 84 TO 85.

 2      YOU'LL SEE THAT BEGINNING ON LINE 20, YOU TESTIFIED ABOUT THIS

 3      DOCUMENT.

 4      A.    YES.    IT LOOKS LIKE THE SAME DOCUMENT.       THANK YOU.

 5      Q.    OKAY.    SO YOU AGREE THAT YOU TESTIFIED ABOUT THIS DOCUMENT

 6      AT YOUR DEPOSITION?

 7      A.    I DO.

 8      Q.    AND THE DOCUMENT YOU TESTIFIED ABOUT AT YOUR DEPOSITION

 9      WERE PRODUCED BY BAIN; CORRECT?

10      A.    AGAIN, I'M NOT CERTAIN IF THEY WERE PRODUCED BY BAIN OR BY

11      INTEL.   I JUST KNOW THAT THEY WERE PRODUCED.

12                   MR. PETERSON:   OKAY.   YOUR HONOR, QUALCOMM OFFERS

13      INTO EVIDENCE QX 122.

14                   MR. HOPKIN:   OBJECTION.   HEARSAY.

15                   MR. PETERSON:   YOUR HONOR, THE FOUNDATION THAT WE'VE

16      LAID IS THAT THIS IS A BUSINESS RECORD.

17                   THE COURT:    IT'S ADMITTED.

18            (DEFENDANT'S EXHIBIT QX 122 WAS ADMITTED IN EVIDENCE.)

19                   THE COURT:    GO AHEAD, PLEASE.

20                   MR. PETERSON:   THANK YOU, YOUR HONOR.

21      Q.    NOW, PARTS OF THIS DECK HAVE BEEN SEALED, SO I'LL PUT THE

22      FLAP DOWN OVER THE PROJECTOR.        I'M NOT GOING TO ASK YOU

23      QUESTIONS THAT REQUIRE YOU TO REVEAL SPECIFIC SEALED

24      INFORMATION, BUT WE'LL GO SLOW TO MAKE SURE THAT THE QUESTION

25      AND ANSWER DON'T REVEAL ANYTHING THAT THE COURT HAS DETERMINED



                             UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               PETERSON1517 Filed 07/02/19 Page 14 of 198 1842


 1      ARE CONFIDENTIAL?

 2      A.    UNDERSTOOD.

 3      Q.    MR. JOHNSON, DO YOU RECOGNIZE THE TERM "SYSTEM" ON A CHIP?

 4      A.    I DO.

 5      Q.    IS THAT ALSO SOMETIMES REFERRED AS TO SOC?

 6      A.    IT IS.

 7      Q.    AND IN THE MOBILE WIRELESS INDUSTRY, WHAT DOES THAT MOST

 8      COMMONLY REFER TO?

 9      A.    A CHIP THAT'S BEING USED IN CELL PHONES WHERE THE

10      APPLICATIONS PROCESSOR, WHICH DOES THE COMPUTING, IS INTEGRATED

11      WITH THE BASEBAND, WHICH DOES THE CELLULAR CONNECTIVITY.         SO

12      THEY'RE ON THE SAME DIE.

13      Q.    AND ON SLIDE 3, BASED ON YOUR KNOWLEDGE, WHAT WAS THE --

14      WHAT WAS THE CONCLUSION THAT INTEL REACHED ABOUT INTEL'S

15      OVERALL SOC R&D INVESTMENT COMPARABLE TO QUALCOMM?

16                 MR. HOPKIN:   OBJECTION.   FOUNDATION.

17                 MR. PETERSON:   YOUR HONOR, THE QUESTION SPECIFICALLY

18      ASKED FOR HIS KNOWLEDGE.

19                 MR. HOPKIN:   THE QUESTION WAS ABOUT INTEL'S

20      CONCLUSIONS, YOUR HONOR.

21                 MR. PETERSON:   I CAN REPHRASE TO MAKE SURE.

22                 THE COURT:    WHY DON'T YOU DO THAT.     THANK YOU.   GO

23      AHEAD, PLEASE.

24      BY MR. PETERSON:

25      Q.    MR. JOHNSON, WHAT WAS BAIN'S CONCLUSION REGARDING INTEL'S



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               PETERSON1517 Filed 07/02/19 Page 15 of 198 1843


 1      OVERALL SOC R&D INVESTMENT COMPARABLE TO QUALCOMM?

 2      A.    SPECIFICALLY ON PAGE 3?

 3      Q.    YES.   AND JUST TO BE CLEAR, SPEAKING AT A HIGH LEVEL ABOUT

 4      THE MAIN CONCLUSION SO WE DON'T GET INTO SEALED INFORMATION.

 5      A.    WHAT'S WRITTEN ON THE PAGE, INTEL OVERALL SOC R&D

 6      INVESTMENT COMPARABLE TO QUALCOMM.

 7      Q.    AND WHAT WAS THE CONCLUSION REGARDING HOW MANY MORE TIMES

 8      OUTPUT QUALCOMM HAD FROM -- THAN INTEL?

 9      A.    THREE TIMES MORE OUTPUT.

10      Q.    AND THAT'S WHAT'S ILLUSTRATED ON THE SLIDES WITH THE

11      ADDITIONAL FIGURES; CORRECT?

12      A.    YES.   THE DATA IS SHOWING THAT -- IT'S SHOWING THE SPEND

13      LEVELS BEING SIMILAR AND THE NUMBER OF SKUS, QUALCOMM HAVING

14      ABOUT THREE TIMES AS MANY.     IT'S A LITTLE BIT DIFFERENT IF YOU

15      LOOK AT FIRST BASE DIE, BUT INCLUDING ALL DERIVATIVES, ABOUT

16      THREE TIMES AS MANY SKUS ON THE QUALCOMM SIDE.

17      Q.    THANK YOU.

18            NOW, IF YOU COULD TURN TO SLIDE 8, PLEASE.      AND THAT SLIDE

19      IS ALSO SEALED, SO WE'LL AGAIN GO SLOWLY TO MAKE SURE WE DON'T

20      REVEAL ANYTHING CONFIDENTIAL.

21            AT THE TOP OF THE SLIDE, IT REFERS TO WWAN.      CAN YOU TELL

22      ME WHAT WWAN IS?

23      A.    IT'S THE MODEM, THE BASEBAND FOR CELLULAR CONNECTIONS.

24      Q.    AND WHAT WAS BAIN'S CONCLUSION AS TO INTEL'S R&D SPEND IN

25      WWAN COMPARED TO QUALCOMM?     AND AGAIN, JUST SO WE DON'T GET



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               PETERSON1517 Filed 07/02/19 Page 16 of 198 1844


 1      INTO SPECIFIC NUMBERS, IF YOU COULD JUST SAY THE HIGH LEVEL

 2      CONCLUSION.

 3      A.    YOU'RE ASKING ABOUT THE -- IN TERMS OF DOLLARS SPENT?

 4      Q.    LET'S NOT REVEAL SPECIFIC DOLLAR NUMBERS, BUT IF YOU COULD

 5      SAY IN TERMS OF RELATIVE PROPORTIONS, THAT MIGHT BE THE EASIEST

 6      WAY TO AVOID THE SEALED INFORMATION.

 7      A.    R&D SPEND LOWER THAN QUALCOMM FOR WWAN.

 8      Q.    AND THE SLIDE REFERS TO EM DRIVEN.     WHAT DOES EM REFER TO?

 9      A.    I BELIEVE IT REFERS TO EMERGING MARKETS.

10      Q.    AND THEN DESPITE LOWER SPEND, WHAT DID BAIN CONCLUDE

11      REGARDING THE HEAD COUNT THAT INTEL HAD?

12      A.    WHAT'S WRITTEN HERE IS 25 PERCENT HIGHER TOTAL HEAD COUNT,

13      BLUE BADGE AND GREEN BADGE.

14      Q.    AND WAS THAT DRIVEN BY THE LOWER COST OF INTEL'S R&D IN

15      EMERGING MARKETS?

16      A.    THAT'S A FAIR INTERPRETATION, I THINK.

17      Q.    THANK YOU.

18            NOW, IF YOU COULD TURN IN YOUR BINDER TO QX 123.

19            DO YOU RECOGNIZE THIS DOCUMENT?

20      A.    FROM MY PREPARATION.    I WASN'T -- I DIDN'T AUTHOR IT, BUT

21      FROM MY PREPARATION, I DO.

22      Q.    BUT THIS IS A PRESENTATION PREPARED BY BAIN FOR INTEL;

23      CORRECT?

24      A.    AGAIN, PROBABLY PREPARED BY BAIN AND MEMBERS OF THE INTEL

25      TEAM.



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               PETERSON1517 Filed 07/02/19 Page 17 of 198 1845


 1      Q.    AND THIS DOCUMENT REFLECTS THE FACTS THAT BAIN COLLECTED

 2      AND THE OPINIONS THAT BAIN FORMED IN THE REGULAR COURSE OF

 3      PROVIDING CONSULTING SERVICES TO INTEL; CORRECT?

 4      A.    WITHIN THE SCOPE OF THE PROJECT AND THE INFORMATION

 5      AVAILABLE TO US, YES.

 6      Q.    AND THIS IS TITLED MOBILE R&D BENCHMARKING; CORRECT?

 7      A.    CORRECT.

 8      Q.    AND DATED JULY 2015?

 9      A.    CORRECT.

10      Q.    AND SO THE DOCUMENT WOULD HAVE BEEN CONSTRUCTED OVER A

11      PERIOD OF TIME LEADING UP TO THAT DATE AS BAIN COLLECTED ITS

12      FACTS AND FORMED ITS OPINIONS; CORRECT?

13      A.    ARE THAT'S CORRECT.

14      Q.    AND AT YOUR DEPOSITION, YOU TESTIFIED CONCERNING THIS

15      DOCUMENT; CORRECT?

16      A.    I BELIEVE SO.

17                 MR. PETERSON:    YOUR HONOR, QUALCOMM MOVES TO ADMIT

18      QX 123 INTO EVIDENCE.

19                 THE COURT:   AND IT'S 123A THAT YOU'RE MOVING TO

20      ADMIT?

21                 MR. PETERSON:    I'M SORRY.

22                 THE COURT:   LET'S KEEP THAT CLEAR, BECAUSE I DON'T

23      WANT THE TRANSCRIPT TO LOOK LIKE WE ADMITTED THE WHOLE THING.

24      A IS A SUBSET OF 123; CORRECT?

25                 MR. PETERSON:    I APOLOGIZE.   THAT'S CORRECT, YOUR



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               PETERSON1517 Filed 07/02/19 Page 18 of 198 1846


 1      HONOR.    WE MOVE TO ADMIT QX 123A.

 2                   MR. HOPKIN:   NO OBJECTION.

 3                   THE COURT:    IT'S ADMITTED.

 4            (DEFENDANT'S EXHIBIT QX 123A WAS ADMITTED IN EVIDENCE.)

 5                   THE COURT:    GO AHEAD, PLEASE.

 6      BY MR. PETERSON:

 7      Q.    IF YOU COULD TURN TO SLIDE 2.

 8      A.    YES.

 9      Q.    THIS SLIDE CORRECTLY SHOWS THE FINDINGS THAT YOU REACHED

10      AS A PART OF THIS STUDY; CORRECT?

11      A.    TO THE BEST OF KNOWLEDGE, IT'S A SUMMARY OF THE FINDINGS

12      OF THE STUDY.

13      Q.    AND WHAT WAS THE CONCLUSION BAIN REACHED REGARDING INTEL

14      OVER ALL MOBILE PRODUCTIVITY?

15      A.    PRODUCTIVITY IN TERMS OF PRODUCT'S OUTPUT, YOU NEED SKU

16      OUTPUT.   I THINK HERE WE'RE SAYING THAT QUALCOMM WAS PRODUCING

17      TWO TO THREE TIMES AS MANY SKUS AS INTEL.

18      Q.    AND THE SLIDE CONTAINS OTHER CONCLUSIONS THAT BAIN

19      REACHED; CORRECT?     FOR EXAMPLE, I'M LOOKING AT THE SECOND TO

20      LAST BULLET, THERE'S ADDITIONAL CONCLUSIONS THERE THAT BAIN

21      REACHED, CORRECT, REGARDING PRODUCTIVITY?       WHAT WAS THAT

22      CONCLUSION?

23      A.    I BELIEVE IT'S THE SAME CONCLUSION, JUST INVERTING THE 2

24      TO 3X AND SAYING THAT INTEL PRODUCT ACTIVITY LAGGED QUALCOMM BY

25      50 PERCENT.



                             UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               PETERSON1517 Filed 07/02/19 Page 19 of 198 1847


 1      Q.    AND IF YOU COULD TURN TO SLIDE 4 IN THAT SAME DECK.

 2      A.    OKAY.

 3      Q.    AND THIS SLIDE ALSO ILLUSTRATES THE SAME PRINCIPLE WE WERE

 4      JUST TALKING ABOUT, THAT INTEL WAS LAGGING IN PRODUCT OUTPUT;

 5      CORRECT?

 6      A.    THAT INTEL WAS PRODUCING FEWER SKUS THAN QUALCOMM.

 7      Q.    THANKS.   YOU CAN SET THAT DOCUMENT ASIDE.     WE'RE DONE WITH

 8      THAT FOR NOW.    THANK YOU.

 9            NOW, JUST TO LAY A FOUNDATION, IN THE 2010 TO 2011

10      TIMEFRAME, BAIN OBSERVED THAT INTEL -- BAIN OBSERVED, IN THE

11      COURSE OF ITS ENGAGEMENT WITH INTEL, THAT THERE WAS LIKELY TO

12      BE CONSOLIDATION IN THE BASEBAND PROCESSOR INDUSTRY; CORRECT?

13                 MR. HOPKIN:   LEADING.     OBJECTION.

14                 THE COURT:    SUSTAINED.

15      BY MR. PETERSON:

16      Q.    IN THE 2010 -- I'LL REPHRASE.      IN THE 2010 TO 2011

17      TIMEFRAME, DID BAIN MAKE ANY OBSERVATIONS REGARDING

18      CONSOLIDATION IN THE BASEBAND PROCESSOR INDUSTRY?

19      A.    YES, I BELIEVE WE DID MAKE OBSERVATIONS, AT LEAST

20      INTERNALLY.     I DON'T RECALL TO WHAT EXTENT THAT WAS SHARED WITH

21      THE CLIENT.

22      Q.    WAS THAT OBSERVATION THAT THERE WOULD BE CONSOLIDATION IN

23      THE INDUSTRY, THAT THAT WAS LIKELY?

24      A.    MOVING AFTER 2011?    OR WHAT TIME PERIOD ARE WE TALKING

25      ABOUT HERE?



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               PETERSON1517 Filed 07/02/19 Page 20 of 198 1848


 1      Q.    YOU MADE THE OBSERVATION AROUND 2010 OR 2011 LOOKING

 2      FORWARD?

 3      A.    LOOKING FORWARD THAT THERE WOULD BE MORE CONSOLIDATION?

 4      FROM -- PERSONALLY, NO.      FROM MY PREPARATION, I DID SEE AN

 5      ANALYSIS THAT SUGGESTED THAT, WITH SOME ASSUMPTIONS AROUND THE

 6      PROFIT AVAILABLE IN THE INDUSTRY AND THE COSTS FOR PLAYERS TO

 7      PARTICIPATE IN IT, THAT THERE COULD BE OR WOULD BE

 8      CONSOLIDATION GOING FORWARD.

 9      Q.    AND BAIN OBSERVED THAT THAT WAS ACTUALLY, IN FACT,

10      HAPPENING IN THE INDUSTRY; CORRECT?

11                  MR. HOPKIN:   OBJECTION.   LEADING.

12                  THE COURT:    SUSTAINED.

13                  MR. PETERSON:   I'LL REPHRASE, YOUR HONOR.

14      Q.    HAD BAIN OBSERVED THAT THAT WAS ACTUALLY HAPPENING IN THE

15      INDUSTRY?

16      A.    WE'RE NOW SPEAKING RETROACTIVELY BEFORE 2010?

17      Q.    BEGINNING IN 2010 TO 2011.

18      A.    I'M SORRY.   SO DID WE SEE EVIDENCE THAT THERE WAS ACTUALLY

19      CONSOLIDATION AFTER 2010 IN THE INDUSTRY?

20      Q.    CORRECT.

21      A.    I DON'T THINK I CAME ACROSS DATA ON THAT IN MY

22      PREPARATION.     I BELIEVE IT TO BE TRUE.

23      Q.    IF YOU COULD TURN IN YOUR BINDER TO QX 124.      DO YOU

24      RECOGNIZE THIS DOCUMENT?

25      A.    FROM MY PREPARATION, YES.



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               PETERSON1517 Filed 07/02/19 Page 21 of 198 1849


 1      Q.    AND THIS IS AN OCTOBER 2010 PRESENTATION THAT WAS GIVEN

 2      INTERNALLY AT BAIN; CORRECT?

 3      A.    THAT'S CORRECT.

 4      Q.    AND THE INTERNAL KNOWLEDGE FROM THIS PRESENTATION WAS

 5      SHARED AT BAIN; CORRECT?

 6      A.    IT WAS SHARED WITH A SUBSET OF PEOPLE WHO WERE AT THIS

 7      MEETING.

 8      Q.    AND THE DOCUMENT REFLECTS THE FACTS BAIN COLLECTED AND THE

 9      OPINIONS BAIN FORMED IN THE COURSE OF ITS BUSINESS ADVISING ITS

10      CLIENTS?

11      A.    THERE'S A SINGLE AUTHOR LISTED ON THE DOCUMENT, SO IT

12      REFLECTS HIS KNOWLEDGE EITHER FROM WORKING WITH THE CLIENTS OR

13      FROM WHAT HE FOUND INDIVIDUALLY ON HIS OWN TIME.

14      Q.    OKAY.    AND IT IS DATED OCTOBER 1ST, 2010; CORRECT?

15      A.    IT IS.

16      Q.    SO THE WORK ON THIS DOCUMENT WOULD HAVE BEEN DONE IN THE

17      TIME PERIOD LEADING UP TO THAT DATE; CORRECT?

18      A.    THAT'S CORRECT.

19      Q.    AND YOU TESTIFIED ABOUT THIS DOCUMENT AT YOUR DEPOSITION;

20      CORRECT?

21      A.    I BELIEVE SO.

22                 MR. PETERSON:   YOUR HONOR, QUALCOMM OFFERS QX 124

23      INTO EVIDENCE.

24                 MR. HOPKIN:   NO OBJECTION.

25                 THE COURT:    IT'S ADMITTED.



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               PETERSON1517 Filed 07/02/19 Page 22 of 198 1850


 1            (DEFENDANT'S EXHIBIT QX 124 WAS ADMITTED IN EVIDENCE.)

 2                 THE COURT:    GO AHEAD, PLEASE.

 3      BY MR. PETERSON:

 4      Q.    NOW, IF YOU TURN TO PAGE 6 OF THIS DOCUMENT.      AND I'M

 5      NAVIGATING BY THE NUMBERS ON THE BOTTOM RIGHT CORNER THERE.

 6            WHAT WAS THE MAIN CONCLUSION THAT QUALCOMM -- THAT BAIN

 7      REACHED AS REFLECTED ON THIS SLIDE?

 8      A.    THIS IS A -- I SEE.    AGAIN, IT'S BASED ON THE AUTHORSHIP,

 9      IT'S THE CONCLUSION THAT A SPECIFIC PERSON AT BAIN REACHED.        HE

10      WAS A NEW MANAGER AT THE TIME.

11            AND IT SAYS PROFIT POOL UNLIKELY TO SUPPORT TODAY'S SOC

12      VENDORS, ONLY A FEW WILL SURVIVE BASED ON SOME -- BASED ON R&D

13      INVESTMENT AND SOME ASSUMPTIONS AROUND THE PROFITS THAT WOULD

14      BE AVAILABLE TO SUPPORT THAT.

15      Q.    OKAY.   THE CONCLUSION WAS ALSO REACHED THAT THE

16      CONTRIBUTION ROI WAS LIKELY TO BE NEGATIVE; CORRECT?

17                 MR. HOPKIN:   OBJECTION, FOUNDATION.     AND ALSO

18      LEADING.   I BELIEVE THAT MR. JOHNSON TESTIFIED THAT WASN'T A

19      CONCLUSION THAT BAIN REACHED.     THIS WAS A CONCLUSION BY A

20      SEPARATE BAIN EMPLOYEE WHO'S NOT HERE TODAY.

21                 MR. PETERSON:    I'LL WITHDRAW THE QUESTION, YOUR

22      HONOR.

23                 THE COURT:    SUSTAINED.

24      BY MR. PETERSON:

25      Q.    MR. JOHNSON, IF YOU COULD TURN IN YOUR BINDER TO QX 121.



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               PETERSON1517 Filed 07/02/19 Page 23 of 198 1851


 1             COULD YOU TELL ME WHAT A CSD IS?

 2             I APOLOGIZE, YOUR HONOR.   JUST FOR THE SAKE OF THE RECORD,

 3      THIS IS 121A TO BE CLEAR.

 4                 THE COURT:   OKAY.   THANK YOU.    AND 124 WAS THE WHOLE

 5      124.    IT WASN'T A SUBSET; RIGHT?

 6                 MR. PETERSON:    THAT'S CORRECT.

 7                 THE COURT:   OKAY.   THANK YOU.

 8                 THE WITNESS:    I DON'T REMEMBER EXACTLY WHAT THE

 9      ACRONYM STANDS FOR.     BUT IT'S EFFECTIVELY AN INTERNAL PROJECT

10      TO LOOK AT A SPECIFIC TOPIC AND THEN PRESENT IT OUT TO MEMBERS

11      OF THE INTEL LEADERSHIP TEAM.

12      BY MR. PETERSON:

13      Q.     AND THE ONE THAT WE'RE LOOKING AT HERE AT 121A, THIS IS

14      ONE OF THOSE PRESENTATIONS; CORRECT?

15      A.     I CAN'T GUARANTEE THAT IT'S THE VERSION THAT WAS ACTUALLY

16      PRESENTED AT THE END.      BUT IT'S THE WORK INVOLVED IN THAT

17      PRESENTATION, YES.

18      Q.     AND BAIN PREPARED THIS DECK, POTENTIALLY WITH SOME INPUT

19      FROM INTEL; CORRECT?

20      A.     ALMOST CERTAINLY WITH SOME INPUT FROM INTEL, YES.

21      Q.     AND THE DOCUMENT REFLECTS THE FACTS THAT BAIN COLLECTED

22      AND THE OPINIONS THAT BAIN FORMED IN THE COURSE OF PROVIDING

23      CONSULTING SERVICES TO INTEL; CORRECT?

24      A.     WITHIN THE SCOPE OF THE PROJECT AND THE INFORMATION THAT

25      WAS AVAILABLE TO US.



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               PETERSON1517 Filed 07/02/19 Page 24 of 198 1852


 1      Q.    AND IT'S DATED AUGUST 7TH, 2012; CORRECT?

 2      A.    CORRECT.

 3      Q.    SO IT WOULD HAVE BEEN PREPARED IN THE COURSE OF TIME

 4      LEADING UP TO THAT DATE?

 5      A.    CORRECT.

 6      Q.    AND YOU TESTIFIED ABOUT THIS DOCUMENT AT YOUR DEPOSITION;

 7      CORRECT?

 8      A.    I BELIEVE I DID.

 9                 MR. PETERSON:   YOUR HONOR, QUALCOMM MOVES QX 121A

10      INTO EVIDENCE.

11                 MR. HOPKIN:   NO OBJECTION.

12                 THE COURT:    IT'S ADMITTED.

13            (DEFENDANT'S EXHIBIT QX 121A WAS ADMITTED IN EVIDENCE.)

14                 THE COURT:    GO AHEAD, PLEASE.

15                 MR. PETERSON:   YOUR HONOR, WE HAVE NO FURTHER

16      QUESTIONS AT THIS TIME.     THANK YOU.

17                 THE COURT:    OKAY.   THE TIME IS 9:29.

18            THANK YOU FOR THE THIN BINDER AS WELL.

19            (LAUGHTER.)

20                 THE COURT:    OKAY.   LET ME KNOW WHEN YOU'RE READY,

21      PLEASE.

22                 MR. HOPKIN:   ALL SET, YOUR HONOR.

23                 THE COURT:    OKAY.   9:30.   GO AHEAD, PLEASE.

24      ///

25      ///



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              HOPKIN   1517 Filed 07/02/19 Page 25 of 198 1853


 1                                CROSS-EXAMINATION

 2      BY MR. HOPKIN:

 3      Q.    GOOD MORNING, MR. JOHNSON.

 4      A.    GOOD MORNING.

 5      Q.    ARE YOU FAMILIAR WITH THE TERM "DISCRETE" OR "THIN MODEM"

 6      AS USED IN THE WIRELESS INDUSTRY?

 7      A.    I AM.

 8      Q.    AND BASED ON YOUR EXPERIENCE, WHO ARE THE CUSTOMERS FOR

 9      DISCRETE MODEMS?    WHAT CATEGORIES OF COMPANIES?

10      A.    IN THE SMARTPHONE SPACE, IT TENDS TO BE THE PREMIUM

11      SEGMENT.   SOME IPHONE USES A DISCRETE MODEM.       I BELIEVE SOME OR

12      ALL OF THE SAMSUNG GALAXY FLAGSHIPS USE IT.

13            AND THEN THERE ARE APPLICATIONS IN AUTONOMOUS DRIVING AND

14      INTERNET OF THINGS WHERE YOU DON'T NECESSARILY NEED THE APPS

15      PROCESS PART OF AN SOC.     YOU JUST WANT THE CONNECTIVITY.

16      Q.    IN YOUR EXPERIENCE, MR. JOHNSON, HOW DOES A CHIP MAKER

17      LIKE INTEL BENEFIT FROM HAVING AN ONGOING ENGAGEMENT WITH AN

18      OEM CUSTOMER?

19      A.    IN A COUPLE WAYS.    ONE, AROUND JUST ACCELERATING PRODUCT

20      DEVELOPMENT BY WORKING WITH A CUSTOMER AND HAVING ACCESS TO

21      THEIR PRODUCTS AND THEIR ENGINEERING TEAMS, YOU CAN CUSTOMIZE

22      YOUR PRODUCTS AND BASICALLY IMPROVE YOUR PACE OF INNOVATION IN

23      THE FEATURES YOU'RE BRINGING OUT.

24            THE SECOND WOULD BE FROM A MARKET PERSPECTIVE.      ASSUMING

25      IT'S A BIG, WELL-KNOWN CUSTOMER, THAT CAN HAVE SOME SPILLOVER



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              HOPKIN   1517 Filed 07/02/19 Page 26 of 198 1854


 1      EFFECTS OR HALO EFFECTS THAT OTHER, OTHER OEM'S WOULD, FOR

 2      EXAMPLE, SEE THAT YOU HAVE -- YOU'RE WORKING WITH APPLE AND

 3      THEN THINK, OKAY, WE'LL BUY THAT CHIP, TOO.      SO IT CAN HELP

 4      EXPAND YOUR MARKET POSITION.

 5      Q.    AND NOW IF YOU COULD PLEASE TURN IN THE BINDER THAT

 6      COUNSEL FOR QUALCOMM HANDED YOU TO TAB FOR QX 0121A.

 7      A.    OKAY.

 8      Q.    THIS IS THE AUGUST 12, QUALCOMM CSD PRESENTATION; IS THAT

 9      RIGHT?

10      A.    THAT'S RIGHT.

11      Q.    COULD YOU FLIP TO SLIDE 9 USING THE INTERNAL PAGINATION.

12      A.    SO ALSO THIS IS A SLIDE ENTITLED QUALCOMM SUCCESSFULLY

13      EMPLOYS MULTIPLE IPR VALUATION STRATEGIES.

14            DO YOU SEE THAT?

15      A.    VALUE GENERATION STRATEGIES, YES.

16      Q.    SO WHAT IS THE CHART ON THE LEFT-HAND SIDE OF THE SLIDE

17      REGARDING GLOBAL PATENT LICENSING REVENUE DEPICTING?

18      A.    IT'S DEPICTING THAT BY THESE ESTIMATES, IN 2011, THERE WAS

19      ABOUT $21 BILLION IN PATENT LICENSING WITHIN THE SCOPE, AND IT

20      SHOWS FOR VARIOUS I.P. BLOCKS, BASEBAND, WI-FI, BLUETOOTH, WHO

21      WERE THE PLAYERS IN THE INDUSTRY WHO WERE COLLECTING THAT

22      REVENUE.

23      Q.    AND WHAT WAS THE PERCENTAGE OF REVENUE THAT QUALCOMM

24      ACCOUNTED FOR ACCORDING TO THIS CHART FOR WWAN LICENSING

25      REVENUE?



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              HOPKIN   1517 Filed 07/02/19 Page 27 of 198 1855


 1      A.    THAT WOULD BE THE COLUMN, THE BOX IN RED ON THE BOTTOM

 2      LEFT CORNER.    IT LOOKS LIKE 50 TO 55 PERCENT.

 3      Q.    AND IF I COULD DIRECT YOUR ATTENTION TO THE RIGHT-HAND

 4      SIDE OF THE SLIDE UNDER THE BLUE BOX LABELED QUALCOMM WWAN IPR

 5      STRATEGIES?

 6      A.    UM-HUM.

 7      Q.    WHAT WAS BAIN INTENDING TO CONVEY HERE ABOUT QUALCOMM'S

 8      LICENSING PRACTICES?

 9      A.    I THINK WE DREW A FEW CONCLUSIONS AT THE TIME.      THIS

10      PROBABLY WASN'T SOMETHING THAT WE LOOKED AT IN DEPTH OR HAD THE

11      EXPERTISE TO FULLY UNDERSTAND.

12            THAT SAID, THE CONCLUSIONS WE WERE DRAWING WERE, FIRST,

13      THAT AT THE TIME WE WERE OBSERVING A TWO-TIERED LICENSING

14      SCHEME, MEANING THAT THEY WERE COLLECTING LICENSING REVENUE

15      BOTH FROM OTHER CHIP PROVIDERS, AS WELL AS FROM THE END OEM

16      CUSTOMERS.

17            ANOTHER OBSERVATION HERE IS THAT ROYALTIES WERE BEING

18      NEGOTIATED OUT OF COURT TO MAINTAIN AN UNDEFINED NATURE OF FAIR

19      AND REASONABLE WITHIN THE FRAND CONSTRUCT.

20            THERE'S A POINT AROUND AGGRESSIVELY LITIGATING WHEN

21      NECESSARY, AND A POINT AROUND PRO-ACTIVITY AND DEFENSE

22      LICENSING TO PROTECT AGAINST COMPETITOR ACTIONS.

23      Q.    AND MORE GENERALLY, BASED ON YOUR EXPERIENCE, ARE YOU

24      AWARE OF ANOTHER COMPANY THAT USES A LICENSING MODEL LIKE

25      QUALCOMM'S IN THE WIRELESS INDUSTRY?



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK  Document
                 REDIRECT BY MR.       1517 Filed 07/02/19 Page 28 of 198 1856
                                 PETERSON


 1                 MR. PETERSON:    OBJECTION, YOUR HONOR.     FOUNDATION.

 2      HE HASN'T TESTIFIED THAT HE KNOWS ANYTHING ABOUT ANYBODY ELSE'S

 3      LICENSING PRACTICES.

 4                 THE COURT:    LAY THE FOUNDATION, PLEASE.

 5      BY MR. HOPKIN:

 6      Q.    MR. YONATAN, YOU WORKED ON CONSULTING FOR COMPANIES IN THE

 7      WIRELESS TECHNOLOGY SPACE; IS THAT CORRECT?

 8      A.    I'VE WORKED WITH INTEL, YES.

 9      Q.    I'LL MOVE ON.

10            TO THE EXTENT YOU KNOW, WHAT WAS THE INTENDED

11      SIGNIFICANCE -- MOVING BACK TO QX 121A, SLIDE 9 -- OF THE FACT

12      FROM BAIN'S PERSPECTIVE THAT ROYALTIES WERE NEGOTIATED OUT OF

13      COURT AS MENTIONED IN THE SECOND BULLET POINT?

14      A.    FRANKLY, IT SEEMED STRANGE TO ME, THE FACT THAT -- IF THE

15      INTENT WAS TO MAINTAIN UNDEFINED NATURE.

16            I DIDN'T AUTHOR THIS, BUT THE INTENT SEEMED STRANGE.

17      Q.    FAIR ENOUGH.    NO FURTHER QUESTIONS.

18                 THE COURT:    OKAY.   TIME IS 9:36.   ANY REDIRECT?

19                 MR. PETERSON:    YES, YOUR HONOR.     BRIEFLY.

20                 THE COURT:    OKAY.   9:36.   GO AHEAD, PLEASE.

21                               REDIRECT EXAMINATION

22      BY MR. PETERSON:

23      Q.    MR. JOHNSON, AS OF MARCH 2018, HAS INTEL ONE ANY MAJOR OEM

24      BUSINESS OUTSIDE OF APPLE?

25                 MR. HOPKIN:    OBJECTION.     FOUNDATION.



                             UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK  Document
                 REDIRECT BY MR.       1517 Filed 07/02/19 Page 29 of 198 1857
                                 PETERSON


 1                 THE COURT:    LAY THE FOUNDATION, PLEASE.

 2      BY MR. PETERSON:

 3      Q.    YOU CONTINUE TO DO WORK FOR INTEL, IS THAT CORRECT, IN

 4      YOUR ROLE AT BAIN?

 5      A.    I HAVE.

 6      Q.    AND AS PART OF THAT, YOU'VE CONTINUED TO CONSULT ON

 7      INTEL'S MOBILE WIRELESS BUSINESS; IS THAT CORRECT?

 8      A.    I PERSONALLY HAVE NOT.

 9      Q.    BUT BAIN HAS CONTINUED TO?      LET ME REPHRASE THAT.

10            AS OF THE TIME OF YOUR DEPOSITION IN MARCH 2018, YOU WERE

11      WORKING ON THE INTEL ACCOUNT; CORRECT?

12      A.    I WAS WORKING ON THE INTEL ACCOUNT, YES.

13      Q.    SO AS OF THAT TIME IN MARCH 2018, HAD INTEL WON ANY MAJOR

14      OEM BUSINESS OUTSIDE OF APPLE?

15                 MR. HOPKIN:   OBJECTION.    FOUNDATION.

16                 THE COURT:    LAY THE FOUNDATION, PLEASE.    I DON'T

17      THINK IT'S BEEN SUFFICIENTLY LAID.

18      BY MR. PETERSON:

19      Q.    YOU -- AS PART OF YOUR WORK WITH INTEL AS OF MARCH 2018,

20      YOU WERE FAMILIAR WITH THE CUSTOM -- WITH INTEL'S CUSTOMERS;

21      CORRECT?

22                 MR. HOPKIN:   OBJECTION.    LEADING.

23                 THE COURT:    SUSTAINED.

24      BY MR. PETERSON:

25      Q.    DID PART OF INTEL WORK, BAIN'S WORK FOR INTEL INVOLVE



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK  Document
                 REDIRECT BY MR.       1517 Filed 07/02/19 Page 30 of 198 1858
                                 PETERSON


 1      LOOKING AT INTEL'S CUSTOMERS?

 2      A.      IN VARIOUS PARTS OF THEIR BUSINESS, YES.

 3      Q.      AND WHO WERE INTEL'S CUSTOMERS FOR THIN MODEMS AS OF MARCH

 4      2018?

 5                  MR. HOPKIN:     OBJECTION.   FOUNDATION.

 6                  THE COURT:     OVERRULED.

 7                  THE WITNESS:    I KNOW APPLE WAS A MAJOR CUSTOMER.    I

 8      KNOW THAT AT LEAST BACK IN 2014 THEY HAD A DESIGN WIN WITH

 9      SAMSUNG.

10              BEYOND THAT, I WOULD DEFER TO INTEL FOR THEIR CUSTOMER

11      LIST.

12      BY MR. PETERSON:

13      Q.      WAS THE DESIGN WIN WITH SAMSUNG A THIN MODEM?

14      A.      I BELIEVE SO FOR THEIR GALAXY NOTE 5, IF I RECALL

15      CORRECTLY.

16      Q.      MR. JOHNSON, DO YOU HOLD YOURSELF OUT AS AN EXPERT ON

17      FRAND OBLIGATIONS?

18      A.      I DO NOT.

19      Q.      AND DO YOU KNOW IF INTEL AND OTHER CHIP MAKERS PAY

20      ROYALTIES TO QUALCOMM?

21      A.      TODAY OR IN THE PAST?

22      Q.      AS OF MARCH 2018.

23      A.      AT MARCH 2018 --

24      Q.      LOOKING BACKWARDS, YEAH.

25      A.      MY UNDERSTANDING, AND AGAIN, WE'RE AT THE EDGE OF MY



                            UNITED STATES COURT REPORTERS
     CaseJOHNSON
          5:17-cv-00220-LHK  Document
                 REDIRECT BY MR.       1517 Filed 07/02/19 Page 31 of 198 1859
                                 PETERSON


 1      KNOWLEDGE, WAS THAT AT THE TIME SOME OF THESE DOCUMENTS WERE

 2      AUTHORED IN THE 2010, 2012 TIMEFRAME, SOC PROVIDERS WERE PAYING

 3      ROYALTIES TO QUALCOMM.

 4            MY UNDERSTANDING IS THAT IS NOT THE CASE TODAY.

 5      Q.    AND WHAT'S YOUR BASIS FOR THAT KNOWLEDGE?

 6      A.    GOOD QUESTION.     IT'S KIND OF A BLUR.   I DON'T THINK I CAME

 7      ACROSS THAT -- WELL, ONE IS THE TWO-TIERED LICENSING SCHEME

 8      THAT WE SPOKE ABOUT A MOMENT AGO FROM BOTH OEM'S AND SOC

 9      VENDORS, SO THAT MADE IT SOUND LIKE THEY'RE CHARGING SOC

10      VENDORS.

11            MY PERSONAL UNDERSTANDING OF QUALCOMM'S LICENSING

12      STRUCTURE IS A BIT DIFFERENT JUST FROM WHAT I'VE READ AND WHAT

13      I'VE BEEN TOLD IN CONVERSATIONS.

14                 MR. PETERSON:    THANK YOU.   NO FURTHER QUESTIONS.

15                 THE COURT:    ALL RIGHT.   TIME IS 9:40.

16            IS THERE ANY RECROSS?

17                 MR. HOPKIN:    NO, YOUR HONOR.

18                 THE COURT:    OKAY.   IS THIS WITNESS SUBJECT TO RECALL

19      OR HAS HE COMPLETED HIS TRIAL TESTIMONY?

20                 MR. HOPKIN:    NOT SUBJECT TO RECALL BY THE FTC.

21                 MR. PETERSON:    NOT FROM QUALCOMM, YOUR HONOR.

22                 THE COURT:    OKAY.   THEN YOU'VE COMPLETED YOUR TRIAL

23      TESTIMONY AND YOU'RE FREE TO LEAVE.

24            NOW, WHAT ABOUT MR. THOMAS LINDNER?       I FAILED TO ASK THAT

25      ON TUESDAY?    IS HE SUBJECT TO RECALL OR NOT?



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 32 of 198 1860
              DIRECT BY MR. BORNSTEIN


 1                 MR. VAN NEST:    NO, YOUR HONOR.

 2                 MS. MILICI:    NO, YOUR HONOR.

 3                 THE COURT:    OKAY.   SO HE'S DONE AS WELL.

 4                 THE WITNESS:    THANK YOU.

 5                 THE COURT:    ALL RIGHT.   CALL YOUR NEXT WITNESS,

 6      PLEASE.

 7                 MR. BORNSTEIN:    YOUR HONOR, QUALCOMM CALLS PROFESSOR

 8      AVIV NEVO.

 9                 THE COURT:    OKAY.

10                 MR. BORNSTEIN:    AND WE'LL BRING UP SOME BINDERS IF WE

11      MAY.

12                 THE COURT:    OKAY.   THANK YOU.

13             (PAUSE IN PROCEEDINGS.)

14                 THE COURT:    PLEASE RAISE YOUR RIGHT HAND.

15             (DEFENDANT'S WITNESS, AVIV NEVO, WAS SWORN.)

16                 THE WITNESS:    I DO.

17                 THE CLERK:    THANK YOU.   PLEASE BE SEATED.

18             WOULD YOU PLEASE STATE YOUR FULL NAME AND SPELL YOUR LAST

19     NAME FOR THE RECORD.

20                 THE WITNESS:    AVIV NEVO.   LAST NAME NEVO, N-E-V-O.

21                 THE COURT:    OKAY.   TIME IS 9:41.   GO AHEAD, PLEASE.

22                 MR. BORNSTEIN:    YOUR HONOR, THAT --

23                                DIRECT EXAMINATION

24      BY MR. BORNSTEIN:

25      Q.     PROFESSOR NEVO, CAN YOU PLEASE TELL THE COURT YOUR AREA OF



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 33 of 198 1861
              DIRECT BY MR. BORNSTEIN


 1      ACADEMIC EXPERTISE?

 2      A.    INDUSTRIAL ORGANIZATION, ANTITRUST ECONOMICS, AND

 3      ECONOMETRICS.

 4      Q.    WHAT IS ECONOMETRICS?

 5      A.    ECONOMETRICS IS THE APPLICATION OF STATISTICAL METHODS TO

 6      ECONOMIC MODELS, SPECIFICALLY TESTING THOSE MODELS AND

 7      ESTIMATING THE RELEVANT PARAMETERS.

 8      Q.    AND WHAT'S YOUR EDUCATIONAL BACKGROUND, PROFESSOR?

 9      A.    I HAVE A BACHELOR'S DEGREE IN MATH AND ECONOMICS FROM

10      TEL AVIV UNIVERSITY.    I CONTINUED MY GRADUATE STUDIES AT

11      HARVARD WHERE I GOT A MASTER AND A PH.D. IN ECONOMICS.

12      Q.    WHERE DO YOU WORK NOW?

13      A.    SINCE 2016, I'VE BEEN AT UNIVERSITY OF PENNSYLVANIA.      I'M

14      A PENN INTEGRATED TECHNOLOGY PROFESSOR, UNIVERSITY PROFESSOR.

15      THAT'S THE HIGHEST PROFESSORSHIP PENN HAS.

16            I HAVE APPOINTMENTS AT THE DEPARTMENT OF ECONOMICS AT THE

17      SCHOOL OF ARTS AND SCIENCES AND AT THE MARKETING DEPARTMENT AT

18      WHARTON BUSINESS SCHOOL.

19      Q.    WHERE WERE YOU BEFORE PENN?

20      A.    I TAUGHT FOR 12 YEARS AT NORTHWESTERN AND BEFORE THAT I

21      TAUGHT FOR 7 YEARS AT UNIVERSITY OF CALIFORNIA BERKELEY.

22      Q.    IT MIGHT HELP IF YOU STAY A LITTLE CLOSER TO THE

23      MICROPHONE.

24      A.    THANK YOU.   SURE.

25      Q.    THANK YOU.   DO YOU HAVE OTHER PROFESSIONAL AFFILIATIONS



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 34 of 198 1862
              DIRECT BY MR. BORNSTEIN


 1      BESIDES YOUR TEACHING POSITIONS?

 2      A.    I DO.   I'M A CO-EDITOR ECONOMETRICA, WHICH IS ONE OF THE

 3      TOP TWO ECONOMIC JOURNALS.     SPECIFICALLY, I'M THE CO-EDITOR IN

 4      CHARGE OF THE APPLIED MICROECONOMICS AREA, WHICH IS THE AREA OF

 5      EMPIRICAL PROJECTS OR EMPIRICAL PAPERS THAT TEST ECONOMIC

 6      MODELING.

 7            IN ADDITION TO THAT, I'M ALSO A RESEARCH ASSOCIATE AT THE

 8     NATIONAL BUREAU OF ECONOMIC RESEARCH.

 9      Q.    HAVE YOU PUBLISHED ANY ARTICLES IN YOUR FIELD IN PEER

10      REVIEWED JOURNALS?

11      A.    YES, I HAVE, QUITE A FEW.

12      Q.    HAVE YOU HAD ANY GOVERNMENT SERVICE POSITIONS?

13      A.    YES.    WHILE I WAS AT NORTHWESTERN, I WAS ON LEAVE FOR A

14      YEAR, THAT WAS 2013 AND 2014.     I WAS ON LEAVE AND SERVED AS THE

15      CHIEF ECONOMIST AT THE ANTITRUST DIVISION OF THE DEPARTMENT OF

16      JUSTICE.     THE OFFICIAL TITLE WAS DEPUTY ASSISTANT ATTORNEY

17      GENERAL FOR ECONOMIC ANALYSIS.

18      Q.    HAVE YOU PREVIOUSLY BEEN ACCEPTED AS AN EXPERT WITNESS IN

19      FEDERAL COURT ON THESE SUBJECT MATTERS?

20      A.    YES.

21      Q.    CAN YOU GIVE EXAMPLES OF CASES IN WHICH YOU'VE PREVIOUSLY

22      TESTIFIED?

23      A.    YES.    SO IN MY PREVIOUS TWO TESTIMONIES WAS -- ABOUT SEVEN

24      OR EIGHT MONTHS AGO, I TESTIFIED ON BEHALF OF THE FTC IN A

25      PROPOSED MERGER BETWEEN TWO CHEMICAL SUPPLIERS TO SHIPS.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 35 of 198 1863
              DIRECT BY MR. BORNSTEIN


 1            I TESTIFIED IN COURT.       THE MERGER WAS BLOCKED IN PART

 2     BASED ON MY TESTIMONY.

 3            PRIOR TO THAT, ROUGHLY TWO YEARS AGO, I TESTIFIED ON

 4     BEHALF OF THE D.O.J. IN AN ATTEMPTED MERGER BY TWO HEALTH

 5     INSURANCE COMPANIES, AETNA AND HUMANA.        ONCE AGAIN, I TESTIFIED

 6     IN COURT.    THE MERGER WAS BLOCKED IN PART BASED ON MY

 7     TESTIMONY.

 8                  MR. BORNSTEIN:   YOUR HONOR, QUALCOMM OFFERS

 9      PROFESSOR NEVO AS AN EXPERT IN INDUSTRIAL ORGANIZATION,

10      ANTITRUST ECONOMICS, AND ECONOMETRICS.

11                  MS. MILICI:   NO OBJECTION.

12                  THE COURT:    OKAY.   SO CERTIFIED AS AN EXPERT IN THOSE

13      AREAS.

14                  MR. BORNSTEIN:   THANK YOU, YOUR HONOR.

15      Q.    PROFESSOR NEVO, WOULD YOU PLEASE EXPLAIN THE ASSIGNMENT

16      YOU WERE ASKED TO CONDUCT IN THIS CASE?

17      A.    YES, I'D BE HAPPY TO DO SO.      SO I WAS ACTUALLY ASKED TO

18      PROVIDE -- MY ASSIGNMENT CONSISTED OF THREE PARTS.

19            THE FIRST PART WAS TO EVALUATE THE FTC'S ALLEGATIONS THAT

20      QUALCOMM USES ITS MARKET POWER IN CERTAIN CHIP MARKETS TO

21      OBTAIN SUPRA-FRAND ROYALTY RATES.       THAT WAS THE FIRST PART.

22            THE SECOND PART WAS TO EVALUATE THE FTC'S CLAIM THAT

23     QUALCOMM'S ALLEGED SUPRA-FRAND RATES ACTS AS A TAX THAT HARMS

24     COMPETITION.

25            AND THEN FINALLY, I WAS ASKED TO ASSESS THE



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 36 of 198 1864
              DIRECT BY MR. BORNSTEIN


 1     PRO-COMPETITIVE AND BUSINESS JUSTIFICATIONS FOR QUALCOMM'S

 2     PRACTICES.

 3      Q.    LET'S START WITH THE FIRST ONE.

 4            WHAT CONCLUSION DID YOU REACH ABOUT WHETHER QUALCOMM HAS

 5     USED MARKET POWER TO OBTAIN SUPRA-FRAND ROYALTY RATES?

 6      A.    SO MY CONCLUSION IS THAT THE FTC'S THEORY IS JUST NOT

 7      BORNE OUT IN ACTUAL MARKET DATA.     SO THERE'S NO SUPPORT FOR THE

 8      THEORY.

 9      Q.    HOW DID YOU REACH THAT CONCLUSION?

10      A.    SO WHAT I DID IS THE SAME THING I DO IN MUCH OF MY

11      ACADEMIC WORK, I TOOK THE THEORY AS GIVEN AND LOOKED AT ITS

12      IMPLICATIONS, AND THERE'S VERY CLEAR IMPLICATIONS FROM THE

13      THEORY.

14            AND THEN I TOOK THOSE IMPLICATIONS AND TESTED THEM IN THE

15     REAL, USING REAL WORLD DATA, REAL WORLD ECONOMIC DATA AND

16     CHECKED WHETHER THE PREDICTIONS OF THE THEORY ARE BORNE OUT IN

17     THE DATA.

18      Q.    SO WHY DID YOU DO THAT SORT OF TESTING?

19      A.    AGAIN, IT'S A STANDARD THING THAT I DO IN MY ACADEMIC

20      RESEARCH.   AND THE REASON WE DO THAT IS ECONOMIC MODELS ARE

21      SUPPOSED TO BE SIMPLIFICATIONS OF THE WORLD.        THEY'RE USEFUL

22      WHEN THEY'RE, WHEN THEY'RE GOOD SIMPLIFICATIONS AND GIVE GOOD

23      PREDICTIONS.

24            SO BEFORE WE CAN MAKE ANY POLICY OR OTHER RECOMMENDATIONS

25      BASED ON THESE MODELS, WE WANT TO ACTUALLY KNOW THAT THEY HAVE



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 37 of 198 1865
              DIRECT BY MR. BORNSTEIN


 1      SOME VALIDITY AND THEY ACTUALLY MATCH WHAT WE SEE IN THE REAL

 2      WORLD, AND THAT WAS THE GOAL OF WHAT I DID.

 3      Q.     SO WHAT WERE YOU LOOKING FOR IN THE TESTS THAT YOU

 4      PERFORMED?

 5      A.     SO SPECIFICALLY WHAT I LOOKED AT WAS THE PREDICTIONS FROM

 6      THE THEORY TO SEE IF THEY'RE ACTUALLY BORNE IN THE DATA.

 7             SO MAYBE I CAN BEST DEMONSTRATE THAT WITH AN EXAMPLE.     SO

 8     ONE OF THE CLEAR PREDICTIONS FROM THE THEORY IS THAT DURING

 9     PERIODS OF ALLEGED MARKET POWER, THE THEORY PREDICTS THAT WE

10     SHOULD SEE HIGHER ROYALTY RATES.

11             SO THAT'S A VERY CLEAR PREDICTION THAT YOU CAN TAKE TO

12     DATA.    YOU CAN LOOK AT THE ALLEGED MARKET POWER PERIOD, YOU CAN

13     LOOK AT THE ROYALTY RATES AND THE AGREEMENTS THAT WERE SIGNED

14     DURING THAT PERIOD AND COMPARE TO OTHER PERIODS TO SEE WHETHER

15     WHETHER WE ACTUALLY SEE A DIFFERENCE IN THE RATES.

16      Q.     AND IN PERFORMING THOSE TESTS, DID YOU MAKE ANY

17      ASSUMPTIONS ABOUT WHETHER QUALCOMM ACTUALLY HAS OR DOES NOT

18      HAVE MARKET POWER?

19      A.     I BASICALLY TOOK THE THEORY AS GIVEN AND THE THEORY

20      ASSUMES THAT QUALCOMM HAS MARKET POWER DURING CERTAIN PERIODS,

21      AND I TOOK THAT AS GIVEN AND THEN TESTED THE IMPLICATIONS.

22      Q.     ALL RIGHT.   WHAT WAS THE FIRST STEP THAT YOU DID?

23      A.     SO THE FIRST STEP THAT I DID WAS PRETTY MUCH LIKE THIS

24      EXAMPLE.    I FOCUSSED ON THE RATES, THE ACTUAL CONTRACTUAL RATES

25      AND LOOKED AT HOW THEY, IF THERE WAS ANY VARIATION OVER TIME



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 38 of 198 1866
              DIRECT BY MR. BORNSTEIN


 1      THAT'S CONSISTENT WITH WHAT, WHAT THE THEORY PREDICTS.

 2      Q.    WHAT WAS YOUR CONCLUSION?

 3      A.    MY CONCLUSION WAS THAT THE DATA DO NOT SUPPORT THE

 4      PREDICTIONS OF THE THEORY.        THE DATA SAYS THAT THE PREDICTION

 5      OF THE THEORY IS JUST NOT BORNE OUT.

 6      Q.    DID YOU PUT TOGETHER A SLIDE THAT SUMMARIZES THESE

 7      CONCLUSIONS?

 8      A.    YES, I DID.

 9      Q.    LET'S TAKE A LOOK, PLEASE, AT SLIDE NUMBER 4.      THANK YOU.

10            AND, YOUR HONOR, THESE HAVE BEEN MARKED WITH A QDX NUMBER.

11                   THE COURT:   OKAY.   IS THAT UNDER TAB 4, OR NOT?

12                   MR. BORNSTEIN:   IT IS UNDER TAB NUMBER 1 IN THE

13      BINDER WHICH YOUR HONOR HAS.

14                   THE COURT:   ALL RIGHT.   THANK YOU.

15      BY MR. BORNSTEIN:

16      Q.    ALL RIGHT.    PROFESSOR, CAN YOU EXPLAIN WHAT THIS SLIDE

17      SHOWS ABOUT YOUR CONCLUSIONS?

18      A.    YES.    BASICALLY THIS SLIDE DEMONSTRATES THE DATA, SO LET

19      ME GO THROUGH IT CAREFULLY.

20            ON THE X AXIS WE HAVE TIME, WE HAVE YEARS STARTING FROM

21     1990 GOING ALL THE WAY TO 2017.

22            ON THE Y AXIS, WE HAVE THE ROYALTY RATE.       IN THIS

23     PARTICULAR CASE, IT'S THE CONTRACTUAL ROYALTY RATE FOR CDMA.

24            EACH DOT REPRESENTS AN AGREEMENT, IN SOME CASES IT'S

25     MULTIPLE AGREEMENTS THAT FALL RIGHT ON THE SAME DAY.        BUT THESE



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 39 of 198 1867
              DIRECT BY MR. BORNSTEIN


 1     DOTS REPRESENT ROYALTY AGREEMENTS.

 2            THE BLUE DOTS ARE THE TYPICAL, IF YOU WANT, AGREEMENTS,

 3     CONTRACTS.

 4            AND THEN THE PURPLE, GREEN, AND I THINK IT LOOKS LIKE HERE

 5     RED ARE OTHER TYPES OF AGREEMENTS.     IN THIS CASE THESE ARE

 6     AGREEMENTS THAT WERE SIGNED SUBJECT TO GOVERNMENT, GOVERNMENT

 7     SUPERVISION.

 8      Q.    AND WHY DID YOU SEPARATE OUT THE DIFFERENT COLORS?

 9      A.    BECAUSE THE GOVERNMENT, OR THE AGREEMENTS THAT WERE SIGNED

10      SUBJECT TO GOVERNMENT SUPERVISION ARE REALLY DIFFERENT IN

11      NATURE, AND INDEED IN SOME OF THE ANALYSIS THAT FOLLOWS, I'M

12      ACTUALLY GOING TO EXCLUDE THEM SIMPLY BECAUSE THE FTC'S THEORY

13      REALLY DOESN'T APPLY TO THEM.     THE TERMS OF THESE AGREEMENTS

14      WERE NEGOTIATED WITH GOVERNMENT REGULATORS AND THEY'RE REALLY

15      NOT SUBJECT TO THE FTC'S THEORY.

16      Q.    DID YOU EXCLUDE ANY OTHER AGREEMENTS FROM THIS ANALYSIS?

17      A.    SO FROM ALL THE ANALYSIS, I ALSO EXCLUDED A NOKIA 2008

18      AGREEMENT THAT JUST IS VERY DIFFERENT IN NATURE.

19      Q.    AND FOR THE RECORD, YOU MAY HAVE SAID INCLUDED, DID YOU

20      MEAN INCLUDED OR EXCLUDED?

21      A.    EXCLUDED.   I APOLOGIZE.   EXCLUDED.

22      Q.    AND DID YOU INCLUDE OR EXCLUDE FROM THIS ANALYSIS THE TWO

23      5G AGREEMENTS THAT WERE THE SUBJECT OF THE COURT'S MOTION IN

24      LIMINE RULING?

25      A.    THOSE ARE NOT ANYWHERE IN MY, IN MY DATA.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 40 of 198 1868
              DIRECT BY MR. BORNSTEIN


 1      Q.    SO WHAT IS THE SHADED BOX ON THE RIGHT SIDE OF THE SLIDE?

 2      A.    SO WHAT WE HAVE HERE IN SHADED BOX, THAT'S THE ALLEGED

 3      MARKET POWER PERIOD BETWEEN 2006 AND 2016.      SO THAT'S THE AREA

 4      THAT'S THE ALLEGATION OF MARKET POWER.      AND WHAT I'M DOING HERE

 5      IS LOOKING AS TO WHETHER THE RATES DURING THAT TIME, SO INSIDE

 6      THAT SHADED BOX, ARE DIFFERENT FROM RATES OUTSIDE THAT BOX.

 7      Q.    AND WHAT CONCLUSION DID YOU DRAW?

 8      A.    SO FIRST WE CAN JUST INSPECT THIS VISUALLY, AND VISUALLY

 9      YOU CAN SEE THAT THERE'S ACTUALLY -- - THERE ISN'T MUCH

10      VARIATION, AT LEAST NOT ON AVERAGE.

11            AND AGAIN, THE THEORY WOULD PREDICT THAT DURING THE THEORY

12      OF THE ALLEGED MARKET POWER, DOTS SHOULD BE HIGHER, THE RATES

13      SHOULD BE HIGHER, AND VISUALLY YOU CAN SEE THAT THAT PATTERN IS

14      NOT THERE.

15            I ALSO TESTED IT STATISTICALLY, NOT JUST EYEBALL IT.      I

16     TESTED IT STATISTICALLY AND THE STATISTICAL TEST CONFIRMS THAT

17     THERE'S NO ECONOMIC AND MEANINGFUL DIFFERENCE BETWEEN THE RATES

18     DURING THAT PERIOD INSIDE THE BOX AND OUTSIDE.

19      Q.    DID YOU PERFORM THIS TEST FOR ANY CONTRACTUAL TERMS OTHER

20      THAN THE RUNNING ROYALTY RATE?

21      A.    YES.   I PERFORMED THE EXACT SAME TEST ALSO FOR THE UPFRONT

22      RATES.   IT'S IN MY -- IT'S AN EXHIBIT IN MY EXPERT REPORT.

23      EXACTLY THE SAME THING, JUST INSTEAD OF ROYALTY RATES, I LOOKED

24      AT UPFRONT RATES, COMPARED BETWEEN THE SHADED AREA AND THE

25      NON-SHADED AREA, AND BASICALLY CONCLUDED THE EXACT SAME THING,



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 41 of 198 1869
              DIRECT BY MR. BORNSTEIN


 1      THAT THERE'S NO DIFFERENCE BETWEEN THE TWO GROUPS.

 2      Q.    DID YOU ASSESS THAT UPFRONT FEE COMPARISON STATISTICALLY

 3      AS WELL?

 4      A.    YES, I DID.

 5      Q.    THERE ARE SOME OTHER VERTICAL LINES ON THE LEFT SIDE OF

 6      THE SLIDE.    CAN YOU EXPLAIN THE SIGNIFICANCE OF THOSE?

 7      A.    YEAH.   THESE ARE LINES THAT DENOTE VARIOUS DATES IN THE

 8      PROGRESSION OF THE INDUSTRY.       SO THE FIRST LINE, KIND OF MOVING

 9      FROM THE END TO THE BEGINNING, IS OCTOBER '99.       THAT'S THE

10      FIRST COMMERCIAL RELEASE OF CDMA 2000.

11            THEN IN '95, ROUGHLY SAME TIME, THERE'S THE FIRST CDMA

12     NETWORK COMMERCIAL LAUNCH.        AND THAT'S ROUGHLY AROUND THAT TIME

13     IS WHEN QUALCOMM STARTED SELLING CDMA CHIPS.

14            AND THEN IN JULY '93 IS ACTUALLY IN THE ADOPTION OF THE 2G

15     CDMA STANDARD.

16                 MS. MILICI:   OBJECTION, YOUR HONOR.     HIS REPORT

17      DOESN'T HAVE ANYTHING ABOUT THE DATE THAT QUALCOMM STARTED

18      SELLING CHIPS, AND THIS DOESN'T APPEAR ON THE EXHIBIT TO HIS

19      REPORT.

20                 MR. BORNSTEIN:   YOUR HONOR, HIS --

21                 THE COURT:    ALL RIGHT.    CAN I HAVE A COPY OF HIS

22      REPORT?    AND WHY DON'T YOU SHOW ME THE PARAGRAPH WHERE -- OR

23      THE EXHIBIT.

24                 MR. BORNSTEIN:   SURE.

25                 THE COURT:    OKAY.    THANK YOU.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 42 of 198 1870
              DIRECT BY MR. BORNSTEIN


 1                 MR. BORNSTEIN:    YOUR HONOR, THIS INFORMATION IS IN

 2      EXHIBIT 2 TO PROFESSOR NEVO'S REPORT.      AND IF SOMEBODY CAN TELL

 3      ME WHAT PAGE THAT'S ON.     IT'S ON PAGE 61 OF THE REPORT, YOUR

 4      HONOR, EXHIBIT 2.

 5                 THE COURT:    OKAY.

 6                 MR. BORNSTEIN:    IT INDICATES FIRST CDMA NETWORK

 7      COMMERCIAL LAUNCH ON OCTOBER 1995.

 8                 MS. MILICI:    YOUR HONOR, WHAT'S NOT THERE IS THIS BIG

 9      BLUE FLAG SAYING THAT QUALCOMM STARTED SELLING CDMA CHIPS ON A

10      PARTICULAR DATE.

11                 MR. BORNSTEIN:    AND THAT'S REFLECTED IN PARAGRAPH 68

12      OF THE REPORT, AS REFLECTED ON THE SLIDE.

13                 MS. MILICI:    YOUR HONOR, I DON'T HAVE PARAGRAPH 68 IN

14      FRONT OF ME, BUT MY RECOLLECTION OF PARAGRAPH 68 IS THAT IT

15      GIVES A DATE.    IT DOES NOT GIVE THE DATE THAT QUALCOMM STARTED

16      SELLING CDMA CHIPS.      IT'S NOT CLEAR FROM THIS SLIDE WHAT THEY

17      MEAN BY SELLING, WHETHER THAT'S THE DATE THAT QUALCOMM STARTED

18      SHIPPING CHIPS, WHETHER THAT'S THE DATE THEY STARTED ENTERING

19      INTO SUPPLY AGREEMENTS.

20            I DON'T BELIEVE THAT'S IN THE RECORD AND I DON'T BELIEVE

21     IT'S IN THE EXHIBIT.

22                 THE COURT:    68 SAYS, "AS MENTIONED ABOVE, QUALCOMM

23      STARTED SELLING CHIPS AND HANDSETS IN ORDER TO FACILITATE THE

24      COMMERCIALIZATION OF THE CDMA TECHNOLOGY THAT IT DEVELOPED.

25      QUALCOMM FORMED ITS CHIPSET DIVISION IN OCTOBER 1995 AS THE



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 43 of 198 1871
              DIRECT BY MR. BORNSTEIN


 1      CDMA ASIC PRODUCTS UNIT WHICH EVOLVED INTO QUALCOMM'S CDMA

 2      TECHNOLOGIES QCT IN 1999."

 3                 MR. BORNSTEIN:    CORRECT, YOUR HONOR.   COULDN'T HAVE

 4      BEEN SELLING CHIPS BEFORE IT HAD A CHIPSET DIVISION.

 5                 MS. MILICI:    YOUR HONOR, THAT'S INCORRECT.    THE

 6      REPORT ALSO SAID THAT QTL WASN'T FORMED UNTIL 1995, BUT QTL WAS

 7      OBVIOUSLY ENTERING LICENSES BEFORE 1995.       I THINK THAT'S

 8      CORRECT.

 9                 MR. BORNSTEIN:    I'M NOT SURE WHERE IT SAYS QTL WASN'T

10      FORMED UNTIL 1995.      FIRST OF ALL, I'M HAPPY TO MOVE ON.      I

11      THINK THE FTC HAS DECIDED THAT OBJECTING AND WASTING TIME AND

12      SLOWING THINGS DOWN IS A GOOD STRATEGY FOR THEM.       THERE'S NO

13      REASON TO THINK THIS IS IMPORTANT OR RELEVANT.

14            I'LL MOVE ON FROM THAT ONE SPECIFIC POINT OF WHEN THEY

15      STARTED SELLING CHIPS IF IT'LL MAKE THE FTC HAPPY.

16                 THE COURT:    ALL RIGHT.   GO AHEAD, PLEASE.

17                 MR. BORNSTEIN:    OKAY.    AND AS I'VE BEEN REMINDED,

18      THIS IS IN PARAGRAPH 62 ANYWAY.

19                 THE COURT:    GO AHEAD, PLEASE.

20                 MR. BORNSTEIN:    OKAY.

21                 THE COURT:    OVERRULED.

22                 MR. BORNSTEIN:    THANK YOU.

23      Q.    SO YOU WERE EXPLAINING YOUR SLIDE, PROFESSOR.       WHAT IS THE

24      SIGNIFICANCE TO YOUR ANALYSIS OF THE DATES THAT YOU'VE

25      IDENTIFIED ON THE LEFT SIDE OF THE SLIDE?



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 44 of 198 1872
              DIRECT BY MR. BORNSTEIN


 1      A.    SO THE SIGNIFICANCE REALLY VARIES BY THESE THREE DATES,

 2      AND MAYBE WE CAN MOVE ON TO THE NEXT SLIDE THAT KIND OF ZOOMS

 3      IN ON THIS PERIOD.

 4      Q.    SURE.   LET'S DO THAT.

 5      A.    SO I PREPARED A SLIDE THAT ZOOMS IN ON THIS SPECIFIC

 6      PERIOD, KIND OF PRE2000, AND WHAT WE SEE HERE IS IF WE FOCUS ON

 7      THE PRE-JULY '93 IS WE SEE THAT THERE'S ACTUALLY FIVE LICENSES

 8      THAT WERE SIGNED THERE.    AND THESE ARE LICENSES THAT SATISFY

 9      WHAT WE WOULD CALL THE EX ANTE FRAMEWORK FOR DETERMINATION OF

10      FRAND.

11      Q.    WHAT DO YOU MEAN BY "THE EX ANTE FRAMEWORK"?

12      A.    SO IN THE ECONOMICS LITERATURE, THERE IS SOME DISCUSSION

13      OF HOW TO DETERMINE FRAND.     BUT ONE THING THAT'S IN PRETTY

14      CONSENSUS AGREEMENT IS THE FACT THAT WE SHOULD BE LOOKING AT,

15      AT NEGOTIATIONS THAT HAPPENED EX ANTE.      EX ANTE MEANS BEFORE

16      THE STANDARD WAS ADOPTED.      THAT'S THE REFERENCE HERE.

17            AND USUALLY THAT'S A HYPOTHETICAL SITUATION.     THIS IS A

18     CASE WHERE WE ACTUALLY HAVE FIVE CONTRACTS THAT ACTUALLY

19     SATISFY LITERALLY THAT DEFINITION OF EX ANTE.

20      Q.    AND WHY IS THAT RELEVANT TO YOUR ANALYSIS?

21      A.    AGAIN, THAT JUST GIVES US FIVE LICENSES THAT SATISFY WHAT

22      THE ECONOMICS LITERATURE WOULD ACTUALLY CALL THE FRAND RATE.

23            SO, AGAIN, INSTEAD OF HAVING A HYPOTHETICAL SITUATION, WE

24      HAVE TO THINK, WHAT WOULD THE NEGOTIATION RATE WOULD HAVE BEEN

25      HAD THEY HAPPENED BEFORE THE STANDARD.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 45 of 198 1873
              DIRECT BY MR. BORNSTEIN


 1            HERE WE ACTUALLY HAVE FIVE AGREEMENTS THAT WERE SIGNED

 2     BEFORE THE STANDARD.

 3      Q.    OKAY.   AND YOU TALKED ABOUT 1993.     WHAT IS THE RELEVANCE

 4      OF THE OTHER TWO DATES?

 5      A.    SO 1995, THAT'S AFTER THE STANDARD.      SO THERE'S TEN

 6      ADDITIONAL LICENSES, SOME OF WHICH ARE DEPICTED HERE.       THERE'S

 7      TEN ADDITIONAL LICENSES.

 8            AND THESE LICENSES ARE AFTER THE STANDARD, BUT THEY'RE

 9     REALLY BEFORE THERE'S ANY CDMA NETWORK AND BEFORE QUALCOMM

10     STARTED SELLING CDMA CHIPS.

11            SO IN TERMS OF THINKING OF ANY TYPE OF REQUIREMENT FOR

12     CHIPS, THESE ARE KIND OF BEFORE THAT REQUIREMENT EXISTED.

13      Q.    OKAY.   HAVE YOU DONE A SIMILAR TEST FOR PREMIUM LTE?

14      A.    YES, I HAVE.

15      Q.    OKAY.   AND WHAT DID YOU DO THERE?

16      A.    SO I BASICALLY DID A VERY SIMILAR EXERCISE, WHICH IS TO

17      LOOK AT CONTRACTUAL RATES AND COMPARE THEM BETWEEN PERIODS OF

18      ALLEGED MARKET POWER AND PERIODS OUTSIDE THE ALLEGED MARKET

19      POWER PERIOD.

20      Q.    WHICH AGREEMENTS DID YOU LOOK AT?

21      A.    SO IN THAT CASE, I FOCUSSED ON WCDMA ONLY RATES.

22      Q.    HOW COME?

23      A.    SO IN ORDER TO USE LTE PREMIUM CHIPS, AN OEM WOULD NEED

24      ONE OF TWO LICENSES.     IT WOULD EITHER NEED A CDMA LICENSE, AND

25      THEN IT WOULD BE COVERED IN THE PREVIOUS ANALYSIS THAT WE



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 46 of 198 1874
              DIRECT BY MR. BORNSTEIN


 1      LOOKED AT OR THEY WOULD NEED A WCDMA LICENSE.

 2            SO WHAT I'M DOING HERE IS I'M LOOKING AT THE ADDITIONAL

 3     LICENSES, THOSE THAT ARE ONLY FOR WCDMA AND THAT COULD HAVE

 4     POTENTIALLY BEEN AFFECTED BY A REQUIREMENT FOR LTE PREMIUM

 5     CHIPS.

 6      Q.    SO WHAT WAS THE TEST THAT YOU RAN FOR PREMIUM LTE?

 7      A.    SO, AGAIN, VERY SIMILAR TO THE TEST THAT I RAN BEFORE

 8      LOOKING BETWEEN THE ALLEGED MARKET POWER PERIOD, HERE'S A

 9      DIFFERENT PERIOD OF 2011 TO 2016, SO IT'S A DIFFERENT PERIOD.

10            AND LOOKING AT THE CONTRACTUAL RATE FOR WCDMA ONLY

11     CONTRACTS.

12      Q.    WHAT DID YOU FIND?

13      A.    I PREPARED A SLIDE TO SHOW YOU US THAT.       MAYBE WE CAN --

14      Q.    TAKE A LOOK AT SLIDE 6, PLEASE.

15      A.    SO THIS SLIDE FOLLOWS ESSENTIALLY THE SAME FORMAT AS THE

16      PREVIOUS SLIDE.    AGAIN, THE TIME ON THE X AXIS, ROYALTY ON THE

17      Y AXIS.   CONTRACTUAL RATES ARE DOTS.     AGAIN, DIFFERENT COLORS

18      DENOTE DIFFERENT TYPES OF AGREEMENTS.

19            SHADED AREA IS THE ALLEGED MARKET POWER PERIOD, AND I'M

20      TESTING THE DIFFERENCE BETWEEN THE AGREEMENTS IN THE SHADED

21      AREA TO THOSE OUTSIDE.

22      Q.    AND WHAT DO YOU CONCLUDE?

23      A.    WHAT I CONCLUDE, AGAIN VERY SIMILAR TO BEFORE, IS VISUALLY

24      IT'S VERY CLEAR.    WE DO NOT SEE WHAT THE THEORY WOULD PREDICT,

25      WHICH WOULD BE HIGHER RATES DURING THE ALLEGED MARKET POWER



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 47 of 198 1875
              DIRECT BY MR. BORNSTEIN


 1      PERIOD.

 2            I ALSO TESTED IT STATISTICALLY AND AGAIN IT CONFIRMS

 3     THERE'S NO ECONOMIC AND MEANINGFUL DIFFERENCE BETWEEN THE

 4     AGREEMENTS IN THE TWO PERIODS.

 5      Q.    SO WHAT CONCLUSIONS CAN YOU DREW FROM THESE TWO TESTS

 6      ABOUT THE FTC'S THEORY?

 7      A.    SO JUST FOCUSSING ON THESE TWO TESTS, THEIR PREDICTIONS

 8      THAT -- THE FTC'S THEORY PREDICTION THAT THERE WOULD BE

 9      DIFFERENT RATES DURING PERIODS OF HIGH MARKET POWER IS JUST NOT

10      BORNE OUT IN THE DATA.

11      Q.    DOES YOUR CONCLUSION YOU JUST DESCRIBED DEPEND ON ASSUMING

12      THAT NOTHING RELEVANT HAS CHANGED IN THE INDUSTRY FROM THE

13      BEGINNING OF THE PERIOD THAT YOU LOOKED AT UNTIL THE END?

14      A.    NO.   FUNDAMENTALLY THE CHANGE -- THE BASIC IDEA OF THE

15      TEST IS TO REALLY COMPARE WITHIN THE SHADED AREA AND OUTSIDE

16      THE SHADED AREA.

17            OUTSIDE THE SHADED AREA DOES INCLUDE SOME OF THE EARLIER

18     AGREEMENTS, ESSENTIALLY CDMA GOING BACK TO THE EARLY 90S, BUT

19     IT INCLUDES THE WHOLE RANGE.

20            THE EARLY AGREEMENTS THAT WERE THEN VALIDATED BY SIMILAR

21     RATES IN KIND OF THE MID-90S AND THEN A SIMILAR RATE FOR LATE

22     90S AND 2000S AND AFTERWARDS.     SO I'M COMPARING THE WHOLE AREA.

23      Q.    WHAT DO YOU MEAN WHEN YOU SAY THAT THE RATES WERE

24      VALIDATED?

25      A.    I MEAN, THERE'S THE INITIAL RATES THAT WERE SIGNED PRE-93,



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 48 of 198 1876
              DIRECT BY MR. BORNSTEIN


 1      AND THEN THERE WERE ADDITIONAL RATES THAT WERE SIGNED, AND AS

 2      WE LOOKED AT THE GRAPH BEFORE, YOU COULD REALLY SEE THAT WE SEE

 3      CONSISTENTLY THE 5 PERCENT APPEARING OVER AND OVER AGAIN.       WE

 4      CAN SEE THIS HERE LOOKING FROM 99 ONWARDS.      WE CAN SEE KIND OF

 5      THE REVALIDATION IN THIS CASE FOR WCDMA, AND THE PREVIOUS GRAPH

 6      FOR CDMA.

 7      Q.    AND DOES THE FACT THAT QUALCOMM HAS MOST FAVORED ROYALTY

 8      RATE PROVISIONS IN SOME OF ITS AGREEMENTS AFFECT YOUR

 9      CONCLUSION IN ANY WAY?

10      A.    NO, IT DOESN'T.   THE MOST FAVORED ROYALTY RATES

11      PROVISIONS, IF THEY INDEED HAVE BITE, WOULD EXPLAIN CONSISTENCY

12      OF THE RATE, BUT THEY WON'T EXPLAIN THE LEVEL.

13            AND IN PARTICULAR, WHAT THEY WOULD IMPLY IS IF YOU ARE

14     GOING TO LINE UP ALL THE RATES, SO I'M ASSUMING THAT THEY HAVE

15     BITE, YOU WOULD LINE UP BASICALLY AT THE, THE LOWEST RATE THAT,

16     YOU KNOW, ANY LEVERAGE THAT YOU CAN GET.      IT WOULD BE WHAT I

17     CALL A RATCHETING DOWN EFFECT, NOT RATCHETING UP.       IT WOULD NOT

18     EXPLAIN WHY YOU WOULD RATCHET UP EVERYONE TO A SUPRA-FRAND RATE

19     AND EXPLAIN WHY YOU WOULD GO DOWN TO THE LOWEST, SOME SAY THE

20     LOWEST COMMON DENOMINATOR IN TERMS OF YOUR BUILT TO LEVERAGE.

21            SO YOU COULD NOT GET ANY MORE THAN YOUR LOWEST LEVERAGE

22     ACCORDING TO THE THEORY.

23      Q.    AND DOES QUALCOMM'S NONDISCRIMINATION OBLIGATIONS UNDER

24      ITS FRAND COMMITMENTS AFFECT YOUR CONCLUSION?

25      A.    AGAIN, TO THE EXTENT THAT THEY BITE, AND NOT TAKING A



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 49 of 198 1877
              DIRECT BY MR. BORNSTEIN


 1      STAND ON THE SIMILARLY SITUATED PART OF THAT CONDITION, THEY

 2      WOULD EXPLAIN CONSISTENTLY, BUT NOT THE LEVELS.      SO THE SAME

 3      ANSWER.

 4      Q.    DID YOU PERFORM ANY OTHER TESTS?

 5      A.    YES, I DID.

 6      Q.    OKAY.   WHAT WAS THE NEXT ONE THAT YOU DID?

 7      A.    SO THE NEXT THING THAT I DID WAS I ACTUALLY COMPARED THE

 8      RATES BETWEEN THE CDMA AGREEMENTS AND THE WCDMA ONLY

 9      AGREEMENTS.

10      Q.

11      +WHY DID YOU DO THAT?

12      A.    BECAUSE HERE AGAIN IT GIVES US A WAY TO TEST THE THEORY,

13      OR THE PREDICTIONS OF THE THEORY BY COMPARING TWO DIFFERENT

14      TECHNOLOGIES WHERE THERE'S DIFFERENT ALLEGATIONS OF MARKET

15      POWER.

16      Q.    AND CAN YOU EXPLAIN WHAT, WHAT THE CONCLUSION WAS FROM

17      YOUR TEST?

18      A.    SO THE CONCLUSION BASICALLY IS THE SAME AS THE PREVIOUS

19      TWO TESTS.    THE THEORY WOULD PREDICT THAT WE SHOULD SEE HIGH

20      RATES IN CDMA BECAUSE THERE'S AN ALLEGATION OF MARKET POWER,

21      ESPECIALLY IN A PARTICULAR TIME PERIOD WHERE THERE IS NO

22      ALLEGATION FOR THAT IN WCDMA, IN THE WCDMA ONLY AGREEMENTS.

23            SO THE THEORY PREDICTS WE SHOULD SEE HIGHER RATES IN THE

24      CDMA, AND THAT'S NOT WHAT WE SEE.

25      Q.    AND DID YOU PUT A SLIDE TOGETHER THAT SHOWS THE RESULTS OF



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 50 of 198 1878
              DIRECT BY MR. BORNSTEIN


 1      YOUR TESTS?

 2      A.    YES, I DID.

 3      Q.    CAN WE TAKE A LOOK AT THAT, PLEASE.     IT'S SLIDE 7.

 4      A.    SO WHAT I DID HERE IS REALLY A COMBINATION OF THE PREVIOUS

 5      TWO SLIDES.   THE RED DOTS HERE ARE THE CDMA AGREEMENTS THAT WE

 6      PREVIOUSLY SAW, AND THE BLUE DOTS ARE THE WCDMA ONLY

 7      AGREEMENTS.   AND JUST PUTTING THEM NOW IN ONE TIMELINE.

 8            AND VISUALLY, AGAIN, WE CAN SEE WHAT I ALLUDED TO BEFORE,

 9     IS THE FACT THAT WE DON'T SEE A JUMP IN THE RATES IN WCDMA,

10     WHETHER IT'S DURING THE 2006 TO 2011 PERIOD, OR WHETHER IT'S

11     ANY OTHER -- DURING ANY OTHER PERIOD.

12      Q.    AND DID YOU TEST THIS STATISTICALLY?

13      A.    I ALSO CONFIRMED THAT RESULT WITH A STATISTICAL TEST.

14      Q.    DID YOU CONSIDER THE POSSIBILITY THAT QUALCOMM COULD HAVE

15      USED MARKET POWER IN CDMA TO OBTAIN HIGHER RATES IN WCDMA?

16      A.    I CONSIDERED -- I CONSIDERED THAT POSSIBILITY.

17            AS A MATTER OF POLICY, I THINK WE HAVE PRETTY -- A LOT OF

18     TESTIMONY ON THE RECORD SAYING THAT THE POLICY IS STANDARD

19     SPECIFIC.   SO THE THEORY BEHIND THAT DOESN'T MATCH WHAT THE

20     ACTUAL POLICY IS.

21            BUT FOR THE SAKE OF THIS TEST, I ACTUALLY PUT THAT ASIDE

22     AND ASKED MYSELF, WOULD THAT ADD UP AS A POSSIBILITY, AS A

23     THREAT, EVEN THOUGH THAT'S NOT THE ACTUAL POLICY?

24      Q.    WHAT DID YOU CONCLUDE?

25      A.    WHAT I CONCLUDED WAS THAT MATH DOESN'T JUST -- DOESN'T ADD



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 51 of 198 1879
              DIRECT BY MR. BORNSTEIN


 1      UP.

 2      Q.    WHY IS THAT?

 3      A.    BECAUSE WE CAN LOOK AND SEE WHAT IS THE THREAT, RIGHT?      BY

 4      THREATENING TO WITHHOLD WCDMA, YOU CAN SEE WHAT'S THE COST TO

 5      THE OEM OF THAT HAPPENING, OR IT'S A MEASURE OF THAT COST, AND

 6      I HAVE A VERY CONSERVATIVE MEASURE OF THAT, WHICH WOULD BE THE

 7      REVENUES OVER A CERTAIN NUMBER OF YEARS.

 8            AND I COMPARED THAT TO THE ACTUAL EXTRA ROYALTIES THAT ARE

 9     BEING ALLEGEDLY PAID.

10      Q.    LET'S DISCUSS THIS IN THE CONTEXT OF SOME CONCRETE

11      NUMBERS.   DID YOU PUT A SLIDE TOGETHER ON THIS?

12      A.    YES, I PUT A SLIDE TOGETHER.

13      Q.    OKAY.   I'M JUST GOING TO FLIP THE CARDBOARD, YOUR HONOR,

14      BECAUSE YOU'VE SEALED THIS PARTICULAR SLIDE, WHICH IS SLIDE 8.

15            IF WE CAN PUT THAT UP, THOUGH, FOR THE PROFESSOR AND THE

16     COURT, PLEASE.

17      A.    SO WHAT THIS SLIDE IS, IS VISUAL REPRESENTATION OF MY

18      EXHIBIT 1.    EXHIBIT 1 IS A TABLE.    THIS IS A VISUAL

19      REPRESENTATION, BUT I HAVE THE EXACT SAME NUMBERS IN IT.

20            WHAT WE SEE HERE ARE SEVEN OEM'S, AND FOR EACH OF THEM, IN

21     THE RED BAR -- AND I'LL TRY TO MAKE SURE I AVOID SAYING

22     NUMBERS -- IN THE RED BAR WE SEE THIS IS THE ALLEGED

23     SUPRA-FRAND RATE THAT THEY'RE PAYING, SURCHARGE THAT THEY'RE

24     PAYING USING MR. LASINSKI'S NUMBERS OF HOW MUCH THE

25     OVERESTIMATE IS.      AND THIS IS FOR WCDMA.



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 52 of 198 1880
              DIRECT BY MR. BORNSTEIN


 1      Q.    SO TO BE CLEAR, DO RED NUMBERS, WHERE DO THEY COME FROM?

 2      A.    THEY'RE BASICALLY BASED ON THE, THE ESTIMATES OF SURCHARGE

 3      FROM MR. LASINSKI MULTIPLIED BY THE NUMBER OF UNITS THAT WE

 4      ACTUALLY SEE IN THE DATA THAT ARE ACTUALLY SOLD.

 5      Q.    OKAY.   SO WHAT ARE GREY BARS?

 6      A.    THE GREY BARS, THAT IS THE TOTAL REVENUE THAT THE OEM GOT

 7      FROM SELLING CDMA.    AND THAT'S SUPPOSED TO BE A PROXY -- CDMA

 8      DEVICES.

 9            THAT'S SUPPOSED TO BE A PROXY FOR THE PROFITS, AND IT'S

10     OBVIOUSLY VERY CONSERVATIVE FROM THE POINT OF THIS GRAPH.       AND

11     THE REASON I USE REVENUE IS I DON'T ACTUALLY KNOW THE PROFIT.

12     I SAY LET'S ASSUME THAT THEY HAVE NO COST AND THE WHOLE REVENUE

13     IS PROFIT, THAT THEY WOULD LOSE THAT WHOLE REVENUE.

14            AND I COMPARED THAT TO THE OVERCHARGE THAT THEY PAID, AND

15     THIS REVENUE, AS I SAID, IT'S ACTUALLY MEASURED FOR TWO YEARS

16     FOLLOWING THE LICENSE AGREEMENT.

17      Q.    OKAY.   SO JUST TO TAKE A SPECIFIC EXAMPLE, LEST NOT SAY A

18      NAME, BUT THE SECOND OEM THAT'S LISTED THERE, HOW WOULD YOU

19      ANALYZE WHAT YOU FOUND HERE?

20      A.    SO I COMPARED THE NUMBER IN THE GREY AREA, WHICH I'M NOT

21      GOING TO SAY WHAT IT IS, AND COMPARED TO THE RED, AND THE

22      NUMBER IN RED IS ALMOST, NOT QUITE, ALMOST 40 TIMES BIGGER THAN

23      THE NUMBER IN GREY.

24      Q.    AND WHAT DO YOU CONCLUDE BASED ON THAT?

25      A.    WELL, FROM THAT YOU CAN CONCLUDE THAT THE MATH DOESN'T



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 53 of 198 1881
              DIRECT BY MR. BORNSTEIN


 1      JUST ADD UP OF SAYING, IF THERE WAS A THREAT TO WITHHOLD THE

 2      GREY, THIS IS A VERY CONSERVATIVE ESTIMATE OF HOW MUCH WOULD BE

 3      LOST IN ORDER TO GET THAT RED AREA.     IT JUST DOESN'T LINE UP.

 4      Q.    WHAT WAS THE NEXT TEST THAT YOU DID?

 5      A.    SO THE NEXT TEST THAT I DID WAS ESSENTIALLY TRYING TO USE

 6      THAT SAME IDEAS THAT WE LOOKED AT BEFORE AND NOW COMPARING

 7      ACROSS OEM'S AND LOOKING AT THE RATES THAT THEY PAID AS A

 8      FUNCTION OF HOW DEPENDENT, OR HOW MUCH NEAR TERM DEMAND THEY

 9      MIGHT ACTUALLY HAVE FOR QUALCOMM CHIPS.

10      Q.    WHAT DO YOU MEAN BY "NEAR TERM DEMAND"?

11      A.    SO THE FTC'S THEORY IS THAT QUALCOMM HAD MARKET POWER AND

12      THEN USED THAT AS A BARGAINING CHIP.

13            NOW -- OR BARGAINING LEVERAGE, I SHOULD SAY.

14            FOR THAT TO HOLD, IT MEANS THAT THE OEM NEEDS TO HAVE A

15     NEAR TERM REQUIREMENT, OR REALLY A NEED FOR CHIPS, YOU KNOW,

16     RIGHT NOW, RIGHT AWAY, AND, THEREFORE, BE DEPENDENT ON

17     QUALCOMM.

18            IF THE OEM DOES NOT HAVE THAT NEED, THEY CAN ACTUALLY

19     WAIT, THEY CAN ACTUALLY GET A FRAND DETERMINATION IF THEY

20     BELIEVE THAT THE RATE THAT THEY'RE OFFERED IS NOT FRAND.

21      Q.    WELL, IF QUALCOMM HAS MARKET POWER, WHICH IS THE

22      ASSUMPTION YOU'RE USING HERE, DOESN'T EVERY OEM WHO WANTS TO

23      MAKE A CDMA PHONE HAVE A NEAR TERM DEMAND FROM QUALCOMM?

24      A.    NO, NOT IF THEY ARE -- IF THEY DON'T NEED TO MAKE -- DON'T

25      NEED THE QUALCOMM CHIPS RIGHT AWAY.     IF THEY ACTUALLY HAVE



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 54 of 198 1882
              DIRECT BY MR. BORNSTEIN


 1      SUFFICIENT TIME, THEY CAN, THEY CAN SEEK A FRAND DETERMINATION.

 2      Q.    SO CAN YOU GIVE A REAL WORLD EXAMPLE OF AN OEM THAT DID

 3      NOT HAVE A NEAR TERM DEMAND FOR QUALCOMM CHIPS?

 4      A.    I THINK APPLE IS A GOOD EXAMPLE.     IN 2005, I BELIEVE IT

 5      DECIDED TO ENTER THE IPHONE MARKET AND INTRODUCE ITS FIRST

 6      PHONE TWO YEARS LATER IN 2007, NOT USING QUALCOMM CHIPS.

 7            IT ONLY USED QUALCOMM CHIPS IN 2011, SO SIX YEARS AFTER

 8     THE DECISION.    SO DURING THAT TIME PERIOD, IT REALLY DID NOT

 9     HAVE A NEAR TERM DEMAND.     IT HAD A LONG ENOUGH TIME TO

10     NEGOTIATE AN AGREEMENT AND SEEK FRAND DETERMINATION IF IT

11     THOUGHT IT WASN'T BEING OFFERED A FRAND RATE.

12      Q.    SO IN THIS TEST THAT YOU DID, HOW DID YOU DECIDE WHICH

13      OEM'S HAD A NEAR TERM DEMAND AND WHICH ONES DIDN'T?

14      A.    SO I NEEDED TO COME UP WITH A PROXY FOR THAT, AND WHAT I

15      LOOKED AT IS I LOOKED AT THE TWO YEARS FOLLOWING THE SIGNING OF

16      AN AGREEMENT AND LOOKED AT THE ACTUAL DATA TO SEE WHAT FRACTION

17      OF THE RELEVANT CHIPS WERE BOUGHT FROM QUALCOMM.

18      Q.    OKAY.   AND WHAT DID YOU DO THEN WITH THAT DATA?

19      A.    SO WHAT I DID IS I THEN LOOKED IF THAT RELIANCE MEASURE

20      THAT I'M LOOKING AT IS CORRELATED WITH ROYALTY RATES, HERE THE

21      ROYALTY RATES I'M LOOKING AT ARE A SLIGHTLY DIFFERENT MEASURE

22      OF ROYALTY RATES, I'M ACTUALLY LOOKING AT WHAT I CALL THE

23      EFFECTIVE ROYALTY RATE, SO HOW MUCH THEY ACTUALLY PAID IN

24      PRACTICE AS OPPOSED TO WHAT THE CONTRACT SAID.

25      Q.    WHAT DID YOU FIND?



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 55 of 198 1883
              DIRECT BY MR. BORNSTEIN


 1      A.    SO I HAVE A SLIDE DEPICTING THAT.

 2      Q.    LET'S LOOK AT SLIDE 9, PLEASE.

 3      A.    SO WHAT WE HAVE HERE ON THE X AXIS IS THIS MEASURE OF

 4      RELIANCE, WHICH IS THE SHARE OF CDMA CHIPS PURCHASED FROM

 5      QUALCOMM.

 6            AND ON THE Y AXIS WE HAVE THE EFFECTIVE OF ROYALTY RATE.

 7     AND WHAT THE THEORY PREDICTS IS THAT WE SHOULD SEE AN UPWARD

 8     SLOPING LINE.

 9            AS THE RELIANCE GETS HIGHER, THE EFFECTIVE RATES WOULD BE

10     HIGHER.   IF THERE'S MORE OF A NEAR TERM DEMAND, QUALCOMM HAS

11     MORE LEVERAGE, AND, THEREFORE, THE RATES SHOULD BE HIGHER.

12     THAT'S THE PREDICTION.

13            LOOKING AT THIS PREDICTION, YOU DON'T SEE ANY UPWARD TREND

14     IN THIS GROUP.

15      Q.    DID YOU EXCLUDE ANY AGREEMENTS FROM THIS TEST?

16      A.    YES.   I EXCLUDED, JUST LIKE BEFORE, THE GOVERNMENT

17      AGREEMENT FOR THE REASONS THAT I MENTIONED BEFORE.

18            I ALSO EXCLUDED FOUR, FOUR OTHER AGREEMENTS WITH SAMSUNG,

19     WITH BLACKBERRY, WITH NOKIA, AND WITH SONY-ERICSSON.

20      Q.    AND WHY DID YOU EXCLUDE THOSE?

21      A.    THOSE AGREEMENTS ARE VERY DIFFERENT IN THEIR NATURE AND

22      INCLUDE A LOT OF KIND OF NON-STANDARD COMPONENTS THAT MAKES

23      IT -- FOR EXAMPLE, THEY HAVE -- SEVERAL OF THESE HAVE VERY

24      DIFFERENT RISK SPLITTING OR RISK SHARING AGREEMENTS, AND AS A

25      RESULT, IT MAKES THIS A NOT AN APPLES-TO-APPLES COMPARISON.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 56 of 198 1884
              DIRECT BY MR. BORNSTEIN


 1      THEY'RE NOT REALLY COMPARABLE TO WHAT WE SEE.

 2      Q.    YOU SAID YOU HAD DETERMINED WHICH OEM'S HAD NEAR TERM

 3      DEMAND BASED ON A TWO YEAR WINDOW.     WHY DID YOU PICK TWO YEARS?

 4      A.    I PICKED TWO YEARS BECAUSE MY READING OF THE RECORD SEEMED

 5      LIKE THAT'S A REASONABLE TIME TO ALLOW THE OEM TO SEEK A FRAND

 6      DETERMINATION IF IT THOUGHT THAT IT NEEDED ONE.

 7      Q.    DID YOU TRY IT WITH ANY OTHER PERIODS?

 8      A.    I DID.   I ALSO TRIED IT WITH THREE AND FOUR YEAR RELIANCE.

 9      Q.    WHAT DID YOU FIND WITH THOSE OTHER PERIODS?

10      A.    BASICALLY THE SAME RESULT THAT I DID HERE.     YOU KNOW,

11      VISUALLY THERE'S REALLY NO EFFECT, AND THE STATISTICAL TEST

12      THAT I RAN FOR ALL OF THESE THREE CONFIRMED THAT THERE IS NO

13      UPWARD SLOPE OR UPWARD -- THERE'S NO CORRELATION BETWEEN THE

14      EFFECTIVE RATE AND THIS RELIANCE MEASURE.

15      Q.    ARE YOU AWARE OF ANY CRITICISMS THAT PROFESSOR SHAPIRO HAS

16      LEVELED AGAINST THIS ANALYSIS?

17      A.    YES, I AM.

18      Q.    CAN YOU TELL ME WHAT THOSE ARE AND WHAT YOU THINK OF THEM?

19      A.    YES.   SO HE BASICALLY HAD TWO CRITICISMS OF THIS ANALYSIS.

20      THE FIRST ONE IS OF MY RELIANCE MEASURE.      HE LOOKED AT THESE

21      ARE THE SHARE OF CDMA CHIPS PURCHASED FROM QUALCOMM.

22            PROFESSOR SHAPIRO ALLUDED TO AN AGREEMENT BETWEEN VIA AND

23     QUALCOMM THAT RESTRICTED -- AT LEAST, THAT'S HIS DESCRIPTION --

24     RESTRICTED VIA FROM SELLING TO UNLICENSED OEM'S.

25            AND THEN ACCORDING TO HIM, WHAT I SHOULD BE LOOKING AT



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 57 of 198 1885
              DIRECT BY MR. BORNSTEIN


 1     HERE IS THAT THE SHARES ARE NOT JUST SHIFTING FROM QUALCOMM,

 2     BUT QUALCOMM AND VIA JOINTLY.

 3      Q.    AND IF YOU ACCEPT HIS VIEW OF WHAT SHOULD BE DONE, DOES IT

 4      CHANGE YOUR ANALYSIS IN ANY WAY?

 5      A.    I MEAN, IT CHANGES THE NUMBERS HERE, SO A LOT OF THE

 6      POINTS, THEY'RE KIND OF IN THE MIDDLE, NOT 0 OR 100, WOULD

 7      INCREASE.    A LOT OF THEM WOULD ACTUALLY GO TO 100, AND MAYBE

 8      SOME OF THE 0'S WOULD MOVE TO 100 AS WELL.      BUT THE CHANGE IS

 9      OF THE NUMBERS HERE, BUT NOT THE FUNDAMENTAL CONCLUSION.       THAT

10      STAYS THE SAME.

11      Q.    WAS WHAT THE OTHER CRITICISM THAT PROFESSOR SHAPIRO HAD?

12      A.    THE OTHER CRITICISM WAS PROFESSOR SHAPIRO THOUGHT THAT I

13      INCLUDED TOO MANY AGREEMENTS THAT WERE TOO OLD AND, THEREFORE,

14      HE EXCLUDED ANYTHING, I THINK, THAT WAS BEFORE 2002, IF I HAVE

15      THE DATE RIGHT.

16      Q.    AND WHAT'S YOUR RESPONSE TO THAT CRITICISM?

17      A.    WELL, TWO THINGS.   FIRST, EVEN TAKING HIS ANALYSIS AS

18      GIVEN, IT DID NOT FUNDAMENTALLY CHANGE THE RESULT.

19            THE MAIN THING THAT HE DID WAS IT LEFT VERY FEW AGREEMENTS

20     AT THE 0 PERCENT.    I BELIEVE IT WAS JUST TWO OF THEM.

21            SO FUNDAMENTALLY, IT MAKES THIS TEST WEAKER BECAUSE

22     THERE'S ONLY TWO.    BUT IT STILL DOESN'T FUNDAMENTALLY CHANGE

23     THE RESULT.    SO THAT'S THE FIRST PART.

24            THE OTHER IS THAT THE RESTRICTION OF JUST THE PRE-2002 IS

25     TOTALLY ARBITRARY.    I MEAN, I DON'T REALLY KNOW WHAT THE



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 58 of 198 1886
              DIRECT BY MR. BORNSTEIN


 1     JUSTIFICATION IS FOR THAT PARTICULAR DATE, AND AS A RESULT, WE

 2     LOSE AT LEAST ABOUT A DOZEN AGREEMENTS OR SO JUST BASED ON

 3     THAT, BASED ON THAT RESTRICTION.       AND THERE'S REALLY NO, NO

 4     REASON TO CUT IT THAT PARTICULAR DATE.

 5      Q.    SO WHAT WE SEE ON THE SLIDE RELATES TO CDMA.     DID YOU DO

 6      THIS ANALYSIS FOR LTE AS WELL?

 7      A.    YES, I DID.

 8      Q.    OKAY.   AND WHAT DID YOU FIND THERE?

 9      A.    BASICALLY SIMILAR RESULTS.      THERE'S NO CORRELATION BETWEEN

10      THE EFFECTIVE ROYALTY RATES PAID ON WCDMA ONLY LICENSES AND THE

11      RELEVANT SHARE.     THERE THE RELEVANT SHARE THAT I MEASURED ARE

12      THE RELEVANT SHARE OF QUALCOMM OF -- RELEVANT SHARE OF CHIPS

13      PURCHASED FROM QUALCOMM OF LTE CHIPS.

14      Q.    DO WE HAVE A SLIDE FOR THIS, TOO?

15      A.    YES, WE DO.

16      Q.    LET'S TAKE A LOOK AT SLIDE 10 PLEASE.     CAN YOU EXPLAIN

17      WHAT WE SEE?

18      A.    OKAY.   SO VERY SIMILAR STRUCTURE TO THE PREVIOUS SLIDE.

19      WHAT WE HAVE HERE IS THE SHARE OF LTE CHIPS PURCHASED FROM

20      QUALCOMM.     THAT'S ON THE X AXIS.

21            THE Y AXIS IS THE EFFECTIVE ROYALTY RATE, AND, AGAIN,

22     WE -- WE'RE LOOKING FOR SOME SORT OF A POSITIVE CORRELATION AND

23     STATISTICAL TESTS THAT THERE IS NO POSITIVE CORRELATION.

24      Q.    OKAY.   WERE THERE CRITIQUES THAT PROFESSOR SHAPIRO LEVELED

25      AGAINST THE LTE VERSION OF THE ANALYSIS?



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 59 of 198 1887
              DIRECT BY MR. BORNSTEIN


 1      A.    YES.

 2      Q.    WHAT WERE THEY?

 3      A.    HERE AGAIN YOU HAVE TWO CRITIQUES.     ONE OF THEM WAS ABOUT

 4      THE EXCLUSION OF CERTAIN AGREEMENTS.      SO AS I SAID BEFORE, I

 5      EXCLUDED SOME AGREEMENTS FROM THIS ANALYSIS.        SO HE CRITICIZED

 6      THAT.

 7            BUT AT THE END, ONCE YOU DO HIS CORRECTIONS, REALLY WHAT

 8     THAT ADDS UP IS ADDING ONE MORE AGREEMENT INTO HERE, WHICH IS

 9     THE SONY AGREEMENT, WHICH IS AT 5 PERCENT.

10            SO THAT REALLY HAS NO MATERIAL EFFECT.

11      Q.    OKAY.   WHAT WAS HIS OTHER CRITICISM?

12      A.    THE OTHER CRITICISM AGAIN WAS ABOUT CUTOFF DATE.        AND HE

13      CLAIMED THAT, AGAIN, WE SHOULDN'T INCLUDE AGREEMENTS THAT WERE

14      TOO OLD, AND HE USED A CUTOFF DATE OF THE THIRD QUARTER OF

15      2011.   SO HE SAID WE SHOULD ONLY INCLUDE AGREEMENTS AFTER THAT

16      PERIOD.   I THINK BEFORE THAT, IT SHOULD BE THROWN OUT.

17      Q.    WHAT'S YOUR VIEW OF THAT CUTOFF DATE?

18      A.    SO TWO THINGS.    FIRST, ON A CONCEPTUAL LEVEL, I JUST DON'T

19      AGREE WITH THE IDEA THAT WE SHOULD IGNORE THE PREVIOUS

20      AGREEMENTS.    HIS ARGUMENT FOR TAKING THAT DATE WAS TO FOCUS ON

21      THE PERIOD WHERE THERE WERE SALES OF LTE CHIPS.       OKAY?

22            SO FIRST, ON A FUNDAMENTAL LEVEL, I THINK THERE'S

23     INFORMATION CONTAINED IN THE EARLIER WCDMA ONLY AGREEMENTS EVEN

24     BEFORE THE LTE PERIOD BECAUSE THEY DO GIVE US SOME INFORMATION.

25     SO JUST AS A MATTER OF PRINCIPLE, I DON'T AGREE THAT THOSE



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 60 of 198 1888
              DIRECT BY MR. BORNSTEIN


 1     SHOULD BE THROWN OUT.

 2            BUT EVEN TAKING HIS ARGUMENT AS GIVEN, SAYING WE SHOULD

 3     REALLY FOCUS ON THE PERIOD WHERE THE RELEVANT WAS FOCUSSING ON

 4     LTE, HIS CUTOFF DOESN'T MAKE ANY SENSE.

 5            FOR ONE THING, IF WE'RE LOOKING AT RELIANCE IN TERMS OF A

 6     TIME PERIOD, RIGHT, IF WE THINK THAT CUTOFF DATE WAS, LET'S

 7     SAY, 2011 -- LET ME EVEN SAY THE BEGINNING OF 2011, NOT THE

 8     THIRD QUARTER, THE BEGINNING OF 2011 -- THEN YOU SHOULD HAVE

 9     THE CUTOFF TWO YEARS BEFORE THAT, BECAUSE THAT'S WHEN THE

10     AGREEMENTS, THAT'S WHEN THE FORWARD LOOK IN TERMS OF WHEN THE

11     NEED WILL BE IF YOU LOOK AT TWO YEARS RELIANCE.

12            IF YOU LOOK AT THREE YEARS RELIANCE, IT'S THREE YEARS

13     BEFORE THAT, 2008.    FOUR YEAR RELIANCE, 2007.      THOSE ARE THE

14     AGREEMENTS YOU WANT TO LOOK AT.

15            AND THEN IN ADDITION, THE CUTOFF DATE HE TOOK IN THE THIRD

16     QUARTER OF 2011 IS NOT THE RELEVANT ONE.      QUALCOMM ACTUALLY

17     STARTED SELLING CHIPS IN THE THIRD QUARTER OF 2010.       SO HE

18     ACTUALLY SHOULD PUSH THAT EVEN EARLIER IN TERMS OF THE DATES.

19                 THE COURT:   CAN I ASK YOU A QUESTION?     I'M SORRY.

20      I'M TRYING TO TAKE NOTES HERE.

21            WHAT WERE THE AGREEMENTS THAT WERE EXCLUDED FROM THIS LTE

22      CHART?   WAS IT ALSO THE GOVERNMENT AGREEMENTS, THE SAMSUNG,

23      BLACKBERRY, NOKIA, SONY-ERICSSON AGREEMENTS?

24                 THE WITNESS:   THAT'S CORRECT, YOUR HONOR.

25                 THE COURT:   OKAY.   THANK YOU.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 61 of 198 1889
              DIRECT BY MR. BORNSTEIN


 1            GO AHEAD, PLEASE.

 2      BY MR. BORNSTEIN:

 3      Q.    SO TAKING ALL OF THESE TESTS THAT WE'VE LOOKED AT

 4      TOGETHER, WHAT CONCLUSION HAVE YOU DRAWN ABOUT THE FTC'S THEORY

 5      OF MARKET POWER LEADING TO SUPRA-FRAND ROYALTY RATES?

 6      A.    SO TAKING THESE BATTERY OF TESTS TOGETHER AS A SEQUENCE

 7      AND ALL OF THEM AS A GROUP, I CONCLUDED THAT THE DATA JUST DOES

 8      NOT SUPPORT THE THEORETICAL CLAIMS MADE BY THE THEORY.

 9      Q.    ALL RIGHT.   LET'S TURN TO THE NEXT PART OF YOUR ASSIGNMENT

10      THEN, WHICH RELATED TO THE FTC'S TAX THEORY.

11            CAN YOU EXPLAIN WHAT YOU EVALUATED THERE?

12      A.    YEAH.   SO WHAT I EVALUATED THERE IS I TOOK THE ARGUMENTS

13      OF A SUPRA-FRAND TAX, A SURCHARGE, AS GIVEN, EVEN THOUGH I JUST

14      SUMMARIZED ALL THE EVIDENCE WHY I DON'T BELIEVE THAT'S THE

15      CASE.   BUT I SAID LET'S PUT THAT ASIDE AND LET'S TAKE THAT AS

16      GIVEN, THAT PART OF THE THEORY AS GIVEN, AND ASK, ARE THERE --

17      AS THE FTC, OR AS PROFESSOR SHAPIRO CLAIMS, HAVE THEY PROVEN

18      THE CLAIMS OF ANTICOMPETITIVE BEHAVIOR?

19      Q.    AND YOU WERE LOOKING AT ANTICOMPETITIVE EFFECTS WHERE?

20      A.    SO THE ANTICOMPETITIVE BEHAVIOR I WAS LOOKING FOR IS WHERE

21      THEY ALLEGED, WHICH IS IN THE CHIP MARKET.      SO I WAS LOOKING AT

22      THE COMPETITION OF THE ANTICOMPETITIVE BEHAVIOR IN THE CHIP

23      MARKET.

24      Q.    HAVE YOU IDENTIFIED ANY FLAWS IN THE THEORY?

25      A.    YES.    SO I'VE IDENTIFIED SEVERAL FLAWS, AND I WOULD BUNCH



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 62 of 198 1890
              DIRECT BY MR. BORNSTEIN


 1      THEM INTO TWO GROUPS.    ONE IS I WOULD SAY SEVERAL THEORETICAL

 2      FLAWS IN TERMS OF THE MODEL.     AND KIND OF AT A HIGH LEVEL, THE

 3      MODEL REALLY IS OVERSIMPLISTIC, IGNORES SOME OF THE MARKET

 4      REALITIES OF HOW THINGS ACTUALLY HAPPEN, AND REALLY DOESN'T

 5      GIVE SHARP PREDICTIONS AS TO WHAT WOULD HAPPEN.      SO I WOULD

 6      CALL THOSE ALL THEORETICAL.

 7            AND THEN THE OTHER GROUP WOULD BE MORE ON THE PRACTICAL,

 8     EMPIRICAL, AND THERE WHAT I DID WAS I LOOKED AT JUST GENERALLY

 9     INDUSTRY MARKET LEVEL OUTCOMES TO SEE IF THEY'RE ACTUALLY

10     CONSISTENT WITH SOME OF THE ALLEGATIONS.

11      Q.    OKAY.   LET'S START WITH THE THEORY SINCE YOU STARTED WITH

12      THE THEORY.

13            YOU REFERENCED HOW THINGS TYPICALLY OPERATE IN THE MARKET.

14     WHAT'S YOUR STARTING POINT FOR HOW A ROYALTY WOULD AFFECT

15     COMPETITION AMONG CHIP SUPPLIERS?

16      A.    SO TO UNDERSTAND HOW A ROYALTY AFFECTS COMPETITION, I

17      THINK WE HAVE TO GO BACK AND LOOK AT THE SOURCING OF CHIPS, THE

18      DECISION THAT THE OEM IS MAKING AND THE TIMING OF IT.

19            SO A TYPICAL DECISION IS MADE WHEN THE OEM WILL HAVE

20     SEVERAL OPTIONS, OKAY?    FOR SIMPLICITY, LET ME ASSUME IT HAS

21     TWO, IT HAS A RIVAL CHIP MAKER AND IT HAS QUALCOMM.       OKAY?

22            AND THAT DECISION IS BEING MADE IN THE CONTEXT OF A

23     ROYALTY THAT HAS ALREADY BEEN SET EARLIER, SOME EARLIER

24     LICENSING STAGE OR TIME, RIGHT, BECAUSE THE LICENSES AGREEMENTS

25     ARE ACTUALLY TYPICALLY MADE EARLIER IN MOST OF THESE SOURCING



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 63 of 198 1891
              DIRECT BY MR. BORNSTEIN


 1     DECISIONS.

 2            AND THE LICENSE TERMS AND THE ROYALTY RATE IS FIXED AT

 3     THAT POINT, AT A FIXED AMOUNT, WHATEVER IT IS.        AND THE WAY

 4     IT'S SET IN THIS INDUSTRY, IT'S ACTUALLY -- IT'S NOT CHIP

 5     SPECIFIC.      SO IT'S ACTUALLY THE SAME ROYALTY RATE REGARDLESS OF

 6     WHICH CHIP THE OEM DECIDES TO USE.

 7      Q.    SO TO BE CLEAR, WHY DO YOU SAY IN THIS TYPICAL

 8      CIRCUMSTANCE A ROYALTY HAS ALREADY BEEN DETERMINED WHEN THE OEM

 9      IS MAKING ITS CHOICE OF CHIP?

10      A.    JUST BECAUSE OF THE TIMING.     SO WE HAVE EVIDENCE ON THE

11      RECORD THAT THE CHIP PRICES ARE TYPICALLY NEGOTIATED AND SET AT

12      A MUCH HIGHER FREQUENCY, ANNUAL SEEMS TO BE SOMETHING THAT'S

13      BEEN DISCUSSED A LOT, A HIGHER FREQUENCY THAN LICENSE

14      AGREEMENTS THAT ARE TYPICALLY FOR LONGER TERMS, 10, 15 YEARS,

15      SOMETIMES EVEN LONGER.     BUT DEFINITELY LONGER.    THEY'RE NOT

16      NEGOTIATED ANNUALLY.

17      Q.    WHY IS IT IMPORTANT TO YOU THAT THAT ROYALTY IS, I THINK

18      YOU SAID, CHIP NEUTRAL?

19      A.    YEAH.    SO THE ROYALTY IS THE SAME ROYALTY REGARDLESS OF

20      WHICH CHIP THE OEM USES, AND IN THAT SENSE, IT CANCELS OUT, IF

21      YOU WILL, THE DECISION OF WHICH CHIP TO USE BECAUSE REGARDLESS

22      OF -- YOU KNOW, IF I'M AN OEM, I'M THINKING I'M GOING TO USE

23      CHIP A OR CHIP B, EITHER WAY, THE ROYALTY IS BEING PAID.       SO IT

24      SHOULD NOT AFFECT THE DECISION OF WHICH CHIP TO USE.       SO IN

25      THAT SENSE I CALL IT CHIP NEUTRAL.



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 64 of 198 1892
              DIRECT BY MR. BORNSTEIN


 1      Q.     SO LET'S SUPPOSE THAT THE ROYALTY IS ABOVE FRAND.     DOES

 2      THAT CHANGE THE ANALYSIS THAT YOU JUST ARTICULATED?

 3      A.     NO.   EITHER WAY, FROM AN OEM'S PERSPECTIVE, THEY'RE GOING

 4      TO PAY THE ROYALTY, IF IT'S FRAND, SUPRA-FRAND, SUBFRAND,

 5      WHATEVER IT IS.    IT'S JUST A NUMBER, WHATEVER THAT IS, AND THE

 6      OEM IS GOING TO HAVE TO PAY IT REGARDLESS OF WHICH CHIP IT

 7      USES, AND IN THAT SENSE IT DOESN'T MATTER IF IT'S SUPRA-FRAND

 8      OR NOT SUPRA-FRAND.

 9      Q.     SO DOES IT HAVE ANY EFFECT ON THE CHOICE OF CHIP BY THE

10      OEM?

11      A.     SO THE CHOICE OF CHIP BY THE OEM SHOULD BE BASED ON THE

12      PRICE OF THE CHIP AND QUALITY, WHICH INCLUDES ALL THE VARIOUS

13      CHARACTERISTICS AND ATTRIBUTES.     THAT'S WHAT IT SHOULD BE BASED

14      ON.

15             AND FROM THE OEM'S PERSPECTIVE, THEY'RE SAYING EITHER WAY,

16      THEY ARE GOING TO PAY THE ROYALTY, AND THAT DOESN'T AFFECT THE

17      CHOICE BETWEEN THE TWO.

18      Q.     SO HOW WAS PROFESSOR SHAPIRO'S VIEW DIFFERENT?

19      A.     SO PROFESSOR SHAPIRO'S VIEW IS HE STARTS FROM A MODEL THAT

20      REALLY IS NOT BASED IN THE REALITIES OF HOW DECISIONS ARE

21      ACTUALLY, ARE ACTUALLY MADE IN THIS MARKET.

22      Q.     HOW SO?

23      A.     IN TWO, I THINK, PRINCIPLE WAYS.    ONE IS HE DOESN'T TREAT

24      THE ROYALTY AS FIXED, AND I THINK HE KIND OF WENT ON A VERY

25      LONG TIME IN HIS TESTIMONY TO KIND OF EXPLICITLY SEPARATE THAT



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 65 of 198 1893
              DIRECT BY MR. BORNSTEIN


 1      HE DOES NOT BELIEVE THE CHIP AGNOSTIC, SO HE DOES NOT BELIEVE

 2      THIS LOGIC THAT I JUST EXPLAINED THAT ONCE THE ROYALTY IS

 3      FIXED, YOU'RE GOING TO PAY IT EITHER WAY.      THAT'S ONE.

 4            THE OTHER IS WHEN HE ARTICULATED HIS VIEWS, HE REALLY

 5     LOOKED AT EACH TRANSACTION IN ISOLATION, IGNORING THE FACT THAT

 6     THERE'S COMPETITION.    IF WE WANT TO SEE OR WANT TO STUDY THE

 7     ANTICOMPETITIVE EFFECT, WE HAVE TO HAVE A MODEL OF COMPETITION,

 8     WHICH HE REALLY DID NOT DO.

 9      Q.    OKAY.   WE'LL WALK THROUGH THEN IN A MINUTE HOW YOU GET TO

10      THIS CONCLUSION.    BUT BASED ON THOSE TWO FLAWS, WHAT CONCLUSION

11      DO YOU REACH ABOUT PROFESSOR SHAPIRO'S THEORY?

12      A.    SO FUNDAMENTALLY, HIS THEORY IS JUST NOT THERE TO SUPPORT

13      HIS CONCLUSIONS.    A, IT'S NOT BASED IN MARKET REALITY, IT

14      DOESN'T FIT HOW THINGS ACTUALLY HAPPEN IN THIS INDUSTRY.

15            AND AS A RESULT, ITS PREDICTIONS, THE PREDICTIONS THAT HE

16     GAVE REALLY CAN'T BE TRUSTED.

17      Q.    IS IT ABLE TO DISTINGUISH BETWEEN ROYALTIES THAT HAVE

18      ANTICOMPETITIVE EFFECTS AND ROYALTIES THAT DON'T?

19      A.    NO.   IN HIS -- IN HIS SETUP, BASICALLY ANY ROYALTY,

20      WHETHER IT'S FRAND, ARE SUPRA-FRAND OR EVEN SUBFRAND YOU WILL

21      ACTUALLY HAS THIS KIND OF WHAT HE CALLED THE TAX EFFECT ON THE

22      TRANSACTION OF RIVALS.

23      Q.    OKAY.   LET'S SEE HOW YOU GET THERE.

24            YOUR HONOR, WE'RE GOING TO TAKE A LOOK AT SOME SLIDES THAT

25      WERE PROFESSOR SHAPIRO'S AND PUT THOSE UP.      THESE ARE SLIDES 6



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 66 of 198 1894
              DIRECT BY MR. BORNSTEIN


 1      AND 21 FROM THE VERSION OF PROFESSOR SHAPIRO'S DEMONSTRATIVES

 2      THAT WERE IN THE BINDER PROVIDED TO THE COURT, AND THEY'RE ALSO

 3      IN TAB 2 OF THE BINDER THAT WE GAVE YOU TODAY.

 4            SO, PROFESSOR, CAN YOU, USING PROFESSOR SHAPIRO'S SLIDES,

 5     EXPLAIN WHAT YOU WERE JUST DESCRIBING?

 6      A.    YES.    SO WHAT WE HAVE HERE IS WE HAVE TWO OF

 7      PROFESSOR SHAPIRO'S SLIDES.     ON THE LEFT WE KIND OF ZOOMED IN

 8      ON THE PARTICULAR, THE VERTICALS HE HAD.      ON HIS LEFT WAS THE

 9      SITUATION THAT HE DEPICTED WHEN THE ROYALTY IS FRAND.

10            ON THE RIGHT SLIDE WE HAVE THERE AND SLIDE THAT NOW WE'RE

11      ZOOMING IN ON IS FROM A SLIDE THAT WAS IN HIS DECK BUT HE

12      DIDN'T PRESENT.    THIS IS SUPPOSEDLY WHAT THE NEGOTIABLE -- WHAT

13      THE PROCESS LOOKS LIKE FOR NEGOTIATION BETWEEN AN OEM AND

14      QUALCOMM.

15      Q.    AND SO ON LEFT IS NEGOTIATION BETWEEN WHO?

16      A.    SORRY, THE OEM AND THE RIVAL.    AND ON THE RIGHT IS THE OEM

17      AND QUALCOMM.

18      Q.    OKAY.   AND DO YOU AGREE WITH THESE DEPICTIONS?

19      A.    SO, I MEAN, I AGREE IN THE SENSE THAT THESE ARE DEPICTIONS

20      UNDER HIS THEORY.    BUT I DON'T AGREE WITH HIS THEORY.

21            SO WHAT THESE DEPICTIONS SHOW, AND I THINK THEY SHOW THE

22     PROBLEMS IN HIS ANALYSIS, SO FIRST THEY SHOW THAT ON THE ONE ON

23     THE RIGHT, EVEN THOUGH THE ROYALTY HAS BEEN FIXED PREVIOUSLY

24     AND APPLIES SORT OF EITHER WAY REGARDLESS OF THE CHOICE THAT'S

25     BEING MADE, IT'S NOT PART OF THE ANALYSIS.      HE KIND OF TAKES



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 67 of 198 1895
              DIRECT BY MR. BORNSTEIN


 1     THAT OUT OF THE ANALYSIS.     IN SOME SENSE, THE WAY THAT HE LOOKS

 2     AT IT IS PART OF WHAT'S BEING NEGOTIATED EACH AND EVERY PERIOD.

 3      Q.    WITH QUALCOMM?

 4      A.    WITH QUALCOMM.

 5      Q.    WHAT'S THE PROBLEM WITH THAT?

 6      A.    THE PROBLEM WITH THAT IS, AGAIN, THAT'S EXACTLY NOT HOW

 7      THINGS HAPPEN AND NOT -- AGAIN, WE HAVE EVIDENCE IN THE RECORD

 8      THAT WHEN PRICING HAPPENS, THE ROYALTIES -- I MEAN, FOLKS FROM

 9      QUALCOMM MIGHT NOT EVEN KNOW THE ROYALTIES AND WE HAVE

10      EVIDENCE -- WE HAVE TESTIMONY SAYING THAT DOES NOT AFFECT THEIR

11      PRICING DECISIONS.

12            SO THE PRICING IN THAT POINT IS NOT PART OF WHAT'S BEING

13      TRIED TO BE NEGOTIATED.    IT'S BEEN FIXED AND DETERMINED AT AN

14      EARLIER DATE WHEN THE LICENSE WAS SIGNED.

15      Q.    AND HOW DOES THIS MISTAKE AFFECT HIS CONCLUSIONS?

16      A.    SO IT AFFECTS HIS CONCLUSIONS IN A COUPLE OF WAYS.      THE

17      OTHER THING, BY THE WAY, BEFORE WE GO ON, THE OTHER THING WE

18      CAN SEE IN THE SLIDE, IT'S THE SECOND MISTAKE I'LL REFER TO,

19      PROFESSOR SHAPIRO WHEN HE ANALYZED HIS SLIDES, HE PUT EACH OF

20      THESE UP INDIVIDUALLY, IN ISOLATION.

21            SO HE LOOKED AT THE QUALCOMM AND RIVAL IN ISOLATION, NOT

22      TAKING INTO ACCOUNT THAT THESE IN SOME SENSE HAPPEN

23      SIMULTANEOUSLY, AND THAT'S THE ESSENCE OF COMPETITION.       WHAT

24      HAPPENS ON THE RIGHT EFFECTS WHAT HAPPENS ON THE LEFT AND

25      VICE-VERSA.   THESE ARE NOT TWO THINGS THAT HANDED INDEPENDENT



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 68 of 198 1896
              DIRECT BY MR. BORNSTEIN


 1      IN TWO PLACES.    ONE HAS TO TAKE INTO ACCOUNT THE INTERACTION

 2      BETWEEN THEM.

 3      Q.    WHY DOES THAT MATTER?

 4      A.    WELL, THAT MATTERS BECAUSE IF WE WANT TO HAVE A MODEL

 5      EXPLAINING AN ANTITRUST OR ANTICOMPETITIVE EFFECT, WE HAVE TO

 6      HAVE A MODEL OF COMPETITION.

 7            INSTEAD, WHAT PROFESSOR SHAPIRO HAD WAS LET'S LOOK AT

 8      ISOLATION IN THIS TRANSACTION, AND I'M GOING TO SORT OF LAND

 9      SOMETHING IN THIS TRANSACTION AND SAY THERE'S A WEDGE, RIGHT,

10      THAT CREATES THAT WEDGE, AND THAT WEDGE CREATES HARM TO THAT

11      TRANSACTION, INSTEAD OF LOOKING WHERE IS THE MODEL OF

12      COMPETITION WHICH WE NEED TO ESTABLISH ANY ANTICOMPETITIVE

13      HARM.

14      Q.    AND WHAT DO YOU MEAN BY A WEDGE?

15      A.    SO YOU CAN SEE HERE, FOCUSSING ON THE LEFT, FOCUSSING ON

16      THE NEGOTIATION BETWEEN THE RIVAL, THERE'S THAT BLUE AREA, THE

17      FRAND ROYALTY.

18            PROFESSOR SHAPIRO, WHEN EXPLAINING HIS ROYALTY, HAD A

19      SIMILAR PICTURE WITH A RED AREA OF THE SUPRA-FRAND, AND HE

20      TALKED ABOUT HOW THAT RED AREA, THE SUPRA-FRAND, TAKES AWAY

21      MANY SO OF THE GAINS FROM TRADE.     IT REDUCES THE GAINS FROM

22      TRADE AND THAT ACTS AS A TAX.

23            BUT THAT SAME LOGIC WOULD ALSO APPLY HERE FOR THE FRAND

24      ROYALTY IF YOU TAKE HIS THEORY AS GIVEN.      IT WOULD BASICALLY

25      SAY THAT EVEN A FRAND ROYALTY -- HE DEPICTED IT WITH THE RED,



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 69 of 198 1897
              DIRECT BY MR. BORNSTEIN


 1      BUT THAT SAME LOGIC HOLDS HERE EVEN WITH BLUE.       THE FRAND

 2      ROYALTY, ACCORDING TO HIS THEORY, IS ALSO A TAX.

 3      Q.    AND SO WHAT CONCLUSIONS DO YOU DRAW FROM THAT ABOUT HIS

 4      THEORY?

 5      A.    WELL, SO TO ME, A, AS I SAID BEFORE, THE THEORY IS BASED

 6      ON UNREALISTIC ASSUMPTIONS OF HOW THE MARKET WORKS.       IT GIVES

 7      THIS COUNTERINTUITIVE, MAYBE AN ABSURD PREDICTION THAT A FRAND

 8      RATE ITSELF IS ANTICOMPETITIVE, AND AS A RESULT, I DON'T

 9      BELIEVE THAT WE SHOULD -- THAT IT SHOULD BE TRUSTED AND

10      ESTABLISHES THE CONCLUSIONS THAT HE WOULD LIKE TO REACH.

11      Q.    WERE YOU IN THE COURTROOM WHEN PROFESSOR SHAPIRO TESTIFIED

12      LAST WEEK?

13      A.    YES, I WAS.

14      Q.    DID YOU HEAR HIS TESTIMONY ABOUT THE MICROSOFT CASE?

15      A.    YES, I DID.

16      Q.    AND DO YOU AGREE WITH HIM THAT THE ECONOMICS OF THE

17      SITUATION IN MICROSOFT ARE SIMILAR TO THE ECONOMICS THAT ARE

18      PRESENT HERE?

19      A.    NO, I DON'T.    ON A SUPERFICIAL LEVEL, IT MIGHT SEEM LIKE

20      THEY ARE, BUT THEY REALLY AREN'T.

21            IN MICROSOFT, WHAT HAPPENED IS MICROSOFT WAS CHARGING AN

22     ACCESS FEE FROM OEM'S FROM EACH AND EVERY COMPUTER THEY

23     PRODUCED REGARDLESS OF WHICH OPERATING SYSTEM WAS USED.       YOU

24     MIGHT THINK THAT'S KIND OF LIKE A LICENSE.

25            BUT THE BIG DIFFERENCE IS MICROSOFT WAS GIVING AWAY ITS



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 70 of 198 1898
              DIRECT BY MR. BORNSTEIN


 1     OPERATING SYSTEM FOR FREE.     OKAY?   AND THAT'S CLEARLY NOT THE

 2     CASE HERE.    CHIPS ARE NOT GIVEN AWAY FOR FREE.

 3            ACTUALLY, THERE'S PLENTY OF EVIDENCE IN THE RECORD

 4     SUPPORTING THAT QUALCOMM'S CHIPS ACTUALLY HAVE A PRETTY NICE

 5     MARGIN, AND THEY'RE DEFINITELY NOT GIVEN OUT FOR FREE.       I

 6     HAVEN'T HEARD ANY ALLEGATION OF THEM BEING GIVEN OUT FOR FREE.

 7      Q.    ALL RIGHT.   LET'S TURN TO ANOTHER THEORETICAL PROBLEM.

 8            WERE THERE OTHER THEORETICAL ISSUES THAT YOU IDENTIFIED

 9     WITH PROFESSOR SHAPIRO'S APPROACH?

10      A.    YES.   SO UP TO NOW, IN MY DISCUSSION I'VE REALLY FOCUSSED

11      ON LET'S TAKE THE ROYALTY AS GIVEN, NOT DISCUSSING OF HOW IT

12      WAS DETERMINED.

13            SO NOW WE CAN TALK A LITTLE BIT ABOUT HOW THAT ROYALTY WAS

14     DETERMINED AND WHETHER OR NOT THERE REALLY IS, ACCORDING TO

15     PROFESSOR SHAPIRO'S OWN THEORY, THERE REALLY IS AN ABILITY TO

16     CREATE A SIGNIFICANT SURCHARGE OR SIGNIFICANT TAX AS HE WOULD

17     CALL IT.

18            AND MY CONCLUSION IS THAT HIS OWN THEORY, ONCE APPLIED

19     REALISTICALLY TO THE MARKET, DOES NOT SUPPORT A SIGNIFICANT

20     SURCHARGE.

21      Q.    WOULD YOU EXPLAIN HOW YOU REACHED THAT CONCLUSION?

22      A.    YES.   SO IN ORDER TO ESTABLISH A SURCHARGE, QUALCOMM IS

23      NEGOTIATING WITH SOPHISTICATED OEM'S.      EVEN IF IT'S TRYING TO

24      USE ITS LEVERAGE AND MARKET POWER IN CHIPS, THERE'S A GIVE AND

25      TAKE.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 71 of 198 1899
              DIRECT BY MR. BORNSTEIN


 1             SO IF IT IS GOING TO ASK FOR A HIGHER ROYALTY RATE THAN

 2      WHAT THEY BELIEVE QUALCOMM SHOULD GET, IT HAS TO GIVE

 3      SOMETHING.

 4             AND ACCORDING TO PROFESSOR SHAPIRO, THE WAY THEY GIVE THAT

 5     IS THROUGH THE PRICE OF THE CHIP.     OKAY?

 6             BUT HERE'S WHERE THE PROBLEM IS.    THE PROBLEM IS THE

 7     LICENSES, THE ROYALTY NEGOTIATION IS FOR A LONG TERM, LET'S

 8     SAY, FOR EXAMPLE, TEN YEARS.     OKAY?   SO IT'S FOR A LONG TERM.

 9             THE PRICING, THOUGH, IS DONE AT MUCH HIGHER FREQUENCY,

10     AGAIN, LET'S ASSUME IT'S DONE ANNUALLY.

11             SO FOR EVERY, LET'S SAY, DOLLAR IN REDUCTION IN CHIP

12     PRICE, AT MOST WHAT YOU'RE GOING TO GET IS A 0.10 INCREASE IN

13     SURCHARGE THAT BASICALLY KEEP THE OEM WHOLE, AND JUST THAT --

14     YOU KNOW, THE MATH OF THAT JUST DOESN'T ADD UP TO HAVING AN

15     ABILITY TO GET OEM'S TO AGREE TO A VERY HIGH SURCHARGE OVER A

16     LONG TIME PERIOD OF THE CONTRACT.

17      Q.     WHY COULDN'T QUALCOMM JUST PROMISE A LOWER PRICE FOR THE

18      FULL DURATION OF THE LICENSE AGREEMENT AND MAKE IT MORE ONE FOR

19      ONE?

20      A.     THESE NEGOTIATIONS HAPPEN QUITE FREQUENTLY.    THESE ARE

21      HIGHLY SOPHISTICATED FIRMS AND REALLY ONCE THE AGREEMENT IS

22      SIGNED, THERE'S REALLY NO WAY FOR QUALCOMM TO COMMIT, RIGHT?

23             SO THIS WOULD BE BASICALLY A CEO OF A VERY LARGE, LARGE

24      OEM, OR WHOEVER IS NEGOTIATING, BASICALLY SAYING, OKAY,

25      QUALCOMM, I WILL TAKE YOU AT YOUR WORD THAT YOU'RE GOING TO



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 72 of 198 1900
              DIRECT BY MR. BORNSTEIN


 1      GIVE ME THESE VERY LARGE NUMBERS, YOU KNOW, MILLIONS AND

 2      BILLIONS, IN THE FUTURE JUST BASED ON A HAND SHAKE.

 3            THAT JUST SEEMS, YOU KNOW, NOT SOMETHING THAT, YOU KNOW, A

 4     CEO OF A SOPHISTICATED COMPANY WOULD ACTUALLY AGREE TO.

 5      Q.    SO WHAT DOES THIS ANALYSIS LEAD YOU TO BELIEVE ABOUT

 6      PROFESSOR SHAPIRO'S THEORY?

 7      A.    SO WHAT THAT LEADS ME TO BELIEVE IS EVEN IF YOU BELIEVE

 8      HIS THEORY, AND EVEN IF YOU BELIEVE THE CLAIMS HE SUPPORTED,

 9      THE REASON HE BELIEVES IT WAS SIGNIFICANT HARM IS BECAUSE HE'S

10      READ ALL THIS TESTIMONY AND THAT SUGGESTS TO HIM THAT THERE'S

11      SIGNIFICANT LEVERAGE.

12            EVEN IF YOU TAKE THAT AS GIVEN, EVEN IF YOU TAKE HIS

13     THEORY AS GIVEN, THE ABILITY TO HAVE A -- TRANSLATE THE

14     SIGNIFICANT LEVERAGE INTO A SIGNIFICANT SURCHARGE IS EXTREMELY

15     LIMITED.

16      Q.    AND WHAT ARE THE IMPLICATIONS OF THE FACT THAT THE

17      POTENTIAL SURCHARGE IS LIMITED?

18      A.    THE IMPLICATIONS OF THAT IS YOU REALLY NEED, WELL, FIRST

19      TO HAVE A COMPLETE MODEL OF THE COMPETITIVE PROCESS.       BUT YOU

20      ALSO HAVE TO HAVE WHAT I CALL A QUANTITATIVE MODEL.       YOU HAVE

21      TO ACTUALLY QUANTIFY THE EFFECTS BASED ON NOT JUST THEORETICAL

22      ARGUMENTS, BUT ACTUALLY GO AND LOOK AT WHAT ACTUALLY HAPPENS IN

23      THIS INDUSTRY GIVEN ACTUAL DATA, ACTUAL ESTIMATES, AND THE

24      PARAMETERS.

25            YOU NEED SOMETHING THAT FITS THE MARKET REALITIES IN TERMS



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 73 of 198 1901
              DIRECT BY MR. BORNSTEIN


 1      OF THE PROCESS, BUT THEN THE MODEL ITSELF IS BASED ON DATA AND

 2      INFORMATION FROM THE INDUSTRY, REAL, REAL MARKET OUTCOMES, REAL

 3      INFORMATION, AND THEN USE THAT FOR QUANTIFICATION OF THE

 4      EXERCISE.

 5      Q.     CAN YOU TELL ANYTHING FROM PROFESSOR SHAPIRO'S THEORY

 6      ABOUT WHAT THE EFFECT OF HIS SURCHARGE, IF IT EXISTS, WOULD BE

 7      ON CONSUMER PRICES?

 8      A.     NOT BASED ON PROFESSOR SHAPIRO'S -- PROFESSOR SHAPIRO'S

 9      NOT REALLY PROVIDED EITHER COMPLETE THEORETICAL ANALYSIS OR ANY

10      EMPIRICAL ANALYSIS, BECAUSE THE THEORY ITSELF, TO A VERY SMALL

11      SURCHARGE, IT'S NOT CLEAR, AGAIN, IF YOU BELIEVE THAT THEORY

12      AND YOU BELIEVE THE IMPLICATIONS, I HAVE PLENTY OF EVIDENCE

13      THAT IS INCORRECT, BUT EVEN IF YOU BELIEVE, VERY SMALL

14      SURCHARGE, NOT CLEAR AT ALL WHERE THAT SURCHARGE WOULD END UP

15      AND IF ANY OF IT WOULD BE PASSED ON TO MANY CONSUMERS.

16                  THE COURT:   I'M REALLY SORRY, THIS IS VERY

17      INTERESTING TESTIMONY, BUT WE SHOULD PROBABLY TAKE OUR BREAK

18      NOW.

19                  MR. BORNSTEIN:   OF COURSE, YOUR HONOR.

20                  THE COURT:   SO IT'S 10:40 RIGHT NOW.   LET'S TAKE OUR

21      MORNING 15 MINUTE BREAK AND WE'LL BE BACK.       OKAY?

22             THANK YOU.

23             (RECESS FROM 10:40 A.M. UNTIL 10:56 A.M.)

24                  THE COURT:   OKAY.   WELCOME BACK.   GOOD MORNING.

25      PLEASE TAKE A SEAT.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 74 of 198 1902
              DIRECT BY MR. BORNSTEIN


 1            FOR THE HIGH PRIORITY OBJECTIONS, THE DEPOSITION BINDERS

 2     DID NOT INCLUDE THE DEPOSITION TRANSCRIPT FOR MR. AHN, SO IF

 3     THAT COULD BE PROVIDED SO I COULD RULE ON QUALCOMM'S HIGH

 4     PRIORITY OBJECTION NUMBER 2.

 5            THERE'S ALSO A LETTER REFERENCED IN THAT TESTIMONY TO

 6     DEREK ABERLE, AND WE DON'T HAVE THE LETTER.        I DON'T KNOW IF

 7     IT'S NECESSARY FOR US TO HAVE THE LETTER TO RULE ON THE HIGH

 8     PRIORITY OBJECTION.       BUT --

 9                  MR. EVEN:    WE WILL PROVIDE THEM, YOUR HONOR.

10                  THE COURT:    OKAY.   PERFECT.   THANK YOU.

11            OKAY.   TIME IS 10:57.      GO AHEAD, PLEASE.

12                  MR. BORNSTEIN:    THANK YOU, YOUR HONOR.

13      Q.    SO WE HAD A DISCUSSION OF THEORY BEFORE THE BREAK,

14      PROFESSOR.    YOU HAD SAID THAT YOU HAD ALSO SOME EMPIRICAL AND

15      PRACTICAL ASSESSMENTS OF PROFESSOR SHAPIRO'S THEORY.         LET'S DO

16      THAT NOW.

17            WHAT ASSESSMENTS DID YOU DO OF INDUSTRY PERFORMANCE AS IT

18     RELATES TO THIS THEORY.

19      A.    SO WHAT I LOOKED AT WAS I LOOKED AT OVERALL THE INDUSTRY

20      AND MARKET PERFORMANCE.      I DID THAT IN A VARIETY OF WAYS AND I

21      PRESENTED -- I PREPARED A FEW EXHIBITS HERE TO TALK ABOUT SOME

22      OF THE EFFECT, BUT THERE'S ACTUALLY A LOT MORE IN MY REPORT.

23      Q.    OKAY.   FIRST, JUST WHY DID YOU LOOK AT THIS INFORMATION?

24      A.    SO AT A HIGH LEVEL, WHAT WE WANT TO LOOK AT IS IF WE HAVE

25      AN ALLEGATION OF A CONDUCT THAT'S BEEN GOING ON FOR A VERY LONG



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 75 of 198 1903
              DIRECT BY MR. BORNSTEIN


 1      TIME, YOU WANT TO SEE HOW IS THE INDUSTRY PERFORMING?

 2            SO WE WANT TO LOOK TO SEE, IS THIS SOMETHING THAT LOOKS

 3     LIKE IT'S REALLY SLOWING DOWN IN THE INDUSTRY, AND THERE'S KIND

 4     OF CLEAR EVIDENCE OF HARM AND SLOW DOWN IN THE INDUSTRY?       THAT

 5     WAS REALLY MY, ONE OF MY MAIN GOALS, ALTHOUGH THERE WAS OTHERS

 6     THAT I CAN TALK ABOUT LATER.

 7      Q.    WELL, WHAT DID YOU FIND?

 8      A.    WHAT I FOUND IS THAT, AT A HIGH LEVEL, THIS IS A THRIVING

 9      INDUSTRY.     PRICES ARE DECLINING, QUANTITIES ARE SKYROCKETING.

10      QUALITY OF PRODUCT IS MEASURED BY SPEED AND OTHER MEASURES ARE

11      JUST THRIVING.    YOU CAN LOOK AT THE ECONOMIC DATA, BUT JUST OUR

12      DAY-TO-DAY EXPERIENCE I THINK TELLS US THAT.

13      Q.    WELL, CAN YOU GIVE SOME EXAMPLES OF THE INDICATORS THAT

14      YOU REVIEWED?

15      A.    SO IF WE MOVE ON TO THE NEXT, I PREPARED A SLIDE.

16      Q.    SURE.   LET'S LOOK AT SLIDE 11?

17      A.    SO THIS IS A SLIDE LOOKING AT THE NOMINAL SMARTPHONE

18      PRICES BETWEEN 2010 AND 2017.

19      Q.    AND FOR CLARITY, WHAT DO YOU MEAN BY "NOMINAL PRICES"?

20      A.    SO THESE ARE THE ACTUAL, YOU KNOW, AVERAGE PRICES, DOLLAR

21      AMOUNTS THAT WERE PAID.

22            IF WE LOOK AT 2010, WE CAN SEE THAT THE AVERAGE PRICE WAS

23     427, AND IT DROPPED DOWN TO 283 IN 2016.      IT WENT UP ACTUALLY A

24     LITTLE BIT IN 2017, MOSTLY DRIVEN BY AN INCREASE IN APPLE'S

25     PHONES.   INTERESTING, AT A TIME WHEN THEY WEREN'T PAYING



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 76 of 198 1904
              DIRECT BY MR. BORNSTEIN


 1     ROYALTIES.

 2      Q.    DID YOU LOOK AT ANY OTHER INDICATORS OF PERFORMANCE?

 3      A.    YES.   SO LOOKING AT THE NOMINAL PRICES GIVES US A CLEAR

 4      PICTURE, BUT IT UNDERESTIMATES HOW MUCH BETTER CONSUMERS ARE

 5      BECAUSE IT DOESN'T ACCOUNT FOR THE FACT THAT PHONES ARE GETTING

 6      BETTER.

 7            SO THE NEXT SLIDE PRESENTS WHAT I CALL QUALITY ADJUSTED

 8     SMARTPHONE PRICES, AND HERE WE'RE TALKING NOW IN AN INDEX.         SO

 9     WE INDEXED 2010 TO BE 100, AND WE CAN SEE THAT THE DECLINE IN A

10     QUALITY ADJUSTED PRICE -- I'M NOT GOING TO GO INTO THE

11     TECHNICAL DETAILS, BUT THIS IS A MEASURE -- THIS IS A

12     STATISTICAL APPROACH TAKEN BY THE BUREAU OF LABOR STATISTICS TO

13     MEASURE QUALITY ADJUSTED PRICES.

14            AND WHAT WE SEE HERE IS A DECLINE, WE START AT AN INDEX OF

15     100 IN 2010, IT DECLINED TO ALMOST 20 IN 2017.       SO REALLY A, A

16     DECLINE OF, YOU KNOW, A HUGE AMOUNT, 80 PERCENT DECLINE, ALMOST

17     80 PERCENT DECLINE.

18      Q.    WHAT OTHER INDICATORS DID YOU REVIEW?

19      A.    THE NEXT THING THAT I PRESENTED A SLIDE HERE IS I LOOKED

20      AT THE COST OF DATA, THE COST OF USING DATA.

21            SO THIS SLIDE DEPICTS THE PRICES GOING FROM 2006 NOW TO

22      2016 AND DECLINE IN THE PRICE, THIS IS DOLLARS PER MEGABYTE OF

23      CELLULAR PHONE DATA, WENT DOWN FROM JUST UNDER $8 TO LESS THAN

24      0.01.   OR AT 0.01, I SHOULD SAY, NOT LESS.     IT WENT DOWN TO

25      0.01.   A VERY LARGE DECLINE OVER THIS PERIOD.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 77 of 198 1905
              DIRECT BY MR. BORNSTEIN


 1      Q.    DID YOU LOOK AT OTHER INDICATORS?

 2      A.    I LOOKED AT A VARIETY OF OTHER INDICATORS IN MY REPORT,

 3      LOOKING IN TERMS OF ENTRY, EXIT, MARKET SHARES, QUANTITY USES,

 4      ALL OF THEM REALLY INDICATORS OF A THRIVING INDUSTRY.

 5      Q.    WELL, CAN YOU RULE OUT THE POSSIBILITY THAT THINGS WOULD

 6      HAVE BEEN BETTER WERE IT NOT FOR CONDUCT THAT'S BEEN ALLEGED?

 7      A.    NO, I CAN'T RULE THAT OUT, AND THAT'S NOT WHAT I'M

 8      CLAIMING HERE.

 9            SO, FOR EXAMPLE, IF WE LOOK AND WE SAY, I BELIEVE IT'S A

10      NUMBER IN MY REPORT, THAT ANNUAL PRICE, QUALITY ADJUSTED PRICE

11      DECLINE WAS SOMETHING LIKE 17 PERCENT, I CAN'T RULE OUT THAT

12      BUT FOR THE CONDUCT, IT MIGHT HAVE BEEN EVEN HIGHER.

13            BUT WHAT I'M SAYING HERE IS TWO THINGS.       THE FIRST IS WE

14     HAVE A VERY HIGH DECLINE.     YES, IT MIGHT HAVE THEORETICALLY

15     BEEN HIGHER, BUT WE HAVE TO AT SOME POINT ASK OURS, HOW MUCH

16     HIGHER?   HOW MUCH OF AN UPSIDE POTENTIAL IS THERE TO HAVE BEEN

17     EVEN BETTER PERFORMANCE THAN WHAT WE SEE, AND I CAN'T RULE OUT

18     THE POSSIBILITY THAT THERE MIGHT HAVE BEEN EVEN BETTER

19     PERFORMANCE.    THAT'S NOT WHAT I'M CLAIMING.

20            ON THE OTHER HAND, BECAUSE THE INDUSTRY IS THRIVING, IT

21     ALSO MEANS THAT THERE'S A HUGE DOWNSIDE RISK.        AND I THINK

22     THERE'S MORE OF A DOWNSIDE RISK THAN POTENTIAL FOR UPSIDE, AND

23     DOWNSIDE RISK WOULD BE TAKING AN INDUSTRY THAT'S ROLLING ALONG,

24     FUNCTIONING WELL BY ANY POSSIBLE INDICATOR, AND REALLY THROWING

25     IT INTO CHAOS AND REALLY COMPLETELY DISRUPTING IT.        SO THERE'S



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 78 of 198 1906
              DIRECT BY MR. BORNSTEIN


 1     A REAL DOWNSIDE RISK IN TERMS OF ANY INTERVENTION IN THIS

 2     INDUSTRY.

 3      Q.    LET ME SWITCH TOPICS AND ASK WHETHER YOU DID ANYTHING TO

 4      ASSESS THE FTC'S THEORY REGARDING STRATEGIC FUNDS?

 5      A.    YES, I DID.

 6      Q.    WHAT DID YOU DO?

 7      A.    SO VERY MUCH LIKE WHAT I DID BEFORE TO LOOK AT THE

 8      SUPRA-FRAND COMPONENT.    I LOOKED AT THE THEORY, ASKED WHAT ARE

 9      THE IMPLICATIONS OF THE THEORY, AND THEN TOOK THOSE

10      IMPLICATIONS TO DATA AND ASKED, ARE THE IMPLICATIONS BORNE OUT

11      IN THE DATA?

12      Q.    HOW DID YOU DO THAT TEST FOR STRAT FUNDS?

13      A.    SO THE STRAT FUNDS, THE THEORY IS AS FOLLOWS:      THE THEORY

14      IS THAT THE STRAT FUNDS ARE USED TO, YOU KNOW, CLOSE THE GAP OR

15      OFFER CARROTS TO OEM'S OVER WHICH QUALCOMM DOES NOT HAVE ENOUGH

16      LEVERAGE TO GET THEM TO AGREE TO THE ALLEGED SUPRA-FRAND RATE.

17            SO THE IDEA IS THAT THERE ISN'T ENOUGH LEVERAGE, YOU HAVE

18      TO SOMEHOW CLOSE THE GAP, OFFER A CARROT, OR SWEETEN THE DEAL,

19      ANY OF THE ABOVE.    CALL IT WHATEVER YOU WANT.     THAT'S THE

20      THEORY.

21            SO THAT'S SOMETHING WE CAN TEST IN THE DATA.     WE CAN GO

22     AND LOOK AT ACTUAL SITUATIONS WHERE A STRAT FUND WAS OFFERED

23     AND ASK, ARE THESE CASES WHERE THESE PARTICULAR OEM'S, QUALCOMM

24     HAD LESS LEVERAGE OVER THEM?     AND THAT'S WHAT I'M TESTING.

25      Q.    OKAY.   WHAT DID YOU FIND?



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 79 of 198 1907
              DIRECT BY MR. BORNSTEIN


 1      A.    I FOUND THAT THAT'S NOT THE CASE.

 2      Q.    DID YOU PREPARE A SLIDE THAT SHOWS THIS?

 3      A.    YES, I DID.

 4                 MR. BORNSTEIN:   YOUR HONOR, I'M CLOSING THE

 5      PROJECTOR, THIS PARTICULAR SLIDE HAS BEEN SEALED.       WE CAN PUT

 6      IT UP ON THE SCREEN FOR THE COURT AND FOR PROFESSOR NEVO.

 7                 THE WITNESS:   SO WHAT I DID HERE IS I STARTED WITH 13

 8      AGREEMENTS THAT WERE MENTIONED BY THE FTC OR BY

 9      PROFESSOR SHAPIRO -- SORRY, I SHOULDN'T SAY AGREEMENTS -- 13

10      OEM'S THAT HAD AGREEMENTS, OR STRAT FUNDS THAT WERE MENTIONED.

11            OUT OF THE 13, ONE OF THEM WAS APPLE, WHICH I DID NOT

12     STUDY HERE.    PROFESSOR -- SORRY, DR. CHIPTY STUDIED THAT

13     SEPARATELY, SO I DID NOT STUDY APPLE.

14            OUT OF THE REMAINING 12, I LOOKED FOR STRAT FUNDS THAT

15     WERE SIGNED DURING THE SAME TIME AS A LICENSE NEGOTIATION.

16      BY MR. BORNSTEIN:

17      Q.    OKAY.   ARE THESE 12 DIFFERENT OEM'S OR 12 DIFFERENT STRAT

18      FUND AGREEMENTS?

19      A.    SO THESE ARE 12 DIFFERENT AGREEMENTS.     SO I FOUND NINE

20      OEM'S THAT HAD AN AGREEMENT, A STRAT FUND AGREEMENT THAT WAS

21      SIGNED AT THE SAME TIME AS A LICENSING AGREEMENT.

22            AND SOME OF THEM HAD MULTIPLE ONES, SO I ENDED UP WITH 12

23     AGREEMENTS FROM 9 OEM'S.

24      Q.    AND WHAT DO THESE BLUE AND ORANGE BARS HERE SHOW?

25      A.    SO WHAT I LOOKED AT IS IN EACH OF THESE CASES, WHAT SORT



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 80 of 198 1908
              DIRECT BY MR. BORNSTEIN


 1      OF RELIANCE DID THE OEM'S HAVE ON QUALCOMM CHIPS?

 2            AND WHAT I FOUND HERE, WHAT THE BARS DEPICT -- AND AGAIN,

 3     THIS IS A GRAPHICAL REPRESENTATION OF A TABLE THAT I HAVE IN MY

 4     REPORT -- WHAT THEY SHOW IS THE RELIANCE AS MEASURED BY THE

 5     CHIP SHARE IN THE YEAR JUST BEFORE THE AGREEMENT, AND THE BLUE

 6     BARS ARE CDMA CHIP SHARES AND THE ORANGE BARS ARE LTE CHIP

 7     SHARES.

 8            AND WHAT YOU SEE IS THAT IN ALL BUT ONE OF THEM, ALL BUT

 9     PANASONIC -- I GUESS I SHOULDN'T SAY THAT, ALL BUT ONE, THE

10     FOURTH, THE SHARES WERE HIGH.

11      Q.    AND WHAT CONCLUSION DO YOU DRAW FROM THAT?

12      A.    THAT'S EXACTLY IN CONTRADICTION TO THE FTC'S THEORY WHERE

13      THESE, THESE STRAT FUNDS SHOULD BE HIGHER, IT SHOULD BE OFFERED

14      TO THOSE OEM'S THAT HAVE A LOW RELIANCE, OR OVER WHICH QUALCOMM

15      WOULD NOT HAVE LEVERAGE.     SO THIS CONTRADICTS THE THEORY.

16      Q.    OKAY.    LET'S MOVE TO THE THIRD PART OF YOUR ASSIGNMENT,

17      WHICH IS WHETHER THERE WERE LEGITIMATE BUSINESS JUSTIFICATIONS

18      OR PROCOMPETITIVE BENEFITS.

19            DID YOU LOOK INTO THAT QUESTION?

20      A.    I DID.

21      Q.    AND WHAT DO YOU MEAN, OR WHAT DOES AN ECONOMIST MEAN WHEN

22      AN ECONOMIST TALKS ABOUT LEGITIMATE BUSINESS JUSTIFICATIONS FOR

23      CONDUCT?

24      A.    SO ONE OF THE WAYS IN WHICH YOU LOOK AT WHETHER THERE'S

25      LEGITIMATE BUSINESS JUSTIFICATION IS TO ASK, DO WE SEE THAT



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 81 of 198 1909
              DIRECT BY MR. BORNSTEIN


 1      SAME CONDUCT, OR ARE THERE JUSTIFICATION -- LET ME STEP BACK.

 2      ARE THERE JUSTIFICATIONS FOR THAT CONDUCT THAT HAVE NOTHING TO

 3      DO WITH ANY OF THE EXCLUSIONARY MOTIVES?

 4            AND THE WAY WE LOOK AT IS THAT WE ASK, DO WE SEE THAT SAME

 5      CONDUCT TAKING PLACE EITHER AT A TIME WHERE THE FIRM IN

 6      QUESTION USED THE CONDUCT AND DID NOT HAVE MARKET POWER, OR IF

 7      WE LOOK AT OTHER FIRMS THAT DON'T HAVE MARKET POWER, DO THEY

 8      ACTUALLY USE THAT SAME, THE SAME CONDUCT?

 9            AND IN BOTH CASES, IF THAT'S THE CASE, YOU COULD, YOU

10     KNOW, CONCLUDE FROM THAT, OR DEDUCT FROM THAT THAT THERE'S

11     OTHER JUSTIFICATION THAT HAVE NOTHING TO DO WITH EXCLUSIONARY

12     MOTIVES THAT JUSTIFY THE CONDUCT.

13      Q.    SO WHAT TWO -- OR WHICH PRACTICES OF QUALCOMM'S DID YOU

14      CONSIDER IN THIS PART OF YOUR ANALYSIS?

15      A.    SO I LOOKED AT TWO, I LOOKED AT DEVICE LEVEL LICENSING AND

16      I LOOKED AT THE PRACTICE OF SELLING ONLY TO LICENSED OEM'S, AND

17      I REFERRED TO IT AS SOLO.

18      Q.    SO WITH RESPECT TO DEVICE LEVEL LICENSING, WHAT CONCLUSION

19      DID YOU REACH?

20      A.    SO IN TERMS OF DEVICE LEVEL LICENSING, USING THE TWO

21      CRITERIA THAT I USED BEFORE, THAT I LISTED BEFORE, I CONCLUDE

22      THAT THERE'S, THERE'S EVIDENCE, OR THERE'S BUSINESS

23      JUSTIFICATIONS FOR DOING THAT THAT HAVE NOTHING TO DO WITH

24      EXCLUSIONARY MOTIVES.

25      Q.    HOW DID YOU REACH THAT CONCLUSION?



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 82 of 198 1910
              DIRECT BY MR. BORNSTEIN


 1      A.    SO DEVICE LEVEL LICENSING, THERE'S EVIDENCE IN THE RECORD

 2      THAT IT'S AN INDUSTRY WIDE PRACTICE, WHICH MEANS THAT IT IS

 3      USED BY FIRMS THAT DO NOT HAVE MARKET POWER.        SO IT'S

 4      CONSISTENT WITH THAT CRITERIA.

 5            ALSO, IT'S MY UNDERSTANDING THAT DEVICE LEVEL LICENSING

 6     WAS USED BY QUALCOMM LONG BEFORE IT HAD ANY, BEFORE IT EVEN

 7     PRODUCED CHIPS AND HAD ANY MARKET POWER IN CHIPS.

 8            SO, AGAIN, THAT'S CONSISTENT WITH THE OTHER CRITERIA THAT

 9     I TALKED ABOUT.

10      Q.    DID YOU IDENTIFY ANY PROCOMPETITIVE EFFICIENCIES FROM

11      LICENSING ONLY AT THE DEVICE LEVEL?

12      A.    YES, TWO OF THEM.   ONE IS A REDUCTION IN TRANSACTION COST.

13      THE OTHER IS ALLOWING RIVAL CHIP MAKERS TO OPERATE FREELY WITH

14      ACCESS TO THE TECHNOLOGY WITHOUT A NEED FOR A LICENSE.

15      Q.    HOW DOES THIS PRACTICE REDUCE TRANSACTION COSTS?

16      A.    SO IF WE THINK OF DEVICE LEVEL LICENSING, OFTEN THE

17      ALTERNATIVE THAT PEOPLE DISCUSS IS COMPONENT LEVEL LICENSING,

18      IN THIS CASE LICENSING AT CHIP LEVEL.

19            IT'S NOT REALLY AN EITHER/OR.    IF WE SWITCH AWAY FROM

20     DEVICE LEVEL LICENSING, IT WOULD PROBABLY HAVE TO SWITCH INTO

21     MULTI LEVEL LICENSING WHERE SOME OF QUALCOMM'S PORTFOLIO WOULD

22     BE LICENSED AT THE CHIP LEVEL AND SOME WOULD STILL HAVE TO BE

23     LICENSED AT THE DEVICE LEVEL, BECAUSE MY UNDERSTANDING IS THAT

24     THE PORTFOLIO, OR SOME OF THE PATENTS THAT PRACTICE IT AT

25     DIFFERENT LEVELS.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 83 of 198 1911
              DIRECT BY MR. BORNSTEIN


 1            WHAT THAT WOULD MEAN IS TWO THINGS.     FIRST, THE NUMBER OF

 2     LICENSE AGREEMENTS WOULD BE LARGER BECAUSE WE STILL HAVE TO

 3     HAVE IT WITH ALL OEM'S, BUT ALSO WITH RIVAL CHIP MAKERS.

 4            BUT THAT'S NOT REALLY A BIG ISSUE.     THAT'S JUST A SLIGHTLY

 5     HIGHER NUMBER.

 6            THE REAL ISSUE IS THE FACT THAT EACH OF THE NEGOTIATIONS

 7     NOW WILL BECOME A LOT MORE COMPLEX BECAUSE EACH OF THE PARTIES,

 8     NAMELY, THE CHIP MAKERS AND THE OEM'S, WOULD HAVE INCENTIVES TO

 9     POINT TOWARDS THE OTHER PARTY AS THE ONE THAT ACTUALLY IS

10     PRACTICING ON THE LICENSE.     THERE WOULD HAVE TO BE A SPLIT OF

11     THE PORTFOLIO AND THE DECISION WHICH IS PRACTICED BY WHICH

12     ENTITY, AND THAT'S GOING TO CREATE, I SUSPECT, QUITE A HECTIC

13     SITUATION.

14            AND THIS IS NOT SOMETHING THAT HAS TO BE DONE ONE TIME.

15     IT'S AN ONGOING DYNAMIC AS THE PORTFOLIO EVOLVES, AND MAYBE --

16     THIS WOULD HAVE TO BE REDONE --

17      Q.    I THINK YOU SAID AS THE PRODUCTS EVOLVE.

18      A.    AS THE PRODUCTS EVOLVE, AS THE PORTFOLIO EVOLVES, THIS

19      WOULD HAVE THE -- THE SPLIT WOULD HAVE TO BE REDONE, AN

20      ALLOCATION BETWEEN CHIPS AND OEM'S WOULD HAVE TO BE REDONE.

21      AND IT MIGHT ALSO BE VERY PRODUCT OR CASE SPECIFIC.       SOME OEM'S

22      WOULD HAVE DIFFERENT PRACTICES THAN OTHERS.

23      Q.    WHAT WAS THE OTHER PROCOMPETITIVE EFFICIENCY THAT YOU

24      IDENTIFIED?

25      A.    SO THE OTHER EFFICIENCY I MENTIONED IS CURRENTLY CHIP



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 84 of 198 1912
              DIRECT BY MR. BORNSTEIN


 1      MAKERS ARE FREE TO OPERATE, THEY HAVE ACCESS TO THE TECHNOLOGY

 2      AND THEY DON'T NEED A LICENSE.

 3            SO TO PUT IT KIND OF, MAYBE BLUNTLY, IF WE'RE WORRIED

 4      ABOUT RAISING RIVALS' COSTS, IT SEEMS VERY COUNTERINTUITIVE TO

 5      ME TO SOLVE THAT BY SAYING, WE WANT TO HAVE LICENSING DIRECTLY

 6      TO RIVALS.

 7            SO INSTEAD OF HAVING KIND OF A BACKWARD CHANNEL IN WHICH

 8     MAYBE, OR MAYBE NOT, THERE'S RAISING RIVALS' COSTS, WE'RE

 9     CREATING A DIRECT CHANNEL WHERE QUALCOMM WOULD BE SETTING THE

10     PRICE DIRECTLY TO ITS RIVALS.     THAT, TO ME, IS COUNTERINTUITIVE

11     AS A WAY TO SOLVE A CONCERN OF RAISING RIVALS' COST.

12      Q.    ASSUME WITH ME FOR A MOMENT THAT COMPONENT LEVEL LICENSING

13      WERE REQUIRED BY THE LAW OR BY CONTRACT.      WOULD THAT CHANGE ANY

14      OF THE ECONOMIC ANALYSIS THAT YOU JUST DESCRIBED?

15      A.    NO.    I'M NOT OFFERING A LEGAL OPINION AS TO WHAT IS

16      REQUIRED BY THE LAW.    I'M JUST LOOKING AT THE ECONOMICS OF THE

17      ISSUE.

18      Q.    OKAY.   LET'S TURN TO THE OTHER PRACTICE THAT YOU

19      MENTIONED, SELLING ONLY TO LICENSING OEM'S.

20            DID YOU IDENTIFY ANY LEGITIMATE BUSINESS JUSTIFICATION FOR

21     THAT, USING THE TESTS YOU DESCRIBED?

22      A.    YES.    SO THE TESTS THAT I DESCRIBED HERE, WE JUST LOOK

23      OVER TIME AT QUALCOMM, AND THIS HAS BEEN QUALCOMM'S PRACTICE

24      LONG BEFORE THERE'S BEEN ANY ALLEGED MARKET POWER.       AND AGAIN,

25      THAT'S CONSISTENT WITH THE CRITERIA THAT I MENTIONED BEFORE.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 85 of 198 1913
              DIRECT BY MR. BORNSTEIN


 1      Q.    AND HAVE YOU ALSO LOOKED TO SEE WHETHER THERE ARE

 2      PROCOMPETITIVE EFFICIENCIES FOR THE PRACTICE?

 3      A.    YES, I HAVE.    IN THIS CASE, THE PROCOMPETITIVE

 4      JUSTIFICATIONS ARE REALLY THE FACT THAT CURRENTLY, AS WE

 5      TALKED, I TALKED EARLIER ABOUT AN HOUR AGO, CURRENT PRACTICE

 6      REALLY HAS THE -- THE ROYALTY IS CHIP AGNOSTIC AND APPLIES

 7      EQUALLY TO QUALCOMM AND TO RIVALS.

 8            UNDER THE ALTERNATIVES THAT HAVE BEEN PROPOSED WHERE

 9     EITHER THE ROYALTY IS BAKED INTO THE -- INCLUDED IN THE PRICE

10     OF THE CHIP, OR THERE'S A SEPARATE ROYALTY FOR QUALCOMM CHIPS

11     AND NON-QUALCOMM CHIPS, ONE WAY OR THE OTHER WOULD CREATE,

12     BASICALLY WOULD TAKE AWAY FROM THIS IDEA THAT THE ROYALTY IS

13     CHIP NEUTRAL OR CHIP AGNOSTIC AND EXACTLY WOULD CREATE THE

14     SITUATION THAT PROFESSOR SHAPIRO WAS WORRIED ABOUT.

15            SO RATHER THAN SOLVE IT, IT WOULD ACTUALLY CREATE, CREATE

16     EXACTLY THE SITUATION THAT HE WAS WORRIED ABOUT.

17      Q.    OKAY.   HAVE YOU PUT TOGETHER A SLIDE THAT SUMMARIZES YOUR

18      CONCLUSIONS IN THIS CASE?

19      A.    YES, I HAVE.

20      Q.    LET'S TAKE A LOOK AT IT.

21      A.    OKAY.

22      Q.    CAN YOU JUST QUICKLY RECAP SLIDE 15?

23      A.    YEP.    WHEN I STARTED I SAID THERE WERE THREE TASKS.    THE

24      FIRST, WAS TO TEST THE FTC'S THEORY ABOUT THE USE OF ALLEGED

25      MARKET POWER AS LEVERAGED AGAINST SUPRA-FRAND.       WHAT I DID



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 86 of 198 1914
              DIRECT BY MR. BORNSTEIN


 1      THERE IS I TESTED IT.     I BASICALLY CONFRONTED THE THEORY WITH

 2      THE DATA, AND I FOUND THAT THE DATA DO NOT SUPPORT THE CLAIMS

 3      OF THE THEORY.

 4             THEN I WENT AND EVALUATED THE SECOND PART OF THE FTC'S

 5     THEORY, WHICH IS WHAT I CALL THE TAX THEORY, THE FACT THAT THIS

 6     ALLEGED SUPER CHARGE, SUPRA-FRAND RATE CREATES ANTICOMPETITIVE

 7     HARM.    AND WHAT I CONCLUDE THERE IS THAT THE MODEL AND THE

 8     THEORY OFFERED BY PROFESSOR SHAPIRO AND THE FTC IS

 9     OVERSIMPLISTIC, DOES NOT MATCH UP WITH MARKET REALITIES, AND

10     REALLY DOES NOT ESTABLISH THE CONCLUSIONS THAT HE CLAIMS.

11             AND FURTHERMORE, LOOKING AT OVERALL PERFORMANCE, I FIND

12     THAT IT'S ACTUALLY -- THE INDUSTRY IS DOING WELL.

13             AND FINALLY, AS WE JUST DISCUSSED, THERE ARE

14     PROCOMPETITIVE JUSTIFICATIONS FOR QUALCOMM'S CONDUCT.

15      Q.     ALL RIGHT.   PROFESSOR, BEFORE I LET YOU OFF THE STAND, WE

16      HAVE A LITTLE BIT OF HOUSEKEEPING TO DO.

17             CAN I ASK YOU TO TAKE A LOOK AT TAB 3 IN YOUR BINDER AND

18     TELL US WHAT THIS IS.      IT'S QX 9148.

19      A.     YES.    SO THIS IS A SUMMARY OF DATA OR ANALYSIS THAT WAS

20      PUT TOGETHER BY MY TEAM AT MY SUPERVISION.       THIS IS BASICALLY A

21      LIST OF CDMA AND WCDMA LICENSE AGREEMENTS SIGNED BETWEEN OEM'S

22      AND QUALCOMM.      IT LISTS THE COMPANY NAME AND VARIOUS

23      CHARACTERISTICS AND DATES OF EACH AGREEMENT.

24      Q.     OKAY.

25             AND, YOUR HONOR, THE REDACTIONS THAT YOU CAN SEE ON THE



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 87 of 198 1915
              DIRECT BY MR. BORNSTEIN


 1      EXHIBIT ARE ONES THAT WE'VE DONE PURSUANT TO AGREEMENT WITH THE

 2      FTC IN ORDER TO OVERCOME SOME OBJECTIONS THAT THEY'VE

 3      IDENTIFIED, AND ALSO TO COMPLY WITH THE COWER'S ORDER REGARDING

 4      THE MARCH 2018 CUTOFF.

 5            AND SO WITH THAT, I'D OFFER QX 9148 INTO EVIDENCE, YOUR

 6     HONOR.

 7                  THE COURT:    ANY OBJECTION?

 8                  MS. MILICI:   YOUR HONOR, WE DON'T OBJECT.

 9                  THE COURT:    OKAY.   IT'S ADMITTED.

10            (DEFENDANT'S EXHIBIT QX 9148 WAS ADMITTED IN EVIDENCE.)

11                  THE COURT:    GO AHEAD, PLEASE.

12      BY MR. BORNSTEIN:

13      Q.    PROFESSOR, CAN YOU TURN TO TAB 4 IN THE BINDER, PLEASE.

14      THIS IS QX 9180.    AND TELL US WHAT THIS EXHIBIT IS, PLEASE.

15      A.    THIS IS A SIMILAR EXHIBIT, BUT NOW IT'S, IT'S BEEN BLACKED

16      OUT FOR LICENSING AGREEMENTS FOR DIFFERENT TECHNOLOGY.

17      Q.    OKAY.   AND WAS THIS SOMETHING THAT WAS PREPARED BY YOU AND

18      YOUR TEAM?

19      A.    YES, JUST LIKE THE PREVIOUS ONE.

20                  MR. BORNSTEIN:   YOUR HONOR, WE'D OFFER EXHIBIT QX

21      9180 INTO EVIDENCE.

22                  MS. MILICI:   YOUR HONOR, THE FTC OBJECTS.   WE JUST

23      HEARD TESTIMONY THAT THIS WAS DONE AS A RESULT OF ANALYSIS BY

24      HIS TEAM.     BUT THIS WASN'T SOMETHING THAT WAS DISCLOSED WITH

25      HIS REPORT.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 88 of 198 1916
              DIRECT BY MR. BORNSTEIN


 1                  MR. BORNSTEIN:   YOUR HONOR, WE'RE NOT OFFERING THIS

 2      AS PART OF PROFESSOR NEVO'S ANALYSIS IN ANY WAY.         WE'RE

 3      OFFERING THIS AS A FACTUAL SUMMARY OF THE CONTRACTS.        HE'S NOT

 4      TESTIFYING TO THE SUBSTANCE, AND IT'S NOT SOMETHING THAT

 5      RELATES TO HIS OPINIONS.      WE'RE JUST OFFERING IT BECAUSE WE HAD

 6      THE SUMMARY PERFORMED, AND WE HAVE SOME SUMMARIES OF THE

 7      CONTRACT THAT WE WANT TO PUT INTO EVIDENCE.         IT'S A SUMMARY

 8      UNDER RULE 1006.

 9                  THE COURT:    WHAT IS THE FTC'S OBJECTION?    YOU'RE

10      SAYING IT WASN'T PART OF HIS EXPERT REPORT?

11                  MS. MILICI:   IT WASN'T PART OF HIS EXPERT REPORT, AND

12      HE JUST SAID THIS WAS DONE AS A RESULT OF ANALYSIS.        I WOULD

13      JUST SAY THAT THEY ARE VERY COMPLICATED CONTRACTS WITH LOTS OF

14      TERMS, AND THIS IS AN EXTRACT OF A VERY SMALL NUMBER OF THOSE

15      TERMS, AND HE JUST TESTIFIED THAT HE DID AN ANALYSIS TO DO

16      THIS, AND WE SHOULD HAVE BEEN ABLE TO DEPOSE HIM ABOUT THAT

17      ANALYSIS.

18                  MR. BORNSTEIN:   YOUR HONOR, WE HAD A BACK AND FORTH

19      ABOUT AN HPO.    WE RESOLVED THE OBJECTIONS.    THE FTC WITHDREW

20      THEIR OBJECTION.    WE DID REDACTIONS AT THEIR REQUEST.      I DON'T

21      UNDERSTAND WHY THIS IS COMING UP NOW OTHER THAN TRYING TO USE

22      UP OUR TIME.

23                  MS. MILICI:   YOUR HONOR, WE DID NOT WITHDRAW OUR

24      OBJECTIONS.    WE MAINTAINED THE ABILITY TO INSIST ON A

25      FOUNDATION AND THE FOUNDATION THAT HE JUST LAID WAS THAT THIS



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 89 of 198 1917
              DIRECT BY MR. BORNSTEIN


 1      WAS DONE THROUGH ANALYSIS BY HIS EXPERT TEAM.

 2                 MR. BORNSTEIN:   AND THE RULE DOES NOT REQUIRE AN

 3      OPPORTUNITY FOR DISCLOSURE, FOR DEPOSITION WITH RESPECT TO A

 4      RULE 106 -- RULE 1006 SUMMARIES.      IT REQUIRES THE DATA TO HAVE

 5      BEEN MADE AVAILABLE, AND THAT'S WHAT WE DID.        THERE'S NOTHING

 6      THAT REQUIRES A DEPOSITION FOR A RULE 1006 SUMMARY.       THAT'S

 7      JUST NOT THE LAW.

 8                 THE COURT:    WHEN WAS THIS DISCLOSED?    I MEAN, I HAVE

 9      TO SAY, WE'VE BEEN REVIEWING A LOT OF THESE AGREEMENTS FOR ALL

10      THE SEALING, AND THEY ARE MUCH MORE COMPLICATED THAN WHAT'S

11      BEEN REDUCED IN THESE CHARTS.

12                 MR. BORNSTEIN:   THIS WAS DISCLOSED IN CONNECTION WITH

13      THE EXHIBIT LIST IN NOVEMBER, YOUR HONOR, PURSUANT TO THE

14      SCHEDULE THAT THE PARTIES HAD AGREED ON AND THE COURT ORDERED.

15                 THE COURT:    ALL RIGHT.   SO WHAT'S YOUR OBJECTION,

16      THAT IT WASN'T DISCLOSED IN HIS EXPERT REPORT AND YOU THINK

17      THAT THE REPRESENTATION OF WHAT'S IN THESE CONTRACTS SHOULD BE

18      MORE COMPLETE?    IS THAT YOUR OBJECTION?

19                 MS. MILICI:   YES, YOUR HONOR.   AND TO BE CLEAR, THE

20      LAST EXHIBIT THAT WE JUST ENTERED WHERE WE HAVE THE SAME VIEW

21      OF AND I HAVE SOME QUESTIONS FOR PROFESSOR NEVO ABOUT THAT.

22      BUT FOR THIS ONE, THIS WASN'T DISCLOSED AS PART OF HIS REPORT,

23      IT'S NOT IN HIS BACKUP MATERIAL.      IN FACT, HIS REPORT SAYS THAT

24      HE DID NOT CONDUCT ANY ANALYSIS FOR LTE ONLY LICENSES.

25                 MR. BORNSTEIN:   YOUR HONOR, IT'S JUST A SUMMARY OF



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 90 of 198 1918
              DIRECT BY MR. BORNSTEIN


 1      THE LICENSES.    IT HAS NOTHING TO DO WITH PROFESSOR NEVO'S

 2      OPINIONS, SO I DON'T UNDERSTAND THAT OBJECTION.

 3            IF YOU'RE OBJECTING TO THE SCOPE OF HIS TESTIMONY, I WOULD

 4      SAY FINE.    BUT WE'RE NOT OFFERING THIS AS PART OF

 5      PROFESSOR NEVO'S SUBSTANTIVE OPINIONS IN THE CASE.        WE'RE JUST

 6      SUBMITTING A SUMMARY UNDER RULE 1006.       THAT'S ALL THIS IS.

 7                  THE COURT:   OKAY.   WHAT WAS THE ANALYSIS THAT HE SAID

 8      RESULTED IN THIS CHART?      WHAT ANALYSIS WAS THAT?

 9                  MR. BORNSTEIN:    WELL, IT'S -- IT'S A MECHANICAL

10      PICKING OF THE INFORMATION FROM A DATABASE.         BUT I CAN LET

11      PROFESSOR NEVO ANSWER THAT RATHER THAN TESTIFY MYSELF.

12                  THE COURT:   I WOULD PREFER THAT.

13                  MR. BORNSTEIN:    I FIGURED.

14                  THE COURT:   THANK YOU.

15                  THE WITNESS:   SO SHOULD I --

16      BY MR. BORNSTEIN:

17      Q.    PLEASE, CAN YOU ANSWER THE JUDGE'S QUESTION?

18      A.    I PROBABLY MISSPOKE AND SAID ANALYSIS.        WHAT I MEANT WAS

19      THIS WAS PUT TOGETHER BY MY TEAM, SO THIS WAS COLLECTED BY MY

20      TEAM AND PUT TOGETHER.       THERE WASN'T ANY ANALYSIS IN THE SENSE

21      OF ANYTHING BEYOND THAT.

22                  THE COURT:   ALL RIGHT.   GO AHEAD.

23      BY MR. BORNSTEIN:

24      Q.    I WAS JUST GOING TO ASK, WHERE DID THE INFORMATION COME

25      FROM, PROFESSOR?



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 91 of 198 1919
              DIRECT BY MR. BORNSTEIN


 1      A.    I'D HAVE TO LOOK SPECIFICALLY HERE, BUT IT WAS FROM EITHER

 2      THE CONTRACTS THEMSELVES OR A COMBINATION OF OTHER DATA SETS

 3      THAT WERE AVAILABLE.

 4                  THE COURT:   WHAT WERE THOSE COMBINATIONS OF DATA SETS

 5      THAT WERE AVAILABLE, OTHER THAN THE CONTRACTS THEMSELVES?

 6                  THE WITNESS:   I'D HAVE TO LOOK SPECIFICALLY.     I MEAN,

 7      THE DETAILS --

 8      BY MR. BORNSTEIN:

 9      Q.    PROFESSOR, ARE YOU FAMILIAR WITH SOMETHING CALLED THE LMS,

10      OR LICENSE MANAGEMENT SYSTEM, AT QUALCOMM?

11      A.    YES, I AM.

12      Q.    DO YOU KNOW WHETHER THAT WAS A SOURCE OF THIS INFORMATION?

13      A.    I KNOW FOR A LOT OF THE DATA SETS THAT WE CONSTRUCTED, WE

14      STARTED FROM THE LMS.      BUT I WASN'T SURE IF THIS DIRECTLY FITS

15      INTO IT.    IT PROBABLY DOES, BECAUSE IT HAS THE CONTRACT NUMBER,

16      WHICH I BELIEVE WE TYPICALLY GOT FROM THE LMS.

17                  MR. BORNSTEIN:   THANK YOU, PROFESSOR.

18                  THE COURT:   ALL RIGHT.   THE OBJECTION'S OVERRULED.

19      IT'S ADMITTED.

20            (DEFENDANT'S EXHIBIT 9180 WAS ADMITTED IN EVIDENCE.)

21                  THE COURT:   GO AHEAD.    DO YOU HAVE ANY OTHER

22      EXHIBITS.

23                  MR. BORNSTEIN:   I'VE GOT ONE MORE, YOUR HONOR.

24                  THE COURT:   OKAY.

25                  MR. BORNSTEIN:   APOLOGIES.   THIS IS TAB 4 IN THE



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 92 of 198 1920
              DIRECT BY MR. BORNSTEIN


 1      BINDER.

 2      Q.    THIS IS QX 9166.      CAN YOU TELL US WHAT THIS IS, PROFESSOR?

 3      A.    SO THIS IS ALSO A SUMMARY THAT WAS PREPARED BY MY TEAM.

 4                   MR. BORNSTEIN:   YOUR HONOR, I'D MOVE QX 9166 INTO

 5      EVIDENCE AS A SUMMARY UNDER RULE 1006.

 6                   MS. MILICI:   YOUR HONOR, THE FTC AGAIN OBJECTS.   WE

 7      HAVE NOT HEARD ANY TESTIMONY ABOUT HOW THIS WAS CREATED.        THIS

 8      NOW INCLUDES INFORMATION FROM MULTIPLE SOURCES.       THERE ARE --

 9      THERE IS, IN OUR VIEW, THIS INFORMATION IS INCOMPLETE.       AND

10      I -- I DON'T THINK THEY'VE LAID A PROPER FOUNDATION FOR IT.

11      AND THIS IS NOT PART OF PROFESSOR NEVO'S REPORT.

12                   THE COURT:    MAY WE PLEASE JUST HAVE SOME TESTIMONY

13      ABOUT WHO CREATED THIS AND HOW IT WAS CREATED.

14                   MR. BORNSTEIN:   SURE, OF COURSE.

15                   THE COURT:    THANK YOU.

16      BY MR. BORNSTEIN:

17      Q.    I'LL START.    PROFESSOR NEVO, CAN YOU TURN TO THE LAST PAGE

18      OF THE EXHIBIT, PLEASE?

19      A.    YES.

20      Q.    DO YOU SEE WHERE IT SAYS "SOURCES"?

21      A.    YES, I DO.    AT THE VERY BOTTOM.

22      Q.    AND WERE THESE THE SOURCES OF THE INFORMATION APPEARING IN

23      THIS SUMMARY?

24      A.    I BELIEVE THAT'S CORRECT, YES.

25      Q.    OKAY.    DO THE NOTES EXPLAIN HOW PORTIONS OF THE SUMMARY



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 93 of 198 1921
              DIRECT BY MR. BORNSTEIN


 1      WERE CREATED?

 2      A.    YES, THEY DO.

 3      Q.    AND WHO DID THE WORK TO CREATE THE SUMMARY?

 4      A.    THIS WOULD BE MEMBERS OF, MEMBERS OF MY TEAM FROM THESE

 5      SOURCES.

 6                 MR. BORNSTEIN:   OKAY.   AGAIN, WE'D MOVE THIS INTO

 7      EVIDENCE, YOUR HONOR.

 8                 MS. MILICI:    YOUR HONOR, DOES HE KNOW WHETHER THERE

 9      ARE -- WHETHER THIS INCLUDES ALL OF THE CONTRACTS?       DOES IT

10      INCLUDE AMENDMENTS TO THE CONTRACTS?      WHAT ARE THE LIMITATIONS

11      OF THIS DATA SET?

12                 THE COURT:    THAT'S A FAIR QUESTION.

13            WHAT'S THE ANSWER?

14                 THE WITNESS:    I WOULD HAVE --

15      BY MR. BORNSTEIN:

16      Q.    IN DOING THE WORK THAT YOU DID, PROFESSOR, DID YOU

17      GENERALLY INCLUDE AMENDMENTS, OR NOT?        OR DID IT DEPEND ON THE

18      CIRCUMSTANCE?

19      A.    SO IN THESE STATISTICAL ANALYSIS THAT WE DID, WE

20      DEFINITELY -- WE GENERALLY DID NOT LOOK AT AMENDMENTS.       WE JUST

21      LOOKED AT ORIGINAL CONTRACTS.

22                 THE COURT:    IS THAT TRUE FOR ALL OF YOUR EXHIBITS

23      TODAY?

24                 THE WITNESS:    YES.   WE FOCUSSED ON THE ORIGINAL

25      CONTRACTS.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 94 of 198 1922
              DIRECT BY MR. BORNSTEIN


 1                 MS. MILICI:   YOUR HONOR, THIS ISN'T PART OF HIS

 2      STATISTICAL ANALYSIS.     THAT'S THE POINT.

 3                 THE COURT:    I'M SORRY.   SAY THAT AGAIN.

 4                 MS. MILICI:   THIS ISN'T PART OF HIS -- HE'S

 5      TESTIFYING ABOUT AND HE'S BEING ASKED QUESTIONS ABOUT WHAT HE

 6      DID FOR HIS STATISTICAL ANALYSIS.      THIS IS NOT PART OF HIS

 7      STATISTICAL ANALYSIS.     THIS WAS A DOCUMENT THAT WAS CREATED

 8      AFTER THE CLOSE OF DISCOVERY THAT DOESN'T APPEAR IN HIS REPORT,

 9      AND IT'S NOT CLEAR TO ME WHAT IT INCLUDES OR DOESN'T INCLUDE.

10                 THE COURT:    WELL, HE SAID IT JUST DOESN'T INCLUDE ANY

11      AMENDMENTS.   NONE OF HIS ANALYSIS TODAY INCLUDES ANY

12      AMENDMENTS.

13                 MS. MILICI:   I'M SORRY, YOUR HONOR.     I GUESS MY POINT

14      IS THIS IS NOT PART OF HIS ANALYSIS.      SO WHEN THE TESTIMONY IS

15      THAT NONE OF MY ANALYSIS INCLUDES AMENDMENTS, IS THIS A SUMMARY

16      OR IS THIS HIS ANALYSIS?

17                 THE COURT:    OKAY.   I'M SORRY.   CAN YOU CLEAR THIS UP,

18      MR. BORNSTEIN, PLEASE?

19                 MR. BORNSTEIN:   I WILL TRY ONE MORE TIME, YOUR HONOR.

20                 THE COURT:    YEAH.

21      BY MR. BORNSTEIN:

22      Q.    PROFESSOR, HOW WAS THIS DOCUMENT PUT TOGETHER?      AND WHAT

23      DOES IT PURPORT TO SHOW?

24      A.    SO MEMBERS OF MY TEAM TOOK THE INFORMATION FROM THE

25      SOURCES THAT ARE LISTED AT THE VERY END, AND WHAT IT SHOWS, AS



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 95 of 198 1923
              DIRECT BY MR. BORNSTEIN


 1      THE TITLE SAYS, THE FIRST QUARTERS OF ROYALTIES REPORTED FOR

 2      HANDSETS BY OEM'S AND CONTRACT NUMBERS.

 3      Q.    AND WHAT ARE THE CONTRACT NUMBERS?

 4      A.    SO THE CONTRACT NUMBERS ARE THE INFORMATION THAT'S, THAT'S

 5      IN SOME OF QUALCOMM'S DATABASE, SO IT BASICALLY TALKS ABOUT AN

 6      ORIGINAL CONTRACT NUMBER, AND UNDER THIS CONTRACT NUMBER, THERE

 7      ARE THE VARIOUS CHARACTERISTICS OF THE CONTRACT AND THEN

 8      VARIOUS, VARIOUS OTHER MEASURES, INCLUDING THE ROYALTIES

 9      REPORTED.

10      Q.    AND DID ALL THE INFORMATION APPEARING ON THIS CHART COME

11      FROM THE SOURCES IDENTIFIED ON THE BOTTOM OF THE LAST PAGE?

12      A.    I BELIEVE THAT'S THE CASE, YES.

13                  MR. BORNSTEIN:   YOUR HONOR, I'LL TRY ONCE MORE TO

14      MOVE IT INTO EVIDENCE AGAIN.

15                  THE COURT:   OKAY.   THE OBJECTION WAS OVERRULED

16      WITHOUT PREJUDICE YESTERDAY AS TO WHETHER THE ANALYSIS WAS

17      DISCLOSED IN PROFESSOR NEVO'S EXPERT REPORT BECAUSE I DIDN'T

18      KNOW WHAT OPINION WOULD BE OFFERED AS TO QX 9166.

19            IS THERE ACTUALLY AN ANNE OPINION OFFERED WITH REGARD TO

20     THIS DOCUMENT?

21                  MR. BORNSTEIN:   NO, YOUR HONOR.   IT'S JUST A FACTUAL

22      SUMMARY.

23                  THE COURT:   ALL RIGHT.   I DO WANT TO CLARIFY, FOR THE

24      DEMONSTRATIVES, QDX 9155, WHICH YOU USED FOR YOUR ANALYSIS,

25      YOU'RE SAYING NO AMENDMENTS WERE CONSIDERED FOR THIS QDX 9251;



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 96 of 198 1924
              DIRECT BY MR. BORNSTEIN


 1      IS THAT CORRECT?

 2                   THE WITNESS:    I'M NOT SURE, BUT THE SLIDES THAT I

 3      SHOWED, IF THAT'S -- I'M SORRY, I'M NOT SURE.         FOR THOSE

 4      SLIDES, IT WAS ALL ORIGINAL CONTRACTS, NO AMENDMENTS.

 5                   THE COURT:   GOT IT.

 6      BY MR. BORNSTEIN:

 7      Q.    PROFESSOR, CAN YOU EXPLAIN WHY YOU DID IT THAT WAY?

 8      A.    YES.    THE REASON I DID IT THAT WAY IS BECAUSE THE --

 9      THAT'S BASICALLY THE HEART OF THE FTC'S THEORY AND THAT'S THE

10      WAY THAT I, THAT I TESTED IT.       IT WAS A DELIBERATE CHOICE TO

11      FOCUS ON THAT IMPLICATION OF THE FTC'S THEORY.         IT WAS JUST TO

12      CHECK THE, THE PREDICTIONS REGARDING THE ORIGINAL CONTRACT.

13                   THE COURT:   OKAY.   9166 IS ADMITTED.

14            (DEFENDANT'S EXHIBIT QX 9166 WAS ADMITTED IN EVIDENCE.)

15                   MR. BORNSTEIN:   THANK YOU, YOUR HONOR.

16            I HAVE NO FURTHER QUESTIONS.

17                   THE COURT:   OKAY.   TIME IS 11:27.

18                   MR. MATHESON:    MAY I APPROACH, YOUR HONOR?

19                   THE COURT:   GO AHEAD, PLEASE.

20            (PAUSE IN PROCEEDINGS.)

21                   THE COURT:   DOES THE FTC WANT TO JUST TAKE A QUICK

22      LOOK AT THIS?     I'M GOING TO USE THAT TO RULE ON HPO NUMBER 2.

23                   MR. MATHESON:    SIR, HERE'S YOUR DEPOSITION TRANSCRIPT

24      BINDER AND YOUR REPORT.

25            (PAUSE IN PROCEEDINGS.)



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 97 of 198 1925
              CROSS BY MS. MILICI


 1                 THE COURT:    IS THAT FINE?

 2                 MS. IKEDA:    I DON'T THINK WE HAVE THE CX NUMBER ON

 3      THIS DOCUMENT.

 4                 THE COURT:    YOU KNOW, YOU ALL CAN LOOK AT THAT.    AND

 5      THEN I JUST WANT TO MAKE SURE THAT ANYTHING I TAKE BACK HAS

 6      BEEN APPROVED BY BOTH PARTIES.

 7            I WOULD LIKE IT BEFORE LUNCH BECAUSE I'M HOPING TO RULE ON

 8     THE HIGH PRIORITY OBJECTIONS OVER LUNCH.       I RULED ON THE TWO

 9     SEALING MOTIONS ON THE LAST BREAK.        I'M HOPING TO GET THINGS

10     OUT QUICKLY.

11            IF YOU COULD JUST GIVE THAT TO ME BEFORE LUNCH, THAT WOULD

12     BE GREAT.

13            ALL RIGHT.   WHAT ELSE IS THERE TO DISTRIBUTE?     THIS IS IT?

14                 THE CLERK:    YES.

15            (PAUSE IN PROCEEDINGS.)

16                 THE COURT:    OKAY.    ARE YOU READY?

17                 MS. MILICI:   I AM.

18                 THE COURT:    11:29.   GO AHEAD, PLEASE.

19                                CROSS-EXAMINATION

20      BY MS. MILICI:

21      Q.    GOOD MORNING.

22      A.    GOOD MORNING.

23      Q.    YOU HAVE NOT DONE ANY ANALYSIS OF MARKET DEFINITION OR

24      MARKET POWER IN THIS CASE, HAVE YOU?

25      A.    I AM NOT OFFERING THAT OPINION, NO.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 98 of 198 1926
              CROSS BY MS. MILICI


 1      Q.    YOU HAVE NOT DONE ANY ANALYSIS FOR MARKET DEFINITION OR

 2      MARKET POWER, HAVE YOU?

 3      A.    NO.

 4      Q.    AND YOU AGREE THAT QUALCOMM BEGAN SELLING CDMA MODEM CHIPS

 5      FIVE YEARS BEFORE COMPETING CHIPS WERE COMMERCIALIZED; RIGHT?

 6      A.    I'D HAVE TO LOOK AT THE EXACT DATE, BUT THAT SOUNDS ABOUT

 7      RIGHT.

 8      Q.    AND YOU AGREE THAT QUALCOMM WAS ALSO THE FIRST SUPPLIER OF

 9      3G CDMA CHIPS; RIGHT?

10      A.    AGAIN, THAT SOUNDS RIGHT.

11      Q.    AND YOU AGREE THAT QUALCOMM HAD A TIME ADVANTAGE IN LTE;

12      CORRECT?

13      A.    THAT SOUNDS RIGHT.   I'M TRYING TO REMEMBER IF I USED

14      SPECIFICALLY THE TIME ADVANTAGE.     I ASSUME, SINCE YOU'RE USING

15      IT, I PROBABLY HAVE IT IN MY REPORT, SO THAT'S FINE.

16      Q.    AND YOU AGREE THAT QUALCOMM HAD MORE THAN AN 80 PERCENT

17      SHARE OF THE ENTIRE LTE MARKET FOR AT LEAST THREE YEARS;

18      CORRECT?    THIS IS AN EXHIBIT TO YOUR REPORT; RIGHT?

19      A.    AGAIN, I'LL TAKE YOUR REPRESENTATION AS GIVEN.      I DON'T

20      REMEMBER THE MARKET SHARES.

21      Q.    AND IN ONE OF THOSE LAST SLIDES THAT YOU WERE SHOWN ABOUT

22      THE STRATEGIC FUNDS, THAT SHOWS THAT SOME OEM'S, SOME VERY

23      LARGE OEM'S, HAVE RELIED UPON QUALCOMM FOR 100 PERCENT OF CDMA

24      AND/OR LTE CHIPSETS AT THE TIME THAT THEY NEGOTIATED THEIR

25      LICENSES; RIGHT?



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK  Document 1517 Filed 07/02/19 Page 99 of 198 1927
              CROSS BY MS. MILICI


 1      A.    THAT WAS DEFINITELY IN THE SLIDE, YES.

 2      Q.    AND YOU HAVE BEEN HERE IN COURT THROUGH -- FOR PARTS OF

 3      THIS TRIAL; CORRECT?

 4      A.    YES, I HAVE, YES.

 5      Q.    AND YOU'VE HEARD TESTIMONY FROM OEM'S THAT THEY PAID

 6      HIGHER ROYALTIES BECAUSE OF THE CHIP LEVERAGE EXERTED BY

 7      QUALCOMM, HAVE YOU NOT?

 8      A.    I MIGHT NOT HAVE BEEN HERE FOR THAT.     I MIGHT HAVE READ IT

 9      IN THE TRANSCRIPT.    BUT, YES, I KNOW THAT I READ IT, YES.

10      Q.    AND YOU'RE AWARE THAT MULTIPLE OEM'S HAVE OFFERED THAT

11      TESTIMONY UNDER OATH, AREN'T YOU?

12      A.    SEVERAL, I BELIEVE, HAVE, YES.

13      Q.    AND IT'S YOUR TESTIMONY THAT THE EMPIRICAL TESTS THAT YOU

14      DID DOES PROVE THAT TESTIMONY; CORRECT?

15      A.    IT IS MY TESTIMONY THAT THE DATA SHOWS WHAT THEY SHOW.

16      Q.    AND IT'S YOUR TESTIMONY THAT THE DATA SHOWS THAT THE

17      PARTICIPANTS IN THE NEGOTIATIONS WHO SAY THAT THEY PAID MORE

18      BECAUSE OF CHIP LEVERAGE ARE WRONG; CORRECT?

19      A.    WELL, IT'S MY TESTIMONY THAT THE DATA SHOWS WHAT THEY

20      SHOW, AND YOU CAN DRAW THE IMPLICATIONS FROM THAT.       BUT I'M

21      STANDING BY MY ANALYSIS.

22      Q.    OKAY.   WELL, LET'S LOOK AT THE DATA THAT YOU LOOKED AT.

23            CAN YOU PLEASE LOOK AT APPENDIX D1 TO YOUR REPORT.

24      A.    I HAVE A LOT OF FOLDERS HERE.    I'M GOING TO BE A LITTLE

25      BIT SLOWER.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 100 of 1981928
               CROSS BY MS. MILICI


 1       Q.   I THINK WE TRIED TO PUT A TAB ON WHERE D1 IS SO THAT WE

 2       COULD HELP YOU.

 3       A.   OKAY.   I HAVE APPENDIX D IN FRONT OF ME.

 4       Q.   AND APPENDIX D SAYS WHAT YOU DID TO CREATE THE DATA SET

 5       THAT YOU USED IN YOUR CONTRACTUAL RATE ANALYSIS; CORRECT?

 6       A.   THAT'S CORRECT, YES.

 7       Q.   AND THIS SAYS THAT WHAT YOUR TEAM DID WAS TO LOOK AT

 8       LICENSES, CATEGORIZE THEM AS FRAMEWORK AGREEMENT, KOREAN

 9       AGREEMENTS, CHINESE PATENT LICENSE AGREEMENTS, OR

10       NON-GOVERNMENT, AND THEN TO RECORD THE ROYALTY RATE.       AND YOU

11       SAID -- IN THIS IT SAYS THAT NOTED THE HIGHEST AND LOWEST

12       ROYALTY RATES IDENTIFIED IN A REVIEW OF THE CONTRACT ROYALTY

13       SECTION, ACROSS ALL GEOGRAPHIES, FOR ALL POSSIBLE QUANTITIES

14       SOLD, AND AT ANY TIME DURING THE LIFE OF THE CONTRACT.

15            DO YOU SEE?

16       A.   YES.

17       Q.   IS THAT YOUR UNDERSTANDING OF WHAT YOUR TEAM DID?

18       A.   YES, I BELIEVE SO.

19       Q.   AND THAT'S YOUR UNDERSTANDING OF WHAT THE BACK UP DATA IN

20       YOUR REPORT AND THE SUMMARY EXHIBIT WE'VE JUST SEEN SAY?

21       A.   I BELIEVE THAT THAT'S A DESCRIPTION OF THE PROCESS THAT WE

22       FOLLOWED, YES.

23       Q.   AND THEN FURTHER DOWN, IT SAYS AMENDMENT INFORMATION.

24            DO YOU SEE?

25       A.   YES.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 101 of 1981929
               CROSS BY MS. MILICI


 1       Q.   AND WHAT YOU DID WHEN YOU WERE CREATING THIS DATABASE WAS

 2       TO RECORD ONLY THE EFFECTIVE DATE OF THE FIRST AMENDMENT THAT

 3       CHANGES THE ROYALTY RATES IN THE INITIAL AGREEMENT, BUT YOU

 4       DON'T RECORD THE ACTUAL NEW RATE; CORRECT?

 5       A.   I BELIEVE THAT'S CORRECT, WE DIDN'T USE THAT IN THE

 6       ANALYSIS.

 7       Q.   AND YOU DIDN'T EVEN IDENTIFY THE EXISTENCE OF SECOND AND

 8       THIRD AND FOURTH AMENDMENTS; CORRECT?

 9       A.   IN THE DATA SET THAT WE USED, WE DIDN'T IDENTIFY THAT.

10       Q.   AND IN YOUR DATA SET, YOU DON'T INCLUDE TERMS RELATING TO

11       CROSS-LICENSES, DO YOU --

12       A.   WE DID NOT INCLUDE THOSE TERMS, NO.

13       Q.   -- AND YOU DON'T INCLUDE ANYTHING ABOUT THE VALUE OF THE

14       CROSS-LICENSES TO QUALCOMM; RIGHT?

15       A.   WE DID NOT INCLUDE CROSS-LICENSES.

16       Q.   AND YOUR DATA SET DOESN'T INCLUDE ANY INFORMATION ABOUT

17       THE ROYALTY BASE, DOES IT?

18       A.   I DO NOT BELIEVE THAT WE COLLECTED THAT, NO.

19       Q.   SO YOU CAN'T TELL FROM LOOKING AT YOUR DATA SET HOW THE

20       ROYALTY IN A CONTRACT WOULD BE CALCULATED; RIGHT?

21       A.   WE WITH -- WELL, THIS IS THE DATA THAT WE COLLECTED AND

22       WHAT WE HAVE HERE, YES.

23       Q.   AND THE DATA THAT YOU COLLECTED WOULDN'T ALLOW YOU TO

24       FIGURE OUT HOW THE RATE WAS CALCULATED; RIGHT?

25       A.   IT WOULD ALLOW US TO CALCULATE THE RATE THAT WE NEEDED FOR



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 102 of 1981930
               CROSS BY MS. MILICI


 1       ANALYSIS.

 2       Q.   WHICH WASN'T -- WHICH DIDN'T INCLUDE THE RATE BASE?       IT

 3       DIDN'T INCLUDE ADJUSTMENTS TO THE NET SELLING PRICE; CORRECT?

 4       A.   WELL, IT INCLUDED THE ROYALTY, WHAT WE CALLED IT THE

 5       CONTRACTUAL ROYALTY RATE IS WHAT IT HAS HERE.

 6       Q.   BUT IT DOESN'T INCLUDE THE ROYALTY BASE, DOES IT?

 7       A.   NO.    IT INCLUDES A CONTRACTUAL ROYALTY RATE.

 8       Q.   AND A LOT OF THE LICENSES THAT WERE REVIEWED, THERE ARE A

 9       LOT OF OTHER TERMS; CORRECT?

10       A.   THEY'RE GENERALLY LONG LICENSES, YES.

11       Q.   AND YOU DON'T TAKE ACCOUNT FOR IN ANY OF THOSE TERMS IN

12       YOUR DATA SET, DO YOU?

13       A.   I FOCUSSED, AS I THINK I WAS VERY CLEAR, ON THE

14       CONTRACTUAL ROYALTY RATES.

15       Q.   OKAY.    CAN YOU PLEASE LOOK AT CDX 0204, WHICH IS TAB 1 IN

16       YOUR BINDER.    AND I BELIEVE PARTS OF THIS ARE UNDER SEAL, SO

17       I'M GOING TO JUST NOT SHOW IT TO THE COURTROOM RIGHT NOW.

18       A.   OKAY.    SO TAB 1?

19       Q.   UM-HUM.    AND THIS IS THE BACKUP MATERIAL TO YOUR EXHIBIT

20       13, WHICH IS SOMETHING THAT WE LOOKED AT EARLIER TODAY.

21            AND IF YOU LOOK ON THIS LIST, AND I THINK WE HAVE IT ON

22      THE SCREEN, THERE'S A LICENSE, THERE'S AN ERICSSON LICENSE

23      THERE.

24                   MR. BORNSTEIN:   EXCUSE ME, YOUR HONOR.   I DIDN'T GET

25       A BINDER.



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 103 of 1981931
               CROSS BY MS. MILICI


 1                   MS. MILICI:   OH.

 2                   THE COURT:    PLEASE GIVE MR. BORNSTEIN ALL THE

 3       BINDERS.    I THINK THERE ARE MULTIPLE.

 4                   MR. BORNSTEIN:    THANK YOU.   YOUR HONOR, I HAVE THE

 5       DEPOSITION TRANSCRIPT AND THE EXPERT REPORT.

 6                   MS. MILICI:   AND MY APOLOGIES TO EVERYONE FOR THE

 7       SIZE OF THE BINDERS.

 8       Q.   THERE'S A LICENSE LISTED FOR ERICSSON.

 9            DO YOU SEE THAT?

10       A.   SORRY.    I'M JUST --

11       Q.   IT'S UNDER T.

12       A.   UNDER T?

13       Q.   UM-HUM.

14       A.   SORRY.    I APOLOGIZE.     IT'S SMALL FONT, HARD TO SEE HERE.

15       Q.   IT'S ON YOUR SCREEN, SIR?

16       A.   OKAY.

17       Q.   AND THIS DATA SET PURPORTS TO IDENTIFY THE LOWEST RATE AT

18       ANY TIME DURING THE LIFE OF THE CONTRACT; RIGHT?       THAT'S WHAT

19       WE JUST LOOKED AT IN APPENDIX D?

20       A.   I BELIEVE THAT'S CORRECT.      I CAN'T QUITE SEE THE COLUMNS

21       THAT THIS CORRESPONDS TO, BUT THAT SHOULD BE.

22       Q.   THAT'S WHAT THIS IS SUPPOSED TO REPRESENT; RIGHT?

23       A.   YES.

24       Q.   OKAY.    CAN YOU PLEASE TURN TO TAB 2 IN YOUR BINDER.     AND

25       THIS IS, AGAIN, PARTIALLY SEALED.



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 104 of 1981932
               CROSS BY MS. MILICI


 1            THIS IS THE MARCH 1999 LICENSE WITH ERICSSON THAT'S

 2      REFERENCED IN YOUR DATA; CORRECT?

 3       A.   IT'S A MARCH '99 AGREEMENT WITH ERICSSON.      YES, THAT LOOKS

 4       RIGHT, YES.

 5       Q.   OKAY.    AND IF WE LOOK ON PAGE 9 IN SECTION 3.2, THERE'S A

 6       SECTION ON ROYALTIES.

 7            DO YOU SEE?

 8       A.   PAGE 9, ROYALTIES, YES, 3.2.

 9       Q.   AND IN 3.2, IT PROVIDES FOR ONE ROYALTY RATE FOR SALES

10       PRIOR TO 2004, AND THEN A SIGNIFICANTLY LOWER RATE FOR AFTER

11       2004, DOESN'T IT?

12       A.   I'D HAVE TO READ IT, BUT I'LL TAKE YOUR REPRESENTATION AS

13       GIVEN JUST TO SAVE TIME.

14       Q.   WELL, IT DOES SAY THAT ON THE SCREEN THERE?

15       A.   I'D HAVE TO READ IT TO UNDERSTAND IT, BUT I'LL TAKE YOUR

16       REPRESENTATION OF THAT.

17       Q.   AND THAT LOWER ROYALTY RATE, IT DOESN'T APPEAR ANYWHERE IN

18       YOUR DATA, DOES IT?

19       A.   THAT -- YOU MEAN THE 2 AND A HALF PERCENT UNDER 2?

20       Q.   SIR, I BELIEVE THAT'S CONFIDENTIAL INFORMATION.

21       A.   I'M SORRY.

22       Q.   YOU'RE NOT SUPPOSED TO READ THE NUMBERS OUT LOUD.

23       A.   I APOLOGIZE.    YEAH, I BELIEVE THAT'S DIFFERENT FROM THE

24       NUMBER YOU SHOWED ME BEFORE.

25       Q.   OKAY.    AND THAT DOESN'T APPEAR IN YOUR DATA; RIGHT?



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 105 of 1981933
               CROSS BY MS. MILICI


 1       A.   IT DIDN'T APPEAR ON THAT SPREADSHEET THAT YOU SHOWED ME.

 2       Q.   AND IF WE LOOK AT THE SUMMARY EXHIBIT THAT WAS JUST

 3       ADMITTED, IT WOULDN'T APPEAR THERE, EITHER, WOULD IT?

 4       A.   THE SUMMARY EXHIBIT WAS, IT WAS WHAT IT WAS, YES.

 5       Q.   OKAY.   AND YOU CREATED THEM BOTH THE SAME WAY.      SO IF IT'S

 6       NOT IN YOUR BACKUP MATERIAL, IT'S ALSO NOT IN THE SUMMARY

 7       EXHIBIT; CORRECT?

 8       A.   I'D HAVE TO VERIFY, BUT THAT SOUNDS RIGHT, YES.

 9       Q.   SO THAT SUMMARY EXHIBIT AND YOUR BACKUP MATERIALS DON'T

10       CONTAIN ALL OF THE ROYALTY INFORMATION, EVEN FROM THE INITIAL

11       CONTRACTS; CORRECT?

12       A.   IT CREATES AN ADDITIONAL -- THERE'S AN ADDITIONAL NUMBER

13       HERE THAT'S NOT INCLUDED IN THAT.

14       Q.   OKAY.   THANK YOU.

15            AND YOU UNDERSTAND THAT AT THE TIME OF THIS 1999 LICENSE

16      AGREEMENT, ERICSSON ENTERED INTO A SERIES OF AGREEMENTS WITH

17      QUALCOMM THAT INVOLVED THE EXCHANGE OF AN INFRASTRUCTURE

18      BUSINESS AND PATENT LICENSE RIGHTS, A LOT OF TERMS; RIGHT?

19       A.   I AGREE.   AND I THINK FOR THAT REASON I EXCLUDED IT FOR

20       MUCH OF MY ANALYSIS.

21       Q.   YOU DID EXCLUDE ERICSSON FROM YOUR ANALYSIS, DIDN'T YOU?

22       A.   YES.

23       Q.   AND NOWHERE IN YOUR DATA DID YOU ACCOUNT FOR THESE VARIOUS

24       OTHER TERMS, IN THE ERICSSON CONTRACT OR IN ANY OTHER CONTRACT;

25       RIGHT?



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 106 of 1981934
               CROSS BY MS. MILICI


 1       A.   I'M NOT SURE WHAT YOU MEAN BY "ACCOUNT."       WE DIDN'T RECORD

 2       IT IN A CONSISTENT MANNER, NO.

 3       Q.   AND HOW YOU RAN YOUR ANALYSIS, THE SLIDE THAT WE SAW

 4       EARLIER, WAS BASED ON THIS DATA; CORRECT?

 5       A.   WAS BASED ON THE CONTRACTUAL DATA, YES.

 6       Q.   BUT ONLY PARTS OF THE CONTRACTUAL INFORMATION; RIGHT?

 7       A.   WELL, IT WAS BASED ON THE DATA WE HAD, WHICH WAS THE

 8       CONTRACTUAL DATA.

 9       Q.   WELL, YOU HAD OTHER DATA AVAILABLE, DIDN'T YOU?       I MEAN,

10       YOU HAD THE WHOLE CONTRACT?

11       A.   I FOCUSSED ON THE CONTRACTUAL DATA, YES.

12       Q.   OKAY.   IF WE COULD LOOK BACK AT YOUR BACKUP DATA THERE,

13       THE CDX 0204?

14       A.   SO BACK TO TAB 1?

15       Q.   YES.    AND THIS LINE IS NOT SEALED, AND WE'RE LOOKING AT

16       MOTOROLA RIGHT NOW.

17            DO YOU SEE THERE'S AN ENTRY THERE FOR MOTOROLA, AND THE

18      NUMBER ON THE RIGHT-HAND SIDE, THE .04, THAT'S THE LOWER BOUND

19      CDMA RATE; CORRECT?

20       A.   THAT'S CORRECT, YES.

21       Q.   AND IF YOU READ ACROSS, THIS IS SAYING THAT THERE WAS A

22       LOWER BOUND RATE OF 4 PERCENT FOR MOTOROLA FROM A 1990 LICENSE;

23       CORRECT?

24       A.   THAT LOOKS CORRECT, YES.

25       Q.   AND THERE'S NO OTHER CDMA RATE INDICATED HERE; RIGHT?



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 107 of 1981935
               CROSS BY MS. MILICI


 1       A.   NOT THAT I CAN SEE.

 2       Q.   AND THERE'S NO OTHER CDMA RATE INDICATED IN THE SUMMARY

 3       EXHIBIT THAT WAS JUST INTRODUCED; RIGHT?

 4       A.   I'LL TAKE YOUR REPRESENTATION FOR IT.      I HAVEN'T CHECKED.

 5       Q.   CAN WE PLEASE LOOK AT JX 4, PLEASE, WHICH IS TAB 5.

 6            AND, YOUR HONOR, IT JUST OCCURRED TO ME THAT I DID NOT

 7      MOVE TO ADMIT THE PRIOR ERICSSON CONTRACT.

 8                 THE COURT:    YOU MEAN JX 9?

 9                 MS. MILICI:   YES.   I MOVE TO ADMIT JX 9.

10                 MR. BORNSTEIN:    THERE'S NO OBJECTION, YOUR HONOR.

11                 THE COURT:    IT'S ADMITTED.

12            (JOINT EXHIBIT JX 9 WAS ADMITTED IN EVIDENCE.)

13                 THE COURT:    GO AHEAD, PLEASE.

14       BY MS. MILICI:

15       Q.   SO LET'S LOOK AT JX 004, WHICH IS TAB 5.      AND THIS HAS

16       BEEN PREVIOUSLY ADMITTED AND IS NOT SEALED.

17            AND LET'S LOOK AT PAGE, I BELIEVE IT'S PAGE 20.       NOW, PAGE

18      20 HERE, THIS IS THE PROVISION OF THE AGREEMENT HAVING TO DO

19      WITH ROYALTIES.

20            AND IT SAYS HERE THAT MOTOROLA'S ROYALTY RATE SHALL NOT

21      EXCEED 80 PERCENT OF THE LOWEST ROYALTY RATE THAT'S PAID BY

22      OTHER COMPANIES TO QUALCOMM; RIGHT?

23       A.   THAT'S CORRECT, YES, THAT'S WHAT IT SAYS.

24       Q.   AND THAT DOESN'T -- THAT INFORMATION DOESN'T APPEAR

25       ANYWHERE IN YOUR CONTRACTUAL SUMMARY, DOES IT?



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 108 of 1981936
               CROSS BY MS. MILICI


 1       A.   I BELIEVE IT ACTUALLY APPEARS IN MY REPORT.

 2       Q.   BUT IT'S NOT ANYWHERE IN YOUR ANALYSIS, IS IT?

 3       A.   I'M NOT SURE WHAT YOU MEAN "IN MY ANALYSIS."      I MEAN --

 4       Q.   WELL, YOU RAN TESTS, RIGHT, USING THE BACKUP DATA THAT WE

 5       JUST LOOKED AT AND YOU USED A 4 PERCENT ROYALTY IN THOSE TESTS,

 6       DIDN'T YOU?

 7       A.   YES, I DID.

 8       Q.   AND THIS -- THAT'S NOT THE LOWEST ROYALTY THAT CAN BE PAID

 9       UNDER THIS CONTRACT.    THAT'S THE HIGHEST ROYALTY, ISN'T IT?

10       A.   SO FOR THE CONTRACTUAL RATE, WE LOOKED AT THIS.

11            FOR THE EFFECTIVE RATE, THAT'S PART OF THE REASON WHY WE

12      LOOKED AT THE EFFECTIVE RATE WOULD HAVE BEEN DIFFERENT.       BUT

13      THE CONTRACTUAL RATE WE FOCUSSED ON IS THE 4 PERCENT HERE.

14       Q.   OKAY.    AND YOU WOULD AGREE THAT THE MOTOROLA CONTRACT WAS

15       A VERY COMPLICATED AGREEMENT; RIGHT?

16       A.   I THINK GENERALLY THESE CONTRACTS ARE COMPLICATED.       FOR

17       ME, AS AN ECONOMIST, ALL CONTRACTS ARE COMPLICATED.

18       Q.   BUT GENERALLY THESE LICENSES ARE VERY COMPLEX?

19       A.   YES.

20       Q.   AND IN THIS CASE IN PARTICULAR, THERE WERE -- THERE WERE

21       CROSS-RIGHTS BEING GRANTED; RIGHT?

22       A.   SOUNDS REASONABLE.    I DON'T REMEMBER SPECIFICALLY IN THIS

23       CONTEXT, BUT IT SOUNDS VERY REASONABLE, YES.

24       Q.   AND QUALCOMM AGREED IN THESE CONTRACTS TO PAY ROYALTIES TO

25       MOTOROLA; RIGHT?



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 109 of 1981937
               CROSS BY MS. MILICI


 1       A.   AGAIN, THAT SOUNDS RIGHT.     OUT OF MEMORY, I CAN'T REMEMBER

 2       THE EXACT DETAILS.    BUT IT SOUNDS RIGHT, YES.

 3       Q.   AND THIS CONTRACT HAD A ROYALTY SHARING PROVISION.

 4       QUALCOMM WAS AGREEING TO SHARE WITH MOTOROLA ROYALTIES THAT IT

 5       RECEIVED FROM THIRD PARTIES; CORRECT?

 6       A.   AGAIN, I CAN'T CONFIRM EXACTLY, BUT THAT SOUNDS ABOUT

 7       RIGHT.

 8       Q.   AND YOU DON'T ACCOUNT FOR THAT ANYWHERE IN YOUR

 9       CONTRACTUAL RATE ANALYSIS, DO YOU?

10       A.   THAT'S CORRECT.    I FOCUSSED ON THE CONTRACTUAL RATE.

11       Q.   YOU FOCUSSED JUST ON THE HEAD LINE ROYALTY RATE; RIGHT?

12       A.   I FOCUSSED ON WHAT I CALL THE CONTRACTUAL RATE.       WE'RE

13       HAPPY TO -- NAME IT WHATEVER YOU LIKE.     IT'S THE CONTRACTUAL

14       RATE.

15       Q.   AND WHEN YOU DID YOUR ANALYSIS, YOU WEREN'T SURE WHETHER

16       THE OTHER TERMS OF THIS AGREEMENT AND THE AT&T AGREEMENT THAT

17       WAS SIGNED AT THE SAME TIME, WHETHER THOSE OTHER TERMS WERE

18       RELEVANT TO WHETHER THERE WERE APPROPRIATE BENCHMARKS FOR LATER

19       AGREEMENTS, DID YOU?

20       A.   IN -- DEPENDS A LITTLE BIT ON THE CONTEXT OF -- I ASSUME

21       YOU'RE REFERRING TO SOMETHING THAT I SAID SOMEWHERE.       IT

22       DEPENDS ON THE CONTEXT, SO I'D LIKE TO SEE THE CONTEXT.

23       Q.   WELL, LET ME ASK YOU FIRST THEN.     DO YOU THINK THAT THESE

24       OTHER TERMS ARE RELEVANT TO WHETHER THESE ARE APPROPRIATE

25       BENCHMARKS FOR LATER CONTRACTS THAT DON'T CONTAIN THESE TERMS?



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 110 of 1981938
               CROSS BY MS. MILICI


 1       A.   NOT IN THE CONTEXT OF THE ANALYSIS IN WHICH I USED THEM.

 2       I FOCUSSED ON THE CONTRACTUAL RATES, AND I COMPARED THE

 3       CONTRACTUAL RATES, AS I EXPLAINED, BETWEEN DIFFERENT PERIODS.

 4       AND THAT'S WHAT I FOCUSSED ON.

 5       Q.   SO YOU COMPARED THE CONTRACTUAL RATE IN A CONTRACT THAT

 6       INCLUDES ROYALTY SHARING, A GUARANTEED 20 PERCENT DISCOUNT OFF

 7       OF THE RATES PAID BY COMPETITORS, AND OTHER ITEMS OF VALUE AND

 8       YOU COMPARED JUST THE 4 PERCENT RATE TO LATER CONTRACTS THAT

 9       DIDN'T HAVE THOSE OTHER TERMS; RIGHT?

10       A.   I COMPARED THE CONTRACTUAL RATES ACROSS TERMS.       THOSE

11       OTHER CONTRACTS ALSO HAD TERMS.     I JUST FOCUSSED ON ONE

12       PARTICULAR RATE AND THAT'S WHAT I COMPARED, YES.

13       Q.   SO THE OTHER CONTRACTS, SOME OF THE OTHER CONTRACTS MIGHT

14       HAVE ALSO HAD COMPLEX TERMS THAT INVOLVED EXCHANGES OF VALUES

15       BETWEEN THE PARTIES; RIGHT?

16       A.   THEY MIGHT HAVE.    I FOCUSSED, AS I SAID, ON THE

17       CONTRACTUAL RATE.

18       Q.   AND YOU DIDN'T THINK ANY OF THOSE OTHER EXCHANGES OF VALUE

19       WERE RELEVANT TO YOUR ANALYSIS; RIGHT?

20       A.   WHAT I FOCUSSED ON IS ON ONE IMPLICATION OF THEORY, AND

21       THAT'S WHAT I TESTED.    I COULD HAVE LOOKED AT OTHER THINGS, BUT

22       I LOOKED AT THAT PARTICULAR CONTRACTUAL RATE.       I THINK I WAS

23       VERY CLEAR ABOUT THAT.    I APOLOGIZE IF NOT.

24       Q.   OKAY.   AND ISN'T IT TRUE THAT MOTOROLA'S RUNNING ROYALTY

25       RATE FOR CDMA INCREASED TO 5 PERCENT IN THE YEAR 2000?



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 111 of 1981939
               CROSS BY MS. MILICI


 1       A.   I CAN'T EXACTLY RECALL AS I SIT HERE TODAY, BUT I ASSUME

 2       YOU HAVE A BASIS FOR THAT.

 3       Q.   WELL, YOU CAN LOOK IN YOUR REPORT, PAGE 63, NOTE 223.

 4       A.   OKAY.

 5       Q.   AND THERE YOU WROTE, "MOTOROLA'S ROYALTY RATE WAS

 6       SUBSEQUENTLY INCREASED TO 5 PERCENT IN A 2000 AMENDMENT TO THE

 7       LICENSE AGREEMENT."

 8            DO YOU SEE THAT?

 9       A.   YES.    SORRY.    WHICH -- I SEE IT ON THE SCREEN.

10            YES, YOU READ THAT CORRECTLY.

11       Q.   AND THAT'S WHAT YOU WROTE IN YOUR REPORT?

12       A.   YES.

13       Q.   AND YOU DIDN'T INCLUDE THAT 5 PERCENT ROYALTY RATE IN YOUR

14       ANALYSIS, DID YOU?

15       A.   BECAUSE AS I EXPLAINED, I FOCUSSED ON THE ORIGINAL

16       CONTRACTS, NOT ON THE AMENDMENTS.

17       Q.   SO YOU LOOKED ONLY AT MOTOROLA'S 1990 CONTRACT AND YOU

18       COMPARED -- THAT HAD ALL OF THESE COMPLEX TERMS -- AND YOU

19       COMPARED THAT TO OTHER LICENSES ENTERED IN 2006 AND LATER WITH

20       OTHER OEM'S, BUT YOU DIDN'T INCLUDE THIS; RIGHT?

21       A.   WHAT I DID WAS I TOOK THE CONTRACTUAL RATE AND THAT'S WHAT

22       I COMPARED.   I THINK YOU MISCHARACTERIZED A LITTLE BIT MY

23       ANALYSIS.

24            WHAT I DID WAS I TOOK THE CONTRACTUAL RATE, I DID IT

25       CONSISTENTLY ACROSS ALL THE CONTRACTS, AND THAT'S WHAT I



                               UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 112 of 1981940
               CROSS BY MS. MILICI


 1       COMPARED.

 2       Q.     WHY DIDN'T YOU COMPARE THESE OTHER TERMS?

 3       A.     BECAUSE I FOCUSSED ON THE CONTRACTUAL RATES.       I COULD HAVE

 4       DONE OTHER THINGS.      BUT I FOCUSSED ON THE CONTRACTUAL RATES.

 5       THAT'S WHAT I DID.

 6       Q.     WOULD IT HAVE BEEN MORE COMPLICATED TO DO THE OTHER

 7       THINGS?

 8       A.     I DON'T KNOW.    I'D HAVE TO LOOK AT WHAT THE OTHER THINGS

 9       ARE.    BUT I FOCUSSED ON THE CONTRACTUAL RATE.

10       Q.     DID YOU CONSIDER DOING OTHER THINGS?

11       A.     EVEN WHAT WE DID WAS AN AMOUNT, SIGNIFICANT AMOUNT OF

12       ANALYSIS, AND THAT'S WHAT WE DID, AND IT'S ACTUALLY MUCH MORE

13       THAN ANYONE ELSE HAS DONE IN THIS CASE.

14       Q.     LET'S LOOK AT YOUR DEMONSTRATIVES HERE.        IF WE LOOK AT

15       PAGE 4?

16       A.     ARE YOU GOING TO PUT IT ON THE SCREEN?

17       Q.     IT'S THERE.    PAGE 4.

18                     MR. KOTARSKI:   OF HIS DEMONSTRATIVES?

19                     THE WITNESS:    I CAN LOOK HERE IF YOU'LL JUST SHOW ME.

20                     MS. MILICI:    IT'S QDX 9354.   YOU MIGHT HAVE RECEIVED

21       IT DIFFERENTLY PAGINATED.

22       Q.     NOW, IN THIS TEST, YOU SAID THAT YOU WERE COMPARING THE

23       ROYALTY RATES IN SOME AGREEMENTS TO THE ROYALTY RATES IN OTHER

24       AGREEMENTS; RIGHT?

25       A.     YES.



                               UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 113 of 1981941
               CROSS BY MS. MILICI


 1       Q.     AND THE TEST THAT YOU DID WAS TO COMPARE ROYALTY RATES IN

 2       AGREEMENTS BEFORE OCTOBER 1995 TO ROYALTY RATES AFTER; RIGHT?

 3       A.     THAT WAS ONE OF THE TESTS I DID.    THAT WAS NOT THE ONE I

 4       FOCUSSED ON IN THE TESTIMONY.

 5       I MEAN, I DID DO THAT.    THAT WAS PART OF THE ANALYSIS THAT I

 6       DID.

 7       Q.     THAT WAS ONE OF YOUR REGRESSIONS; RIGHT?

 8       A.     THAT IS DEFINITELY ONE OF MY REGRESSIONS, NOT THE ONE THAT

 9       I FOCUSSED ON IN THE LIVE TESTIMONY.

10       Q.     YOU ALSO DID ONE ON 1993?

11       A.     IN THE ANALYSIS THAT I LOOKED AT, I FOCUSSED, I BELIEVE --

12       I'D HAVE TO REFRESH MYSELF, PRE-'95 AND POST-'95.

13       Q.     PRE-'95 AND POST-'95.   THAT IS WHAT I JUST SAID.    SO

14       PRE-'95, YOU WERE COMPARING PRE-'95 LICENSES TO ALL POST-'95

15       LICENSES; RIGHT?

16       A.     I DID THAT IN THE REPORT.   BUT THAT WAS NOT THE ONE I

17       FOCUSSED ON IN MY LIVE TESTIMONY.     THAT WAS MY ONLY POINT.

18       Q.     OKAY.   AND YOU WERE DOING THAT TO COMPARE ROYALTY RATES

19       BEFORE THERE WAS MARKET POWER UNTIL AFTER THERE WAS -- IT WAS A

20       PERIOD IN WHICH THERE MIGHT HAVE BEEN MARKET POWER; CORRECT?

21       A.     I TOOK THAT AS A VERY CONSERVATIVE MEASURE OF A PERIOD

22       WHERE BEFORE THERE WAS CDMA NETWORK OR QUALCOMM SELLING CHIPS,

23       IT COULD NOT PROCEED -- COULD NOT CONCEIVABLY HAVE HAD MARKET

24       POWER.    SO THAT WAS THE CONSERVATIVE APPROACH.

25       Q.     WELL, WERE YOU HERE WHEN DR. CHIPTY TESTIFIED?



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 114 of 1981942
               CROSS BY MS. MILICI


 1       A.   YES, I WAS.

 2       Q.   AND SHE TESTIFIED, DIDN'T SHE, THAT COMPETITION FOR CHIPS

 3       HAPPENS YEARS BEFORE CHIPS ARE SHIPPED; RIGHT?

 4       A.   THAT SOUNDS ABOUT RIGHT.     I DON'T REMEMBER SPECIFICALLY

 5       WHAT SHE SAID, BUT YOU THAT SOUNDS RIGHT.

 6       Q.   AND IN YOUR DEPOSITION, YOU TESTIFIED THAT OEM'S MAKE CHIP

 7       PURCHASING DECISIONS UP TO TWO YEARS BEFORE A CHIP IS SHIPPED;

 8       CORRECT?

 9       A.   IT -- THE CURRENT STATE, THAT SOUNDS ABOUT RIGHT, YES.

10       Q.   AND THESE EARLY LICENSE AGREEMENTS THAT WE'RE TALKING

11       ABOUT, THE MOTOROLA AND THE AT&T, THOSE ALL CAME WITH SUPPLY

12       AGREEMENTS; CORRECT?

13       A.   THEY DID HAVE SOME COMPONENT SUPPLY AGREEMENTS, YES.

14       Q.   AND YOU AGREED THAT QUALCOMM WAS THE ONLY COMPANY THAT

15       SOLD CDMA CHIPS WHEN IT BEGAN SELLING THEM AND FOR ANOTHER FIVE

16       YEARS; CORRECT?

17       A.   AGAIN, THAT SOUNDS ABOUT RIGHT.     I CAN'T TELL YOU FOR

18       SURE, BUT THAT SOUNDS ABOUT RIGHT.

19       Q.   AND YOU HAVE DONE NO ANALYSIS ABOUT WHETHER THEY HAD

20       MARKET POWER PRIOR TO THAT DATE; RIGHT?

21       A.   FOR EVERYTHING I DID IN TERMS OF MARKET POWER, AND I THINK

22       I WAS CLEAR ABOUT THAT IN THE BEGINNING OF MY TESTIMONY, I TOOK

23       AS GIVEN WHAT WAS OFFERED.

24       Q.   SO YOU TOOK AS GIVEN THAT THEY DIDN'T HAVE MARKET POWER?

25       A.   PRE-'95, YEAH, THAT'S WHAT I LOOKED AT.       IT WASN'T



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 115 of 1981943
               CROSS BY MS. MILICI


 1       SOMETHING THAT I STUDIED.

 2       Q.   AND IN YOUR TESTS, YOUR REGRESSIONS, YOU DON'T CONTROL AT

 3       ALL FOR CHANGES IN HANDSETS, CHANGES IN PORTFOLIOS, DIFFERENCES

 4       AMONG THE OEM'S?    YOU DON'T CONTROL FOR ANY OF THAT, DO YOU?

 5       A.   LESS WHAT I LOOK AT IS I LOOK AT THE CONTRACTUAL RATES AND

 6       COMPARE BETWEEN THE TWO GROUPS, I EXPLAINED BETWEEN THE TWO

 7       DIFFERENT PERIODS.

 8       Q.   AND YOUR REGRESSION IS A BEFORE AND AFTER WHERE YOU ASSIGN

 9       A 0 TO CONTRACTS BEFORE A CERTAIN DATE, A 1 AFTERWARDS, AND

10       THEN JUST THE CONTRACTUAL ROYALTY RATE; RIGHT?

11       A.   THE CONTRACTUAL ROYALTY RATE IS WHAT I WOULD CALL THE

12       DEPENDENT VARIABLE, AND THEN THERE IS A VARIABLE THAT INDICATES

13       WHETHER IT'S A PERIOD OF MARKET POWER OR NOT, AND THAT'S WHAT

14       WE CALLED A DUMMY VARIABLE.     THAT'S WHAT YOU REFER TO AS 01.

15       Q.   AND THOSE ARE THE ONLY TWO VARIABLES IN YOUR TEST;

16       CORRECT?

17       A.   THAT'S A WAY TO TEST THE DIFFERENCE BETWEEN THE AVERAGE IN

18       AND THE ROYALTY RATES, YES.

19       Q.   SO YOU'RE AVERAGING EVERYTHING AFTER 1995 AND EVERYTHING

20       BEFORE JUST ON THE CONTRACTUAL ROYALTY RATE?

21       A.   AS I EXPLAINED, I'M LOOKING AT THE DIFFERENCE IN THE

22       ROYALTY RATE BETWEEN THESE TWO GROUPS, YES.

23       Q.   SO YOU WOULD AGREE THAT LICENSE NEGOTIATIONS ARE MESSY;

24       RIGHT?

25       A.   I BELIEVE THAT'S SOMETHING THAT I SAID, YES.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 116 of 1981944
               CROSS BY MS. MILICI


 1       Q.   THAT IS SOMETHING THAT YOU SAID.

 2            AND THAT OUTCOMES CAN DEPEND ON A VARIETY OF FACTORS;

 3      RIGHT?

 4       A.   AGAIN, I'M PRETTY SURE THAT'S SOMETHING I'VE SAID, YES.

 5       Q.   AND YET, THESE ROYALTY RATES ARE CONSISTENT ACROSS, WHAT,

 6       A 25 YEAR PERIOD?

 7       A.   YES.

 8       Q.   AND DURING THAT TIME, THE PRODUCT CHANGED, DIDN'T IT?

 9       A.   I'M NOT SURE WHAT I MEAN BY "THE PRODUCT."      I MEAN, IT'S A

10       LICENSE.    BUT --

11       Q.   THE HANDSET CHANGED; CORRECT?

12       A.   OKAY.    I'M NOT SURE IF THAT'S THE PRODUCT, BECAUSE WE'RE

13       TALKING HERE ABOUT LICENSES.

14       Q.   THE PRODUCT IN WHICH THE I.P. WAS GOING TO BE USED CHANGED

15       DRAMATICALLY OVER THAT TIME; CORRECT?

16       A.   CELL PHONES DID, YEAH, THEY CLEARLY CHANGED.

17       Q.   AND QUALCOMM'S PATENT PORTFOLIO CHANGED OVER TIME?

18       A.   I THINK WE'VE HEARD TESTIMONY TO THAT.

19       Q.   AND THE BARGAINING LEVERAGE OF DIFFERENT OEM'S CHANGED

20       OVER TIME; RIGHT?

21       A.   THAT'S -- AGAIN, I HAVEN'T STUDIED THAT, BUT THAT SEEMS

22       REASONABLE.

23       Q.   AND YET THIS RATE IS CONSISTENT FOR THE PAST 25 YEARS?

24       A.   YEAH, IT SEEMS LIKE IT'S CONSISTENTLY AT THE FRAND RATE.

25       Q.   AND YOU TESTIFIED AT YOUR DEPOSITION THAT YOU WERE NOT



                              UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 117 of 1981945
               CROSS BY MS. MILICI


 1       SURPRISED BY THE LACK OF VARIATION IN THE ROYALTY RATES BECAUSE

 2       THEY ALL HAVE ONE -- ALL THESE LICENSE NEGOTIATIONS HAD ONE

 3       THING IN COMMON, AND THAT WAS THAT QUALCOMM WAS A PARTY TO

 4       THEM; CORRECT?

 5       A.     THAT SOUNDS LIKE SOMETHING I SAID, YES.

 6       Q.     OKAY.   LET'S LOOK NOW TWO PAGES LATER AT PAGE 6.

 7              NOW, YOU CALL THIS A WCDMA ONLY CONTRACTUAL RATES; RIGHT?

 8       A.     THAT'S DEFINITELY WHAT I CALLED IT.    IT'S IN THE TITLE,

 9       YES.

10       Q.     AND WHEN YOU'RE CALLING SOMETHING WCDMA ONLY, THAT DOESN'T

11       MEAN THAT WCDMA IS THE ONLY TECHNOLOGY IN THE CONTRACT, DOES

12       IT?

13       A.     AGAIN, DEPENDING ON THE SPECIFICS.    BUT I THINK I WAS

14       CLEAR AS TO HOW, HOW WE DEFINE IT.     IT'S DEFINED IN THE REPORT.

15       Q.     IN FACT, MOST OF THESE LICENSES ALSO CONTAIN TERMS FOR

16       CDMA, DON'T THEY?

17       A.     I'D HAVE TO LOOK AT THE SPECIFICS.    BUT WE DEFINE THIS

18       AS -- THOSE PARTICULAR NEGOTIATIONS -- THERE'S A PARTICULAR

19       PROCESS THAT WE WENT IN TERMS OF WHAT'S A FINDING AS WCDMA

20       ONLY.

21       Q.     AND THAT PROCESS DIDN'T EXCLUDE CONTRACTS THAT ALSO

22       CONTAINED TERMS FOR CDMA; CORRECT?

23       A.     AGAIN, WE CAN GO THROUGH THE PROCESS, BUT IF THAT PROCESS

24       LED TO SOMETHING ALSO HAVING CDMA, YES.

25       Q.     SO YOU CAN'T -- SITTING HERE RIGHT NOW, YOU CAN'T TELL US



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 118 of 1981946
               CROSS BY MS. MILICI


 1       HOW MANY OF THESE CONTRACTS APPEARING HERE ACTUALLY CONTAIN

 2       TERMS FOR CDMA, CAN YOU?

 3       A.   I CAN TELL YOU THE PROCESS BY WHICH WE WENT, BUT I CAN'T

 4       TELL YOU INDIVIDUAL CONTRACTS AND WHAT THEY HAVE IN THEM.

 5       Q.   OKAY.   AND SO IF WE LOOK AT THE NEXT SLIDE WHERE IT SAYS

 6       WCDMA ONLY VERSUS CDMA --

 7            I THINK YOU HAVE THE OLD SET THAT THEY GAVE US.

 8       A.   I HAVE THE HARD COPY IN FRONT OF ME, IF THAT HELPS.

 9       Q.   SO WHEN YOU'RE COMPARING WCDMA ONLY VERSUS CDMA, A LOT OF

10       THE CDMA LICENSES ACTUALLY HAVE WCDMA TERMS IN THEM, DON'T

11       THEY?

12       A.   SOME OF THEM WERE SIGNED AT A POINT THAT COVERED BOTH CDMA

13       AND WCDMA, YES.

14       Q.   SO THE RED DOTS THAT YOU CALLED CDMA, THOSE -- A LOT OF

15       THOSE LICENSES CONTAIN WCDMA TERMS; RIGHT?

16       A.   THAT'S DEFINITELY A POSSIBILITY.

17       Q.   AND THE BLUE DOTS THAT YOU HAVE THERE THAT YOU'RE CALLING

18       WCDMA ONLY, THOSE CONTRACTS, A LOT OF THEM HAVE CDMA TERMS;

19       RIGHT?

20       A.   AGAIN, IT DEPENDS WHAT YOU MEAN BY "TERMS."      BUT WE WENT

21       THROUGH A PROCESS WHERE WE LOOKED AT WCDMA.

22       Q.   AND WHEN YOU WENT THROUGH THAT PROCESS, YOU INCLUDED

23       CONTRACTS AS WCDMA ONLY THAT INCLUDED CDMA TERMS; RIGHT?

24       A.   YEAH.   BUT THE FOCUS WAS ON THE ADDITION, SO IF WCDMA WAS

25       ADDED, THAT WAS WHY IT WAS WCDMA ONLY.



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 119 of 1981947
               CROSS BY MS. MILICI


 1       Q.     AND THOSE CONTRACTS CONTAINED TERMS FOR CDMA THAT MIGHT

 2       HAVE BEEN DIFFERENT THAN PREVIOUS TERMS; RIGHT?

 3       A.     DEPENDS ON THE CONTEXT, YES.       BUT THAT COULD BE A

 4       POSSIBILITY.

 5       Q.     AND WHEN YOU WERE COMPARING WCDMA TO CDMA, I BELIEVE YOUR

 6       TESTIMONY WAS THAT QUALCOMM COULDN'T HAVE HAD MARKET POWER IN

 7       WCDMA; IS THAT RIGHT?

 8       A.     I BELIEVE THAT THAT HASN'T BEEN ALLEGED.

 9       Q.     BUT YOU HAVEN'T DONE ANY ANALYSIS OF WHETHER QUALCOMM

10       ACTUALLY HAD MARKET POWER IN WCDMA, HAVE YOU?

11       A.     NO.   I'M NOT OFFERING THAT OPINION, NO.

12       Q.     AND CAN YOU OFFER THE OPINION THAT THERE WAS NO COST TO

13       THESE COMPANIES FROM LOSING ACCESS TO WCDMA FROM QUALCOMM?

14       A.     I DID NOT ANALYZE ALL THESE COMPANIES.        I JUST LOOKED AT

15       THE SPECIFIC CASES THAT WE HAD IN THE ANALYSIS.

16       Q.     AND IF WE LOOK AT YOUR WCDMA REGRESSION, CAN WE LOOK AT

17       THAT FOR A SECOND?        I DON'T KNOW WHAT NUMBER IT IS IN THE

18       EXHIBIT YOU HAVE.

19              SORRY, YOUR HONOR.     WE WERE GIVEN A DIFFERENT SET OF

20      SLIDES WITH DIFFERENT NUMBERING, SO WE'RE HAVING A LITTLE HARD

21      TIME.

22                    THE COURT:    WHEN WERE YOU GIVEN THAT?

23                    MS. MILICI:    YESTERDAY .

24       Q.     OKAY.   LET'S LOOK AT PAGE --

25                    THE COURT:    CAN YOU GIVE A NEW -- WHATEVER YOU



                              UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 120 of 1981948
               CROSS BY MS. MILICI


 1       DISTRIBUTED TODAY, CAN WE GIVE THAT TO THEIR --

 2                  MR. BORNSTEIN:     THEY HAVE IT, YOUR HONOR.

 3                  MS. MILICI:   IT'S DIFFERENTLY PAGINATED.

 4                  MR. BORNSTEIN:     WE GAVE YOU THE CORRECT PAGINATION IN

 5       THE BOOK THIS MORNING.

 6                  MS. MILICI:   HE DOESN'T HAVE THEM.

 7                  THE COURT:    HOW MANY COPIES DID YOU HAND THEM?   JUST

 8       ONE?    DO YOU HAVE A SECOND ONE?

 9                  MR. BORNSTEIN:     IF WE DON'T HAVE A SECOND ONE, YOU

10       CAN HAVE MINE.

11                  MS. MILICI:   LET'S LOOK AT WHAT'S PAGE 10.    IT'S A

12       WCDMA ONLY EFFECTIVE ROYALTY RATE.

13       Q.     WHEN YOU WERE COMPARING THE WCDMA EFFECTIVE ROYALTY RATES

14       TO THE LTE COMPATIBLE CHIP PURCHASES FROM QUALCOMM, YOU WERE

15       LOOKING AT ALL LTE; RIGHT?

16       A.     THAT'S CORRECT, YES.

17       Q.     YOU DIDN'T LIMIT IT TO PREMIUM LTE?

18       A.     I DID NOT HAVE THE ABILITY TO DO THAT.

19       Q.     AND WHEN WE LOOKED AT YOUR EARLIER SLIDES ABOUT WCDMA, YOU

20       HAD IDENTIFIED CLOSE TO 200 WCDMA CONTRACTS; RIGHT?

21       A.     THAT SOUNDS RIGHT.   I CAN GO AND COUNT.

22       Q.     AND IN THIS REGRESSION, YOU ONLY HAVE 83 CONTRACTS.

23       A.     THAT SOUNDS RIGHT.

24       Q.     SO YOU DROPPED MORE THAN HALF OF THE CONTRACTS THAT YOU

25       IDENTIFIED AS WCDMA ONLY WHEN YOU WERE DOING YOUR REGRESSION?



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 121 of 1981949
               CROSS BY MS. MILICI


 1       A.   WE APPLIED A CERTAIN CRITERIA, WHICH WAS DROPPED ANY OEM

 2       THAT NEVER, BASICALLY NEVER REPORTED ROYALTIES ON LTE.

 3       Q.   SO IS IT YOUR TESTIMONY THAT A SIGNIFICANT NUMBER OF THE

 4       COMPANIES IN THE SUMMARY EXHIBIT THAT WAS JUST ADMITTED NEVER

 5       PAID ROYALTIES?

 6       A.   I MEAN, THAT WOULD BE THE WAY TO KIND OF PUT THESE TWO

 7       TOGETHER, BUT THAT WAS THE CRITERIA FOR LOOKING.

 8       Q.   AND YOU ALSO EXCLUDED FROM YOUR ANALYSIS SONY, BLACKBERRY,

 9       SAMSUNG, LG, CERTAIN CONTRACTS FROM HUAWEI; IS THAT CORRECT?

10       A.   THAT SOUNDS RIGHT, YES.

11       Q.   DO YOU HAVE ANY IDEA HOW -- WHAT SHARE OF THE HANDSET

12       MARKET WAS EVEN LEFT IN YOUR ANALYSIS?

13       A.   IN THIS SPECIFIC ONE, I CAN'T TELL YOU AS I SIT HERE

14       TODAY.

15       Q.   BUT YOU WOULD AGREE THAT YOU EXCLUDED A LOT OF MAJOR

16       PLAYERS, INCLUDING NOKIA AND ERICSSON; CORRECT?

17       A.   YES.   I WAS VERY CLEAR ABOUT THAT.     I INCLUDED -- EXCLUDED

18       THEM.

19       Q.   RIGHT.   SO EXCLUDED A LOT OF MAJOR OEM'S; CORRECT?

20       A.   I EXCLUDED THOSE FOUR, YES, AND THEY'RE ALL.

21       Q.   WELL, IT WAS MORE THAN FOUR.     SONY, BLACKBERRY, YOU

22       EXCLUDED SAMSUNG BECAUSE IT WAS AN AMENDMENT, YOU EXCLUDED LG;

23       CORRECT?

24       A.   YES, BECAUSE THEY WERE UNDER THE GOVERNMENT AGREEMENTS.

25       Q.   BUT -- WELL, WHEN YOU SAY THAT THEY'RE UNDER THE



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 122 of 1981950
               CROSS BY MS. MILICI


 1       GOVERNMENT AGREEMENTS, DID YOU DO ANY INVESTIGATION OF THAT?

 2       A.   WHEN YOU SAY, "INVESTIGATION," ONE OF THE -- I THINK WE

 3       WENT OVER IT BEFORE.    THE WAY WE BUILT THE DATA SET WAS STARTED

 4       FROM THE LMS, AND THEN WE INDICATED WHICH OF THE CONTRACTS WERE

 5       SUBJECT TO THE VARIOUS GOVERNMENT AGREEMENT.

 6       Q.   BUT WHEN YOU SAY THAT THEY WERE SUBJECT TO THE AGREEMENT,

 7       TO SOME AGREEMENT WITH THE GOVERNMENT, YOU DIDN'T INVESTIGATE

 8       THAT, DID YOU?

 9       A.   I'M SORRY.   I'M NOT SURE I UNDERSTAND WHAT YOU MEAN BY

10       "INVESTIGATE THAT."

11       Q.   WELL, WHEN YOU SAY THAT THE LG AGREEMENT WAS RELATED TO

12       SOME AGREEMENT WITH THE KOREAN GOVERNMENT, YOU DIDN'T LOOK AT

13       THAT, DID YOU?

14       A.   MY TEAM CLASSIFIED THAT AS PART OF A -- PART OF THE

15       ANALYSIS THAT WAS DONE.

16       Q.   DO YOU KNOW WHAT INSTRUCTIONS YOU GAVE THEM ABOUT HOW TO

17       CLASSIFY THAT?

18       A.   JUST GENERALLY TO, TO GO THROUGH THE CONTRACTS AND SEE IF

19       THEY WERE SUBJECT TO THESE TERMS.

20       Q.   DO THE CONTRACTS SAY ON THEIR FACE THAT THEY FALL INTO ONE

21       OF THE CATEGORIES THAT YOU JUST GAVE?

22       A.   I'D HAVE TO GO BACK AND LOOK TO SEE EXACTLY THE PROCESS.

23       Q.   SO ARE YOU AWARE THAT THE KOREAN AGREEMENT THAT YOU'RE

24       TALKING ABOUT APPLIED TO JUST A COUPLE OF, OF DESIGNATED OEM'S?

25       A.   I'D HAVE TO GO BACK AND LOOK AT THE SPECIFICS OF IT.       BUT



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 123 of 1981951
               CROSS BY MS. MILICI


 1       THAT SOUNDS ABOUT RIGHT.

 2       Q.    AND IN YOUR ANALYSIS, YOU IDENTIFIED A LOT MORE THAN THAT

 3       AS BEING KOREAN AGREEMENTS THAT WERE DROPPED FROM YOUR

 4       ANALYSIS; CORRECT?

 5       A.    AGAIN, I'D HAVE TO GO LOOK AT THE SPECIFICS.

 6       Q.    BUT YOU DON'T KNOW RIGHT NOW?

 7       A.    I MEAN, DIVING INTO THAT SPECIFIC DETAIL, I CAN'T TELL YOU

 8       AS I SIT HERE TODAY.

 9       Q.    OKAY.   BUT YOU DO AGREE THAT YOU DROPPED MOST OF THE WCDMA

10       ONLY CONTRACTS?

11       A.    I DON'T KNOW IF IT'S MOST.    BUT, YES, THERE WERE A

12       SIGNIFICANT NUMBER DROPPED, YES.

13       Q.    AND IN CDMA, YOU DID THE SAME THING; RIGHT?      WE SAW ONE

14       SLIDE WHERE YOU IDENTIFIED 300 AGREEMENTS, AND THEN THIS WHEN

15       YOU DID YOUR REGRESSION, THERE WAS ONLY 75.        SO YOU DROPPED

16       THREE-QUARTERS OF THE LICENSES THAT YOU IDENTIFIED FOR CDMA

17       WHEN YOU DID YOUR REGRESSION, DID YOU NOT?

18       A.    AGAIN, I CAN'T CONFIRM THE EXACT NUMBERS, BUT, YES,

19       SIGNIFICANT NUMBERS WERE DROPPED.

20       Q.    AND YOU ARE AWARE, ARE YOU NOT, THAT THE KOREAN GOVERNMENT

21       DOES NOT AGREE WITH THE POSITION THAT THOSE AGREEMENTS WERE

22       FREELY -- WERE NOT NEGOTIATED?

23       A.    I'M NOT EXACTLY SURE WHAT THE KOREAN GOVERNMENT'S POSITION

24       IS.

25       Q.    OKAY.   IN FACT, IN YOUR REPORT, THE ONLY THING THAT YOU



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 124 of 1981952
               CROSS BY MS. MILICI


 1       CITE FOR THE PROPOSITION THAT THOSE AGREEMENTS SHOULD NOT BE

 2       PART OF THE ANALYSIS IS A PAPER THAT QUALCOMM WROTE; RIGHT?

 3       A.   I'D HAVE TO GO BACK AND SEE EXACTLY WHAT WAS CITED.       BUT I

 4       ASSUMED THAT -- YOU LOOKED AT IT MORE RECENTLY THAN I HAVE.

 5       Q.   AND WHEN YOU DO YOUR REGRESSIONS WITH THE EFFECTIVE

 6       ROYALTY RATE, YOU'RE NOT USING THAT TERM IN THE WAY IT'S

 7       USUALLY USED; RIGHT?

 8       A.   I'M NOT SURE WHAT THE WAY THAT IT'S USUALLY USED, BUT --

 9       Q.   YOU'RE NOT DIVIDING ROYALS BY THE GROSS REVENUE; RIGHT?

10       A.   I'M DIVIDING ROYALTIES BY THE, WHAT'S CALLED NET REVENUE

11       IN THE DATABASE.

12       Q.   SO WHAT YOU DID IS YOU TOOK THE GROSS REVENUES AND YOU

13       MADE SOME SUBTRACTIONS FOR DEDUCTIONS, AND THEN YOU CALCULATED

14       AN EFFECTIVE ROYALTY RATE; RIGHT?

15       A.   SORT OF, WITH ONE CORRECTION.     I DIDN'T ACTUALLY MAKE THE

16       SUBTRACTION.    THE NET REVENUE IS SOMETHING THAT'S IN THE

17       QUALCOMM DOCUMENT THAT'S USED IN THE NORMAL COURSE OF BUSINESS.

18       I DIDN'T CREATE THAT VARIABLE.     I JUST TOOK THAT VARIABLE FROM

19       THE DATA SET.   BUT THAT'S THE ONE THAT I USED.

20       Q.   AND THAT VARIABLE DOES NOT INCLUDE THE GROSS REVENUE FOR

21       THE LICENSES; RIGHT?

22       A.   WELL, IT INCLUDES THE GROSS REVENUE.      BUT THEN DEDUCTS

23       FROM IT.

24       Q.   AND THE AMOUNT OF THAT DEDUCTION IS A NEGOTIATED TERM IN

25       THESE AGREEMENTS, IS IT NOT?



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK   Document 1517 Filed 07/02/19 Page 125 of 1981953
               CROSS BY MS. MILICI


 1       A.     MY UNDERSTANDING, THAT'S PART OF WHAT THEY WERE

 2       NEGOTIATING OVER, YES.

 3                   MS. MILICI:   OKAY.   NO MORE QUESTIONS.

 4                   THE COURT:    OKAY.   TIME IS 12:06.

 5              LET'S TAKE OUR LUNCH BREAK NOW.     WE'LL TAKE AN HOUR LONG

 6      BREAK AND WE'LL BE BACK AT, LET'S SAY -- LET'S BE BACK AT 1:10.

 7      OKAY?

 8              THANK YOU.

 9              (THE LUNCH RECESS WAS TAKEN FROM 12:07 P.M. UNTIL

10      1:12 P.M.)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK
               REDIRECT BY MR.Document
                               BORNSTEIN1517 Filed 07/02/19 Page 126 of 1981954


 1                                 AFTERNOON SESSION

 2             (COURT CONVENED AT 1:12 P.M.)

 3                 THE COURT:    GOOD AFTERNOON.   WELCOME BACK.     PLEASE

 4       TAKE A SEAT.

 5             OKAY.    GO AHEAD, PLEASE.   I'LL WAIT UNTIL -- LET ME KNOW

 6      WHEN YOU'RE READY, PLEASE.

 7                 MR. BORNSTEIN:    I AM READY, YOUR HONOR.

 8                 THE COURT:    OKAY.   1:12.   GO AHEAD, PLEASE.

 9                               REDIRECT EXAMINATION

10       BY MR. BORNSTEIN:

11       Q.    OKAY.    LET'S CALL UP SLIDE 4 FROM YOUR DEMONSTRATIVES,

12       PLEASE, PROFESSOR.

13             THIS IS THE -- DO WE HAVE SLIDE 4?

14             GREAT.   THIS WAS THE REGRESSION THAT YOU DISCUSSED

15      REGARDING CDMA; IS THAT RIGHT?

16       A.    YES, THAT'S THE ANALYSIS OF CDMA.

17       Q.    OKAY.    NOW, YOU WERE ASKED A COUPLE OF QUESTIONS ABOUT

18       COMPARISONS BETWEEN BEFORE 1995 AND AFTER 1995.

19             DO YOU REMEMBER THAT?

20       A.    YES, I DO.

21       Q.    WERE THERE OTHER ANALYSES AND OTHER COMPARISONS THAT YOU

22       PERFORMED WITH THIS DATA?

23       A.    YES, THERE WAS THE BEFORE AND AFTER '95 THAT I PERFORMED.

24       I ALSO PERFORMED THE ANALYSIS THAT I FOCUSSED ON IN MY DIRECT,

25       WHICH IS THE FOCUS ON THE ALLEGED MARKET POWER PERIOD, AND THEN



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK
               REDIRECT BY MR.Document
                               BORNSTEIN1517 Filed 07/02/19 Page 127 of 1981955


 1       I RAN A THIRD REGRESSION THAT I BELIEVE WAS LOOKING FROM.         I

 2       THINK IT WAS 2006 ONWARD.         I'M ACTUALLY BLANKING.   THERE WAS A

 3       THIRD ONE THAT WAS IN MY APPENDIX.

 4       Q.     COULD YOU PULL THE MICROPHONE A LITTLE CLOSER?

 5       A.     I'M NOT SURE IF IT'S WORKING.       I'M PRETTY CLOSE.

 6                     THE COURT:   UH-HUH.   COULD WE -- I'LL STOP THE TIME.

 7       IT'S 1:13.

 8                     MR. BORNSTEIN:   OH, I HERE IT.

 9                     THE WITNESS:   IS THAT BETTER NOW?

10                     THE COURT:   YES.   1:13.   GO AHEAD, PLEASE.

11       BY MR. BORNSTEIN:

12       Q.     YOU WERE HERE IN COURT WHEN PROFESSOR SHAPIRO TESTIFIED;

13       RIGHT?

14       A.     YES, I WAS.

15       Q.     DO YOU REMEMBER THAT THE JUDGE ASKED PROFESSOR SHAPIRO

16       SOME QUESTIONS ABOUT THE PERIOD IN WHICH HE ALLEGES MARKET

17       POWER EXISTED?

18       A.     YES, I DO.

19       Q.     AND WHAT DID PROFESSOR SHAPIRO SAY ABOUT HIS ALLEGATION OF

20       MARKET POWER IN CDMA?

21       A.     I BELIEVE IT WAS 2006 TO 2016.

22       Q.     OKAY.    AND DID YOU USE THAT FOR YOUR REGRESSION?

23       A.     YES.

24       Q.     LET'S TAKE A LOOK AT SLIDE 6, PLEASE.       THIS IS WCDMA AND

25       LTE.



                               UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK
               REDIRECT BY MR.Document
                               BORNSTEIN1517 Filed 07/02/19 Page 128 of 1981956


 1             WHAT REGRESSION PERIODS DID YOU USE FOR THIS SLIDE?

 2       A.    SO THE MAIN REGRESSION THAT I USED IS THE ONE THAT I

 3       DESCRIBED LOOKING AT THE SHADED AREA VERSUS EVERYTHING OUTSIDE.

 4       Q.    AND WHAT DID PROFESSOR SHAPIRO TESTIFY LAST WEEK WAS

 5       PERIOD OF MARKET POWER THAT HE WAS ALLEGING FOR PREMIUM LTE

 6       CHIPS?

 7       A.    I BELIEVE IT WAS 2001 TO 2016.

 8       Q.    SO 2001?

 9       A.    SORRY.   2011, SORRY.

10       Q.    AND DID YOU USE THAT IN ANY WAY IN CONSTRUCTING YOUR TEST?

11       A.    THAT'S EXACTLY HOW I CONSTRUCTED WHAT I CALL THE SHADED

12       AREA.

13       Q.    OKAY.    AND THERE WERE SOME QUESTIONS ABOUT CHANGES IN THE

14       PRODUCTS ON WHICH -- THAT WERE LICENSED.

15             DO YOU REMEMBER THOSE QUESTIONS?

16       A.    I DO.

17       Q.    WHERE ON THIS CHART DID SMARTPHONES FIRST START BEING

18       SOLD?

19       A.    I BELIEVE THAT, YOU KNOW, TYPICALLY PEOPLE START THINKING

20       OF THE FIRST IPHONE AS BEING THE FIRST SMARTPHONE, AND I

21       BELIEVE THAT WAS 2007.

22       Q.    AND WHAT ROYALTY RATES WERE OEM'S AGREEING TO, PER YOUR

23       CHART, ONCE SMARTPHONES WERE ALREADY ON THE MARKET?

24       A.    WELL, BASICALLY EVERYTHING.     I MEAN, YOU CAN DRAW A LINE

25       FROM 2007 AND UP AND LOOK TO RIGHT OF THAT.



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK
               REDIRECT BY MR.Document
                               BORNSTEIN1517 Filed 07/02/19 Page 129 of 1981957


 1       Q.     YOU WERE ASKED SOME QUESTIONS ABOUT WHETHER YOU INCLUDED

 2       AMENDMENTS TO AGREEMENTS IN YOUR ANALYSIS.

 3              DO YOU RECALL THAT?

 4       A.     YES.

 5       Q.     OKAY.   CAN YOU EXPLAIN WHY YOU FOCUSSED ON THE INITIAL

 6       AGREEMENTS RATHER THAN AMENDMENTS IN THE STATISTICAL TESTS YOU

 7       RAN?

 8       A.     SO WHAT WE FOCUSSED ON, AND JUST TO BE 100 PERCENT

 9       PRECISE, IS WHAT WE FOCUSSED ON ARE CONTRACT NUMBERS.        SO

10       WHATEVER WAS ASSIGNED A NEW CONTRACT NUMBER WAS WHAT WE LOOKED

11       AT.    AND IF THERE WAS -- THERE IS AN AMENDMENT THAT DID NOT

12       CHANGE THE CONTRACT NUMBER, WE DIDN'T LOOK AT THAT.

13              THE REASON WE FOCUSSED ON THE INITIAL CONTRACT NUMBER AND

14      NOT ON AMENDMENTS TO IT WAS BECAUSE THAT WAS MY INTERPRETATION,

15      OR THAT'S WHAT THE FTC'S THEORY PREDICTS IS TO THE EFFECTS OF

16      THOSE PARTICULAR CONTRACTS OR PARTICULAR NEGOTIATIONS.

17              AMENDMENTS ARE VERY DIFFERENT IN THEIR NATURE AND THEY CAN

18      REALLY VARY EITHER BECAUSE THERE'S AN AMENDMENT, YOU KNOW,

19      MID-TERM WITH NO EXPIRATION IN SIGHT.      IT COULD BE THAT THERE'S

20      MAYBE AN EXPIRATION COMING UP OR THERE'S SOME -- THAT NEEDS TO

21      BE ADDED.

22              AND THEY'RE VERY DIFFERENT BECAUSE DURING THE AMENDMENT

23      NEGOTIATIONS, THE OEM CAN STILL OPERATE UNDER THE ORIGINAL

24      CONTRACT.

25              SO ANY AMENDMENT THAT WOULD OPERATE WOULD BE UNDER THE



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK
               REDIRECT BY MR.Document
                               BORNSTEIN1517 Filed 07/02/19 Page 130 of 1981958


 1      UMBRELLA OF THE ORIGINAL CONTRACT, SO IT REALLY KIND OF CREATES

 2      A VERY DIFFERENT DYNAMIC THAN THE ONE THAT WAS DISCUSSED UNDER

 3      THE FTC'S COMPLAINT.

 4       Q.    AND YOU WERE ASKED SOME QUESTIONS ABOUT THE CONTRACTS THAT

 5       WERE NOT INCLUDED IN YOUR STATISTICAL ANALYSES.

 6             DO YOU RECALL THOSE QUESTIONS?

 7       A.    YES.

 8       Q.    SO CAN YOU EXPLAIN WHY YOU DID NOT INCLUDE WHAT YOU CALLED

 9       THE GOVERNMENTAL AGREEMENTS IN YOUR STATISTICAL TEST?

10       A.    SO THE GOVERNMENTAL AGREEMENTS ARE, THESE ARE AGREEMENTS

11       THAT WERE SUBJECT TO THE TERMS THAT ARE NEGOTIATED OR SET -- I

12       DON'T KNOW IF NEGOTIATED IS THE RIGHT TERM -- SET AFTER

13       DISCUSSIONS, I'D SAY, WITH THE RELEVANT GOVERNMENT.

14             AND, AGAIN, THAT'S A VERY DIFFERENT TYPE OF DYNAMIC THAN

15      THE NEGOTIATIONS OR AGREEMENTS THAT ARE SET SUBJECT TO THE FTC

16      COMPLAINT.

17             SO, FOR EXAMPLE, CHIP LEVERAGE, I CAN'T SEE HOW THAT WOULD

18      ACTUALLY PLAY A ROLE IN THOSE NEGOTIATIONS.

19       Q.    AND WITH RESPECT TO SONY, SAMSUNG, BLACKBERRY, AND NOKIA,

20       PARTICULAR AGREEMENTS WITH THOSE COMPANIES, WHY DID YOU EXCLUDE

21       THOSE, THOSE AGREEMENTS?

22       A.    SO THOSE WERE EXCLUDED FROM, MOSTLY FROM THE EFFECTIVE

23       RATE REGRESSIONS, NOT THE ONES THAT WE JUST LOOKED AT.

24             AND THE REASON THAT I EXCLUDED THOSE IS THAT IN THREE OF

25      THOSE FOUR CASES, I BELIEVE, THERE WAS VERY LARGE UPFRONT FEES



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK
               REDIRECT BY MR.Document
                               BORNSTEIN1517 Filed 07/02/19 Page 131 of 1981959


 1      THAT WERE BASICALLY SHIFTING KIND OF RISK SHARING.       SO THERE

 2      WAS AN IDEA OF PAYING A LARGE AMOUNT OF UPFRONT FEE TO COVER

 3      CERTAIN QUANTITY, AND IT BASICALLY AT THAT POINT SHIFTS THE

 4      RISK OF WHAT HAPPENS IF YOU REACH THAT QUANTITY OR NOT FROM,

 5      LET'S SAY, FROM QUALCOMM TO THE OEM.

 6             AND, THEREFORE, THEY'RE REALLY A DIFFERENT ANIMAL AND IT'S

 7      NOT REALLY CLEAR HOW TO COMPUTE AN EFFECTIVE ROYALTY RATE

 8      THAT'S COMPARABLE TO THE OTHER AGREEMENTS.

 9       Q.    NOW, YOU SAID YOU EXCLUDED THOSE FROM YOUR STATISTICAL

10       ANALYSIS.     DID YOU IGNORE THEM ENTIRELY IN FORMING YOUR

11       OPINION, THOSE AGREEMENTS?

12       A.    NO.   I LOOKED AT THOSE, AT SAMSUNG, AT THE SONY AND THE

13       BLACKBERRY AGREEMENTS, I LOOKED AT THEM AND ANALYZED THEM IN A

14       QUALITATIVE WAY IN MY REPORT.

15       Q.    AND CONCLUDED WHAT?

16       A.    THAT THEY'RE NOT CONSISTENT WITH THE FTC CLAIMS.

17       Q.    OKAY.   THERE WERE SOME QUESTIONS ABOUT WHAT YOU MEANT BY

18       WCDMA ONLY AGREEMENTS AND YOU HAD SAID A COUPLE TIMES THERE WAS

19       A PROCESS FOR IDENTIFYING THEM.

20             CAN YOU PLEASE TELL US WHAT THAT PROCESS WAS?

21       A.    SO THE EXACT PROCESS IS DESCRIBED IN THE APPENDIX IN MY

22       REPORT.

23             BUT KIND OF AT A HIGH LEVEL, WITHOUT GOING INTO THE

24      VERY -- INTO THE WEEDS, IT WAS EITHER ADDING A, A WCDMA -- SO

25      IF AN OEM ALREADY HAD A CDMA AGREEMENT, BUT WAS ADDING A WCDMA



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK
               REDIRECT BY MR.Document
                               BORNSTEIN1517 Filed 07/02/19 Page 132 of 1981960


 1      LICENSE, THAT WAS CONSIDERED A WCDMA ONLY,

 2             OR IF THEY DID NOT HAVE A CDMA LICENSE, SO IT WAS

 3      BASICALLY THEIR FIRST LICENSE, THAT WAS KIND OF AT A HIGH

 4      LEVEL, THOSE WERE ARE CONSIDERED WCDMA ONLY.

 5       Q.    WHY DID YOU DO IT THAT WAY?

 6       A.    BECAUSE WE WANTED TO FOCUS ON AGREEMENTS THAT WERE ABOUT

 7       WCDMA.

 8       Q.    OKAY.   AND HOW DOES DOING THAT -- DOING THE ANALYSIS THAT

 9       WAY ACHIEVE THAT GOAL?

10       A.    SO IF -- I THINK IT'S EASIEST TO SEE IF YOU JUST LOOK AT A

11       WCDMA AGREEMENT THAT DID NOT HAVE, OR AN OEM THAT DID NOT HAVE

12       A CDMA BEFORE, THAT'S CLEAR IT'S ONLY WCDMA.        SO THAT'S KIND OF

13       A CLEAR ONE.

14             SIMILARLY, IF IT WAS A, ADDING A WCDMA TO AN OEM THAT

15      ALREADY HAD A CDMA, AGAIN, IT WAS JUST WHAT THE NEW COMPONENT

16      WAS, THE ADDITION OF THE WCDMA.

17       Q.    YOU SAID A NUMBER OF TIMES IN THE EARLIER PART OF THE

18       CROSS-EXAMINATION THAT YOU FOCUSSED ON THE CONTRACTUAL RATE IN

19       THE AGREEMENTS THAT YOU ANALYZED FOR SOME OF YOUR ANALYSIS.

20             WHY DID YOU FOCUS ON THAT PARTICULAR ASPECT OF THE

21      AGREEMENTS?

22       A.    INITIALLY WE FOCUSSED ON THAT BECAUSE THAT IS WHAT THE,

23       THE COMPLAINT AND PROFESSOR SHAPIRO'S INITIAL REPORT WAS REALLY

24       ABOUT, AND THAT'S SOMETHING THAT WE COULD CONSISTENTLY GET FROM

25       THE CONTRACTS, AND THAT'S WHAT WE LOOKED AT.



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK
               REDIRECT BY MR.Document
                               BORNSTEIN1517 Filed 07/02/19 Page 133 of 1981961


 1              WE ALSO LOOKED -- AND I THINK WE DISCUSSED THIS IN THE

 2      UPFRONT FEES -- THAT WAS ANOTHER DIMENSION OF THE CONTRACT THAT

 3      WE LOOKED AT.

 4       Q.     AND WHAT ASPECT OF QUALCOMM'S CONTRACTS DOES

 5       PROFESSOR SHAPIRO ALLEGE IMPOSES A TAX ON QUALCOMM'S RIVALS?

 6       A.     I BELIEVE IT IS THE CONTRACTUAL RATE.

 7       Q.     YOU WERE ASKED, WITH RESPECT TO YOUR NEAR TERM LTE DEMAND

 8       ANALYSIS, YOU WERE ASKED WHETHER YOU LOOKED AT PREMIUM LTE OR

 9       NOT.

10              AND I BELIEVE YOU TESTIFIED THAT YOU WEREN'T ABLE TO DO IT

11      ON A PREMIUM LTE BASIS; IS THAT CORRECT?

12       A.     THAT'S -- I THINK THAT'S EXACTLY WHAT I SAID, YES.

13       Q.     OKAY.    CAN YOU EXPLAIN WHY YOU WERE NOT ABLE TO DO IT ON A

14       PREMIUM LTE BASIS AS OPPOSED TO LTE MORE GENERALLY?

15       A.     SO REALLY TWO, TWO REASONS.    ONE IS THAT THE DATA THAT WE

16       USED, THE TRANS LOG DATA, WHICH CONTAINS THE SALES --

17       Q.     WHAT ARE TRANS LOGS?

18       A.     THAT'S, THAT'S THE DATA THAT CONTAINS THE SALES AND THE

19       REPORTING OF THE ROYALTY, THE ACTUAL -- BUT THAT'S ONE OF THE

20       DATA SETS THAT WE USED.

21       Q.     DOES IT STAND FOR TRANSACTION LOG?

22       A.     THAT SOUNDS RIGHT.

23       Q.     OKAY.

24       A.     SORRY.   I'VE BEEN WORKING WITH THAT SO LONG.

25              THAT DATA I BELIEVE DOES NOT, AT LEAST NOT CONSISTENTLY,



                              UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK
               REDIRECT BY MR.Document
                               BORNSTEIN1517 Filed 07/02/19 Page 134 of 1981962


 1      GO DOWN TO THE EXACT CHIP LEVEL, SO WE CAN'T REALLY BREAK DOWN

 2      AS TO THE SALES AT THE CHIP, AT THE CHIP LEVEL AND THEN SEE

 3      WHETHER THEY'RE PREMIUMS OR NOT.      SO THAT'S ONE.

 4             ANOTHER ISSUE THAT, YOU KNOW, MAYBE IF WE HAD MORE TIME,

 5      WE COULD HAVE OVERCOME THE FIRST ONE, MAYBE, I'M NOT SURE.

 6             BUT ANOTHER ISSUE THAT WE HAD IS REALLY ONLY ONCE WE GOT

 7      PROFESSOR SHAPIRO'S REPORT DID WE ACTUALLY KNOW EXACTLY WHICH

 8      CHIPS WERE INCLUDED IN HIS ANALYSIS AND THERE WAS JUST NOT

 9      ENOUGH TIME, EVEN IF WE SOMEHOW WERE ABLE TO GET THE DATA, TO

10      REALLY COMPUTE THIS ON A PREMIUM LTE.

11       Q.    THERE WERE ALSO SOME QUESTIONS FROM FTC COUNSEL ABOUT

12       PARTICULAR AGREEMENTS, AND I THINK THIS IS THAT MAYBE DIDN'T

13       MATCH UP IN THE FTC'S VIEW IN TERMS OF THE TEXT OF THE

14       AGREEMENTS AND THE WAY THEY WERE TREATED IN THE DATA.

15             DO YOU RECALL THOSE?

16       A.    YES, I DO.

17       Q.    DID PROFESSOR SHAPIRO, IN HIS OPENING REPORT, DO ANY

18       EMPIRICAL TESTING TO ASSESS WHETHER THE PREDICTIONS OF HIS TAX

19       THEORY ARE BORNE OUT BY THE DATA AT ALL?

20       A.    NOT THAT I CAN RECALL.

21                 MR. BORNSTEIN:     NO FURTHER QUESTIONS.

22                 THE COURT:    OKAY.   TIME IS 1:24.

23                 MR. MATHESON:    JUST A COUPLE.

24                 THE COURT:    OKAY.   STILL 1:24.   GO AHEAD, PLEASE.

25       ///



                             UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK
               RECROSS BY MS. Document
                              MILICI   1517 Filed 07/02/19 Page 135 of 1981963


 1                              RECROSS-EXAMINATION

 2       BY MS. MILICI:

 3       Q.   SIR, YOU JUST TESTIFIED THAT YOU EXCLUDED AMENDMENTS IF

 4       THEY DIDN'T HAVE A NEW CONTRACT NUMBER; CORRECT?

 5       A.   WE FOCUSSED THE UNIT OF ANALYSIS AS A CONTRACT NUMBER.

 6       Q.   OKAY.   SO THE UNIT OF ANALYSIS IS A CONTRACT NUMBER.      SO

 7       YOU DID INCLUDE AMENDMENTS IF THERE WAS A NEW CONTRACT NUMBER,

 8       AND YOU DIDN'T INCLUDE AMENDMENTS IF IT DIDN'T HAVE A NEW

 9       CONTRACT NUMBER.    IS THAT FAIR?

10       A.   OUR DEFINITION OF A NEW AGREEMENT WAS WE WENT BY THE

11       CONTRACT NUMBER.

12       Q.   OKAY.   DID YOU INVESTIGATE WHAT THE POLICY WAS FOR

13       ASSIGNING A NEW CONTRACT NUMBER?

14       A.   I DID AT SOME POINT, BUT I CAN'T RECALL IT RIGHT NOW.

15       Q.   OKAY.   AND YOU JUST TESTIFIED ABOUT HOW YOU DECIDED ABOUT

16       WHAT THE CATEGORY WCDMA ONLY MEANT IN YOUR CHARTS; IS THAT

17       RIGHT?

18       A.   YES.

19       Q.   AND TO BE CLEAR, IF AN OEM SIGNED AN AGREEMENT THAT

20       CHANGED ITS CDMA RATE AND ADDED WCDMA, YOU WOULD CALL THAT

21       WCDMA ONLY; CORRECT?

22       A.   GENERALLY, YES.    I'D HAVE TO LOOK AT THE SPECIFICS, BUT

23       GENERALLY, YES.

24       Q.   AND YOU DON'T KNOW HOW MANY OF THE CONTRACTS IN YOUR

25       ANALYSIS ACTUALLY DID JUST, JUST ADDRESS WCDMA; RIGHT?



                            UNITED STATES COURT REPORTERS
     CaseNEVO
          5:17-cv-00220-LHK
               RECROSS BY MS. Document
                              MILICI   1517 Filed 07/02/19 Page 136 of 1981964


 1       A.   AS I SIT HERE TODAY, I CAN'T -- I CAN'T POINT TO THAT.

 2       THAT IS A KNOWABLE FACT, BUT I CAN'T POINT TO IT.

 3       Q.   IS IT FAIR TO SAY THAT MOST OF THE LICENSES THAT YOU HAVE

 4       LOOKED AT INCLUDE BOTH CDMA AND WCDMA IN THE SAME CONTRACT?

 5       A.   AS I SIT HERE TODAY, I CAN'T SAY ONE WAY OR THE OTHER.

 6       Q.   AND WHEN YOU DID YOUR REGRESSION OF COMPARING WCDMA

 7       EFFECTIVE RATES TO LTE PURCHASES, YOU DID NOT LOOK AT WCDMA

 8       PURCHASES, DID YOU?

 9       A.   I LOOKED FOR THE REASON I EXPLAINED AT LTE PURCHASES.

10       Q.   BUT YOU JUST ASSUMED THAT QUALCOMM DID NOT HAVE MARKET

11       POWER IN WCDMA AND DID NOT TEST THAT; CORRECT?

12       A.   I WENT BY THE ALLEGATIONS.      BUT, YES, BASED ON THE

13       ALLEGATIONS -- I TOOK THE ALLEGATIONS AS GIVEN, YES.

14       Q.   OKAY.   AND YOU DID NOT DO ANY INVESTIGATION AS TO WHETHER

15       THERE WAS MARKET POWER AT ANY TIME; CORRECT?

16       A.   I TOOK THE ALLEGATIONS AS GIVEN AND DID NOT DO ANY

17       ADDITIONAL ANALYSIS.

18                  MS. MILICI:   OKAY.   THANK YOU.

19                  THE COURT:    OKAY.   TIME IS 1:26.

20                  MR. BORNSTEIN:   NOTHING FURTHER, YOUR HONOR.

21                  THE COURT:    OKAY.

22                  MR. BORNSTEIN:   PROFESSOR NEVO IS --

23                  THE COURT:    CAN I JUST ASK -- I WON'T CHARGE ANYONE

24       TIME.    MUCH THESE GOVERNMENT AGREEMENTS, WHICH GOVERNMENT IS

25       THESE?   IS THIS THE NCKRD?



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1517 Filed 07/02/19 Page 137 of 1981965


 1                 MR. BORNSTEIN:    SHOULD WE LET PROFESSOR NEVO ANSWER

 2       THAT QUESTION, YOUR HONOR?

 3                 THE COURT:   IF HE KNOWS THE ANSWER.

 4            DO YOU KNOW THE ANSWER?     HE'S KIND OF ACTING LIKE HE

 5      DIDN'T KNOW WHICH KOREAN LICENSES, BUT IF YOU DO, GO AHEAD.

 6                 THE WITNESS:   OH.    SO THERE'S THE KOREAN GOVERNMENT

 7       AGREEMENT, AND THERE'S TWO SEPARATE AGREEMENTS WITH THE CHINESE

 8       GOVERNMENT.

 9                 THE COURT:   OKAY.    AND HOW MANY LICENSES ARE UNDER

10       EACH GOVERNMENT?

11                 THE WITNESS:   I'M NOT SURE.    I CAN'T RECALL AS I SIT

12       HERE TODAY, AND I'M TRYING TO REMEMBER IF -- IT'S PROBABLY

13       DENOTED WHERE SOMEWHERE IN MY REPORT, BUT IT WOULD TAKE ME TIME

14       TO PULL THAT UP.

15                 THE COURT:   OKAY.

16                 MR. BORNSTEIN:    IF THE COURT IS INTERESTED, WE CAN

17       PROVIDE THAT SEPARATELY LATER.

18                 THE COURT:   NO, IT'S OKAY.    I JUST DIDN'T UNDERSTAND

19       WHAT THE UNIVERSE OF THIS WAS.

20            OKAY.    WHEN YOU SAY THERE'S TWO CHINESE GOVERNMENT

21      GROUPINGS, WHAT DOES THAT MEAN?

22                 THE WITNESS:   SO IF I MAY, IF WE CAN JUST PULL UP --

23       THERE'S MORE DESCRIPTION.      THERE'S TWO SEPARATE TIME PERIODS IN

24       WHICH THE AGREEMENTS WERE REACHED.

25            AND I THINK THE -- SO IF WE LOOK AT THE CDMA AT EXHIBIT 4,



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1517 Filed 07/02/19 Page 138 of 1981966


 1      OR SORRY, PAGE 4, THE CDMA CONTRACTUAL RATES, THERE'S ONE I

 2      REFER TO AS CPLA, MEANING THERE'S A CHINESE FRAMEWORK

 3      AGREEMENT.

 4                   THE COURT:    OKAY.

 5                   MR. BORNSTEIN:   AND TO ANSWER YOUR HONOR'S QUESTION,

 6       CPLA'S ARE THE ONES THAT RELATE TO THE NDRC PROCEEDINGS IN

 7       CHINA.

 8                   THE COURT:    OKAY.   ALL RIGHT.   THANK YOU.

 9             ALL RIGHT.   IS THIS WITNESS SUBJECT TO RECALL OR NOT

10      SUBJECT TO RECALL?

11                   MR. BORNSTEIN:   NOT SUBJECT TO RECALL BY QUALCOMM.

12                   MS. MILICI:    NOT BY THE FTC.

13                   THE COURT:    OKAY.   THEN YOU HAVE COMPLETED YOUR TRIAL

14       TESTIMONY, AND YOU ARE FREE TO STEP DOWN.

15                   THE WITNESS:   THANK YOU.

16                   THE COURT:    PLEASE CALL YOUR NEXT WITNESS.

17             OH, IS THIS GOING TO BE A DEPOSITION?

18                   MR. BYARS:    IT IS, YOUR HONOR.

19                   THE COURT:    OKAY.   AND IT'S NOT SEALED, SO WE'RE

20       GOOD.

21                   MR. BYARS:    NOT SEALED.     THIS IS CHRISTINA PETERSSON

22       OF ERICSSON.    IT'S ABOUT SEVEN MINUTES LONG.       THE EXHIBITS THAT

23       WILL BE IN YOUR HONOR'S BINDER ARE ALREADY ADMITTED.

24                   THE COURT:    OKAY.   1:29.   GO AHEAD, PLEASE.

25       ///



                             UNITED STATES COURT REPORTERS
     CasePETERSSON
          5:17-cv-00220-LHK
                    DEPOSITIONDocument 1517 Filed 07/02/19 Page 139 of 1981967


 1             (THE VIDEOTAPED DEPOSITION OF CHRISTINA PETERSSON WAS

 2       PLAYED IN OPEN COURT OFF THE RECORD.)

 3                   THE COURT:    OKAY.   TIME IS 1:36.    OKAY.   WHO'S YOUR

 4       NEXT WITNESS?

 5                   MR. BYARS:    YOUR HONOR, NEXT IS RENEE MCELVAINE OF

 6       INTERDIGITAL.

 7                   THE COURT:    OKAY.   DO YOU WANT TO INTRODUCE EXHIBITS

 8       WITH HER?

 9                   MR. BYARS:    I DO, YOUR HONOR.

10                   THE COURT:    OKAY.   THEN JUST GIVE ME ONE MINUTE.

11             ALL RIGHT.   GO AHEAD, PLEASE.       TIME IS 1:36.

12                   MR. BYARS:    I OFFER INTO EVIDENCE QX 3502.

13                   MR. CARSON:   NO OBJECTION.

14                   THE COURT:    ANY OBJECTION?

15                   MR. CARSON:   NO OBJECTION.

16                   THE COURT:    DID YOU SAY NO OBJECTION?

17                   MR. CARSON:   NO OBJECTION.

18                   THE COURT:    OKAY.   IT'S ADMITTED.

19             (DEFENDANT'S EXHIBIT QX 3502 WAS ADMITTED IN EVIDENCE.)

20                   MR. BYARS:    THANK YOU, YOUR HONOR.

21                   THE COURT:    OKAY.   I DON'T WANT TO CHARGE YOU FOR THE

22       SAME MINUTE TWICE, SO ARE YOU READY TO START YOUR VIDEO?

23                   MR. BYARS:    WE ARE.

24                   THE COURT:    OKAY.   1:37.

25       ///



                             UNITED STATES COURT REPORTERS
     CaseMCELVAINE
          5:17-cv-00220-LHK
                    DEPOSITIONDocument 1517 Filed 07/02/19 Page 140 of 1981968


 1            (THE VIDEOTAPED DEPOSITION OF RANAE MCELVAINE WAS PLAYED

 2       IN OPEN COURT OFF THE RECORD.)

 3                   THE COURT:    OKAY.   TIME IS 1:39.   I FORGOT TO ASK,

 4       FOR MS. PETERSSON, IS SHE SUBJECT TO RECALL OR NOT?

 5                   MR. BYARS:    NOT SUBJECT TO RECALL BY QUALCOMM.

 6                   MS. MILICI:    NOT BY THE FTC.

 7                   THE COURT:    ALL RIGHT.    AND THEN WHAT ABOUT

 8       MS. MCELVAINE, IS SHE --

 9                   MR. BYARS:    NOT SUBJECT TO RECALL.

10                   MS. MILICI:    NOT BY THE FTC.

11                   THE COURT:    OKAY.   SO BOTH OF THOSE ARE NO.

12            ALL RIGHT.    GO AHEAD AND CALL YOUR NEXT WITNESS, PLEASE.

13      IS THIS A SEALED ONE.

14                   MR. BYARS:    THE TESTIMONY IS NOT SEALED, BUT THE

15       DOCUMENT IS SEALED, SO I'LL COVER THE PROJECTOR.

16                   THE COURT:    THAT WORKS.   ALL RIGHT.

17                   MR. BYARS:    THIS IS ILKKA RAHNASTO OF NOKIA, YOUR

18       HONOR.

19                   THE COURT:    DO YOU HAVE A SEPARATE BINDER FOR HER?

20       OKAY.    THANK YOU.    AND ARE YOU SEEKING TO ADMIT ANY EXHIBITS

21       WITH HER?

22                   MR. BYARS:    I AM, YOUR HONOR.

23                   THE COURT:    OKAY.   TIME IS 1:40.   GO AHEAD, PLEASE.

24                   MR. BYARS:    I OFFER INTO EVIDENCE QX 2778.

25                   THE COURT:    ALL RIGHT.    ANY OBJECTION?



                               UNITED STATES COURT REPORTERS
     CaseILKKA
          5:17-cv-00220-LHK
                DEPOSITION  Document 1517 Filed 07/02/19 Page 141 of 1981969


 1                 MR. CARSON:    NO OBJECTION, YOUR HONOR.

 2                 THE COURT:    ALL RIGHT.   THAT'S ADMITTED.

 3             (DEFENDANT'S EXHIBIT QX 2778 WAS ADMITTED IN EVIDENCE.)

 4                 THE COURT:    GO AHEAD, PLEASE.

 5             (THE VIDEOTAPED DEPOSITION ILKKA RAHNASTO WAS PLAYED IN

 6       OPEN COURT OFF THE RECORD.)

 7                 THE COURT:    OKAY.   TIME IS 1:42.

 8                 MR. VAN NEST:   YOUR HONOR, QUALCOMM CALLS

 9       MR. ALEX ROGERS.

10                 THE COURT:    OH, LET ME ASK, WITH REGARD TO

11       MR. RAHNASTO, IS HE SUBJECT TO RECALL OR NOT SUBJECT TO RECALL?

12                 MR. BYARS:    NOT SUBJECT, YOUR HONOR.

13                 MS. MILICI:    NOT SUBJECT.

14                 THE COURT:    OKAY.   THANK YOU.

15                 THE CLERK:    PLEASE RAISE YOUR RIGHT HAND.

16             (DEFENDANT'S WITNESS, ALEX ROGERS, WAS SWORN.)

17                 THE WITNESS:    YES, I DO.

18                 THE CLERK:    THANK YOU.   PLEASE BE SEATED.

19             WOULD YOU PLEASE STATE YOUR FULL NAME AND SPELL YOUR LAST

20      NAME FOR THE RECORD.

21                 THE WITNESS:    ALEX ROGERS.   R-O-G-E-R-S.

22                 THE COURT:    ALL RIGHT.   TIME IS 1:43.   GO AHEAD,

23       PLEASE.

24                 MR. VAN NEST:   THANK YOU, YOUR HONOR.

25       ///



                            UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 142 of 1981970


 1                               DIRECT EXAMINATION

 2       BY MR. VAN NEST:

 3       Q.    MR. ROGERS, PLEASE INTRODUCE YOURSELF TO THE COURT.

 4       A.    YOUR HONOR, MY NAME IS ALEX ROGERS.

 5       Q.    WHERE DO YOU WORK?

 6       A.    I WORK AT QUALCOMM.

 7       Q.    WHAT DO YOU DO THERE?

 8       A.    I AM THE PRESIDENT OF QUALCOMM TECHNOLOGY LICENSING.

 9       Q.    HOW LONG HAVE YOU HAD THAT ROLE?

10       A.    SINCE THE END OF 2016.

11       Q.    WHO DO YOU REPORT TO?

12       A.    I REPORT TO STEVE MOLLENKOPF.     HE'S THE CEO.

13       Q.    CAN YOU GIVE US A BRIEF SUMMARY OF YOUR EDUCATIONAL

14       BACKGROUND, MR. ROGERS?

15       A.    YES.   I GRADUATED FROM GEORGETOWN UNIVERSITY,

16       UNDERGRADUATE DEGREE IN LITERATURE OF THEOLOGY.       GOT A MASTER'S

17       DEGREE FROM GEORGETOWN UNIVERSITY, AND THEN FINISHED UP AT

18       GEORGETOWN UNIVERSITY LAW SCHOOL.

19       Q.    HOW LONG HAVE YOU WORKED AT QUALCOMM?

20       A.    SINCE JANUARY OF 2001.

21       Q.    AND CAN YOU BRIEFLY OUTLINE FOR THE COURT YOUR CAREER AT

22       QUALCOMM PRIOR TO TAKING OVER QTL?

23       A.    YES.   I STARTED AS SENIOR LEGAL COUNSEL MANAGING

24       LITIGATION MATTERS, WAS PROMOTED A FEW TIMES, AND THEN

25       EVENTUALLY TOOK THE ROLE AS INTERIM GENERAL MANAGER OF THE



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 143 of 1981971


 1       LICENSING GROUP IN MARCH OF 2016.

 2              AND THEN AT THE END OF 2016, THE OCTOBER/NOVEMBER

 3      TIMEFRAME, I TOOK THE ROLE AS PRESIDENT OF QTL.

 4       Q.     AND WHAT RESPONSIBILITIES DO YOU HAVE AS THE PRESIDENT OF

 5       QTL?

 6       A.     WELL, I HAVE GENERAL SUPERVISORY RESPONSIBILITIES OVER THE

 7       MANAGEMENT OF THE ENTIRE BUSINESS, THE LICENSE AGREEMENTS, THE

 8       P&L OF THE BUSINESS.

 9       Q.     AND DOES THAT ALSO INVOLVE PARTICIPATING IN DEVELOPING NEW

10       LICENSING PROGRAMS?

11       A.     YES, IT DOES.

12       Q.     ARE YOU RESPONSIBLE FOR MANAGING EXISTING LICENSE PROGRAMS

13       AS WELL?

14       A.     YES, I AM.

15       Q.     CAN YOU TELL US HOW QTL IS RELATED TO QCT, THE CHIP

16       BUSINESS?

17       A.     SO QTL IS THE TECHNOLOGY LICENSING ARM OF QUALCOMM, AND

18       IT'S A SEPARATE BUSINESS THAT'S RUN WITH SEPARATE MANAGERS FROM

19       QCT.    WE HAVE SEPARATE ACCOUNTING, SEPARATE P&L.

20              AND SO QCT HAS ITS OWN SET OF MANAGEMENT.     QTL HAS ITS OWN

21      SET OF MANAGEMENT.      WE'RE TWO SEPARATE BUSINESSES WITHIN THE

22      SAME CORPORATE STRUCTURE.

23       Q.     AND, MR. ROGERS, DO YOU PERSONALLY HAVE ANY RESPONSIBILITY

24       FOR QCT OR THE CHIP BUSINESS?

25       A.     I DO NOT.



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 144 of 1981972


 1       Q.     AT A HIGH LEVEL, HOW WOULD YOU DESCRIBE THE BUSINESS OF

 2       QTL?

 3       A.     SO QTL IS THE COMMERCIALIZATION ARM OF QUALCOMM'S RESEARCH

 4       AND DEVELOPMENT ACTIVITIES.     AND THE WAY I WOULD DESCRIBE IT IS

 5       THAT QUALCOMM IS ESSENTIALLY A TECHNOLOGY DEVELOPMENT COMPANY,

 6       AND WE DEVELOP ESSENTIAL TECHNOLOGIES FOR CELLULAR SYSTEMS.        WE

 7       CONDUCT RESEARCH AND DEVELOPMENT THAT LEADS TO THE INNOVATIONS

 8       THAT LEAD TO THE DEVELOPMENT OF THE CELLULAR SYSTEMS.

 9              WE TAKE THIS TECHNOLOGY DEVELOPMENT, THIS R&D, AND WE PUSH

10      IT INTO THE INDUSTRY PRIMARILY THROUGH STANDARDS ORGANIZATIONS.

11              AND THEN WE ALSO PATENT THE INNOVATIONS ASSOCIATED WITH

12      THAT SYSTEMWIDE DEVELOPMENT ACTIVITY AND OTHER ACTIVITIES.

13              AND THEN QTL TAKES THE OUTPUT OF THAT, THE INTELLECTUAL

14      PROPERTY, THE PATENT PORTFOLIO, AND WE LICENSE THAT FOR

15      LICENSING REVENUE, AND THEN WE PUT THAT REVENUE BACK INTO

16      RESEARCH AND DEVELOPMENT AND TECHNOLOGY AND INNOVATION.

17       Q.     AND AS OF MARCH OF 2018, CAN YOU DESCRIBE FOR US, JUST IN

18       GENERAL, THE TYPES OF LICENSES THAT QTL OFFERED TO LICENSEES?

19       A.     SO GENERALLY WE OFFER PORTFOLIO WIDE LICENSES THAT INCLUDE

20       CELLULAR STANDARD ESSENTIAL PATENT LICENSES, AS WELL AS PATENTS

21       RELATED TO OTHER STANDARDS OUTSIDE OF CELLULAR, AS WELL AS

22       NON-ESSENTIAL PATENTS.

23              SO OUR PORTFOLIO WIDE LICENSING PROGRAM IS AT A CERTAIN

24      RATE, 5 PERCENT.

25              AND THEN IN ADDITION TO THAT, WE ALSO OFFER CELLULAR



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 145 of 1981973


 1      STANDARD ESSENTIAL PORTFOLIO LICENSES, THAT IS, SEP ONLY

 2      LICENSES AS WELL.

 3       Q.    AND ARE THOSE SEP LICENSES RELEVANT TO MORE THAN ONE

 4       GENERATION OF THE CELLULAR STANDARDS?

 5       A.    YES.   THOSE LICENSES WILL COVER 2G, 3G, 4G, AND NOW 5G.

 6       Q.    NOW, DOES QTL OFFER ANY OTHER SERVICES TO LICENSEES?

 7       A.    YES, WE DO.   WE FUND A GROUP WITHIN QUALCOMM CALLED ESG,

 8       ENGINEERING SERVICES GROUP, AND THAT GROUP ACTUALLY OFFERS

 9       SERVICES TO CARRIERS, INFRASTRUCTURE EQUIPMENT MANUFACTURERS,

10       HANDSET AND DEVICE MANUFACTURERS TO HELP THEM IMPLEMENT NEW

11       TECHNOLOGIES.

12             BUT IN ADDITION, QTL ALSO HAS A SMALL GROUP OF ENGINEERS

13      AND WE WORK WITH, WITH LICENSEES TO HELP THEM UNDERSTAND NEW

14      TECHNOLOGIES, TO HELP THEM IMPROVE ASPECTS OF THEIR PRODUCTS

15      AND BRING THEM TO MARKET.

16             AND WE ALSO FUND DIFFERENT LABS IN DIFFERENT PLACES AROUND

17      THE WORLD, INCLUDING THE U.S., CHINA, TAIWAN, INDIA, WHERE WE

18      HELP LICENSEES ESSENTIALLY DEVELOP TECHNOLOGIES FOR THEIR

19      PRODUCTS AND HELP THEM BRING THEM TO MARKET.

20       Q.    AND THESE ENGINEERING SERVICES, ARE THEY AVAILABLE TO

21       LICENSEES WHO DON'T PURCHASE ANY QUALCOMM CHIPS?

22       A.    YES.   YOU JUST NEED TO BE A LICENSEE.

23       Q.    AND WHAT IS THE BENEFIT OF THIS PROGRAM TO QTL?

24       A.    WELL, THE MORE THAT WE CAN HELP LICENSEES BRING PRODUCT TO

25       MARKET, PARTICULARLY MORE QUICKLY, AND PRODUCTS THAT WILL BE



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 146 of 1981974


 1       SUCCESSFUL, THE BETTER OFF WE ARE AS A LICENSING BUSINESS.

 2             IN ADDITION, WE WANT TO BRING NEW COMPANIES TO MARKET.       WE

 3      WANT TO BRING SMALLER, STARTUP COMPANIES THAT WANT TO GET INTO

 4      THE MARKET.    WE WANT TO HELP THEM SUCCEED IN GETTING THEIR

 5      PRODUCTS INTO THE MARKET SUCCESSFULLY.

 6       Q.    MR. ROGERS, HAVE YOU PERSONALLY PARTICIPATED IN LICENSING

 7       NEGOTIATIONS ON BEHALF OF QTL?

 8       A.    YES, I HAVE.

 9       Q.    IN GENERAL TERMS, CAN YOU DESCRIBE HOW QTL APPROACHES

10       LICENSING NEGOTIATIONS?

11       A.    SO NEGOTIATIONS ARE DIFFERENT DEPENDING ON THE LICENSEE.

12       WE HAVE CERTAIN TERMS THAT WE OFFER.

13             BUT ONCE YOU GET INTO A LICENSING NEGOTIATION, A LOT

14      DEPENDS ON WHAT THE LICENSEE IS INTERESTED IN, AND THE GIVE AND

15      TAKE BETWEEN QUALCOMM AND THE LICENSEE.

16             SO IT DEPENDS ON THE PRODUCT THAT THEY'RE INTERESTED IN,

17      THE SCOPE OF THE LICENSE THAT THEY MAY BE INTERESTED IN, AND

18      OTHER FACTORS THAT AFFECT THEIR BUSINESS.

19       Q.    DOES QTL TYPICALLY NEGOTIATE IN TEAMS?

20       A.    YES.   WE HAVE LICENSING MANAGERS, AND THAT SET OF FOLKS IS

21       LED BY OUR GENERAL MANAGER, JOHN HAN -- H-A-N, YES -- AND WE

22       ALSO HAVE LAWYERS WITHIN QTL THAT GET INVOLVED IN THE LICENSING

23       DISCUSSIONS, AND SOMETIMES SOME OF OUR ENGINEERS WITHIN QTL

24       WILL GET INVOLVED IN THE LICENSING DISCUSSIONS AS WELL.

25       Q.    AND HOW ABOUT ON THE LICENSEE'S SIDE?      HOW ARE THEIR TEAMS



                              UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 147 of 1981975


 1       TYPICALLY FORMED?

 2       A.    SO THEY'RE TYPICALLY REPRESENTED BY THE SAME TYPES OF

 3       FOLKS WITH THE SAME TYPES OF EXPERTISE.      THEY'LL HAVE BUSINESS

 4       PEOPLE INVOLVED, THEY'LL HAVE INHOUSE LAWYERS INVOLVED, THEY

 5       MAY HAVE ENGINEERING FOLKS INVOLVED AS WELL.        AND SOMETIMES

 6       THEY MAY ALSO HAVE OUTSIDE COUNSEL INVOLVED.

 7       Q.    HOW LONG DO NEGOTIATIONS FOR LICENSING AGREEMENTS

 8       TYPICALLY LAST?

 9       A.    SO THEY CAN LAST, IT'S VERY -- IT'S VARIED.      THEY CAN BE

10       WEEKS, WHICH WOULD BE VERY QUICK.      BUT THEY CAN LAST FOR

11       MONTHS, AND SOME CAN EVEN LAST FOR YEARS.

12       Q.    NOW, FROM TIME TO TIME DO LICENSEES ASK QTL TO RENEGOTIATE

13       EXISTING LICENSES?

14       A.    YES, THEY DO.

15       Q.    WHAT CIRCUMSTANCES WOULD OCCASION THAT?

16       A.    SO THEY MAY HAVE A CHANGE IN THEIR BUSINESS, THEY MAY HAVE

17       STOPPED SELLING PRODUCTS, THEY MAY WANT TO ADD CERTAIN PRODUCTS

18       THAT ARE UNLICENSED, THEY MAY WANT TO RENEGOTIATE THE SCOPE OF

19       A PARTICULAR LICENSE.

20             THERE ARE ANY VARIETY OF FACTORS THAT CAN CAUSE A LICENSEE

21      TO WANT TO RENEGOTIATE A LICENSE.

22       Q.    WHAT LEVERAGE, IF ANY, ARE LICENSEES ABLE TO EXERT OVER

23       QUALCOMM IN THESE LICENSING NEGOTIATIONS.

24       A.    I THINK THE MOST TYPICAL WOULD BE EITHER TO STOP PAYING OR

25       TO THREATEN TO STOP PAYING.



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 148 of 1981976


 1       Q.    AND IN YOUR TIME AS THE PRESIDENT OF QTL, HAVE LICENSEES

 2       DONE EXACTLY THAT?

 3       A.    YES, THEY HAVE.   WHEN I FIRST TOOK OVER AS INTERIM GENERAL

 4       MANAGER IN THE 2016 TIMEFRAME, THERE WERE A NUMBER OF LICENSEES

 5       IN CHINA, FOR EXAMPLE, THAT HAD STOPPED PAYING UNDER THEIR

 6       EXISTING AGREEMENTS.

 7             AND IN ADDITION, APPLE HAS RECENTLY CAUSED ITS CONTRACT

 8      MANUFACTURERS TO STOP PAYING.

 9             AND WE HAVE ANOTHER LICENSEE THAT IS A FAIRLY SIGNIFICANT

10      LICENSEE THAT HAS STOPPED PAYING FOR SOME PERIOD OF TIME AND IS

11      NOW IN A PARTIAL PAY SITUATION.

12       Q.    AND WHEN THAT HAPPENS, DO NEGOTIATIONS TYPICALLY CONTINUE?

13       A.    YES.   WHEN THAT HAPPENS, NEGOTIATIONS DO CONTINUE.

14       Q.    AND IN ANY OF THESE INSTANCES THAT YOU MENTIONED, DID

15       QUALCOMM INTERRUPT CHIP SUPPLY OR THREATEN TO INTERRUPT CHIP

16       SUPPLY TO THE LICENSEES?

17       A.    NO.

18       Q.    MR. ROGERS, HOW OFTEN ARE LICENSING AGREEMENTS AND CHIP

19       SALE AGREEMENTS NEGOTIATED AT THE SAME TIME?

20       A.    SO THESE AGREEMENTS ARE NEGOTIATED ACCORDING TO WHAT I

21       WOULD CALL A DIFFERENT PACE OF PLAY.      SO IT'S ACTUALLY PRETTY

22       RARE THAT THAT WOULD OVERLAP.

23             ON THE LICENSING SIDE, WE NEGOTIATE AGREEMENTS THAT ARE

24      GOING TO LAST FOR YEARS.

25             ON THE CHIP SIDE, THEY HAVE A VERY FAST PACE OF PLAY WHERE



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 149 of 1981977


 1      THEY GO THROUGH THEIR PURCHASE ORDER AND THEIR PRICING AT A

 2      MUCH MORE RAPID PACE.

 3             SO THESE DON'T TYPICALLY OVERLAP.

 4       Q.    I WANT TO TALK WITH YOU FOR JUST A MINUTE ABOUT FRAND.

 5             HAS QUALCOMM MADE FRAND COMMITMENTS TO VARIOUS STANDARD

 6      SETTING ORGANIZATIONS?

 7       A.    YES, WE HAVE.

 8       Q.    AND WHEN YOU CONSIDER QTL'S FRAND OBLIGATIONS IN THE

 9       CONTEXT OF THE CELLULAR STANDARD SETTING, DO YOU HAVE A

10       PARTICULAR I.P. POLICY IN MIND?

11       A.    YES.   I TYPICALLY LOOK TO THE ETSI IPR POLICY.

12       Q.    AND WHY IS THAT?

13       A.    WELL, FROM MY PERSPECTIVE, AND I THINK FROM QUALCOMM'S

14       PERSPECTIVE, THE ETSI STANDARD SETTING ORGANIZATION IS THE

15       PRIMARY ORGANIZATION FOR CELLULAR STANDARDS ACTIVITIES WITHIN

16       3GPP.

17             AND IN ADDITION, THE ETSI IPR POLICY IS, FROM MY

18      PERSPECTIVE, KIND OF THE CENTRAL IPR POLICY FOR FRAND

19      COMMITMENTS FOR CELLULAR STANDARD ESSENTIAL PATENTS.

20       Q.    AND BASED ON YOUR UNDERSTANDING OF ETSI'S POLICIES, ARE

21       QTL'S LICENSING PRACTICES CONSISTENT WITH THOSE OBLIGATIONS?

22       A.    YES, THEY ARE.

23       Q.    HOW SO?

24       A.    WELL, WE LICENSE AT THE EQUIPMENT LEVEL, SO, FOR EXAMPLE,

25       THAT WOULD BE A SMARTPHONE OR A HANDSET.



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 150 of 1981978


 1              AND WE LICENSE ON FAIR AND REASONABLE TERMS, AND WE

 2      LICENSE ON NON-DISCRIMINATORY TERMS.

 3              AND SO IN OUR VIEW, OUR LICENSING PRACTICES ARE CONSISTENT

 4      WITH ETSI'S IPR POLICY.

 5       Q.     HOW DOES QUALCOMM MAKE ITS STANDARD ESSENTIAL PATENTED

 6       TECHNOLOGY AVAILABLE TO OTHER CHIP MAKERS?

 7       A.     SO WE DON'T LICENSE AT THE COMPONENT LEVEL, WHICH IS NOT

 8       REQUIRED UNDER THE ETSI IPR POLICY.       BUT THE WAY THE TECHNOLOGY

 9       IS MADE AVAILABLE IS WE WORK ON UNDERLYING TECHNOLOGY, THAT

10       FINDS ITS WAY INTO THE SPECIFICATIONS THAT THEN BECOME

11       STANDARDIZED.

12              AND THEN BASICALLY EVERYBODY IN THE INDUSTRY HAS ACCESS TO

13      THAT.    THOSE STANDARDS ARE PUBLISHED, ANYBODY CAN ACCESS THOSE

14      SPECIFICATIONS.

15              AND QUALCOMM DOESN'T DO ANYTHING WITH RESPECT TO COMPONENT

16      MANUFACTURERS TO IN ANY WAY PRECLUDE THAT ACCESS.

17       Q.     MR. ROGERS, IN LATE 2017, DID QTL ANNOUNCE A NEW STANDARD

18       LICENSING PROGRAM FOR 5G CELLULAR PATENTS?

19       A.     YES, WE DID.

20       Q.     AND CAN YOU DESCRIBE FOR THE COURT WHAT THE PUBLISHED

21       ROYALTY RATES ARE UNDER THAT PROGRAM?

22       A.     YES.   SO WHAT WE ANNOUNCED IN NOVEMBER OF 2017 WAS A

23       LICENSING FRAMEWORK THAT WOULD INCLUDE 5G, AND OF COURSE WE

24       STILL HAVE OUR FULL PORTFOLIO AGREEMENT AT 5 PERCENT, WHICH

25       WOULD INCLUDE STANDARD ESSENTIAL PATENTS AND THE REST OF OUR



                               UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 151 of 1981979


 1       PORTFOLIO, INCLUDING NON-ESSENTIAL PATENTS.

 2             BUT WITH RESPECT TO SEP ONLY LICENSE AGREEMENTS, FOR 5G

 3      MULTIMODE DEVICES, THE RATE WAS 3.25 PERCENT, AND FOR SINGLE

 4      MODE DEVICES, RATE WAS 2.275 PERCENT.

 5             THAT WAS THE RATE THAT WAS ANNOUNCED -- THOSE WERE THE

 6      RATES THAT WERE ANNOUNCED IN NOVEMBER AND THOSE WERE THE RATES

 7      THAT CONTINUED THROUGH -- THAT CONTINUED.

 8       Q.    ALL RIGHT.   AND EXPLAIN TO THE COURT THE DIFFERENCE

 9       BETWEEN THE MULTIMODE STANDARD ESSENTIAL PROGRAM AND THE SINGLE

10       MODE PROGRAM.    WHAT'S THE DIFFERENCE BETWEEN THOSE TWO?

11       A.    SO THE BASIC DIFFERENCE IS THAT WHEN WE SAY MULTIMODE,

12       THAT MEANS THAT FOR A DEVICE THAT PRACTICES 3G STANDARDS AND 4G

13       STANDARDS AND IN THIS CASE THE FIRST RELEASE OF 5G, THAT DEVICE

14       WOULD BE FULLY LICENSED UNDER THE SEP ONLY LICENSE AGREEMENT AT

15       3.25 PERCENT.

16       Q.    ARE THESE RATES ALL SUBJECT TO A CAP?

17       A.    YES, THEY ARE.

18       Q.    WHAT IS THE CAP?

19       A.    SO AT THE TIME, THE RATES WOULD BE APPLIED TO THE NET

20       SELLING PRICE OF A DEVICE.     AT THE TIME THE CAP FOR THE DEVICE

21       WAS $500.   THAT WAS IN NOVEMBER OF 2017.

22             BUT AT THE PRESENT TIME, AS OF JANUARY 2018, THE CAP WAS

23      REDUCED FROM $500 TO $400.

24             AND TO EXPLAIN THAT VERY BRIEFLY, VERY SIMPLY, YOUR HONOR,

25      IF A DEVICE WAS ACTUALLY SOLD ON THE MARKET FOR $800, THE



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 152 of 1981980


 1      ROYALTY RATE WOULD ONLY BE APPLIED UP TO $400.       THAT WOULD CAP

 2      THE NET SELLING PRICE OF THE DEVICE.

 3       Q.    AND IN A TYPICAL LICENSE FOR A HANDSET PRODUCT, WHAT

 4       ROYALTY BASE IS APPLIED?

 5       A.    SO IT'S THE NET SELLING PRICE OF THE HANDSET ITSELF, SO

 6       THE SMARTPHONE ITSELF WHEN IT'S SOLD BY, YOU KNOW, FOR EXAMPLE,

 7       SAMSUNG TO A THIRD PARTY.

 8       Q.    AND IS THAT TYPICAL ACROSS MOST OF YOUR LICENSES?

 9       A.    YES.

10       Q.    NOW, HOW DID YOU ARRIVE AT THIS OFFER IN LATE 2017?       WHAT

11       WAS THE GENESIS OF IT?

12       A.    SO WE DEVELOPED THIS LICENSING FRAMEWORK IN CHINA

13       FOLLOWING THE RESOLUTION OF THE NDRC ACTION IN CHINA IN

14       FEBRUARY OF 2015.

15             IN FEBRUARY OF 2015 WHEN WE RESOLVED THE NDRC ACTION,

16      THERE WAS A RECTIFICATION PLAN THAT WAS PUT IN PLACE WHEREBY

17      CHINA'S -- QUALCOMM'S LICENSING PROGRAM IN CHINA WOULD PROCEED

18      UNDER CERTAIN TERMS AND CONDITIONS.

19             AND THE PROGRAM THAT WE DEVELOPED IN CHINA WAS ESSENTIALLY

20      ACCORDING TO THE SAME LICENSING FRAMEWORK I JUST DESCRIBED.        IT

21      WAS 3 AND A QUARTER PERCENT FOR MULTIMODE DEVICES, 3G, 4G

22      BRANDED DEVICES, THROUGH A PARTICULAR RELEASE OF 4G AT THAT

23      POINT IN TIME, RELEASE 11.

24             AND THEN WE BUILT A LICENSING PROGRAM IN CHINA BASED ON

25      THOSE TERMS, AND AS OF NOVEMBER 2017 WHEN WE ANNOUNCED OUR 5G



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 153 of 1981981


 1      RATE, WE HAD BUILT THAT LICENSING PROGRAM UP TO ABOUT 150

 2      AGREEMENTS BY THAT POINT IN TIME.

 3             AND SO WE TOOK THAT SAME LICENSING PROGRAM AND SIMPLY

 4      EXTENDED IT TO APPLY THE SAME RATES INSIDE OF CHINA AND OUTSIDE

 5      OF CHINA, AND ALSO INCLUDED ADDITIONAL TECHNOLOGIES, THAT IS,

 6      THE LATER RELEASES OF 4G AND THE FIRST RELEASE OF 5G.

 7       Q.    OKAY.   LET'S BACK UP JUST A LITTLE BIT, MR. ROGERS.

 8             TELL THE COURT, WHAT IS THE NDRC?

 9       A.    SO THE NDRC IS THE AGENCY IN CHINA THAT IS RESPONSIBLE, AT

10       LEAST WAS AT THAT TIME, RESPONSIBLE FOR CERTAIN -- ESSENTIALLY

11       MANAGING THE ANTI MONOPOLY LAW IN CHINA, AT LEAST THE PARTS OF

12       IT THAT APPLIED.

13             SO THE NDRC WAS THE AGENCY THAT ESSENTIALLY CONDUCTED THE

14      INVESTIGATION OF QUALCOMM'S LICENSING PROGRAM IN CHINA.

15       Q.    NOW, YOU MENTIONED THE RECTIFICATION PLAN CAME INTO BEING

16       IN 2015.   WHAT IS THE RECTIFICATION PLAN?

17       A.    SO WHEN THAT INVESTIGATION CONCLUDED, IT CONCLUDED WITH A

18       PLAN THAT ESSENTIALLY WAS THE PLAN UNDER WHICH QUALCOMM'S

19       LICENSING PROGRAM WOULD PROCEED IN CHINA.

20             AND THE RECTIFICATION PLAN IS THE NAME OF THAT PLAN.

21             AND ESSENTIALLY THE RECTIFICATION PLAN SET THE TERMS AND

22      THE RESTRICTIONS UNDER WHICH CHINA -- EXCUSE ME -- UNDER WHICH

23      QUALCOMM COULD LICENSE IN CHINA, AND IT APPLIED TO OUR CHINESE

24      CELLULAR ESSENTIAL, CELL STANDARD ESSENTIAL PATENTS, AND IT

25      APPLIED TO DEVICES MADE AND USED -- EXCUSE ME -- MADE AND SOLD



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 154 of 1981982


 1      FOR USE IN CHINA.

 2       Q.    DID THE PLAN APPLY OUTSIDE OF CHINA?

 3       A.    NO, IT DID NOT.

 4             BUT THE -- THE LICENSES THAT WERE AVAILABLE UNDER THAT

 5      PLAN, WHICH WE CALL CHINESE PATENT LICENSE AGREEMENTS, CPLA'S,

 6      WERE MADE AVAILABLE TO EVERYBODY IN THE WORLD FOR DEVICES MADE

 7      AND SOLD FOR USE IN CHINA.

 8       Q.    NOW, YOU MAY HAVE TOLD US THIS, BUT AS OF MARCH OF 2018,

 9       HOW MANY LICENSEES HAD SIGNED UP FOR THE CPLA AS YOU DESCRIBED?

10       A.    WELL, AS OF NOVEMBER OF 2017, IT WAS -- WE HAD AT LEAST

11       150 AGREEMENTS.    AND SO BY MARCH OF 2018, WE HAD A SIGNIFICANT

12       ADDITIONAL NUMBER.    I COULDN'T TELL YOU IF IT'S OVER 200 BY

13       THAT POINT IN TIME.

14       Q.    NOW, DID ANY COMPANY THAT WAS ELIGIBLE FOR A CPLA SEP

15       LICENSE ELECT TO KEEP THEIR EXISTING FULL PORTFOLIO LICENSE IN

16       PLACE?

17       A.    YES.

18       Q.    HOW MANY COMPANIES DID THAT?

19       A.    I DON'T KNOW THE EXACT NUMBER, BUT THERE WERE A

20       SIGNIFICANT NUMBER OF COMPANIES THAT DID ELECT TO KEEP THEIR

21       FULL PORTFOLIO LICENSE.     THERE WERE COMPANIES FROM KOREA,

22       JAPAN, TAIWAN THAT CHOSE TO KEEP THEIR FULL PORTFOLIO LICENSES.

23       Q.    NOW, UNDER THE RECTIFICATION PLAN, DOES THE PLAN REQUIRE

24       QUALCOMM TO LICENSE AT THE COMPONENT LEVEL?

25       A.    NO, IT DOES NOT.



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 155 of 1981983


 1       Q.    DOES THE PLAN ALLOW QUALCOMM TO LICENSE AT THE HANDSET

 2       LEVEL?

 3       A.    YES, IT DOES.

 4       Q.    AND WITH RESPECT TO QUALCOMM'S POLICY OF SELLING CHIPS

 5       ONLY TO LICENSED OEM'S, DOES THE PLAN ALLOW FOR THAT?

 6       A.    YES, IT DOES.    THE PLAN EXPRESSLY STATES THAT QUALCOMM CAN

 7       SELL CHIPS ONLY TO LICENSED OEM'S CONSISTENT WITH THE TERMS SET

 8       FORTH IN THE RECTIFICATION PLAN.

 9       Q.    WHAT DOES THAT MEAN?

10       A.    SO IN OTHER WORDS, WE WERE PERMITTED UNDER THIS PLAN TO

11       ESSENTIALLY OFFER THE LICENSING TERMS UNDER THE RECTIFICATION

12       PLAN AND SELL ONLY TO LICENSE -- TO CUSTOMERS WHO WERE LICENSED

13       UNDER THOSE TERMS.

14       Q.    NOW, WERE THE LICENSE NEGOTIATIONS THAT YOU HAD PURSUANT

15       TO THE RECTIFICATION PLAN, WERE THEY CONDUCTED UNDER THE

16       SUPERVISION OF THE NDRC IN CHINA?

17       A.    YES, THEY WERE.

18       Q.    AND DID YOU HAVE REPORTING OBLIGATIONS AS WELL?

19       A.    YES, WE DID.

20       Q.    CAN YOU DESCRIBE TO THE COURT WHAT ACTION YOU TOOK IN THAT

21       REGARD?

22       A.    SO I WOULD REGULARLY VISIT WITH THE NDRC FOLLOWING THE

23       RECTIFICATION PLAN TO BRIEF THE NDRC CASE TEAM ON THE STATUS OF

24       THE LICENSING PROGRAM AS IT ROLLED OUT AFTER FEBRUARY OF 2015.

25             AND IN ADDITION, WE WOULD REGULARLY PROVIDE THE NDRC WITH



                              UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 156 of 1981984


 1      COPIES OF THE LICENSE AGREEMENTS THAT WERE SIGNED UNDER THE

 2      RECTIFICATION PLAN.

 3             THE NDRC WOULD ALSO INDEPENDENTLY TALK TO LICENSEES AND

 4      TALK TO US ABOUT THEIR CONVERSATIONS WITH LICENSEES, AND IN ONE

 5      MEETING IN SHENZHEN, THE NDRC CALLED A LARGE MEETING WITH

 6      QUALCOMM AND PROBABLY ABOUT 30 OR SO MANUFACTURERS TO TALK

 7      ABOUT THE RECTIFICATION PLAN AND THE LICENSING THAT WOULD OCCUR

 8      AFTER THE RECTIFICATION PLAN.

 9       Q.    NOW, DID THE PLAN REQUIRE QUALCOMM TO MAKE THIS OFFER

10       AVAILABLE GLOBALLY OR WORLDWIDE?

11       A.    NO.   THE -- THE RECTIFICATION PLAN AND THE LICENSING TERMS

12       THAT WERE SET FORTH UNDER THE RECTIFICATION PLAN, YOU CAN THINK

13       OF IT AS JURISDICTIONALLY LIMITED TO CHINA.

14             AGAIN, THE OFFER WAS MADE TO EVERYBODY, ANY LICENSEE

15      AROUND THE WORLD, BUT IT WAS MADE WITH RESPECT TO QUALCOMM'S

16      CHINESE STANDARD ESSENTIAL PATENTS AND TO DEVICES MADE AND SOLD

17      FOR US IN CHINA.

18       Q.    NOW, AT THE TIME THAT THE 5G PROGRAM WAS ANNOUNCED IN

19       NOVEMBER OF 2017, HAD THE TECHNICAL SPECIFICATION FOR 5G BEEN

20       FINALIZED?

21       A.    NO, NOT YET.

22       Q.    WHEN DID THAT HAPPEN?

23       A.    THAT HAPPENED IN DECEMBER OF 2017.

24       Q.    AND HAD THE STANDARD BEEN ADOPTED BY 3GPP BY THAT TIME?

25       A.    NOT BY THAT TIME.



                              UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 157 of 1981985


 1       Q.    DID THAT HAPPEN SOMETIME AFTER MARCH OF 2018?

 2       A.    IT HAPPENED AFTER THE BEGINNING OF 2018.       I'M NOT SURE IF

 3       IT WAS BEFORE OR AFTER MARCH.

 4       Q.    LET'S TURN TO TALK BRIEFLY ABOUT SAMSUNG.      DID SAMSUNG

 5       HAVE A LICENSE AGREEMENT WITH QUALCOMM WHEN YOU WERE PROMOTED

 6       INTO YOUR CURRENT ROLE?

 7       A.    YES, IT DID.

 8       Q.    AND DID YOU BECOME FAMILIAR WITH THAT LICENSE AGREEMENT?

 9       A.    GENERALLY, YES.

10       Q.    HAVE THERE BEEN DISCUSSIONS WITH SAMSUNG REGARDING

11       AMENDING THAT AGREEMENT SINCE YOU TOOK OVER AT QTL?

12       A.    YES.

13       Q.    WHEN DID YOU GET INVOLVED IN THOSE?

14       A.    SO I WOULD HAVE BEEN INVOLVED IN THE SAMSUNG DISCUSSIONS

15       PROBABLY GOING BACK TO 2016, BUT CERTAINLY INVOLVED IN 2017

16       INTO THE BEGINNING OF 2018.

17       Q.    AND DID YOU PERSONALLY PARTICIPATE IN THE DISCUSSIONS?

18       A.    YES, I DID.

19       Q.    WHO REPRESENTED QTL?

20       A.    SO MYSELF, DEREK ABERLE WHEN HE WAS THERE WAS INVOLVED,

21       JOHN HAN, THE GENERAL MANAGER OF QTL, WAS VERY MUCH INVOLVED.

22             WE ALSO HAD SOME ATTORNEYS WITHIN QTL AND LICENSING

23      MANAGERS INVOLVED IN THOSE DISCUSSIONS AS WELL, AND ALSO FOLKS

24      FROM THE ENGINEERING SIDE WITHIN QTL AS WELL.

25       Q.    SO IT SOUNDS LIKE THIS WAS A PRETTY BIG GROUP?



                              UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 158 of 1981986


 1       A.    YES.

 2       Q.    WHO WAS REPRESENTING SAMSUNG?

 3       A.    SO SAMSUNG WAS REPRESENTED PRIMARILY BY DR. AHN, WHO'S THE

 4       EVP, EXECUTIVE VICE-PRESIDENT, OF THEIR LICENSING GROUP.        HIS

 5       NAME IS A-H-N.

 6             AND ALSO BY INJUNG LEE, WHO WAS SECOND IN CHARGE.

 7             SAMSUNG ALSO HAD A NUMBER OF INHOUSE ATTORNEYS INVOLVED,

 8      AND I THINK ALSO SOME, SOME ENGINEERS AS WELL.

 9       Q.    AND OVER WHAT PERIOD OF TIME DID THESE NEGOTIATIONS TAKE

10       PLACE?

11       A.    AS I SAID, I THINK THESE NEGOTIATIONS WERE ONGOING

12       BEGINNING AT LEAST IN 2016, ALL THROUGH 2017, AND THEN INTO THE

13       BEGINNING OF 2018.

14       Q.    AND WAS THIS TO AMEND AN EXISTING SAMSUNG AGREEMENT?

15       A.    YES.   IT WAS AN AMENDMENT TO AN AGREEMENT THAT WAS FIRST

16       ENTERED INTO IN 1993, AND THEN AMENDED AGAIN AT LEAST AS OF

17       2009, AND THEN THIS WAS AN AMENDMENT TO THAT EXISTING

18       AGREEMENT.

19       Q.    AND I TAKE IT THESE NEGOTIATIONS ARRIVED ULTIMATELY AT AN

20       AGREEMENT, OR A SERIES OF AGREEMENTS?

21       A.    YES, IT DID.

22       Q.    AND DID YOU AMEND THE EXISTING PATENT LICENSE AGREEMENT?

23       A.    YES.   WE AMENDED THE AGREEMENT BETWEEN QUALCOMM AND

24       SAMSUNG.     THE FUNDAMENTAL TERMS OF THE AGREEMENT REMAINED IN

25       PLACE, THE ROYALTY RATE, FOR EXAMPLE, THE LICENSE FROM QUALCOMM



                              UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 159 of 1981987


 1       TO SAMSUNG REMAINED IN PLACE.

 2             BUT WE AMENDED OTHER ASPECTS OF THE AGREEMENT.      ONE OF THE

 3      THINGS THAT WE DID WAS WE REDUCED THE CAP ASSOCIATED WITH THE

 4      LICENSE FROM $500 TO $400 FOR HANDSETS.       WE ALSO INCREASED THE

 5      SCOPE OF THE RIGHTS THAT WE GOT BACK FROM SAMSUNG TO THEIR

 6      INTELLECTUAL PROPERTY FOR OUR PRODUCTS.

 7       Q.    AND HAD THERE BEEN AN EXISTING CROSS-LICENSE IN THE

 8       ORIGINAL -- THE AGREEMENT THAT WAS BEING AMENDED?

 9       A.    YES.   WE ALREADY HAD A CROSS-LICENSE FROM SAMSUNG, AND WE

10       INCREASED THE SCOPE OF THAT CROSS-LICENSE THROUGH A

11       PARTICULARLY COMPLICATED MECHANISM THAT ESSENTIALLY GAVE US

12       RIGHTS TO SIGNIFICANT NEW NUMBER OF PATENTS THAT THEY HAD.

13       Q.    AND DID QUALCOMM PAY SEPARATE CONSIDERATION FOR THAT

14       EXPANDED SCOPE OF RIGHTS?

15       A.    YES, WE DID.

16       Q.    NOW, AS PART OF THE DISCUSSION YOU HAD WITH SAMSUNG, WERE

17       THERE OTHER DISPUTES ADDRESSED?

18       A.    YES.   THERE WERE A NUMBER OF OTHER DISPUTES BETWEEN

19       QUALCOMM AND SAMSUNG THAT WERE ADDRESSED AND RESOLVED AS PART

20       OF THIS OVERALL NEGOTIATION.

21       Q.    AND WHAT CLAIMS DID QUALCOMM HAVE VIS-À-VIS SAMSUNG?

22       A.    SO SAMSUNG WAS A -- HAS A LARGE FAB AND SAMSUNG WAS MAKING

23       QUALCOMM CHIPSET PRODUCTS, AND WE HAD SOME CONCERNS BECAUSE

24       SAMSUNG ALSO HAS A COMPETING CHIPSET BUSINESS.       AND WE HAD SOME

25       CONCERNS ABOUT INFORMATION EXCHANGE BETWEEN THE FAB AND THE



                              UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 160 of 1981988


 1       CHIPSET BUSINESS AND BETWEEN THE FAB AND SOME OF OUR CUSTOMERS.

 2             WE RAISED THOSE CONCERNS, AND THOSE CONCERNS WERE

 3      ADDRESSED AS PART OF THE OVERALL RESOLUTION.

 4       Q.    AND DID SAMSUNG --

 5       A.    THERE WAS ALSO SOME, I THINK, OVERDUE PAYMENT CONCERNS, OR

 6       UNDER DUE PAYMENT CONCERNS THAT WERE ADDRESSED.

 7       Q.    ALL RIGHT.   AND DID SAMSUNG HAVE DISPUTES OF ITS OWN

 8       RELATED TO QUALCOMM?

 9       A.    YEAH, SAMSUNG HAD DISPUTES RELATING TO QUALCOMM'S LICENSE

10       AGREEMENTS THAT WERE PART OF THE MATTERS ASSOCIATED WITH THE

11       KFTC, AND SAMSUNG HAD SOME CONCERNS ABOUT WHETHER IT WAS BEING

12       TREATED FAIRLY WITH RESPECT TO APPLE.

13       Q.    WITH RESPECT TO APPLE?

14       A.    YES.

15       Q.    NOW, HOW WERE THESE DISPUTES RESOLVED?

16       A.    SO EVERYTHING WAS RESOLVED IN A MUTUAL SETTLEMENT AND

17       RELEASE AGREEMENT THAT WAS ENTERED INTO AT THE SAME TIME AS THE

18       AMENDED LICENSE AGREEMENT.

19       Q.    AND DID QUALCOMM PAY SAMSUNG SEPARATE CONSIDERATION AS

20       PART OF THAT AGREEMENT?

21       A.    WE DID.

22       Q.    NOW, DID THE AGREEMENT OR SERIES OF AGREEMENTS ADDRESS

23       COMPONENT LEVEL LICENSING AS WELL?

24       A.    YES, THERE WAS A PARTICULAR AGREEMENT THAT WE ENTERED INTO

25       THAT ADDRESSED THE QUESTION OF COMPONENT LEVEL LICENSING, BUT



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 161 of 1981989


 1       IT WASN'T ITSELF A COMPONENT LEVEL LICENSE.          IT WAS ESSENTIALLY

 2       A CONTRACTUAL ASSURANCE WITH RESPECT TO QUALCOMM -- SAMSUNG'S

 3       COMPONENT BUSINESS.

 4       Q.    AND WHAT WAS THE ASSURANCE THAT QUALCOMM GAVE?

 5       A.    SO SAMSUNG HAS A CELLULAR BASEBAND BUSINESS THAT THEY MAKE

 6       PRIMARILY FOR THEIR OWN USE, AND QUALCOMM GAVE SAMSUNG AN

 7       ASSURANCE THAT SHOULD QUALCOMM EVER SEEK TO ASSERT ITS CELLULAR

 8       SEPS AGAINST THAT COMPONENT BUSINESS, AGAINST THOSE COMPONENTS,

 9       WE WOULD FIRST MAKE SAMSUNG AN OFFER ON FAIR, REASONABLE, AND

10       NON-DISCRIMINATORY TERMS.

11       Q.    NOW, DID YOU PRESENT THIS BODY OF AGREEMENTS TO THE KOREAN

12       FAIR TRADE COMMISSION?

13       A.    YES, WE DID.

14       Q.    WHY DID YOU DO THAT?

15       A.    WELL, THE KFTC MATTER HAD CONCLUDED, IT WAS ON APPEAL, AND

16       WE WANTED TO MAKE SURE THAT THE KFTC WAS AWARE THAT WE HAD

17       REACHED THIS SET OF AGREEMENTS AND THAT THEY WERE FULLY

18       INFORMED.

19       Q.    SO WAS THE ENTIRE SERIES OF AGREEMENTS PROVIDED TO THE

20       GOVERNMENT?

21       A.    YES, AND WE BASICALLY GAVE THEM AN OVERVIEW.

22       Q.    AND DID THE KFTC EXPRESS AN OBJECTION TO ANY PROVISION OF

23       THE AGREEMENTS?

24       A.    NO.

25                   MR. VAN NEST:   PASS THE WITNESS, YOUR HONOR.



                              UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1517 Filed 07/02/19 Page 162 of 1981990


 1                  THE COURT:    OKAY.   TIME IS 2:12.   WE NORMALLY TAKE

 2       OUR BREAK AT 2:15.

 3             WE COULD GO TO 2:20 AND TAKE OUR BREAK AT 2:20.       WHY DON'T

 4      WE DO THAT.

 5                  MR. MATHESON:   WHATEVER THE COURT PREFERS, YOUR

 6       HONOR.

 7                  THE COURT:    I'M SORRY, WHAT DID YOU SAY?

 8                  MR. MATHESON:   WHATEVER YOU PREFER, YOUR HONOR.       I

 9       HAVE TO PASS OUT A FEW BINDERS.

10                  THE COURT:    OKAY.   LET'S TAKE THE BINDERS.

11             (PAUSE IN PROCEEDINGS.)

12                  MR. CARSON:    MAY I APPROACH, YOUR HONOR?

13                  THE COURT:    YES, PLEASE.

14             (PAUSE IN PROCEEDINGS.)

15                  THE COURT:    YOU KNOW, WHY DON'T WE GO AHEAD AND TAKE

16       OUR TEN MINUTE BREAK NOW AND YOU CAN SORT THIS OUT.

17                  MR. MATHESON:   GOOD IDEA.   THANK YOU, YOUR HONOR.

18                  THE COURT:    ALL RIGHT.   YOU MAY STEP DOWN DURING THE

19       TEN MINUTE BREAK.

20                  THE WITNESS:    THANK YOU, YOUR HONOR.

21                  THE COURT:    ALL RIGHT.   WE'LL BE IN RECESS FOR TEN

22       MINUTES.   THANK YOU.

23             (RECESS FROM 2:14 P.M. UNTIL 2:23 P.M.)

24                  THE CLERK:    PLEASE BE SEATED.

25                  THE COURT:    ALL RIGHT.   GOOD AFTERNOON.   WELCOME



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 163 of 1981991


 1       BACK.

 2            OKAY.   ARE YOU READY?

 3                 MR. MATHESON:    YES, MA'AM.

 4                 THE COURT:   2:23.   GO AHEAD, PLEASE.

 5                 MR. MATHESON:    THANK YOU, YOUR HONOR.

 6                                CROSS-EXAMINATION

 7       BY MR. MATHESON:

 8       Q.   YOU DISCUSSED THE STANDARD ESSENTIAL PATENT ONLY LICENSE

 9       ARRANGEMENT THAT QUALCOMM WAS OFFERING TO THE WORLD IN MARCH OF

10       2018.

11            QUALCOMM DID NOT BEGIN OFFERING THAT TO OEM'S WORLDWIDE

12      UNTIL NOVEMBER OF 2017; RIGHT?

13       A.   SO THAT PROGRAM WAS ANNOUNCED IN NOVEMBER OF 2017.       BUT WE

14       OFFERED SEP ONLY LICENSES PRIOR TO THAT.

15       Q.   YOU DID NOT OFFER THE -- OKAY.      PRIOR TO YOUR DEPOSITION,

16       YOU COULD ONLY IDENTIFY THREE OEM'S WHO -- LEAVING ASIDE CPLA

17       LICENSES, WHO HAD AN SEP ONLY LICENSE FROM QUALCOMM; RIGHT?

18       A.   CORRECT.

19       Q.   SO IT WAS POSSIBLE TO NEGOTIATE AN SEP LICENSE ONLY WITH

20       QUALCOMM, BUT QUALCOMM DID NOT OFFER TO THE WORLD THE 3.25

21       PERCENT SEP ONLY LICENSE YOU DESCRIBED UNTIL NOVEMBER OF 2017;

22       IS THAT RIGHT?

23       A.   WELL, THE PROGRAM THAT WE DESCRIBED WAS CREATED FOR THAT

24       NOVEMBER ANNOUNCEMENT.    BUT WE OFFERED LTE SEP ONLY LICENSES AT

25       I BELIEVE 3 .25 OR 3.5 PERCENT PRIOR TO 4G.



                            UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 164 of 1981992


 1       Q.   AND THOSE WERE NOT MULTIMODE; CORRECT?        SO THE MULTIMODE

 2       3.25 PERCENT SEP ONLY LICENSE THAT YOU DESCRIBED WAS NOT

 3       AVAILABLE TO THE WORLD UNTIL NOVEMBER 2017; RIGHT?

 4       A.   A SLIGHT CORRECTION.    IT WAS NOT AVAILABLE -- LET ME PUT

 5       IT THIS WAY.    IT WAS AVAILABLE TO THE WORLD INSIDE OF CHINA

 6       UNDER THE CPLA PROGRAM.    AND THEN IT WAS MADE AVAILABLE

 7       WORLDWIDE, INCLUDING OUTSIDE OF CHINA, IN NOVEMBER.

 8       Q.   THANK YOU.

 9            SO YOU ALSO TESTIFIED ON DIRECT THAT AFTER THE CPLA WAS

10      ANNOUNCED, OEM'S, INCLUDING THOSE IN KOREA AND TAIWAN, ELECTED

11      TO KEEP THEIR FULL PORTFOLIO LICENSE RATHER THAN TAKE THE CPLA

12      LICENSE; RIGHT?

13       A.   CORRECT.

14       Q.   AND THE CPLA LICENSE, AS YOU JUST SAID, IS ONLY GOOD FOR

15       SALES MADE INTO CHINA, SO OEM'S WHO WERE NOT MAKING SALES IN

16       CHINA WOULDN'T REALLY HAVE ANY INTEREST IN THAT LICENSE; RIGHT?

17       THAT'S ONE REASON THEY MIGHT NOT HAVE TAKEN ADVANTAGE OF IT?

18       A.   WELL, HYPOTHETICALLY, YOU'RE CORRECT THAT IF THEY'RE NOT

19       MAKING SALES INTO CHINA, AND THEY HAVE NO INTENT TO MAKE SALES

20       INTO CHINA, THEN THEY WOULD NOT BE INTERESTED IN TAKING

21       ADVANTAGE OF THE CPLA AGREEMENT.

22       Q.   CAN YOU TURN IN THE LARGE BINDER I GAVE YOU, SIR -- YOU

23       HAVE THREE BINDERS, I'M AFRAID.     THE BIG ONE IS CALLED BINDER

24       NUMBER 1.   CAN YOU TURN TO TAB 6, WHICH IS CX 8195.

25            CAN YOU IDENTIFY THIS, SIR, AS AN E-MAIL YOU RECEIVED IN



                            UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 165 of 1981993


 1      JANUARY OF 2018, ATTACHING MATERIALS RELATED TO AN EARNINGS

 2      CALL?

 3       A.     I SEE THAT.

 4                  MR. MATHESON:    YOUR HONOR, MOVE TO ADMIT CX 8195.

 5                  THE COURT:    ANY OBJECTION?

 6                  MR. VAN NEST:    NO OBJECTION, YOUR HONOR.

 7                  THE COURT:    IT'S ADMITTED.

 8              (PLAINTIFF'S EXHIBIT CX 8195 WAS ADMITTED IN EVIDENCE.)

 9                  THE COURT:    GO AHEAD, PLEASE.

10       BY MR. MATHESON:

11       Q.     COULD YOU TURN TO CX 8195-007, SIR.

12              DIRECTING YOUR ATTENTION TO THE SECOND QUESTION FROM THE

13      BOTTOM IT READS, "WHY DOES QUALCOMM PRACTICE NO LICENSE, NO

14      CHIPS?    IS THIS JUST A WAY TO PRESSURE COMPANIES INTO SIGNING

15      LICENSE AGREEMENTS?"

16              NOW, THE FIRST BULLET INDICATES THE MANNER IN WHICH

17      QUALCOMM EXECUTIVES MIGHT RESPOND TO THIS QUESTION DURING THE

18      INVESTOR CALL; IS THAT FAIR?

19       A.     I THINK THAT'S FAIR.

20       Q.     AND IT READS, "WE HAVE LEGITIMATE REASONS FOR THIS

21       PRACTICE AND THE RECENT LEXMARK DECISION ON EXHAUSTION

22       VALIDATES THAT THIS PRACTICE IS NECESSARY."

23              NOW, THE LEXMARK DECISION IS A DECISION BY THE

24      UNITED STATES SUPREME COURT; IS THAT RIGHT?

25       A.     CORRECT.



                              UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 166 of 1981994


 1       Q.   TURNING YOUR ATTENTION TO THE THIRD BULLET IT READS, "WE

 2       HAVE NEVER THREATENED," IT SAID THREADED, BUT I ASSUME THAT

 3       MEANS THREATENED, "WE HAVE NEVER THREATENED TO CUT YOU HAVE OR

 4       CUT OFF CHIP SUPPLY TO GET A LICENSEE/CUSTOMER TO ACCEPT OUR

 5       LICENSE TERMS."

 6            DO YOU SEE?

 7       A.   I SEE THAT.

 8       Q.   ARE YOU AWARE THAT IN DECEMBER OF 2015, RICK *OSELOW, THE

 9       PRESIDENT OF MOTOROLA, TOLD QUALCOMM THAT ERIC REIFSCHNEIDER

10       WAS CONSTANTLY THREATENING TO CUT OFF CHIP SUPPLY?

11       A.   NO.

12       Q.   SO AS FAR AS YOU ARE CONCERNED, IT WAS A TRUE STATEMENT,

13       TO THE BEST OF YOUR KNOWLEDGE IN JANUARY OF 2018, THAT QUALCOMM

14       HAD NEVER THREATENED TO CUT OFF CHIP SUPPLY TO GET A LICENSEE

15       TO ACCEPT LICENSE TERMS; RIGHT?

16       A.   THAT'S CORRECT.

17       Q.   WOULD YOU TURN TO CX 8195-083.

18            UNDER 5G IT READS, "ANOTHER IMPORTANT AREA IS 5G AND WE

19      ESTIMATE THAT WE HAVE A 12 TO 24 MONTH LEAD AHEAD OF OUR KEY

20      COMPETITORS IN THE TRANSITION TO 5G."

21            NOW, IN THE CONTEXT OF THIS BULLET, ARE THE KEY

22      COMPETITORS REFERRED TO COMPETING MAKERS OF MODEM CHIPS?

23       A.   IT COULD BE COMPETING MAKERS OF MODEM CHIPS, YES.

24       Q.   WOULD YOU TURN TO TAB 5 IN YOUR BINDER, SIR, WHICH IS

25       CX 8196.



                            UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 167 of 1981995


 1       A.   TAB 5.    I'M SORRY, DID YOU SAY TAB 5?

 2       Q.   TAB 5, SIR, CX 8196.

 3       A.   OKAY.

 4       Q.   CAN YOU IDENTIFY THIS AS MATERIALS PREPARED IN CONNECTION

 5       WITH A BOARD OF DIRECTORS MEETING IN DECEMBER OF 2017?

 6       A.   THAT'S CORRECT.

 7                   MR. MATHESON:   YOUR HONOR, MOVE TO ADMIT CX 8196.

 8                   MR. VAN NEST:   YOUR HONOR, WE DON'T HAVE OBJECTION,

 9       BUT I THINK THIS EXHIBIT AND THE PRIOR EXHIBIT ARE SUBJECT TO

10       SEALING MOTIONS WHICH WE'VE AGREED TO FILE AFTER THE WITNESS'S

11       TESTIMONY IS COMPLETED.

12            THEY'RE VERY LARGE DOCUMENTS, AND THE FTC IDENTIFIED WHICH

13      PAGES THEY WOULD USE, SO WE DON'T HAVE ANY DISAGREEMENT IN

14      COURT TODAY.

15            BUT IF THE ENTIRE AGREEMENT IS GOING TO BE FILED AS

16      OPPOSED TO JUST THESE PAGES, WE WOULD NEED TO MOVE TO SEAL 8195

17      AND 8196.     ALTERNATIVELY, WE COULD JUST ADMIT THE PAGES THAT

18      ARE USED.

19                   THE COURT:   I'D LIKE THE WHOLE DOCUMENT TO BE

20       ADMITTED.    SO JUST GO AHEAD AND FILE THAT.      CAN YOU FILE IT

21       TODAY, THE SEALING MOTION?

22                   MR. VAN NEST:   I -- WE WILL TRY TO DO THAT, YOUR

23       HONOR.

24                   THE COURT:   OKAY.   IT'S ADMITTED.

25            (PLAINTIFF'S EXHIBIT CX 8196 WAS ADMITTED IN EVIDENCE.)



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 168 of 1981996


 1                   THE COURT:   GO AHEAD, PLEASE.

 2       BY MR. MATHESON:

 3       Q.   COULD YOU TURN, SIR, TO CX 8196-129.

 4                   MR. KOTARSKI:   I BELIEVE THIS PAGE IS SEALED.

 5                   MR. MATHESON:   129?

 6                   MR. KOTARSKI:   ACCORDING TO THE LIST I HAVE, YES.

 7                   MR. MATHESON:   OKAY.   LET'S PUT IT UP THERE.   I DID

 8       NOT THINK IT WAS.    THANK YOU, KEN.

 9       Q.   COULD I TURN YOUR ATTENTION, SIR, TO THE PORTION OF THIS

10       SLIDE THAT READS, "GLOBAL 5G MOMENTUM."

11            IT'S FAIR TO SAY THIS SLIDE IDENTIFIES VARIOUS CARRIERS

12      WHO HAVE COMMITTED TO COMMERCIAL LAUNCH OF 5G; CORRECT?

13       A.   THERE ARE CARRIERS IDENTIFIED HERE, YES.

14       Q.   AND TAKING A LOOK AT THE PORTION OF THE SLIDE THAT DEALS

15       WITH ACTIVE SDX 50 DESIGN ENGAGEMENTS, THE SDX 50/55 REFERS TO

16       THE SNAPDRAGON X 505G MODEM THAT QUALCOMM CLAIMS TO RELEASE TO

17       SUPPORT 5G NETWORKS?

18       A.   YES.

19       Q.   NOW, THE DESIGN ENGAGEMENTS REFERRED TO WITH THE OEM'S

20       IDENTIFIED, WHO I WILL NOT SAY OUT LOUD IF THIS IS SEALED,

21       THOSE DESIGN ENGAGEMENTS OCCUR WELL IN ADVANCE OF SHIPPING

22       CHIPS IN COMMERCIAL QUANTITIES TO OEM'S; RIGHT?

23       A.   WELL, YOU'RE ASKING SOMETHING THAT'S ON THE PRODUCT SIDE.

24       I DON'T KNOW HOW FAR IN ADVANCE OF COMMERCIAL CHIP SHIPMENTS,

25       BUT CERTAINLY IN ADVANCE OF COMMERCIAL SHIPMENTS IF THERE'S A



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 169 of 1981997


 1       DESIGN ENGAGEMENT WITH A PARTICULAR OEM.

 2       Q.   THANK YOU.    COULD YOU TURN TWO SLIDES PREVIOUSLY TO

 3       CX 8196-127.

 4                 MR. KOTARSKI:    I BELIEVE THIS ONE IS NOT SEALED.

 5       BY MR. MATHESON:

 6       Q.   IN THE RED AT THE TOP -- WELL, IT READS, "SUBSTANTIAL

 7       DEVELOPMENT OF I.P. FOR 5G REFLECTING SIGNIFICANT TECHNOLOGY

 8       LEADERSHIP, 75 PERCENT OF 4G PATENTS AND APPLICATIONS HAVE

 9       POTENTIAL APPLICABILITY TO 5G."

10            DO YOU SEE THAT, SIR?

11       A.   I DO.

12       Q.   NOW, IT'S QUALCOMM'S POSITION THAT 4G AND 5G ARE BOTH

13       BASED ON OFDM; RIGHT?

14       A.   THAT'S A TRUE STATEMENT.

15       Q.   COULD YOU TURN TO --

16                 THE COURT:    LET ME ASK A QUESTION.     QUALCOMM MOVED TO

17       SEAL THIS DOCUMENT, AND I ALREADY RULED ON YOUR SEALING REQUEST

18       YESTERDAY.   SO I'M NOT SURE, MR. VAN NEST, WHAT YOU'RE TALKING

19       ABOUT.   I'M LOOKING AT ECF 1430 FILED JANUARY 24TH, 2019.

20                 MR. MATHESON:    YOUR HONOR, IN ORDER TO ACCOMMODATE

21       THEIR CONCERN ABOUT GETTING DECLARATIONS, WE TOLD THEM WHICH

22       SPECIFIC SLIDES OF THIS DOCUMENT WE WOULD BE DISPLAYING IN

23       COURT.

24                 THE COURT:    I SEE.   OKAY.

25



                            UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 170 of 1981998


 1       BY MR. MATHESON:

 2       Q.   CAN YOU TURN TO TAB 4 IN YOUR BINDER, SIR, WHICH IS

 3       CX 7122.

 4            CAN YOU IDENTIFY THIS AS A DRAFT STRAT PLAN AND BOARD

 5      PRESENTATION YOU RECEIVED IN JUNE OF 2017?

 6       A.   THAT IS CORRECT.

 7                  MR. MATHESON:   YOUR HONOR, MOVE TO ADMIT CX 7122.

 8                  MR. VAN NEST:   NO OBJECTION, ARE YOUR HONOR.

 9                  THE COURT:   IT'S ADMITTED.

10            (PLAINTIFF'S EXHIBIT CX 7122 WAS ADMITTED IN EVIDENCE.)

11                  THE COURT:   GO AHEAD, PLEASE.

12       BY MR. MATHESON:

13       Q.   COULD YOU TURN, SIR, TO CX 7122-016.      PORTIONS OF THIS

14       SLIDE HAVE BEEN SEALED, SO I'VE OBSCURED THE MONITOR.

15            SIR, JUST SO YOU KNOW WHICH PORTIONS HAVE BEEN SEALED, WE

16      SHOULD NOT IDENTIFY THE SPECIFIC OEM'S OR THE PARTICULAR

17      CATEGORIES OF SQUARES NEXT TO THE OEM'S.

18            BUT THE TITLES IN EACH BOX ARE PUBLICLY AVAILABLE, JUST SO

19      YOU DON'T ACCIDENTALLY SAY THE NAME OF AN OEM.

20       A.   THANK YOU, COUNSEL.

21       Q.   SO IT'S FAIR TO SAY, THEN, THIS SHOWS QTL'S TOP 20

22       ACCOUNTS BY REVENUE IN THE FIRST THREE-QUARTERS OF 2016, JUST

23       LOOKING AT THE TITLE; RIGHT?

24       A.   THAT'S CORRECT.

25       Q.   AND THE BOX AT THE TOP THAT'S EITHER BLUE OR PURPLE



                            UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 171 of 1981999


 1       DEPENDING HOW IT'S PRINTED WITH A TIMELINE INDICATES WHICH

 2       OEM'S LICENSE AGREEMENTS ARE UP FOR RENEGOTIATION OR EXPIRATION

 3       AS TIME GOES ON; RIGHT?

 4       A.   THAT IS CORRECT.

 5       Q.   AND THEN THE ORANGE BOX UNDERNEATH IT, THE TITLE IS NOT

 6       SEALED, IT READS, NO FIXED EXPIRATION DATE, NO RIGHT TO

 7       TERMINATE DATE.

 8            DO YOU SEE THAT, SIR?

 9       A.   I DO.

10       Q.   AND THERE ARE 12 OF QUALCOMM'S TOP 20 OEM'S BY LICENSE

11       REVENUE IDENTIFIED IN THAT BOX; RIGHT?

12       A.   THERE ARE 12 IDENTIFIED IN THAT BOX.

13       Q.   AND LOOKING AT THE LOWER RIGHT-HAND CORNER, WHICH IS ALSO

14       NOT SEALED, THERE ARE THREE KINDS OF COLORED SQUARES; RIGHT?

15       AND THE BLUE, OR THE TURQUOISE, INDICATE AN OEM'S LICENSE

16       PROVIDES LIKELY COVERAGE OF 5G I.P., (BASED ON OFDM DEF)."

17            DO YOU SEE THAT?

18       A.   I DO.

19       Q.   NOW, THAT RELATES -- THAT REFERS TO THE DEFINITION OF OFDM

20       IN AN OEM'S SUBSCRIBER UNIT LICENSE AGREEMENT; RIGHT?

21       A.   THAT WOULD REFER TO WHATEVER PARTICULAR DEFINITION IS IN

22       THE SUBSCRIBER UNIT AGREEMENT RELATING TO THE OFDM.

23       Q.   THANK YOU.   NOW, IN 2016, 2017 TIMEFRAME, YOU WERE

24       INVOLVED IN DISCUSSIONS WITH APPLE ABOUT A POTENTIAL LICENSE

25       AGREEMENT WITH QUALCOMM; RIGHT?



                            UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 172 of 1982000


 1       A.   THAT IS CORRECT.

 2       Q.   NOW, IN THE COURSE OF THOSE DISCUSSIONS, APPLE SENT

 3       QUALCOMM AN ARBITRATION PROPOSAL; RIGHT?

 4       A.   AT SOME POINT, ARBITRATION WAS DISCUSSED AND PROPOSALS

 5       WERE EXCHANGED I BELIEVE BY BOTH SIDES.

 6       Q.   WELL, APPLE SENT QUALCOMM AN ARBITRATION PROPOSAL; RIGHT?

 7       A.   I -- I'M NOT 100 PERCENT SURE.     TO THE BEST OF MY

 8       RECOLLECTION, ARBITRATION PROPOSALS WERE EXCHANGED BY BOTH

 9       SIDES.

10       Q.   IT'S A TRUE STATEMENT THAT ON APRIL 18TH, 2016, APPLE SENT

11       QUALCOMM AN ARBITRATION PROPOSAL THAT WANTED TO ARBITRATE,

12       AMONG OTHER ISSUES, WHETHER EACH PARTY'S CELLULAR SEPS ARE

13       ESSENTIAL AND INFRINGED, AND NOT OTHERWISE INVALID,

14       UNENFORCEABLE LICENSE EXHAUSTED; RIGHT?

15       A.   IF YOU'RE READING FROM A DOCUMENT WITH THAT DATE, I'LL

16       TAKE YOUR WORD FOR IT.    BUT I DON'T KNOW -- I DON'T RECALL A

17       DOCUMENT OF THAT DATE WITH THAT PARTICULAR STATEMENT.

18       Q.   NOW, THE PARTIES NEVER ENDED UP ARBITRATING; RIGHT?

19       A.   WE DID NOT ARBITRATE.

20       Q.   QUALCOMM DID NOT ACCEPT THE TERMS ON WHICH APPLE PROPOSED

21       ARBITRATION TO QUALCOMM; CORRECT?

22       A.   QUALCOMM PROPOSED TERMS FOR AN ARBITRATION UNDER GOOGLE

23       MMI GENERALLY, AND APPLE DIDN'T ACCEPT THOSE, SO WE COULDN'T

24       COME TO A MUTUAL AGREEMENT ON TERMS FOR AN ARBITRATION.

25       Q.   OKAY.   MY QUESTION WAS ABOUT THE TERMS THAT APPLE PROPOSED



                            UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 173 of 1982001


 1       TO QUALCOMM.

 2            NOW, APPLE WANTED TO ARBITRATE WHETHER QUALCOMM'S PATENTS

 3      ARE ACTUALLY VALID AND ACTUALLY INFRINGED BY THE DEVICES APPLE

 4      SELLS, AND QUALCOMM WOULD NOT ARBITRATE UNDER THOSE CONDITIONS;

 5      RIGHT?

 6       A.   THAT'S CORRECT.     THAT'S FALSE.

 7       Q.   WELL, SIR, COULD I SHOW A DOCUMENT THAT MIGHT REFRESH YOUR

 8       RECOLLECTION.

 9            IF I CAN APPROACH, YOUR HONOR?

10                   THE COURT:   GO AHEAD, PLEASE.

11                   MR. MATHESON:   (HANDING.)

12                   MR. VAN NEST:   CAN I HAVE A COPY, COUNSEL?   IS IT IN

13       THE BINDER?

14                   MR. MATHESON:   IT'S NOT (HANDING).

15       Q.   SIR, LOOKING AT THIS DOCUMENT, DOES THIS REFRESH YOUR

16       RECOLLECTION THAT YOU WROTE A LETTER TO MR. B.J. WATROUS OF

17       APPLE IN MARCH 2017?

18       A.   YES.

19       Q.   TURNING YOUR ATTENTION TO THE PAGE OF THE DOCUMENT THAT IS

20       NUMBERED NUMBER 4 AT THE TOP, BATES NUMBER ENDS IN DASH 94.

21            THE FIRST BULLET -- DOES THIS REFRESH YOUR RECOLLECTION,

22       SIR, THAT ON APRIL 18TH, 2016, QUALCOMM SENT -- OR APPLE SENT

23       TO QUALCOMM AN ARBITRATION PROPOSAL PROPOSING TO ARBITRATE THE

24       ISSUE OF, QUOTE, "WHETHER EACH PARTY'S CELLULAR SEPS ARE

25       ESSENTIAL AND INFRINGED AND NOT OTHERWISE INVALID,



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 174 of 1982002


 1       UNENFORCEABLE, LICENSED, EXHAUSTIVE, ET CETERA."

 2            DID APPLE SEND THAT PROPOSAL TO QUALCOMM ON APRIL 18TH,

 3      2016, SIR?

 4       A.   YES.    AND IT GOES ON.

 5       Q.   IT DOES, INDEED.

 6            COULD YOU TAKE A LOOK AT TAB 11 OF THE SMALL BINDER THAT I

 7      SENT YOU, SIR -- THAT I GAVE TO YOU, SIR.       IT'S TITLED WITNESS

 8      BINDER 2.

 9       A.   THE WITNESS BINDER 2?

10       Q.   YES, THERE'S A SMALLER ONE.

11       A.   TAB 11?

12       Q.   TAB 11, SIR.    IT SHOULD BE CX 6594.

13       A.   OKAY.

14       Q.   CAN YOU IDENTIFY THIS AS AN E-MAIL ATTACHING A

15       PRESENTATION YOU RECEIVED IN MARCH 2016?

16       A.   YES, THAT'S CORRECT.

17            I'M SORRY.    I'M LOST ON THE EXHIBITS.    THIS IS 594.

18       Q.   YEAH, O'CLOCK IT SHOULD BE CX 6594?

19       A.   YES, THAT'S CORRECT.

20                   MR. MATHESON:   YOUR HONOR, MOVE TO ADMIT CX 6594.

21                   MR. VAN NEST:   NO OBJECTION, YOUR HONOR.   BUT I

22       BELIEVE IT'S SUBJECT TO THE SAME SEALING ISSUE --

23                   THE COURT:   OKAY.

24                   MR. VAN NEST:   -- THAT WE DISCUSSED.

25                   THE COURT:   IT'S ADMITTED.



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 175 of 1982003


 1            (PLAINTIFF'S EXHIBIT CX 6594 WAS ADMITTED IN EVIDENCE.)

 2                 THE COURT:    GO AHEAD, PLEASE.

 3       BY MR. MATHESON:

 4       Q.   COULD YOU YOUR HONOR TURN TO THE NEXT TAB IN YOUR BINDER,

 5       SIR, WHICH IS TAB 12, CX 7571.

 6       A.   OKAY.

 7       Q.   CAN YOU IDENTIFY THIS AS AN ACCOUNTING MEMO THAT WAS SENT

 8       TO YOU IN JULY 2016?

 9       A.   THAT IS CORRECT.

10       Q.   NOW, PORTIONS OF THIS DOCUMENT HAVE BEEN SEALED, BUT NOT

11       THE FIRST PAGE.

12            CAN WE TAKE A LOOK AT -- OR NOT ALL OF IT.      CAN WE TAKE A

13      LOOK AT CX 7571-002.     KEN, YOU CAN PUT IT UP ON THE SCREEN IF I

14      LET YOU.

15            UNDER BACKGROUND IT READS, "QUALCOMM AND YULONG ARE

16      PARTIES TO A 'COMPLETE TERMINAL CHINESE PATENT LICENSE

17      AGREEMENT,' CPLA, AND A 'STRATEGIC FUNDING AGREEMENT,' SFA,

18      BOTH DATED APRIL 13, 2016."

19            DO YOU SEE THAT, SIR?

20       A.   I DO.

21       Q.   NOW, THE COMPLETE TERMINAL CHINESE PATENT LICENSE

22       AGREEMENT ARE WHAT WE'VE BEEN DISCUSSING THAT QUALCOMM AGREED

23       TO WITH A NUMBER OF CHINESE OEM'S FOLLOWING THE RESOLUTION OF

24       THE NDRC ISSUE; RIGHT?

25       A.   YES, EXCEPT IT WAS MADE AVAILABLE TO ANYBODY, NOT JUST



                            UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 176 of 1982004


 1       CHINESE OEM'S.

 2       Q.   TAKING A LOOK AT DASH 006, WHICH IS UNDER SEAL, THE THIRD

 3       PARAGRAPH UNDER SFA MATTERS -- NOW, THIS REFERS TO THE

 4       STRATEGIC FUNDING AGREEMENT; RIGHT?     SFA?

 5       A.   CORRECT.

 6       Q.   OKAY.    NOW, IT READS QUOTE, "THE SFA WAS ENTERED INTO BY

 7       QCTAP BUT WAS NEGOTIATED PRIMARILY BY QTL IN CONNECTION WITH

 8       THE EXECUTION OF THE CPLA AND THE TRANSACTIONS WILL THEREFORE

 9       ULTIMATELY BE REFLECTED IN THE QTL SEGMENT."

10            NOW, WHEN IT SAYS, "ULTIMATELY REFLECTED IN THE QTL

11      SEGMENT," THAT ENEMAS THAT QTL WILL BEAR THE COST OF THE

12      STRATEGIC FUNDING AGREEMENT; RIGHT?

13       A.   QTL WILL RECOGNIZE THAT AS CONTRA REVENUE.

14       Q.   AND BY RECOGNIZING IT AS CONTRA REVENUE, THAT REDUCES

15       QTL'S REVENUES; RIGHT?

16       A.   CORRECT.

17       Q.   TURN TO THE NEXT TAB IN THAT SAME BINDER, SIR.       IT SHOULD

18       BE CX 7618.

19       A.   UM-HUM.

20       Q.   AGAIN, PORTIONS OF THIS ARE SEALED, BUT WE WILL NOT SHOW

21       THE SEALED PORTIONS.

22            CAN YOU IDENTIFY THIS, SIR, AS A PRESENTATION ON WHICH YOU

23      WERE THE -- ON THE DISTRIBUTION LIST FOR THIS PRESENTATION IN

24      JULY 2016?

25       A.   THAT'S CORRECT.



                            UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 177 of 1982005


 1       Q.   COULD YOU PLEASE TURN TO THE PAGE THAT ENDS DASH 025.

 2            YOU CAN SHOW THAT, KEN.

 3                   MR. KOTARSKI:   IT'S NOT ADMITTED YET I DON'T BELIEVE.

 4                   MR. MATHESON:   SORRY.    YOUR HONOR, MOVE TO ADMIT

 5       CX 7618.

 6                   THE COURT:   ANY OBJECTION?

 7                   MR. VAN NEST:   NO OBJECTION, YOUR HONOR, OTHER THAN

 8       SEALING.

 9                   THE COURT:   ALL RIGHT.   IT'S ADMITTED.

10            (PLAINTIFF'S EXHIBIT CX 7618 WAS ADMITTED IN EVIDENCE.)

11                   THE COURT:   GO AHEAD, PLEASE.

12       BY MR. MATHESON:

13       Q.   DO THE NUMBERS IN THE TABLE REPORTING QCT CDMA ASIC MARKET

14       SHARE RELATE TO QUALCOMM'S CDMA CAPABLE MODEM CHIPS?

15       A.   YES, THEY RELATE TO CDMA CAPABLE MODEM CHIPS.

16       Q.   CAN YOU TURN TO THE NEXT TAB IN YOUR BINDER, SIR, WHICH IS

17       CX 7629.    NOW, THIS IS THE SAME REPORT SENT TO YOU IN JULY OF

18       2017; RIGHT?

19       A.   YEAH.    BUT I -- ACTUALLY, LET ME CLARIFY THAT LAST

20       QUESTION.    I BELIEVE -- YOU WERE ON PAGE 25.

21       Q.   THAT'S CORRECT, SIR.

22       A.   SO THE CDMA ASIC MARKET SHARE RELATES TO CDMA CHIPS, BUT

23       NOT WCDMA CHIPS.

24       Q.   OKAY.    LET'S STICK WITH THE TAB WE'RE ON.

25            YOU CAN IDENTIFY THE TAB WE'RE CURRENTLY ON, WHICH SHOULD



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 178 of 1982006


 1      BE TAB 14 IN YOUR BINDER, CX 7629, AS THE SAME MARKET TRENDS

 2      TECHNOLOGY LICENSING PROGRAM FOR JULY OF 2017; RIGHT?

 3       A.   THAT'S CORRECT.

 4                   MR. MATHESON:   YOUR HONOR, MOVE TO ADMIT CX 7629.

 5                   MR. VAN NEST:   NO OBJECTION, YOUR HONOR.

 6                   THE COURT:   IT'S ADMITTED.

 7            (PLAINTIFF'S EXHIBIT CX 7629 WAS ADMITTED IN EVIDENCE.)

 8                   THE COURT:   GO AHEAD, PLEASE.

 9       BY MR. MATHESON:

10       Q.   TURN TO THE PAGE LABELED DASH 026 IN THIS PRESENTATION.

11            AGAIN, THE -- I'LL ASK YOU THE SAME QUESTION.      THE NUMBERS

12      IN THE BOX LABELED QCT CDMA ASIC MARKET SHARE RELATE TO

13      QUALCOMM'S SALES OF CDMA CAPABLE MODEM CHIPS; RIGHT?

14       A.   AS DISTINGUISHED FROM WCDMA.

15       Q.   OKAY.    NOW, IN THE WORLDWIDE ROW, ALL OF THOSE NUMBERS ARE

16       OVER 92 PERCENT; IS THAT RIGHT?     OR 92 PERCENT OR MORE; IS THAT

17       RIGHT?

18       A.   AGAIN, WE'RE STILL REFERRING TO THE SAME TABLE?       THAT IS

19       CORRECT.

20       Q.   YOU TESTIFIED EARLIER ABOUT THE AGREEMENT NEGOTIATED

21       WITH -- YOU CAN TAKE THAT DOWN, KEN -- WITH SAMSUNG IN EARLY

22       2018, OR SIGNED WITH SAMSUNG IN EARLY 2018; RIGHT?

23       A.   YES.

24       Q.   NOW -- AND YOU TESTIFIED WHEN YOU PRESENTED THE AGREEMENT

25       TO THE KFTC, YOU DID SO AS A BODY OF AGREEMENTS; RIGHT?



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 179 of 1982007


 1       A.   THAT'S MY UNDERSTANDING.

 2       Q.   AND THAT ALSO INCLUDED A FOUNDRY AGREEMENT THAT QUALCOMM

 3       AND SAMSUNG REACHED; RIGHT?

 4       A.   I DON'T KNOW.

 5       Q.   WELL, YOU WERE INVOLVED IN DISCUSSING THE FOUNDRY

 6       AGREEMENT, THE PROPOSED FOUNDRY AGREEMENT BETWEEN QUALCOMM AND

 7       SAMSUNG IN THE FALL OF 2017; RIGHT?

 8       A.   I HAD SOME AWARENESS OF THE -- OF A PROPOSED FOUNDRY

 9       AGREEMENT.

10       Q.   AND THAT AGREEMENT WAS FOR A SUBSTANTIAL AMOUNT OF MONEY,

11       RIGHT?   OR THE PROPOSAL INVOLVED A SUBSTANTIAL AMOUNT OF MONEY?

12       A.   IF THERE WERE TO BE A FOUNDRY AGREEMENT, I THINK IT WOULD

13       HAVE BEEN.   BUT I DON'T KNOW THAT ONE EVER ACTUALLY HAPPENED.

14       Q.   WELL, QUALCOMM PUBLICLY ANNOUNCED A FOUNDRY AGREEMENT WITH

15       SAMSUNG THREE WEEKS AFTER IT PUBLICLY ANNOUNCED THE AGREEMENT

16       THAT YOU PRESENTED TO THE -- THE BODY OF AGREEMENTS YOU

17       PRESENTED TO THE KFTC; RIGHT?

18       A.   THAT COULD BE.

19       Q.   WERE YOU AWARE OF THIS AT ONE TIME?

20       A.   I DIDN'T REALLY PAY ATTENTION TO THE FOUNDRY ISSUES ONCE

21       WE GOT INTO KIND OF THE LICENSING DISCUSSIONS.      I WAS AWARE THE

22       FOUNDRY ISSUES EXISTED, OR SOME SORT OF FOUNDRY DISCUSSION

23       EXISTED.

24            BUT THEN MY INVOLVEMENT IN THAT WAS VERY LIMITED, AND IT

25      DIDN'T CONTINUE.    SO I ACTUALLY DON'T REMEMBER A FOUNDRY



                            UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 180 of 1982008


 1      ANNOUNCEMENT.

 2       Q.   YOU DON'T RECALL ONE WAY OR THE OTHER IF QUALCOMM PUBLICLY

 3       ANNOUNCED ON FEBRUARY 21ST, 2018, THAT IT REACHED AN AGREEMENT

 4       WITH SAMSUNG TO USE SAMSUNG'S FOUNDRY CAPABILITIES; IS THAT

 5       RIGHT?

 6       A.   I ACTUALLY DON'T RECALL ONE WAY OR THE OTHER.

 7       Q.   NOW, YOU TESTIFIED TO SEVERAL FEES THAT QUALCOMM PAID TO

 8       MANY SAMSUNG UNDER THE BODY OF AGREEMENTS; IS THAT RIGHT?

 9       A.   YES.

10       Q.   IT'S FAIR TO SAY THAT QUALCOMM NEGOTIATED AT LEAST SIX

11       SEPARATE PAYMENTS MADE TO SAMSUNG UNDER THAT BODY OF

12       AGREEMENTS?

13       A.   I DON'T KNOW IF THAT'S THE RIGHT NUMBER.

14       Q.   WELL, I HAVE A DOCUMENT UP THERE ON YOUR STAND, SIR, WITH

15       A BINDER CLIP ON IT.     IT'S PREVIOUSLY BEEN ADMITTED AS JX 0122.

16            UNFORTUNATELY, AN AWFUL LOT OF THIS -- NOT UNFORTUNATELY.

17      IT IS A FACT THAT A LOT OF THIS DOCUMENT IS SEALED, SO I'LL

18      HAVE TO CONCEAL IT FROM THE PUBLIC.

19            BUT CAN YOU TAKE A LOOK AT -- I HAVE IT ON YOUR STAND AS

20      WELL, YOUR HONOR, WITH A BINDER CLIP.

21                   THE COURT:   I HAVE IT.

22       BY MR. MATHESON:

23       Q.   CAN YOU TAKE A LOOK AT 0122-008.

24            NOW, YOU CAN IDENTIFY THIS AS THE BODY OF AGREEMENTS, IT

25      CERTAINLY APPEARS TO BE THE BODY OF AGREEMENTS NEGOTIATED



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 181 of 1982009


 1      BETWEEN QUALCOMM AND SAMSUNG IN JANUARY AND SIGNED IN JANUARY

 2      OF 2018; RIGHT?

 3       A.   YES, THESE ARE SAMSUNG/QUALCOMM AGREEMENTS FROM THAT TIME.

 4       Q.   AND TAKING A LOOK AT 008, DO YOU SEE THE 2018 AMENDMENT

 5       FEE IN SECTION 2.1?

 6       A.   YES, I DO.

 7       Q.   AND THAT'S A QUARTERLY FEE PAYABLE BY QUALCOMM TO SAMSUNG

 8       IN THE FORM OF A CREDIT; RIGHT?

 9       A.   YES, THAT'S A FEE THAT RELATES, AS I SAID, TO THAT

10       COMPLICATED PART OF THE AGREEMENT THAT ESSENTIALLY WAS THE

11       CROSS-LICENSE ELEMENT.

12       Q.   IF YOU TAKE A LOOK AT JX -- SO WE'LL COUNT THAT AS ONE.

13            NOW, JX 0122-037, ARABIC NUMERAL 2, A REFERS TO A MONTHLY

14      REBATE, AND THAT IS GOING TO BE ISSUED BY QUALCOMM TO SAMSUNG

15      IN THE FORM OF A MONTHLY REBATE; RIGHT?

16       A.   I DON'T KNOW.    I'VE NEVER -- I'VE NEVER -- I DON'T THINK

17       I'VE EVER SEEN THIS DOCUMENT BEFORE.

18       Q.   SO YOU WEREN'T EVEN AWARE OF --

19       A.   GIVE ME A CHANCE TO LOOK AT IT.

20       Q.   -- OF THIS PAYMENT THAT FLOWS FROM QUALCOMM TO SAMSUNG AS

21       A PART OF THE BODY OF AGREEMENTS NEGOTIATED BETWEEN QUALCOMM

22       AND SAMSUNG IN JANUARY OF 2018?     IS THAT A FAIR STATEMENT?

23       A.   YEAH.   THIS LOOKS LIKE AN AGREEMENT ON THE CHIP SIDE.

24       Q.   OKAY.   AND LOOKING DOWN AT LETTER B, IT HAS A PREMIUM TIER

25       CORE CHIPSETS, AND AGAIN, YOU WERE NOT AWARE OF THAT PAYMENT



                            UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 182 of 1982010


 1       RELATED TO PREMIUM CORE CHIPSETS; RIGHT?

 2       A.   I'M NOT FAMILIAR WITH THE TERMS OF THIS AGREEMENT.

 3       Q.   NOW, EARLIER, SIR, YOU SAID THAT QUALCOMM NEVER THREATENED

 4       TO CUT OFF CHIP SUPPLY TO OEM'S IN THE CONTEXT OF LICENSE

 5       NEGOTIATIONS; RIGHT?

 6       A.   I BELIEVE SO, YES.

 7       Q.   BUT YOU'VE PERSONALLY OBSERVED INSTANCES IN WHICH QUALCOMM

 8       TOLD CUSTOMERS WHOSE LICENSES HAD LAPSED THAT THE OEM NEEDED TO

 9       SIGN A LICENSE OR QUALCOMM WOULD TERMINATE CHIP SHIPMENTS;

10       ISN'T THAT RIGHT?

11       A.   I PERSONALLY OBSERVED THAT?     I DON'T RECALL THAT.

12       Q.   CAN YOU TAKE A LOOK AT TAB 10 OF YOUR FIRST BIG, THICK

13       BINDER AND IDENTIFY THIS AS AN E-MAIL YOU RECEIVED ON

14       OCTOBER 31ST, 2012.

15       A.   WHERE IS THIS?

16       Q.   TAB 10 OF BINDER NUMBER 1.

17            THIS IS CX 5185.     IS THIS AN E-MAIL, SIR, YOU RECEIVED IN

18      OCTOBER OF 2012?

19       A.   YES, I'M LISTED THERE.

20                 MR. MATHESON:    YOUR HONOR, MOVE TO ADMIT CX 5185.

21                 MR. VAN NEST:    NO OBJECTION, YOUR HONOR.

22                 THE COURT:    IT'S ADMITTED.

23            (PLAINTIFF'S EXHIBIT CX 5185 WAS ADMITTED IN EVIDENCE.)

24       BY MR. MATHESON:

25       Q.   SO THE FIRST PAGE, THERE'S A LOT REDACTED FOR PRIVILEGE,



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 183 of 1982011


 1       OBVIOUSLY.   BUT YOU ULTIMATELY RECEIVED THIS E-MAIL CHAIN.

 2            AND CAN WE LOOK AT CX 5185 AT 04.      THE SECOND FULL

 3      PARAGRAPH BEGINNING "ACCORDINGLY."

 4            CAN YOU IDENTIFY THIS, THE MATERIAL ON THIS PAGE, AS AN

 5      E-MAIL THAT ERIC REIFSCHNEIDER SENT TO JONATHAN PEARL OF SONY

 6      MOBILE, WHICH WAS ULTIMATELY FORWARDED TO YOU?

 7       A.   SO THIS CHAIN WAS FORWARDED TO ME, AND THERE ARE E-MAILS

 8       BACK AND FORTH BETWEEN MR. REIFSCHNEIDER AND MR. PEARL.

 9       Q.   OKAY.   BUT THE CONTENT OF -- IF YOU LOOK AT 003, SIR,

10       YOU'LL SEE IT'S FROM ERIC REIFSCHNEIDER TO PEARL, JONATHAN, AND

11       THAT IS THE E-MAIL THAT CONTINUES ON TO PAGE 4; RIGHT?

12       A.   YES, THAT'S CORRECT.

13       Q.   THE PARAGRAPH BEGINS, "ACCORDINGLY," AND ENDS "QCT HAS

14       BEEN SHIPPING CHIPS TO SMC FOR ALMOST THREE WEEKS NOW WITHOUT A

15       LICENSE IN PLACE.    IT WILL NOT BE POSSIBLE FOR THAT TO

16       CONTINUE."

17            THAT'S A THREAT TO CUT OFF CHIP SUPPLY, ISN'T IT?

18       A.   THERE WAS BACK AND FORTH BETWEEN MR. REIFSCHNEIDER AND

19       MR. PEARL.   BUT I DON'T RECALL -- I THINK THE SONY MATTER

20       RESOLVED ACTUALLY QUITE AMICABLY.

21       Q.   I DIDN'T ASK YOU IF IT RESOLVED AMICABLY.      I ASKED, THIS

22       RIGHT HERE ON THE SCREEN, "QCT HAS BEEN SHIPPING CHIPS TO SMC

23       FOR ALMOST THREE WEEKS NOW WITHOUT A LICENSE IN PLACE.        IT WILL

24       NOT BE POSSIBLE FOR THAT TO CONTINUE. "

25            THAT'S A THREAT TO CUT OFF CHIP SUPPLY, ISN'T IT?



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1517 Filed 07/02/19 Page 184 of 1982012


 1       A.   YOU KNOW, I DON'T KNOW THE CONTEXT OF THIS.

 2                   MR. MATHESON:    NO FURTHER QUESTIONS.

 3                   THE WITNESS:    YOU READ IT CORRECTLY.

 4                   THE COURT:   ALL RIGHT.   THE TIME IS 2:52.

 5            ANY REDIRECT?

 6                   MR. VAN NEST:    YES, JUST BRIEFLY, YOUR HONOR.

 7                   MR. MATHESON:    YOUR HONOR, I BELIEVE I MOVED TO ADMIT

 8       CX 7571.    I DISPLAYED IT ON THE SCREEN AND I DID NOT --

 9                   THE COURT:   7571 WAS ADMITTED.     WHAT WAS ADMITTED WAS

10       8195, 8196 -- IT'S OKAY.

11            HOW MANY DID YOU HAVE TOTAL?         ONE, TWO, THREE, FOUR, FIVE,

12       SIX, SEVEN -- EIGHT.       I HAVE EIGHT.    EIGHT IS RIGHT?

13                   MR. MATHESON:    I BELIEVE THAT'S CORRECT.    SORRY, YOUR

14       HONOR.

15                   MR. VAN NEST:    EXCUSE ME, YOUR HONOR.    IS THAT THE

16       DOCUMENT FOR REFRESHING RECOLLECTION?

17                   MR. MATHESON:    NO.   THAT ONE WAS NEVER ADMITTED.

18                   THE COURT:   NO.    THAT -- THAT BINDER CLIP WAS NOT

19       ADMITTED.

20                   MR. VAN NEST:    I'M SORRY.

21                   MR. MATHESON:    SORRY ABOUT THAT.

22                   MR. VAN NEST:    YOUR HONOR, BEFORE I BEGIN --

23                   THE COURT:   YES.

24                   MR. VAN NEST:    -- MY STAFF IS ASKING YOUR INDULGENCE

25       TO FILE THE SEALING MOTION BY NOON TOMORROW.



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1517 Filed 07/02/19 Page 185 of 1982013


 1                  THE COURT:   YES.

 2                  MR. VAN NEST:   IT'S 832 PAGES SO FAR JUST WITH THOSE

 3       EXHIBITS THAT WE ALLOWED.       YOU'VE ALREADY SEALED THE ONES THAT

 4       WERE, YOU KNOW, SUBJECT TO TODAY'S CROSS.        BUT COULD THEY HAVE

 5       UNTIL NOON?   IT'S SUCH A HUGE AMOUNT.

 6                  THE COURT:   IF THIS DOESN'T HAVE TO BE DONE FOR THE

 7       CLOSING.

 8                  MR. VAN NEST:   IT DOESN'T.

 9                  THE COURT:   WE CAN DO IT EVEN LATER.

10            NOW, WHAT ARE ALL THE DOCUMENTS?       HOW MANY OF THESE DO YOU

11      NEED TO MOVE TO SEAL?

12                  MR. VAN NEST:   I THINK WE MENTIONED THEM AS WE WENT

13       ALONG.

14                  THE COURT:   SO I GOT 8196 AND 7122.

15                  MR. VAN NEST:   I THINK 8196, 8195.

16                  THE COURT:   OKAY.

17                  MR. VAN NEST:   7629, 7618, 65 -- OH, I'M SORRY.

18       THAT'S IT.

19                  THE COURT:   OKAY.    WHAT ABOUT 7571?

20                  MR. VAN NEST:   I DON'T THINK THERE'S ANY SEALING

21       REQUEST ASSOCIATED WITH THAT.

22                  MR. MATHESON:   YOUR HONOR, I BELIEVE THAT HAS BEEN

23       FULLY RESOLVED.

24                  MR. VAN NEST:   ONE MORE.     6594.

25                  THE COURT:   OKAY.    WAIT.   SO 7571, THERE'S NO NEED



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1517 Filed 07/02/19 Page 186 of 1982014


 1       FOR SEALING.   IS THAT RIGHT?

 2                 MR. VAN NEST:   THAT'S CORRECT.   NO NEED FOR SEALING.

 3            6594, WE NEED TO MOVE TO SEAL.

 4                 THE COURT:   ALL RIGHT.    WELL, DO YOU -- WHAT DO YOU

 5       WANT TO MOVE IN?   JUST -- I'M NOT EVEN CLEAR FROM YOUR BINDER.

 6            IS THIS THE ENTIRE DOCUMENT OR THESE ARE JUST THE PAGES

 7       THAT YOU SAID YOU WANTED TO USE?

 8                 MR. MATHESON:   YOUR HONOR, WE ARE MOVING IN THE

 9       ENTIRE DOCUMENT IN EACH CASE.

10                 THE COURT:   OKAY.    SO THEN THE SEALING WOULD BE 8195,

11       8196, 7122, 6594, 7618, AND 7629?     IS THAT CORRECT?

12                 MR. ADLER:   GARY ADLER, MORGAN LEWIS.

13            I'M SORRY, YOUR HONOR.     THE DOCS THAT WE WOULD NEED TO

14       MOVE TO SEAL ON ARE CX 8195, CX 8196, CX 6594, CX 7618.

15                 THE COURT:   OKAY.    WHAT ABOUT 7122?

16                 MR ADLER:    NO, THAT'S BEEN DEALT WITH, YOUR HONOR.

17       AND 7629 IS THE LAST OF THE GROUP.

18                 THE COURT:   OKAY.    WAIT A MINUTE.   I'M SORRY.   I WANT

19       TO DO IT IN THE ORDER ADMITTED BECAUSE THAT'S THE ORDER IN MY

20       NOTES.   SO 8195 AND 8196 I GOT.

21                 MR. ADLER:   YES, MA'AM.

22                 THE COURT:   6594?

23                 MR. ADLER:   CORRECT.

24                 THE COURT:   AND THEN IS IT 7618?

25                 MR. ADLER:   YES.



                            UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK   Document
                 REDIRECT BY MR.       1517 Filed 07/02/19 Page 187 of 1982015
                                 VAN NEST


 1                 THE COURT:   AND THEN 7629?

 2                 MR. ADLER:   THAT'S CORRECT, YOUR HONOR.

 3                 THE COURT:   SO YOU NEED TO MOVE TO SEAL ALL FIVE OF

 4       THOSE?

 5                 MR. ADLER:   YES.

 6                 THE COURT:   OKAY.   AND THIS DOES NOT HAVE TO BE DONE

 7       BEFORE CLOSING; IS THAT RIGHT?

 8                 MR. VAN NEST:    NO, AS LONG AS WE'RE NOT FILING THE

 9       EXHIBITS ON THE PUBLIC RECORD, OF COURSE NOT.

10                 THE COURT:   OKAY.   WELL, THEN DO YOU WANT TO FILE

11       THIS ON MONDAY?

12                 MR. VAN NEST:    SURE.

13                 MR. ADLER:   THAT WOULD BE FINE, YOUR HONOR.

14                 MR. VAN NEST:    THAT'S BETTER.

15                 THE COURT:   WHY DON'T YOU FILE IT MONDAY?

16                 MR. ADLER:   THANK YOU, YOUR HONOR.

17                 THE COURT:   OKAY.   LET'S MOVE TO THE REDIRECT,

18       PLEASE.   IT'S 2:55.

19                              REDIRECT EXAMINATION

20       BY MR. VAN NEST:

21       Q.    MR. ROGERS, AS OF MARCH OF 2018 WERE YOU EXPECTING

22       COMPETITION IN 5G?

23       A.    YES, SIR.

24       Q.    WHAT COMPANIES DID QUALCOMM BELIEVE WOULD BE COMPETING FOR

25       5G?



                            UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK   Document
                 REDIRECT BY MR.       1517 Filed 07/02/19 Page 188 of 1982016
                                 VAN NEST


 1       A.   HUAWEI HAD ALREADY ANNOUNCED A 5G CHIP I THINK IN THE

 2       PRIOR MONTH AT MOBILE WORLD CONGRESS; SAMSUNG HAD ANNOUNCED A

 3       5G CHIP; INTEL HAD A 5G PROJECT; MEDIATEK HAD A 5G CHIP PROJECT

 4       AS WELL.

 5       Q.   DID YOU ACTUALLY ATTEND THE 2018 MOBILE WORLD CONGRESS IN

 6       JANUARY?

 7       A.   I THINK IT WAS IN FEBRUARY.

 8       Q.   DID YOU ATTEND?

 9       A.   YES, I DID.

10       Q.   WHAT DID YOU SEE THERE?

11       A.   I SAW THE HEAD OF THE MOBILE DEPARTMENT OF HUAWEI HOLDING

12       UP A 5G CHIP AND TALKING ABOUT THE 5G CHIP CAPABILITIES OF

13       HUAWEI.

14       Q.   COULD WE HAVE CX 8196 ON THE SCREEN, AND PAGE 121.       IT'S

15       IN YOUR BINDER, BUT WE HAVE IT HERE.

16            COULD WE GO TO THE BOTTOM OF THE PAGE.        ACTUALLY, YEAH, DO

17      WE HAVE -- OKAY.    WITH REFERENCE TO THE BOTTOM RESULT, 5G

18      CHIPSET COMPETITIVE LANDSCAPE, CAN YOU TELL US WHAT IS RECORDED

19      THERE?

20       A.   YEAH.   IT'S SAMSUNG AND HISILICON, THAT'S THE DIVISION OR

21       THE COMPANY THAT BELONGS TO HUAWEI THAT MAKES CHIPS, IS

22       EXPECTED TO COMPETE WITH QCT.

23            AND THEN IT REFERS TO INTEL AND MEDIATEK LAGGING ON TIME

24       TO MARKET, BUT OBVIOUSLY THEY'RE PREPARING 5G CHIPS AS WELL.

25       Q.   THANK YOU, MR. ROGERS.



                            UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK   Document
                 REDIRECT BY MR.       1517 Filed 07/02/19 Page 189 of 1982017
                                 VAN NEST


 1            WHY DIDN'T QUALCOMM ACCEPT APPLE'S ARBITRATION PROPOSAL?

 2       A.   SO IT'S REALLY SIMPLE.     APPLE HAD AN ARBITRATION PROPOSAL

 3       THAT NO HUMAN BEING COULD ACTUALLY COMPLETE, OR NO SETS OF

 4       ARBITRATORS COULD ACTUALLY COMPLETE WITHIN A REASONABLE

 5       TIMEFRAME.   THEY INSISTED THAT EVERY SEP, A CLAIM FROM EVERY

 6       SEP BE EVALUATED FOR ESSENTIALITY VALIDITY, INFRINGEMENT, ON A

 7       DETAILED BASIS FOR THOUSANDS UPON THOUSANDS OF SEPS.       FOR

 8       EXAMPLE, IN THIS CASE BOTH SIDES ARE ALLOTTED 50 HOURS.        THAT

 9       ARBITRATION WOULD TAKE BOTH SIDES TO HAVE 1,000 HOURS.         IT JUST

10       SIMPLY WASN'T PRACTICAL.

11            SO WHAT WE SAID TO APPLE WAS, LOOK, WE'RE HAPPY TO DO

12      PATENT-BY-PATENT ANALYSIS, BUT LET'S PUT IT TO THE ARBITRATORS

13      AS TO WHAT ACTUALLY MAKES SENSE BECAUSE WE DON'T THINK AN

14      ARBITRATION PANEL WILL AGREE TO YOUR PROPOSAL.       SO WE'LL

15      PRESENT TO THE ARBITRATORS THE WAY A PATENT PORTFOLIO LICENSE

16      OUGHT TO BE ARBITRATED, AND YOU PRESENT IT TO THE ARBITRATORS

17      THE WAY YOU THINK A PORTFOLIO LICENSE WILL BE ARBITRATED,

18      NEITHER SIDE WILL TELL THE OTHER SIDE WHAT TO DO, AND THE

19      ARBITRATOR WILL DECIDE WHAT TO DO.     THAT'S REFLECTED LATER IN

20      THE LETTER AS I INFORMED COUNSEL.

21       Q.   AND NOW THE PARTIES ARE LITIGATING IN COURT AROUND THE

22       WORLD, APPLE AND QUALCOMM?

23       A.   YES, WE ARE.

24       Q.   COULD I HAVE CX 7629 UP AND PAGE 026.      I THINK YOU WERE

25       SHOWN THIS DURING YOUR EXAMINATION.



                             UNITED STATES COURT REPORTERS
     CaseROGERS
          5:17-cv-00220-LHK   Document
                 REDIRECT BY MR.       1517 Filed 07/02/19 Page 190 of 1982018
                                 VAN NEST


 1            MR. MATHESON ASKED YOU ABOUT THE CDMA MARKET.      COULD WE

 2      HIGHLIGHT THE WCDMA MARKET AT THE BOTTOM.       AND IN PARTICULAR,

 3      THE VERY BOTTOM LINE.

 4            WHAT HAPPENED TO QUALCOMM'S SHARE OF THE WCDMA MARKET,

 5      MR. ROGERS, BETWEEN 2015 AND THE END OF 2017?

 6       A.   WELL, YOU'LL SEE A PRETTY STEADY DECLINE IN THE WCDMA

 7       MARKET FROM 2015 DOWN THROUGH 2017 DOWN TO 45 PERCENT, 44 AND

 8       45 PERCENT IN THE LAST COUPLE OF QUARTERS LISTED THERE.

 9            BUT THAT'S Q1 OF 2017.     THAT DECLINE CONTINUED, IS MY

10      UNDERSTANDING, INTO 2018 AS WELL.

11                 MR. VAN NEST:    I HAVE NOTHING FURTHER, YOUR HONOR.

12                 THE COURT:   OKAY.   THE TIME IS 2:59.

13            IS THERE ANY RECROSS?

14                 MR. MATHESON:    NONE, YOUR HONOR.

15                 THE COURT:   ALL RIGHT.   MAY THIS WITNESS BE EXCUSED

16       SUBJECT TO RECALL OR NOT SUBJECT TO RECALL?

17                 MR. MATHESON:    NOT FOR US, YOUR HONOR.

18                 MR. VAN NEST:    NO, NOT SUBJECT TO RECALL, YOUR HONOR.

19                 THE COURT:   OKAY.   THEN YOU'VE COMPLETED YOUR TRIAL

20       TESTIMONY, AND YOU ARE FREE TO LEAVE.

21                 THE WITNESS:    THANK YOU VERY MUCH, YOUR HONOR.

22                 THE COURT:   AND QUALCOMM MAY CALL ITS NEXT WITNESS.

23                 MR. BYARS:   YOUR HONOR, IN THE INTERESTS OF TIME,

24       WE'RE GOING TO BE CALLING THE NEXT TWO DEPOSITIONS ON THE LIST

25       ONLY.   THE NEXT ONE, MR. LEE OF SAMSUNG, IS SEALED.



                            UNITED STATES COURT REPORTERS
     CaseAHN
          5:17-cv-00220-LHK
             DEPOSITION     Document 1517 Filed 07/02/19 Page 191 of 1982019


 1                  THE COURT:   OKAY.

 2                  MR. BYARS:   THE ONE FOLLOWING THAT IS ONLY ABOUT TWO

 3       AND A HALF MINUTES, AND IT'S NOT SEALED.        WE'RE HAPPY TO TAKE

 4       THOSE OUT OF ORDER AND DO THE SECOND ONE FIRST.

 5                  THE COURT:   WHY DON'T WE DO THAT, BECAUSE WE'LL HAVE

 6       TO CLEAR THE COURTROOM FOR THE LEE VIDEO.

 7                  MR. BYARS:   SURE, YOUR HONOR.

 8                  THE COURT:   OKAY.   SO LET'S GO AHEAD, THEN, AND START

 9       WITH MR. AHN.   YOU SAID THAT'S VERY SHORT.      DO YOU WANT TO

10       ADMIT ANY EXHIBITS WITH HIM?

11                  MR. BYARS:   NO, YOUR HONOR.

12                  THE COURT:   OKAY.   ARE YOU READY TO SHOW IT?

13                  MR. BYARS:   WE ARE, YOUR HONOR.

14                  THE COURT:   OKAY.   THEN IT'S 3:00 O'CLOCK.

15            GO AHEAD, PLEASE.

16            (THE VIDEOTAPED DEPOSITION OF SEUNGHO AHN WAS PLAYED IN

17      OPEN COURT OFF THE RECORD.)

18                  THE COURT:   OKAY.   TIME IS 3:03.

19                  MR. BYARS:   YOUR HONOR, THE NEXT DEPOSITION IS

20       SEALED, MR. INJUNG LEE OF SAMSUNG.

21                  THE COURT:   OKAY.   IS THAT GOING TO BE YOUR LAST

22       WITNESS?

23                  MR. BYARS:   IT WILL BE, YOUR HONOR.

24                  THE COURT:   MR. LEE?

25            OKAY.   SO AFTER THIS LAST WITNESS, THEN I BELIEVE WE'RE



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1517 Filed 07/02/19 Page 192 of 1982020


 1      DONE FOR THE DAY; IS THAT CORRECT?

 2                  MR. VAN NEST:   YES, YOUR HONOR, I BELIEVE THAT'S

 3       CORRECT.

 4                  THE COURT:   OKAY.   AND THEN WE START UP AT 9:00

 5       O'CLOCK ON MONDAY?

 6                  MR. VAN NEST:   THAT'S RIGHT.

 7                  THE COURT:   OKAY.   THEN I'LL GO AHEAD AND CLEAR THE

 8       COURTROOM.

 9            HOW LONG IS THIS DEPOSITION?

10                  MR. BYARS:   IT'S JUST SHY OF SEVEN MINUTES.

11                  THE COURT:   OKAY.   SO WE'LL BE CONCLUDING FAIRLY

12       EARLY THEN TODAY.    LET'S GO AHEAD AND DO THIS, AND THEN WE'LL

13       JUST ADJOURN RATHER THAN TAKING ANY BREAKS.

14            ALL RIGHT.   I'M GOING TO ASK THAT EVERYONE WHO IS NOT

15      AUTHORIZED TO REMAIN IN THE COURTROOM, IF YOU WOULD PLEASE STEP

16      OUTSIDE.    WE'RE DONE FOR THE DAY AS FAR AS WHAT YOU CAN

17      OBSERVE.

18            (PROCEEDINGS SEALED FROM PAGES 2021 TO 2021.)

19

20

21

22

23

24

25



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1517 Filed 07/02/19 Page 193 of 1982022


 1          (IN OPEN COURT.)

 2                 THE COURT:   OKAY.     TIME IS 3:12.

 3            ALL RIGHT.   DOES QUALCOMM REST THEN?

 4                 MR. VAN NEST:   I WOULD SAY, YOUR HONOR, SUBJECT TO

 5       WHAT I'LL CALL HOUSEKEEPING, REPLACING EXHIBITS WITH REDACTED

 6       VERSIONS AND SEALING AND THE LIKE, YES, WE REST.

 7                 THE COURT:   OKAY.

 8                 MR. VAN NEST:   THERE MAY BE SOME HOUSEKEEPING WITH

 9       THE EXHIBIT LIST THAT I JUST WANT TO BE SURE WE CHECK.      BUT

10       APART FROM THAT, YES, QUALCOMM RESTS.

11                 THE COURT:   OKAY.     WELL, THE PARTIES WILL SUBMIT A

12       JOINT EXHIBIT LIST WITH EVERYTHING ADMITTED UP TO NOW, SO I

13       HOPE THAT WILL BE YOUR WAY OF RESOLVING ANY ISSUES.

14                 MR. VAN NEST:   THAT'S MY EXPECTATION AND HOPE, AND I

15       THINK THAT'S RIGHT.

16                 THE COURT:   IS THIS PUBLIC?    YES, AFTER THE VIDEO.    I

17       MEAN, ARE THERE PEOPLE STILL WAITING OUTSIDE?      MY GOSH, I THINK

18       THERE ARE STILL PEOPLE WAITING OUTSIDE.      I GUESS WE COULD OPEN

19       THE DOOR NOW.

20            RIGHT.   SO AFTER THE VIDEO ENDED, I THINK THE SEALED

21      PORTION ENDED.

22                 MR. VAN NEST:   THAT'S RIGHT.

23                 THE COURT:   I GUESS SOME PEOPLE ARE STILL WAITING.

24            OKAY.    QUALCOMM RESTED.

25            I THINK WE ARE THEN DONE FOR THE DAY.



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1517 Filed 07/02/19 Page 194 of 1982023


 1            I'D LIKE TO GIVE YOU YOUR TIME ESTIMATES, PLEASE.

 2            (PAUSE IN PROCEEDINGS.)

 3                  THE COURT:   OKAY.   SO QUALCOMM TODAY USED 3 HOURS AND

 4       16 MINUTES.    SO YOUR TOTAL IS NOW, THAT YOU'VE USED, IS 24

 5       HOURS AND 27 MINUTES.      SO WHAT DOES THAT LEAVE YOU WITH, 33

 6       MINUTES LEFT?

 7                  MR. VAN NEST:    THAT'S WHAT I COUNT, YOUR HONOR.

 8                  THE COURT:   OKAY.   AND THEN AS FAR AS FTC, YOU USED

 9       TODAY 1 HOUR AND 18 MINUTES, SO YOUR TOTAL IS NOW 23 HOURS AND

10       58 MINUTES.    SO I BELIEVE YOU HAVE 1 HOUR AND 2 MINUTES LEFT.

11            SO WE HAVE BASICALLY AN HOUR AND 35 MINUTES LEFT, AND

12      WE'LL START MONDAY AT 9:00.

13            AND THEN YOU'LL HAVE THE REST OF THE DAY AND HALF OF THE

14      DAY ON TUESDAY TO PREPARE YOUR CLOSINGS.

15            OKAY.    WHAT IS --

16                  MR. VAN NEST:    CAN I HAVE JUST A MINUTE, YOUR

17       HONOR --

18                  THE COURT:   YES.

19                  MR. VAN NEST:    -- ON THE TIME?

20                  THE COURT:   OKAY.   UM-HUM.   DID I CALCULATE IT WRONG?

21                  MR. VAN NEST:    I JUST WANT TO CHECK.

22                  THE COURT:   OKAY.   PLEASE DO.

23            (PAUSE IN PROCEEDINGS.)

24                  MR. VAN NEST:    NO, I THINK YOU'RE CORRECT.   I MAY BE

25       OFF BY A MINUTE OR TWO, BUT I THINK YOU'RE ESSENTIALLY -- I



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1517 Filed 07/02/19 Page 195 of 1982024


 1       HAVE US AT 35 MINUTES, BUT --

 2                 THE COURT:    OH, LET ME JUST --

 3                 MR. VAN NEST:    I HAD US AT 3:14 TODAY.   I'M NOT SURE

 4       WHERE THE --

 5                 THE COURT:    OKAY.   WELL, I CAN TELL YOU WHAT MY TIMES

 6       WERE AND YOU CAN TELL ME.

 7            THE JOHNSON DIRECT WAS 26 MINUTES FROM 9:04 TO 9:29.       THE

 8      REDIRECT WAS 5 MINUTES FROM 9:36 TO 9:40.

 9            THE NEVO DIRECT WAS AN HOUR, 9:41 TO 10:40.     THE NEVO

10      CONTINUATION OF THE DIRECT WAS 10:57 TO 11:27, 31 MINUTES.       THE

11      NEVO REDIRECT WAS 13 MINUTES, 1:12 TO 1:24.

12            PETERSSON VIDEO WAS 8 MINUTES, 1:29 TO 1:36.

13            MCELVAINE VIDEO WAS 3 MINUTES, 1:37 TO 1:39.

14            RAHNASTO VIDEO WAS 3 MINUTES, 1:40 TO 1:42.

15            THE ROGERS DIRECT WAS 30 MINUTES, 1:43 TO 2:12.     THE

16      ROGERS REDIRECT WAS 5 MINUTES, 2:55 TO 2:59.

17            THE AHN VIDEO WAS 4 MINUTES, 3:00 O'CLOCK TO 3:03.

18            AND THE LEE VIDEO WAS 8 MINUTES, 3:05 TO 3:12.

19                 MR. VAN NEST:    I HAD 28 MINUTES, I'M SORRY, FOR

20       ROGERS'S DIRECT.   THAT'S WHERE THE TWO MINUTES ARE.

21                 THE COURT:    OH, OKAY.   I HAD RECORDED THAT AS 1:43 TO

22       2:12.

23                 MR. VAN NEST:    I DON'T THINK WE STARTED UNTIL 1:45,

24       BUT IT'S TWO MINUTES.     IT'S UP TO THE COURT.

25                 THE COURT:    OKAY.   I WAS LOOKING AT THE TRANSCRIPT.



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1517 Filed 07/02/19 Page 196 of 1982025


 1       I'M DOING THIS ALL OFF OF THE REALTIME TRANSCRIPT, SO I THINK

 2       THAT WAS CORRECT.

 3            OKAY.   WHAT ELSE?

 4            SO BASICALLY WE HAVE AN HOUR AND A HALF, ROUGHLY, LEFT ON

 5      MONDAY.

 6            I'VE ISSUED THE RULING ON HIGH PRIORITY OBJECTIONS.       I'VE

 7      DONE THE SEALING MOTIONS.

 8            I THINK THE NEXT WOULD BE THE HIGH PRIORITY OBJECTIONS ON

 9      CLOSING SLIDES, WHICH WILL COME IN ON TUESDAY MORNING.

10      HOPEFULLY YOU WON'T HAVE ANY.

11            AND THEN I GUESS WE'LL HAVE THE ADDITIONAL SEALING MOTION.

12                 MR. VAN NEST:    THAT'S RIGHT.

13                 THE COURT:    ANYTHING ELSE?

14                 MR. VAN NEST:    I THINK YOU GAVE US UNTIL MONDAY TO DO

15       THAT.

16                 THE COURT:    THAT'S FINE.    THAT'S FINE.   IT SOUNDS

17       LIKE THAT ONE IS NOT AS TIME PRESSURED.

18                 MR. VAN NEST:    NO.

19                 THE COURT:    SO IF YOU NEEDED UNTIL TUESDAY, THAT'S

20       FINE, TOO.

21                 MR. VAN NEST:    THANK YOU.

22                 THE COURT:    WHICH DAY ARE YOU GOING TO DO IT, JUST SO

23       WE'LL KNOW TO LOOK FOR IT?       IS MONDAY OKAY?

24                 MR. VAN NEST:    MONDAY IS FINE.

25                 THE COURT:    OKAY.    ALL RIGHT.



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1517 Filed 07/02/19 Page 197 of 1982026


 1            THEN I THINK THAT IS IT.     AS I SAID BEFORE, YOU EACH HAVE

 2       AN HOUR FOR CLOSING.

 3            WHAT ELSE?   ANYTHING ELSE?

 4            I THINK THE ORDER IS GOING TO TAKE SOME TIME JUST BECAUSE

 5      THE QUANTITY OF EVIDENCE THAT'S BEEN INTRODUCED IS VOLUMINOUS

 6      AND THE LEGAL ISSUES ARE COMPLEX.

 7            ANYTHING ELSE?

 8                  MR. VAN NEST:    I DON'T THINK SO, YOUR HONOR.

 9                  THE COURT:    THANK YOU ALL FOR BEING CAMPED OUT IN

10       SAN JOSE FOR SO LONG.      I APOLOGIZE TO YOUR FAMILIES AND YOUR

11       FRIENDS.

12            OKAY.   ANYTHING ELSE FOR TODAY?

13                  MR. VAN NEST:    WE'LL SEE YOU MONDAY MORNING.

14                  THE COURT:    WE'LL SEE YOU MONDAY MORNING AT 9:00.

15       THANK YOU.

16                  MR. VAN NEST:    THANK YOU, YOUR HONOR.

17                  MS. MILICI:   THANK YOU, YOUR HONOR.

18            (THE EVENING RECESS WAS TAKEN AT 3:19 P.M.)

19

20

21

22

23

24

25



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1517 Filed 07/02/19 Page 198 of 198


 1

 2

 3                           CERTIFICATE OF REPORTERS

 4

 5

 6

 7            WE, THE UNDERSIGNED OFFICIAL COURT REPORTERS OF THE

 8       UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

 9       CALIFORNIA, 280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO

10       HEREBY CERTIFY:

11            THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12       A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13       ABOVE-ENTITLED MATTER.

14

15
                                  ______________________________
16                                IRENE RODRIGUEZ, CSR, CRR
                                  CERTIFICATE NUMBER 8076
17

18
                                  _______________________________
19                                LEE-ANNE SHORTRIDGE, CSR, CRR
                                  CERTIFICATE NUMBER 9595
20

21                                DATED:   JANUARY 25, 2019

22

23

24

25



                           UNITED STATES COURT REPORTERS
